Exhibit 10.1

PUBLISHED DEAL CUSIP NO. 12008TAC7

PUBLISHED FACILITY CUSIP NO. 12008TAD5

 

 

 

CREDIT AGREEMENT

dated as of

May 29, 2013

among

Builders FirstSource, Inc.,

as Parent Borrower,

the Restricted Subsidiaries of the Parent Borrower,

from time to time parties hereto,

as Additional Borrowers,

THE LENDING INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

as Lenders,

and

SUNTRUST BANK,

as Administrative Agent, Swing Line Lender and an LC Issuer

and

CITIBANK, N.A.

as Syndication Agent

and

KEYBANK NATIONAL ASSOCIATION, PNC BANK, NATIONAL ASSOCIATION

and

RBS CITIZENS, N.A.

as Co-Documentation Agents

and

SUNTRUST ROBINSON HUMPHREY, INC., CITIGROUP GLOBAL MARKETS, INC.,

KEYBANK NATIONAL ASSOCIATION, PNC CAPITAL MARKETS LLC and RBS CITIZENS,

NATIONAL ASSOCIATION,

as Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I. DEFINITIONS AND TERMS

     6   

Section 1.01

  Certain Defined Terms      6   

Section 1.02

  Computation of Time Periods      63   

Section 1.03

  Accounting Terms      63   

Section 1.04

  Terms Generally      64   

Section 1.05

  Certain Determinations      64   

Section 1.06

  Currency Equivalent Generally      64   

Section 1.07

  Pro Forma Calculations      65   

Section 1.08

  Additional Borrowers      66   

ARTICLE II. THE TERMS OF THE CREDIT FACILITY

     66   

Section 2.01

  Establishment of the Credit Facility      66   

Section 2.02

  Revolving Facility      66   

Section 2.03

  Protective Advances and Overadvances      67   

Section 2.04

  Swing Line Facility      68   

Section 2.05

  Letters of Credit      70   

Section 2.06

  [Reserved]      75   

Section 2.07

  [Reserved]      75   

Section 2.08

  Notice of Borrowing      75   

Section 2.09

  Funding Obligations; Disbursement of Funds      76   

Section 2.10

  Evidence of Obligations      78   

Section 2.11

  Interest; Default Rate      78   

Section 2.12

  Conversion and Continuation of Loans      79   

Section 2.13

  Fees      80   

Section 2.14

  Termination and Reduction of Revolving Commitments      82   

Section 2.15

  Voluntary and Mandatory Prepayments of Loans      82   

Section 2.16

  Method and Place of Payment      84   

Section 2.17

  Defaulting Lenders      84   

Section 2.18

  Revolving Commitment Increases      87   

Section 2.19

  Amend and Extend Transactions      89   

Section 2.20

  [Reserved]      92   

Section 2.21

  Cash Receipts      92   

Section 2.22

  Reserves; Change in Reserves; Decisions by Agent      93   

Section 2.23

  Borrower Agent      94   

Section 2.24

  Joint and Several Liability of the Borrowers      94   

ARTICLE III. INCREASED COSTS, ILLEGALITY AND TAXES

     96   

Section 3.01

  Increased Costs      96   

Section 3.02

  Taxes      97   

Section 3.03

  Mitigation Obligations; Replacement of Lenders      100   

Section 3.04

  Breakage Compensation      101   

ARTICLE IV. CONDITIONS PRECEDENT

     102   

Section 4.01

  Conditions Precedent at Closing Date      102   

Section 4.02

  Conditions Precedent to All Credit Events      104   

Section 4.03

  Credit Events to Additional Borrowers      105   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

         Page  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     106   

Section 5.01

  Organization Status and Qualification      106   

Section 5.02

  Authorization and Enforceability      106   

Section 5.03

  Applicable Law, Contractual Obligations and Organizational Documents      106
  

Section 5.04

  Governmental Approvals      106   

Section 5.05

  Litigation      107   

Section 5.06

  Use of Proceeds; Margin Regulations      107   

Section 5.07

  Financial Statements      107   

Section 5.08

  Solvency      107   

Section 5.09

  No Material Adverse Effect      108   

Section 5.10

  Payment of Taxes      108   

Section 5.11

  Ownership of Property      108   

Section 5.12

  Environmental Matters      108   

Section 5.13

  Compliance with ERISA      109   

Section 5.14

  Intellectual Property      109   

Section 5.15

  Investment Company Act      109   

Section 5.16

  Security Interests      109   

Section 5.17

  Disclosure      110   

Section 5.18

  Subsidiaries      110   

Section 5.19

  OFAC and PATRIOT Act      110   

Section 5.20

  Foreign Corrupt Practices Act      111   

Section 5.21

  Borrowing Base Calculation      111   

ARTICLE VI. AFFIRMATIVE COVENANTS

     111   

Section 6.01

  Reporting Requirements      111   

Section 6.02

  Inspection Rights; Appraisals; Field Examinations      114   

Section 6.03

  Insurance      115   

Section 6.04

  Payment of Taxes and Government Obligations      115   

Section 6.05

  Preservation of Existence      115   

Section 6.06

  Maintenance of Property      116   

Section 6.07

  Compliance with Laws, etc.      116   

Section 6.08

  Compliance with Environmental Laws      116   

Section 6.09

  Certain Subsidiaries to Join in Guaranty      117   

Section 6.10

  Additional Security; Real Estate Matters; Further Assurances      117   

Section 6.11

  Use of Proceeds      119   

Section 6.12

  Change in Business      119   

Section 6.13

  Designation of Subsidiaries      120   

Section 6.14

  Post-Closing Obligations      120   

ARTICLE VII. NEGATIVE COVENANTS

     120   

Section 7.01

  Fundamental Changes, Acquisitions, Asset Sales, etc.      120   

Section 7.02

  Liens      122   

Section 7.03

  Indebtedness      124   

Section 7.04

  Investments and Guaranty Obligations      128   

Section 7.05

  Restricted Payments      130   

Section 7.06

  Fixed Charge Coverage Ratio      134   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

         Page  

Section 7.07

  Restrictions on Negative Pledges      134   

Section 7.08

  Transactions with Affiliates      135   

Section 7.09

  Fiscal Year      137   

ARTICLE VIII. EVENTS OF DEFAULT

     137   

Section 8.01

  Events of Default      137   

Section 8.02

  Remedies      139   

Section 8.03

  Application of Certain Payments and Proceeds      139   

ARTICLE IX. THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     140   

Section 9.01

  Appointment      140   

Section 9.02

  Delegation of Duties      142   

Section 9.03

  Exculpatory Provisions      143   

Section 9.04

  Reliance by Administrative Agent and Collateral Agent      143   

Section 9.05

  Notice of Default      144   

Section 9.06

  Non-Reliance      144   

Section 9.07

  No Reliance on Administrative Agent’s Customer Identification Program      144
  

Section 9.08

  Patriot Act      145   

Section 9.09

  Indemnification      145   

Section 9.10

  The Administrative Agent and Collateral Agent in Each Individual Capacity     
145   

Section 9.11

  Successor Administrative Agent      145   

Section 9.12

  Other Agents      146   

Section 9.13

  Agency for Perfection      146   

Section 9.14

  Proof of Claim      146   

Section 9.15

  Posting of Approved Electronic Communications      147   

Section 9.16

  Withholding Taxes      148   

Section 9.17

  Resignation/Replacement of LC Issuer and Swing Line Lender      149   

Section 9.18

  Right to Realize on Collateral and Enforce Guaranty      149   

Section 9.19

  Cash Management Banks and Designated Hedge Creditors      149   

ARTICLE X. [Reserved]

     150   

ARTICLE XI. MISCELLANEOUS

     150   

Section 11.01

  Payment of Expenses Etc.      150   

Section 11.02

  Indemnification      150   

Section 11.03

  Right of Setoff      151   

Section 11.04

  Equalization      151   

Section 11.05

  Notices      152   

Section 11.06

  Successors and Assigns      153   

Section 11.07

  No Waiver; Remedies Cumulative      157   

Section 11.08

  Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial     
157   

Section 11.09

  Counterparts      158   

Section 11.10

  Integration      158   

Section 11.11

  Headings Descriptive      159   

Section 11.12

  Amendment or Waiver; Acceleration by Required Lenders      159   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

 

         Page  

Section 11.13

  Survival of Indemnities      163   

Section 11.14

  Domicile of Loans      163   

Section 11.15

  Confidentiality      163   

Section 11.16

  Limitations on Liability of the LC Issuers      164   

Section 11.17

  General Limitation of Liability      165   

Section 11.18

  No Duty      165   

Section 11.19

  Lenders and Agent Not Fiduciary to Parent Borrower, etc.      165   

Section 11.20

  Survival of Representations and Warranties      166   

Section 11.21

  Severability      166   

Section 11.22

  [Reserved]      166   

Section 11.23

  Interest Rate Limitation      166   

Section 11.24

  Patriot Act      166   

Section 11.25

  Customary Intercreditor Agreement      166   

Section 11.26

  Waiver of Effect of Corporate Seal      166   

Section 11.27

  Release of Guarantees and Liens      167   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule A    Excluded Asset Sales Schedule 1    Commitments Schedule 2   
Restricted and Unrestricted Subsidiaries Schedule 3    Subsidiary Guarantors
Schedule 4    EBITDA Adjustments Schedule 1.01    Permitted Inventory Locations
Schedule 2.05    Existing Letters of Credit Schedule 5.11    Real Property
Schedule 5.18    Subsidiaries Schedule 6.14    Post-Closing Obligations Schedule
7.02    Liens Schedule 7.03    Indebtedness Schedule 7.04    Investments
Schedule 7.07    Contractual Obligations Schedule 7.08    Transactions with
Affiliates Schedule 11.05    Administrative Agent’s Office, Certain Addresses
for Notices

EXHIBITS

 

Exhibit A-1    Form of Revolving Facility Note Exhibit A-2    Form of Swing Line
Note Exhibit B-1    Form of Notice of Borrowing Exhibit B-2    Form of Notice of
Continuation or Conversion Exhibit B-3    Form of LC Request Exhibit C    Form
of Guaranty Exhibit D    Form of Solvency Certificate Exhibit E    Form of
Compliance Certificate Exhibit F    Form of Closing Certificate Exhibit G   
Form of Assignment Agreement Exhibit H-1    Form U.S. Tax Certificate (For
Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit H-2    Form U.S. Tax Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) Exhibit H-3    Form U.S. Tax
Certificate (For Non-U.S. Participants That Are Not Partnerships For U.S.
Federal Income Tax Purposes) Exhibit H-4    Form U.S. Tax Certificate (For
Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes) Exhibit I-1    Form of ABL/Bond Intercreditor Agreement Exhibit J   
Form of Intercompany Note Exhibit K    Form of Additional Borrower Agreement
Exhibit L    Form of Secured Hedge Designation Agreement Exhibit M    Form of
Borrowing Base Certificate



--------------------------------------------------------------------------------

This CREDIT AGREEMENT is entered into as of May 29, 2013 among the following:
(i) BUILDERS FIRSTSOURCE, INC., a Delaware corporation (the “Parent Borrower”
and collectively with any Additional Borrowers from time to time party hereto,
the “Borrowers”); (ii) the LENDERS from time to time party hereto (each a
“Lender” and collectively, the “Lenders”); (iii) SUNTRUST BANK, as the
administrative agent (the “Administrative Agent”), as the Collateral Agent (as
hereinafter defined), as the Swing Line Lender (as hereinafter defined), and as
an as LC Issuer (as hereinafter defined); (iv) CITIBANK, N.A., as syndication
agent (the “Syndication Agent”); (v) KEYBANK NATIONAL ASSOCIATION, PNC BANK,
NATIONAL ASSOCIATION and RBS CITIZENS, N.A. (the “Co-Documentation Agents”) and
(vii) SUNTRUST ROBINSON HUMPHREY, INC., CITIGROUP GLOBAL MARKETS, INC., KEYBANK
NATIONAL ASSOCIATION, PNC CAPITAL MARKETS LLC and RBS CITIZENS, NATIONAL
ASSOCIATION, as lead arrangers and joint bookrunners (the “Arrangers”).

PRELIMINARY STATEMENTS:

(1) The Borrowers have requested that the Lenders, the Swing Line Lender and
each LC Issuer extend credit to the Borrowers to (a) consummate the Closing Date
Refinancing, (b) pay fees and expenses incurred in connection with the
transactions described herein and (c) provide working capital, funds for other
general corporate purposes and to finance other transactions permitted by this
Agreement.

(2) Subject to and upon the terms and conditions set forth herein, the Lenders,
the Swing Line Lender and each LC Issuer are willing to extend credit and make
available to the Borrowers the credit facilities provided for herein for the
foregoing purposes.

AGREEMENT:

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND TERMS

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“ABL Collateral” means all the “ABL First Lien Collateral” as defined in the
ABL/Bond Intercreditor Agreement.

“ABL/Bond Intercreditor Agreement” means the ABL/Bond Intercreditor Agreement in
substantially the form of Exhibit I-1 dated as of the Closing Date, among the
Collateral Agent, Wilmington Trust, National Association and the Credit Parties,
and each additional representative party thereto from time to time, with such
modifications thereto as the Administrative Agent and/or Collateral Agent and
the Parent Borrower may reasonably agree.

“Account” has the meaning specified in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.



--------------------------------------------------------------------------------

“Acquired EBITDA” means, with respect to any Acquired Entity or Business (any of
the foregoing, a “Pro Forma Entity”) for any period, the amount for such period
of Consolidated EBITDA of such Pro Forma Entity (determined as if references to
the Parent Borrower and the Restricted Subsidiaries in the definition of the
term “Consolidated EBITDA” were references to such Pro Forma Entity and its
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity.

“Acquired Entity or Business” has the meaning provided in the definition of the
term “Consolidated EBITDA.”

“Acquisition” means any transaction or series of related transactions resulting
in (i) the acquisition by the Parent Borrower or any Restricted Subsidiary of
all or substantially all of the assets of any Person, or any line of business or
division of any Person, (ii) the acquisition or ownership by the Parent Borrower
or any Restricted Subsidiary of in excess of 50% of the Capital Stock of any
Person such that such Person becomes a Restricted Subsidiary, or (iii) the
acquisition by the Parent Borrower or any Restricted Subsidiary of another
Person by a merger, consolidation, amalgamation or any other combination with
such Person.

“Additional Borrower” means any Person who shall from time to time become a
party to this Agreement as a “Borrower” hereunder upon the execution and
delivery of an Additional Borrower Agreement.

“Additional Borrower Agreement” means the Additional Borrower Agreement
substantially in the form of Exhibit K hereto.

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender at such time
and provides any portion of any Revolving Commitment Increase in accordance with
Section 2.18.

“Additional Security Document” has the meaning provided in Section 6.10(a).

“Adjusted Eurodollar Rate” means, with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the British Bankers Association
LIBO Rate (“BBA LIBOR”) as published by Bloomberg (or other commercially
available sources providing quotations of BBA LIBOR as determined by the
Administrative Agent from time to time) at approximately 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period,
for deposits in U.S. Dollars with a maturity comparable to such Interest Period,
divided by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including any marginal, emergency, supplemental,
special or other reserves and without benefit of credits for proration,
exceptions or offsets that may be available from time to time) applicable to any
member bank of the Federal Reserve System in respect of Eurocurrency liabilities
as defined in Regulation D (or any successor category of liabilities under
Regulation); provided, however, that if the rate referred to in clause (i) above
is not available at any such time for any reason, then the rate referred to in
clause (i) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the average (rounded to the nearest 1/16th of 1%) of
the rates per annum at which deposits in the applicable currency in an amount
equal to the amount of such Eurodollar Loan are offered to major banks in the
London interbank market at approximately 11:00 A.M. (London time), two
(2) Business Days prior to the commencement of such Interest Period, for
contracts that would be entered into at the commencement of such Interest Period
for the same duration as such Interest Period.

 

-7-



--------------------------------------------------------------------------------

“Adjustment Date” means the date that is the first day of the first month
following receipt by the Lenders of the Borrowing Base Certificate required to
be delivered pursuant to Section 6.01(f), for the last month of the most
recently completed fiscal quarter of the Parent Borrower.

“Administrative Agent” has the meaning provided in the first paragraph of this
Agreement and includes any successor to the Administrative Agent appointed
pursuant to Section 9.11.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. The term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. The terms “controlling” and “controlled” have meanings
correlative thereto.

“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time and (ii) the principal amount
of Swing Loans outstanding at such time.

“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time and (ii) the aggregate amount of the LC Outstandings at
such time.

“Agreement” means this Credit Agreement, including any exhibits or schedules, as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.

“Anti-Terrorism Law” means the Patriot Act or any other law pertaining to the
prevention of future acts of terrorism in any applicable jurisdiction, in each
case as such law may be amended from time to time.

“Applicable Commitment Fee Rate” means, with respect to Initial Revolving
Commitments, a percentage per annum equal to:

(a) immediately following the Closing Date, until the first Adjustment Date,
0.500%; and

(b) thereafter, the following percentages per annum, based upon the Average
Revolving Loan Utilization as of the most recent Adjustment Date:

 

Category

  

Average Revolving Loan Utilization

   Applicable
Commitment
Fee Rate

1

   Less than 33- 1/3%    0.500%

2

   Greater than or equal to 33- 1/3% but less than 66- 2/3%    0.375%

3

   Greater than or equal to 66- 2/3%    0.250%

The Applicable Commitment Fee Rate shall be adjusted quarterly on each
Adjustment Date based upon the Average Revolving Loan Utilization in accordance
with the table above.

In the event that the Administrative Agent determines that the Average Revolving
Loan Utilization on the applicable Adjustment Date was incorrect or inaccurate
(regardless of whether this

 

-8-



--------------------------------------------------------------------------------

Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a
(x) higher or (y) lower Applicable Commitment Fee Rate for any applicable period
than the Applicable Commitment Fee Rate applied for such applicable period, then
(a) the Applicable Commitment Fee Rate shall be determined as if the pricing
level for such higher Applicable Commitment Fee Rate were applicable for such
applicable period, and (b) only in the case of clause (x) hereof, the Parent
Borrower shall within three (3) Business Days of demand thereof by the
Administrative Agent pay to the Administrative Agent the accrued additional fees
owing as a result of such increased Applicable Commitment Fee Rate for such
applicable period, which payment shall be promptly applied by the Administrative
Agent in accordance with this Agreement. This paragraph shall not limit the
rights of the Administrative Agent and Lenders with respect to Section 2.11(c)
and Section 8.01.

“Applicable Percentage” means, with respect to any Lender holding Revolving
Commitments, the percentage of the Total Revolving Commitments represented by
such Lender’s Revolving Commitment. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments.

“Applicable Revolving Loan Margin” means, with respect to Initial Revolving
Loans, for any day, with respect to any Base Rate Loan or Eurodollar Loan, as
the case may be, the applicable rate per annum set forth below under the caption
“Base Rate Margin” or “Eurodollar Margin”, as the case may be, based upon the
Average Excess Availability as of the most recent Adjustment Date:

(a) immediately following the Closing Date, until the first Adjustment Date,
1.75% in respect of any Eurodollar Loan and 0.75% in respect of any Base Rate
Loan; and

(b) thereafter, the following percentages per annum, based upon the Average
Excess Availability as of the most recent Adjustment Date:

 

Category

  

Average Excess Availability

   Base Rate
Margin   Eurodollar
Margin

1

   Average Excess Availability less than 33- 1/3% of
the Maximum Borrowing Amount    1.25%   2.25%

2

   Average Excess Availability greater than or
equal to 33- 1/3% of the Maximum Borrowing
Amount, but less than 66- 2/3% of the Maximum
Borrowing Amount    1.00%   2.00%

3

   Average Excess Availability greater than or
equal to 66- 2/3% of the Maximum Borrowing
Amount    0.75%   1.75%

Any increase or decrease in the Applicable Revolving Loan Margin shall be made
quarterly on a prospective basis on each Adjustment Date based upon the Average
Excess Availability in accordance with the table above; provided that (i) if a
Specified Event of Default shall have occurred and be continuing at the time any
reduction in the Applicable Revolving Loan Margin would otherwise be
implemented, then no such reduction shall be implemented until the date on which
such Specified Event of Default shall no longer be continuing and (ii) if any
Borrowing Base Certificate delivered pursuant to this Agreement is at any time
restated or otherwise revised, or if the information set forth in any such
Borrowing Base Certificate otherwise proves to be false or incorrect such that
the Applicable Revolving Loan Margin would have been higher than was otherwise
in effect during any period, without constituting

 

-9-



--------------------------------------------------------------------------------

a waiver of any Default or Event of Default arising as a result thereof,
Applicable Revolving Loan Margin due under this Agreement shall be immediately
recalculated at such higher rate for any applicable periods and then shall be
due and payable within three (3) Business Days of demand thereof by the
Administrative Agent pay to the Administrative Agent, which payment shall be
promptly applied by the Administrative Agent in accordance with this Agreement.

“Approved Bank” has the meaning provided in subsection (ii) of the definition of
“Cash Equivalents.”

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” has the meaning provided in the first paragraph of this Agreement.

“Asset Sale” means, with respect to any Person, the non-ordinary course sale,
lease (which results in the permanent disposition of the subject property),
transfer or other disposition (including by means of Sale and Lease-Back
Transactions, and by means of mergers, consolidations, amalgamations and
liquidations of a corporation, partnership or limited liability company of the
interests therein of such Person) by such Person to any other Person of any of
such Person’s assets; provided that the term Asset Sale shall specifically
exclude, without limitation, (i) the making of any Restricted Payment that is
permitted to be made, and is made, pursuant to Section 7.05; (ii) the making of
any Investment that is permitted to be made, and is made, pursuant to
Section 7.04; (iii) to the extent allowable under Section 1031 of the Code, or
any comparable or successor provision, any exchange of like property (excluding
any boot thereon) for use in a similar business to the Parent Borrower; (iv) the
lease, assignment, sub-lease, license or sub-license of any real property (other
than a Sale and Lease-Back Transaction), (v) the unwinding of any Hedge
Agreement, (vi) the issuance of directors’ qualifying shares and shares issued
to foreign nationals as required by applicable law, (vii) the actual or
constructive loss of any property or the use thereof resulting from any Event of
Loss, (viii) any disposition of cash or Cash Equivalents, (ix) dispositions of
investments in joint ventures to the extent required by, or made pursuant to
customary buy/sell arrangements between, the joint venture parties set forth in
joint venture arrangements and similar binding arrangements and (x) certain
Asset Sales set forth on Schedule A.

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto.

“Authorized Officer” means, with respect to any Person, any of the following
officers: the Chief Executive Officer, the Chief Operating Officer, the Chief
Financial Officer, Chief Accounting Officer, any Senior Vice President, the
Controller, the Secretary or such other Person as is authorized in writing by
the Parent Borrower to act on behalf of such Person and is reasonably acceptable
to the Administrative Agent. Unless otherwise qualified, all references herein
to an Authorized Officer shall refer to an Authorized Officer of the Parent
Borrower.

“Available Equity Amount” means, as of any date of determination, an amount, not
less than zero, equal to (a) the aggregate amount of Net Cash Proceeds received
by the Parent Borrower after the Closing Date from the issuance of Capital Stock
of the Parent Borrower (other than Disqualified Equity Interests) or cash
capital contributions to the Parent Borrower (other than Specified Equity
Contributions and other capital contributions of the type described in
Section 7.03 (z)), plus (b) the Net Cash Proceeds of Indebtedness and
Disqualified Equity Interests of the Parent Borrower, in each case, issued after
the Closing Date, which have been exchanged or converted into Qualified Equity
of Parent Borrower or the direct or indirect parent of Parent Borrower (other
than Specified Equity Contributions and other capital contributions of the type
described in Section 7.03 (z)), plus (c) the Net Cash Proceeds of sales of

 

-10-



--------------------------------------------------------------------------------

Investments made with the Available Equity Amount, plus (d) returns, profits,
distributions and similar amounts received in cash or Cash Equivalents on
Investments made with the Available Equity Amount, plus (e) the Investments of
Parent Borrower and its Restricted Subsidiaries in any Unrestricted Subsidiary
that has been re-designated as a Restricted Subsidiary or that has been merged
or consolidated into Parent Borrower or any of its Restricted Subsidiaries or
the fair market value of the assets of any Unrestricted Subsidiary that have
been transferred to Parent Borrower or any of its Restricted Subsidiaries, minus
the sum of all prior Investments made pursuant to Section 7.04(m)(iii),
Restricted Payments made pursuant to Section 7.05(f)(ii) and Restricted Payments
made pursuant to Section 7.05(i)(ii).

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Availability Reserves” means, without duplication of any other reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent from time to time determines in its
Permitted Discretion as being appropriate (a) to reflect impediments to the
Administrative Agent’s realizing upon the Collateral consisting of Borrowing
Base Assets included in the Borrowing Base or (b) to reflect claims and
liabilities that the Administrative Agent believes will need to be satisfied in
connection with such realization upon the Collateral consisting of Borrowing
Base Assets included in the Borrowing Base.

“Average Excess Availability” means, (i) at any Adjustment Date, the average
daily Excess Availability for the fiscal quarter immediately preceding such
Adjustment Date or (ii) on any date that is not an Adjustment Date, the Average
Excess Availability on the immediately preceding Adjustment Date.

“Average Revolving Loan Utilization” means, as of any Adjustment Date, the
average daily Aggregate Revolving Facility Exposure for the fiscal quarter
immediately preceding such Adjustment Date (or, if less, the period from the
Closing Date to such Adjustment Date), divided by the aggregate Revolving
Commitments in effect at such time.

“Bankruptcy Code” means, Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the greatest of: (i) the rate that the Administrative Agent announces from
time to time as its prime lending rate, as in effect from time to time; (ii) the
Federal Funds Effective Rate in effect from time to time plus 1/2 of 1% per
annum; and (iii) the Adjusted Eurodollar Rate for Eurodollar Loans denominated
in Dollars for a one-month Interest Period as announced on such day (or, if such
day is not a Business Day as defined in clause (b) of the definition of
“Business Day”) the immediately preceding day that would be a Business Day) plus
1.00%.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.

“BBA LIBOR” means, as such term is defined in the definition of “Adjusted
Eurodollar Rate.”

“Blocked Account Agreement” has the meaning assigned to such term in
Section 2.21(a).

“Blocked Accounts” has the meaning assigned to such term in Section 2.21(a).

“Bond Collateral” means all the “Bond Collateral” as defined in the ABL/Bond
Intercreditor Agreement.

 

-11-



--------------------------------------------------------------------------------

“Borrowers” has the meaning provided in the first paragraph of this Agreement.
“Borrower” shall also include any “Successor Borrower.”

“Borrowing” means a Revolving Borrowing or the incurrence of a Swing Loan.

“Borrowing Base” means (i) 85% of the Value of Eligible Receivables, plus
(ii) 90% of the Net Orderly Liquidation Value of Eligible Inventory, plus
(iii) 90% of the face amount of Eligible Credit Card Receivables, plus (iv) an
amount equal to the lesser of: (x) $7,000,000 or (y) 85% of the Value of
Eligible Unbilled Receivables, plus (v) an amount equal to the lesser of:
(x) $7,000,000 or (y) 65% of the Value of Eligible Billings minus (vi) without
duplication, the amount of all Reserves as the Administrative Agent may at any
time and from time to time in the exercise of its Permitted Discretion establish
or modify in accordance with the provisions of Section 2.22; provided that in no
event shall the net aggregate amounts set forth in clauses (i) through
(vi) attributable to Inventory or Receivables acquired pursuant to the purchase
or other acquisition of property and assets or Acquired Entity or Business that
is not subject to a completed Collateral Review conducted by or on behalf of the
Administrative Agent exceed $17,500,000; provided, further, that the Parent
Borrower, in its sole discretion, may request that the Administrative Agent
undertake a Collateral Review at the Parent Borrower’s expense solely in respect
of such acquired Inventory or Receivables and, upon such request, the
Administrative Agent shall commence such Collateral Review in respect of such
acquired Inventory or Receivables within 30 days (it being understood that any
such requested Collateral Review shall not reduce the number of Collateral
Reviews otherwise permitted by, or the expenses which are otherwise reimbursable
pursuant to, Section 6.02(b)); provided, still further, that in no event shall
the sum of the aggregate amounts set forth in clauses (iv) and (v) exceed
$10,000,000. The Borrowing Base at any time shall be determined by reference to
the most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 6.01 and adjusted by the Administrative Agent in accordance
with Section 2.22 based upon additional information, if any, received after the
date of delivery of any such Borrowing Base Certificate.

“Borrowing Base Assets” means any Borrower’s Inventory and Receivables and other
assets directly related thereto, including documents, instruments, general
intangibles, deposit accounts and the proceeds of all of the same.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer, in substantially the form of
Exhibit M or another form which is acceptable to the Administrative Agent in its
reasonable discretion.

“Business Day” means, (a) any day other than Saturday, Sunday and any other day
on which commercial banks in New York or Atlanta are authorized or required by
law to close and (b) any day on which dealings in deposits in Dollars are
carried on in the London interbank eurodollar market.

“Calculation Date” means (a) with respect to any Revolving Loan or Swing Loan,
each of the following: (i) each date of a Borrowing of a Revolving Loan or Swing
Loan, (ii) each date of a continuation or conversion of a Revolving Loan,
(iii) the last Business Day of each fiscal quarter and (iv) such additional
dates as the Administrative Agent shall reasonably determine or the Required
Revolving Lenders or Swing Line Lenders shall require; and (b) with respect to
any Letter of Credit, each of the following: (i) each date of issuance of any
such Letter of Credit, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof and (iii) each date of
any payment by the applicable LC Issuer under any Letter of Credit.

“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other Consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Capital Stock of such Person or as a
dividend, return of capital or other distribution in respect of any of such
Person’s Capital Stock.

 

-12-



--------------------------------------------------------------------------------

“Capital Expenditures” means with respect to the Credit Parties for any period,
all expenditures that would be reflected as capital expenditures on a
Consolidated statement of cash flows of the Lead Borrower and its Restricted
Subsidiaries for such period prepared in accordance with GAAP; provided that
“Capital Expenditures” shall not include, without duplication, (i) any additions
to property and equipment and other capital expenditures made with the proceeds
of any equity securities issued or capital contributions received by any Credit
Party or any Subsidiary (other than Specified Equity Contributions or
Disqualified Equity Interests), (ii) expenditures made in connection with the
replacement, substitution, restoration or repair of assets to the extent
financed with (x) insurance proceeds paid on account of the loss of or damage to
the assets being replaced, restored or repaired, or (y) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced, (iii) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time,
(iv) any Consideration payable with respect to any Permitted Acquisitions or
other Investment, (v) the purchase of property, plant or equipment to the extent
financed with the proceeds of any dispositions of assets or property not
prohibited hereunder, (vi) expenditures that are accounted for as capital
expenditures by the Parent Borrower or any Restricted Subsidiary and that
actually are paid for by a Person other than the Parent Borrower or any
Restricted Subsidiary or Affiliate thereof, to the extent neither the Parent
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period), (vii) any
expenditures which are contractually required to be, and are, advanced or
reimbursed to the Credit Parties in cash by a third party (including landlords)
during such period of calculation, (viii) the book value of any asset owned by
the Parent Borrower or any Restricted Subsidiary prior to or during such period
to the extent that such book value is included as a capital expenditure during
such period as a result of such Person reusing or beginning to reuse such asset
during such period without a corresponding expenditure actually having been made
in such period; provided that (A) any expenditure necessary in order to permit
such asset to be reused shall be included as a Capital Expenditure during the
period in which such expenditure actually is made and (B) such book value shall
have been included in Capital Expenditures when such asset was originally
acquired, (ix) the purchase price of equipment purchased during such period to
the extent the consideration consists of any combination of (A) used or surplus
equipment traded in at the time of such purchase and (B) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business and (x) any other capital expenditures that are financed with
the proceeds of Indebtedness (other than Revolving Loans) or net cash proceeds
of any disposition of assets, any casualty event, any incurrence or issuance of
Indebtedness or any issuance of Capital Stock (other than Disqualified Equity
Interests or Specified Equity Contributions).

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Capital Stock
include any debt securities convertible or exchangeable into equity unless and
until actually converted or exchanged.

“Capitalized Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capitalized lease on the balance sheet
of that Person.

 

-13-



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capitalized Leases of such Person, without duplication, in
each case taken at the amount thereof accounted for as liabilities identified as
“capitalized lease obligations” on a consolidated balance sheet of such Person
prepared in accordance with GAAP.

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

“Cash Collateralize” means to deposit in an account subject to a deposit account
control agreement in form and substance reasonably satisfactory to the
Administrative Agent and each applicable LC Issuer or to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of one or more of the LC
Issuers or Lenders, as collateral for Obligations relating to Letters of Credit
or obligations of Lenders to fund participations in respect of such Obligations,
as applicable, cash in an amount equal to 103% of such Obligations or, if the
Administrative Agent and each applicable LC Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and each
applicable LC Issuer.

“Cash Equivalents” means any of the following:

(i) securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof the securities of which are
unconditionally guaranteed as a full faith and credit obligation of such
government having maturities of not more than one year from the date of
acquisition;

(ii) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $250,000,000 in the case of U.S. banks and $100,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of foreign banks (any
such bank, an “Approved Bank”);

(iii) commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within six (6) months after the date of acquisition;

(iv) fully collateralized repurchase agreements entered into with any Lender or
Approved Bank covering securities described in clause (i) above;

(v) repurchase obligations of any Person satisfying the requirements of clause
(ii) of this definition or that has commercial paper outstanding that satisfies
the requirements of clause (iii) of this definition, or any other financial
institution whose unsecured long-term debt (or the unsecured long-term debt of
whose holding company) is rated at least A- or better by S&P or Baa1 or better
by Moody’s, having a term of not more than one year, with respect to securities
issued or fully guaranteed or insured by the United States;

 

-14-



--------------------------------------------------------------------------------

(vi) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A- by S&P or Baa1 by
Moody’s;

(vii) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
Person satisfying the requirements of clause (ii) of this definition or that has
outstanding commercial paper satisfying the requirements of clause (iii) of this
definition or any other financial institution whose unsecured long-term debt (or
the unsecured long-term debt of whose holding company) is rated at least A- or
better by S&P or Baa1 or better by Moody’s;

(viii) short-term tax-exempt securities rated not lower than MIG -1/1+ by either
Moody’s or S&P with provisions for liquidity or maturity accommodations of
twelve (12) months or less;

(ix) investments in money market funds 95% of the assets of which are comprised
of securities of the types described in clauses (i) through (viii) above;

(x) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;

(xi) investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(C) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank;

(xii) investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii); and

(xiii) marketable money market funds that are rated AAA- by S&P and Aaa3 by
Moody’s, in each case maturing within twelve (12) months after the date of
creation thereof.

“Cash Interest Expense” means with respect to the Parent Borrower and its
Restricted Subsidiaries for any Testing Period, Consolidated Interest Expense
for such period, minus, in each case, to the extent included in Consolidated
Interest Expense for such period and without duplication (a) pay in kind or
other non-cash interest expense, including as a result of the effects of
purchase accounting, (b) any debt discounts, one-time financing fees or the
amortization thereof, including such fees paid in connection with the
Transactions, any amendment, consent or waiver to the Loan Documents, any
Indebtedness not otherwise prohibited under this Agreement, or any amendment to
such Indebtedness (in each case, to the extent included in Consolidated Interest
Expense for such period), (c) fees in respect of Hedge Agreements for interest
rates, (d) non-cash interest expense attributable to the movement of
mark-to-market valuation of obligations under Hedge Agreements or other
derivative instruments pursuant to Financial Accounting Standards Board
Statement No. 133, (e) any one-time cash costs associated with breakage in
respect of Hedge Agreements for interest rates, (f) any costs associated with
payment premiums, breakage costs, make-whole fees or similar costs or expenses
payable in connection with any refinancing, repurchase, repayment or other
satisfaction of Indebtedness (including any such costs relating

 

-15-



--------------------------------------------------------------------------------

to the Closing Date Refinancing) and (g) any costs associated with
mark-to-market adjustments in respect of warrants for the Capital Stock of the
Parent Borrower or any Parent Entity. Notwithstanding the foregoing, for any
amount of Consolidated Interest Expense that represents an accrual for cash
payments in any future period, such amount shall be included as Cash Interest
Expense for such period when paid.

“Cash Management Agreement” means any agreement or arrangement to provide Cash
Management Services.

“Cash Management Bank” means any Person that, either at the time it enters into
a Cash Management Agreement or at any time after it enters into a Cash
Management Agreement, becomes a Lender or an Agent or an Affiliate of a Lender
or an Agent, in its capacity as a party to such Cash Management Agreement.

“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overdraft facility that is not in
default): ACH transactions, treasury and/or cash management services, including
controlled disbursement services, overdraft facilities, foreign exchange
facilities, credit and debit cards, purchase card, electronic funds transfer,
deposit and other accounts and merchant services.

“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by any Credit Party from such Asset Sale, and (ii) any Event
of Loss, the aggregate cash payments, including all insurance proceeds and
proceeds of any award for condemnation or taking, received by any Credit Party
in connection with such Event of Loss.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq. and the regulations promulgated thereunder.

“Change in Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
1934 Act), other than any of the Permitted Holders or any successor holding or
parent company, is or becomes the beneficial owner (as defined in Rules 13d-3
and 13d-5 under the 1934 Act), directly or indirectly, of more than 50% of the
Capital Stock of Parent Borrower entitled to vote in the election of the board
of directors of Parent Borrower; or (b) any “change of control” shall occur
under the Secured Notes Indenture or any other Indebtedness for borrowed money
that constitutes Material Indebtedness of Parent Borrower and/or its Restricted
Subsidiaries (but only to the extent that such event would not otherwise
constitute a default or event of default under the terms of such Indebtedness).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender or LC Issuer (or, for purposes of
Section 3.03, by any lending office of such Lender or by such Lender’s or LC
Issuer’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date; provided that requests, rules, regulations,
guidelines or directives enacted or promulgated under the Dodd-Frank Act or the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor authority) shall be deemed to have gone into effect after the Closing
Date, regardless of the date enacted, adopted or issued but only to the extent
such requests, rules, regulations, guidelines or directives are applied to the
Parent Borrower and its Subsidiaries by the Administrative Agent or any Lender
in substantially the same manner as applied to other similarly situated
borrowers under comparable syndicated credit facilities, including for purposes
of Section 3.01.

 

-16-



--------------------------------------------------------------------------------

“Charges” has the meaning provided in Section 11.23.

“Chattel Paper” means any “chattel paper,” as such term is defined in the UCC,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party, wherever located.

“Claims” has the meaning set forth in the definition of “Environmental Claims.”

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing are, Extended Revolving Credit
Loans (of the same Extension Series), Incremental Revolving Loans (of a Class),
Initial Revolving Loans, Swing Loans and, when used in reference to any
Commitment, refers to whether such Commitment is an Extended Revolving Credit
Commitment (of the same Extension Series), an Revolving Commitment Increase (of
a Class), Swing Line Commitment and when used in reference to any Lender, refers
to whether such Lender has a Loan or Commitment with respect to the applicable
Class. Commitments (and, in each case, the Loans made pursuant to such
Commitments) that have the same terms and conditions shall be construed to be in
the same Class. There shall be no more than an aggregate of five (5) Classes of
revolving credit facilities under this agreement.

“Closing Certificate” means a certificate substantially in the form of Exhibit F
attached hereto.

“Closing Date” means May 29, 2013.

“Closing Date Refinancing” means the refinancing, repayment or repurchase of all
existing third party Indebtedness for borrowed money of Parent Borrower and its
Restricted Subsidiaries immediately after the making of the Loans on the Closing
Date, other than Indebtedness permitted by Section 7.03, together with the
payment of all accrued interest, all payment premiums and all other amounts due
and payable with respect thereto, and the termination of the commitments in
respect of such Indebtedness, and the release of all Liens securing payment of
any such Indebtedness, other than Liens permitted by Section 7.02, and the
delivery to the Administrative Agent of all payoff and release letters, Uniform
Commercial Code Form UCC-3 termination statements or other instruments or
agreements as may be suitable or appropriate in connection with the release of
any such Liens

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Co-Documentation Agents” has the meaning assigned to such term in the first
paragraph to this Agreement.

“Collateral” means any and all assets on which a Lien is granted or purported to
be granted pursuant to any Security Document to secure any or all of the
Obligations. For the avoidance of doubt, Collateral shall not include any
Excluded Real Property or any other Excluded Collateral.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Account” means one or more deposit accounts or securities accounts
under the control of any applicable trustee or collateral agent holding only the
proceeds of any sale or disposition of the ABL Collateral or Secured Notes
Collateral, as applicable.

 

-17-



--------------------------------------------------------------------------------

“Collateral Agent” means SunTrust Bank, in its capacity as collateral agent,
security trustee or pledgee in its own name under any of the Loan Documents, or
any successor collateral agent.

“Collateral Review” means, as the case may be, an Inventory appraisal or a field
examination; provided that for the avoidance of doubt, one Inventory appraisal
and one field examination shall constitute two Collateral Reviews.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services.

“Commitment” means with respect to each Lender, (i) its Revolving Commitment,
(ii) Extended Revolving Credit Commitment, or (iii) its Revolving Commitment
Increase.

“Commitment Fees” has the meaning provided in Section 2.13(a).

“Commitment Increase Notice” has the meaning provided in Section 2.18(a).

“Commodities Hedge Agreement” means a commodities contract purchased by the
Parent Borrower or any of its Subsidiaries in the ordinary course of business,
and not for speculative purposes, with respect to raw materials necessary to the
manufacturing or production of goods in connection with the business of the
Parent Borrower and its Subsidiaries.

“Commodity Exchange Act” means that the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning provided in Section 9.15(a).

“Competitor” means any corporate competitor of the Parent Borrower or any of its
Restricted Subsidiaries operating in the same or a related line of business as
the Parent Borrower and any Affiliate, in each case solely to the extent
disclosed to the Administrative Agent in writing from time to time.

“Compliance Certificate” has the meaning provided in Section 6.01(c).

“Compliance Date” means any date that is the last day of a fiscal quarter of the
Parent Borrower.

“Confidential Information” has the meaning provided in Section 11.15(b).

“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete.

“Consolidated Depreciation and Amortization Expense” means, for any Testing
Period, all depreciation and amortization expenses of the Parent Borrower and
its Restricted Subsidiaries and amortization of capitalized software
expenditures, all as determined for the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP.

“Consolidated EBITDA” means, for any Testing Period, Consolidated Net Income for
such period, plus (without duplication), in each case, to the extent deducted in
the calculation of Consolidated Net Income:

 

-18-



--------------------------------------------------------------------------------

(a) the sum of the amounts for such period included in determining such
Consolidated Net Income of (i) Consolidated Interest Expense, (ii) Consolidated
Income Tax Expense, and (iii) Consolidated Depreciation and Amortization Expense

(b) any non-cash charges or losses including (i) any write-offs or write-downs
reducing Consolidated Net Income for such period, (ii) equity-based awards
compensation expense, (iii) losses on sales, disposals or abandonment of, or any
impairment charges or asset write-down or write-off related to, intangible
assets, long-lived assets, inventory and investments in debt and equity
securities, (iv) all losses from investments recorded using the equity method,
(v) charges for facilities closed prior to the applicable lease expiration and
(vi) contingent consideration charges associated with acquisitions after the
initial 12-month period of purchase accounting (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); provided
that, any non-cash charges or losses shall be treated as cash charges or losses
in any subsequent Testing Period during which cash disbursements attributable
thereto are made;

(c) any extraordinary, unusual, non-recurring or exceptional expenses, losses or
charges;

(d) any expenses relating to the Transactions, Permitted Acquisitions (or any
other acquisition not otherwise permitted that requires a waiver or consent of
the applicable Lenders), Investments, recapitalizations, dispositions, issuances
or repayments of indebtedness, issuances of equity securities, sale processes,
refinancing transactions or amendments or other modifications of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction whether or not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction;

(e) any integration expenses, business optimization expenses, operating
improvement expenses and other restructuring charges, accruals or reserves
(including retention costs, severance costs, systems development and
establishment costs, costs associated with office and facility openings,
closings and consolidations, and relocation costs, conversion costs, excess
pension charges, curtailments and modifications to pension and post-retirement
employee benefit plan costs or charges, contract termination costs, expenses
attributable to the implementation of cost savings initiatives and professional
and consulting fees);

(f) board of directors fees, management, monitoring, consulting and advisory
fees, indemnities and related expenses paid or accrued to the extent permitted
to be paid or accrued;

(g) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments, in each case in connection with acquisitions;

(h) proceeds from business interruption insurance (to the extent not reflected
as revenue or income in such statement of Consolidated Net Income);

(i) any loss (including all reasonable fees and expenses or charges relating
thereto) from abandoned, closed, disposed or discontinued operations and any
losses on disposal of abandoned, closed or discontinued operations;

 

-19-



--------------------------------------------------------------------------------

(j) any loss (including all reasonable fees and expenses or charges relating
thereto) attributable to business dispositions or asset dispositions, other than
in the ordinary course of business, as Parent Borrower determines are reasonable
and are factually supportable and set forth in a certificate signed by a
Financial Officer, in each case, that occurred during the Testing Period;

(k) any non-cash loss attributable to the mark-to-market movement in the
valuation of hedging obligations (including hedging obligations entered into for
the purpose of hedging against fluctuations in the price or availability of any
commodity) or other derivative instruments pursuant to Financial Accounting
Standards Board Statement No. 133 “Accounting for Derivative Hedging
Instruments;”

(l) to the extent not included above, certain adjustments consistent with the
financial model delivered to the Administrative Agent and set forth on Schedule
4 hereto;

(m) minority interest expense consisting of Subsidiary income attributable to
minority equity interests of third parties in any non-wholly owned Subsidiary
deducted (and not added back in such period to Consolidated Net Income);

(n) any costs or expenses incurred by the Parent Borrower or a Restricted
Subsidiary pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement or any stock subscription
or shareholder agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of Parent Borrower or net cash
proceeds of an issuance of Capital Stock of the Parent Borrower (other than
Disqualified Equity Interests); and

(o) the amount of expenses relating to payments made to holders of options with
respect to the Capital Stock of the Parent Borrower or any Parent Entity in
connection with, or as a result of, any distribution being made to shareholders
of such Person or its Parent Entity, which payments are being made to compensate
such option holders as though they were shareholders at the time of, and
entitled to share in, such distribution, but only to the extent such
distributions to shareholders are permitted hereunder;

minus (without duplication), in each case, to the extent included in the
calculation of Consolidated Net Income:

(p) non-cash gains or income; provided that any non-cash gains or income shall
be treated as cash gains or income in any subsequent period during which cash
disbursements attributable thereto are made

(q) any extraordinary, or non-recurring income or gain;

(r) any gain (including all fees and expenses or income relating thereto)
attributable to business dispositions or asset dispositions, other than in the
ordinary course of business, as determined in good faith by a Financial Officer;

(s) any gain or income from abandoned, closed, disposed or discontinued
operations and any gains on disposal of abandoned, closed or discontinued
operations;

in each case, as determined on a consolidated basis for the Parent Borrower and
the Restricted Subsidiaries in accordance with GAAP.

 

-20-



--------------------------------------------------------------------------------

For the avoidance of doubt:

(i) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person or business, or
attributable to any property or asset acquired by the Parent Borrower or any
Restricted Subsidiary during such period (but not the Acquired EBITDA of any
related Person or business or any Acquired EBITDA attributable to any assets or
property, in each case to the extent not so acquired) to the extent not
subsequently sold, transferred, abandoned or otherwise disposed by the Parent
Borrower or such Restricted Subsidiary (each such Person, business, property or
asset acquired and not subsequently so disposed of, an “Acquired Entity or
Business”) and the Acquired EBITDA of any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary during such period (each, a “Converted
Restricted Subsidiary”), in each case based on the Acquired EBITDA of such Pro
Forma Entity for such period and (B) an adjustment in respect of each Acquired
Entity or Business and Converted Restricted Subsidiary equal to the amount of
the Pro Forma Effect with respect to such Acquired Entity or Business Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition), and

(ii) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred, abandoned or otherwise
disposed of, closed or classified as discontinued operations (but if such
operations are classified as discontinued due to the fact that they are subject
to an agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of) by the Parent Borrower or any Restricted
Subsidiary during such period (each such Person, property, business or asset so
sold or disposed of, a “Sold Entity or Business”) and the Disposed EBITDA of any
Restricted Subsidiary that is converted into an Unrestricted Subsidiary during
such period (each, a “Converted Unrestricted Subsidiary”), in each case, based
on the Disposed EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary for such period.

“Consolidated Income Tax Expense” means, for any Testing Period, all provisions
for taxes based on the net income, profits or capital, including federal,
provincial, territorial, foreign, state, franchise and excise and similar taxes
and foreign withholding taxes paid or accrued during such period (including in
respect of repatriated funds and any penalties and interest related to such
taxes), in each case, of the Parent Borrower or any of its Restricted
Subsidiaries (including any additions to such taxes, and any penalties and
interest with respect thereto), all as determined for the Parent Borrower and
its Restricted Subsidiaries on a consolidated basis in accordance with GAAP. For
purposes of this definition, whenever Pro Forma Effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
Financial Officer.

“Consolidated Interest Expense” means with respect to the Parent Borrower and
its Restricted Subsidiaries on a consolidated basis, for any Testing Period,
interest expense in accordance with GAAP, adjusted, to the extent not included,
to include (a) interest income; (b) interest expense attributable to Capitalized
Leases; (c) gains and losses on hedging or other derivatives to hedge interest
rate risk; (d) fees and costs related to letters of credit, bankers’ acceptance
financing, surety bonds and similar financings; (e) amortization or write-off of
deferred financing fees, debt issuance costs, debt discount or premium,
terminated hedging obligations and other commissions, financing fees and
expenses, (f) any costs associated with payment premiums, breakage costs,
make-whole fees or other similar costs or expenses payable in connection with
any refinancing, repurchase, repayment or other satisfaction of Indebtedness),
including any such costs relating to the Closing Date Refinancing), and (g) any
costs associated with mark-to-market adjustments in respect of warrants for the
Capital Stock of the Parent Borrower.

 

-21-



--------------------------------------------------------------------------------

“Consolidated Net Income” means for any Testing Period, the net income (or loss)
of any Person on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP, excluding without
duplication:

(a) any net after-tax gains or losses (and all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments;

(b) (i) the net income of any Person that is not a Subsidiary of such Person, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a subsidiary thereof in respect of such period
and (ii) the net income shall include any ordinary course dividend distribution
or other payment in cash received from any Person in excess of the amounts
included in clause (a);

(c) the cumulative effect of a change in accounting principles during such
period to the extent included in net income;

(d) any increase in amortization or depreciation or any one-time non-cash
charges or other effects resulting from purchase accounting in connection with
the Transactions or any acquisition consummated after the Closing Date;

(e) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP, which, without limiting
the foregoing, shall include any impairment charges resulting from the
application of Financial Accounting Standards Board Statements No. 142 and 144,
and the amortization of intangibles arising pursuant to No. 141;

(f) any non-cash expenses realized or resulting from employee benefit plans or
post-employment benefit plans, grants of stock appreciation, stock options,
restricted stock grants or other rights to officers, directors and employees of
such person or any of its Restricted Subsidiaries; and

(g) any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects, determined in accordance with GAAP.

There shall be included in Consolidated Net Income, without duplication, the
amount of any cash tax benefits related to the tax amortization of intangible
assets in such period. In addition, to the extent not already included in the
Consolidated Net Income of such Person and its Restricted Subsidiaries,
notwithstanding anything to the contrary in the foregoing, Consolidated Net
Income shall include the amount of proceeds received from reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any Investment permitted hereunder or any sale,
conveyance, transfer or other disposition of assets permitted hereunder.

“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Parent Borrower and the Restricted Subsidiaries on a consolidated
basis in accordance with GAAP, as shown on the most recent balance sheet of the
Parent Borrower delivered pursuant to Section 6.01 Financials or, for the period
prior to the time any such statements are so delivered pursuant to Section 6.01
Financials, the pro forma financial statements delivered pursuant to
Section 4.01(j).

 

-22-



--------------------------------------------------------------------------------

“Consolidated Working Capital” means current assets (excluding cash and Cash
Equivalents), minus current liabilities (including deferred revenue but
excluding, without duplication, (i) the current portion of any Total Funded Debt
and (ii) the current portion of interest, (iii) the current portion of current
and deferred income taxes and (iv) deferred revenue arising from cash receipts
that are earmarked for specific projects), all as determined for the Parent
Borrower and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP.

“Continue,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in Section 2.12.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
other than the Obligations.

“Controlled Investment Affiliate” means any fund or investment vehicle
(i) organized by any Sponsor for the purpose of making investments in one or
more Persons, (ii) controlled by any Sponsor and (iii) which has the same
principal advisor or general partner as any Sponsor.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA.”

“Corrective Extension Amendment” has the meaning provided in Section 2.19(f).

“Cost” means the cost of purchase of Inventory determined according to the
accounting policies used in the preparation of the Parent Borrower’s audited
financial statements.

“Credit Event” means the making of any Borrowing (but excluding any Conversion
or Continuation), any LC Issuance or the increase in the Stated Amount of, a
Letter of Credit.

“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Lenders shall make Revolving Loans to the Borrowers,
and shall participate in LC Issuances, under the Revolving Facility pursuant to
the Revolving Commitment of each such Lender, (ii) the Swing Line Lender shall
make Swing Loans to the Borrowers under the Swing Line Facility pursuant to the
Swing Line Commitment, (iii) any Lender and/or Additional Lender shall make
loans and/or provide commitments under any Revolving Commitment Increase
pursuant to Section 2.18, (iv) any Extending Lender shall make loans and/or
provide commitments under any Extended Revolving Credit Facility in accordance
with Section 2.19, and (v) each LC Issuer shall issue Letters of Credit for the
account of the LC Obligors in accordance with the terms of this Agreement.

“Credit Facility Exposure” means, for any Lender at any time, the sum of
(i) such Lender’s Revolving Facility Exposure at such time and (ii) in the case
of the Swing Line Lender, the principal amount of Swing Loans outstanding at
such time.

“Credit Party” means the Parent Borrower or any Subsidiary Guarantor.

 

-23-



--------------------------------------------------------------------------------

“Customary Intercreditor Agreement” means, (a) to the extent executed in
connection with the incurrence, issuance or other obtaining of secured
Indebtedness, the Liens on the Collateral securing which are intended to rank
equal or senior in priority (in the case of Bond Collateral) and junior in
priority (in the case of ABL Collateral) to the Liens on the Collateral securing
the Obligations, at the option of the Parent Borrower, either (i) any
intercreditor agreement substantially in the form of the ABL/Bond Intercreditor
Agreement or (ii) a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and the Parent Borrower, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank equal or senior, as the case may be, in priority (in the
case of Bond Collateral) and junior in priority (in the case of the ABL
Collateral) to the Liens on the Collateral securing the Obligations, and (b) to
the extent executed in connection with the incurrence, issuance or other
obtaining of secured Indebtedness, the Liens on the Collateral securing which
are intended to rank junior in priority to all Liens on Collateral securing the
Obligations, a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and the Company, which
agreement shall provide that the Liens on the Collateral securing such
Indebtedness shall rank junior in priority to all Liens on Collateral securing
the Obligations.

“DDA” means any checking or other demand deposit account maintained by the
Credit Parties.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer,
any Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Loans) within two (2) Business Days of the date when due, (b) has
notified the Parent Borrower, the Administrative Agent or any LC Issuer or Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on the Required Lenders’
good faith determination, that a condition precedent to funding (which condition
precedent, together with any applicable defaults, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Parent Borrower, to confirm in writing to the
Administrative Agent and the Parent Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Parent Borrower), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company

 

-24-



--------------------------------------------------------------------------------

thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination to the Parent Borrower, each LC Issuer, each Swing
Line Lender and each Lender.

“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2.00% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.11(a)(i) or
Section 2.11(b), as applicable and (ii) with respect to any other amount, a rate
per annum equal to 2.00% per annum above the rate that would be applicable to
Revolving Loans that are Base Rate Loans pursuant to Section 2.11(a)(i).

“Designated Account” has the meaning provided in Section 2.21(d).

“Designated Hedge Agreement” means any Hedge Agreement to which the Parent
Borrower or another Credit Party is a party and as to which a Lender, an Agent
or any of their Affiliates (or any Person that was a Lender, an Agent or an
Affiliate of a Lender or Agent at the time such Hedge Agreement was entered
into) is a counterparty that, pursuant to a Secured Hedge Designation Agreement
signed by the Parent Borrower and acknowledged by the Administrative Agent, has
been designated as a Designated Hedge Agreement (it being understood that
failure by the Administrative Agent to acknowledge the Secured Hedge Designation
Agreement does not invalidate the designation contained therein).

“Designated Hedge Creditor” means each Person that participates as a
counterparty to any Designated Hedge Agreement.

“Designated Hedge Reserves” means Obligations in respect of any Designated
Secured Hedge Agreement, up to the Designated Hedge Termination Value
thereunder, as specified by the applicable Designated Hedge Creditor and the
Parent Borrower in a Borrowing Base Certificate delivered to Administrative
Agent pursuant to Section 6.01(f), which amount may be adjusted with respect to
any existing Designated Hedge Agreement at any time by written notice from such
Designated Hedge Creditor and the Parent Borrower to the Administrative Agent,
as the same may be further adjusted by the Administrative Agent in the exercise
of its Permitted Discretion.

“Designated Hedge Termination Value” means, in respect of any one or more
Designated Hedge Agreements, after taking into account the effect of any legally
enforceable netting agreement relating to such Designated Hedge Agreements,
(a) for any date on or after the date such Designated Hedge Agreements have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Designated Hedge Agreements, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Designated Hedge Agreements (which may include a Lender, an Agent or any
Affiliate of a Lender or an Agent).

“Designated Non-Cash Consideration” means the non-cash consideration received by
the Parent Borrower or any of its Restricted Subsidiaries in connection with an
Asset Sale that is so designated as Designated Non-Cash Consideration pursuant
to a certificate, setting forth the basis of such valuation, executed by an
Authorized Officer, minus the amount of cash or Cash Equivalents received in
connection with a subsequent sale or conversion of, or collection on, such
Designated Non-Cash Consideration.

 

-25-



--------------------------------------------------------------------------------

“Dilution Reserve” means an amount equal to the excess of (i) the non-cash
reductions to the Borrowers’ Receivables (including, for purposes of clarity,
Eligible Unbilled Receivables and Eligible Billings) (on a combined basis)
during a 12-month period prior to the date of determination as established by
the Borrowers’ records or by a field examination conducted by the Administrative
Agent’s employees or representatives, expressed as a percentage of the
Borrowers’ average gross sales (on a combined basis) during the same period over
(ii) 5.00%, multiplied by an amount equal to Eligible Receivables as of the date
of determination.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Parent Borrower and the
Restricted Subsidiaries in the definition of Consolidated EBITDA were references
to such Sold Entity or Business and its respective Subsidiaries or to such
Converted Unrestricted Subsidiary and its Subsidiaries), all as determined on a
consolidated basis for such Sold Entity or Business or Converted Unrestricted
Subsidiary, as the case may be.

“Disqualified Equity Interests” means any Capital Stock that (a) by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than as a result of a change of control or asset
sale), pursuant to a sinking fund obligation or otherwise, or is redeemable at
the option of the holder thereof, in whole or in part, on or prior to ninety-one
(91) days after the Latest Maturity Date hereunder, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof or as a result of
a change of control or asset sale) for (i) debt securities or other Indebtedness
or (ii) any Capital Stock referred to in clause (a) above, in each case at any
time on or prior to ninety-one (91) days after the Latest Maturity Date
hereunder, (c) contains any repurchase obligation (other than as a result of a
change of control or asset sale) that may come into effect prior to payment in
full of all Obligations and (d) requires cash dividend payments prior to
ninety-one (91) days after the Latest Maturity Date hereunder; provided that if
such Capital Stock is issued pursuant to any plan for the benefit of employees
of Parent Borrower (or any Parent Entity thereof) or any of its Subsidiaries or
by any such plan to such employees, such Capital Stock shall not constitute a
Disqualified Equity Interest solely because it may be required to be repurchased
by Parent Borrower (or any Parent Entity thereof) or any of its Subsidiaries in
order to satisfy applicable statutory or regulatory obligations; provided,
further, that any right to receive any cash upon the occurrence of a change of
control or asset sale shall be contingent upon the Obligations being irrevocably
paid in full (other than those relating to any Designated Hedge Agreement, cash
management obligations constituting Obligations and indemnification and other
contingent obligations for which no demand has been made and obligations in
respect of Letters of Credit that have been Cash Collateralized).

“Disqualified Institution” means, collectively, (a) any bank, financial
institution, institutional lender, investor or fund that has been specified in
writing by the Parent Borrower (i) at any time on or prior to the Closing Date
or (ii) to the extent reasonably acceptable to the Administrative Agent, after
the Closing Date, and so long as no Event of Default shall have occurred and be
continuing, (b) any Competitor or (c) any Person primarily engaged as principals
in private equity or venture capital other than their affiliated debt funds;
provided, however, no such designation after the Closing Date shall be effective
to retroactively disqualify a Lender.

“Document” has the meaning assigned to such term in Article 9 of the UCC.

“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.

 

-26-



--------------------------------------------------------------------------------

“Eligible Assignee” means (i) a Lender, (y) an Affiliate of a Lender and (z) an
Approved Fund and (ii) any other Person (other than a natural Person) approved
by (A) the Administrative Agent (each such approval not to be unreasonably
withheld or delayed), (B) each LC Issuer and the Swing Line Lender (each such
approval not to be unreasonably withheld or delayed), and (C) unless a Specified
Event of Default has occurred and is continuing, the Parent Borrower (each such
approval not to be unreasonably withheld or delayed); provided, however, that
notwithstanding the foregoing, Eligible Assignee shall not include any
Disqualified Institution or any Borrower.

“Eligible Billings” means a Receivable created by a Borrower, including any
Receivable relating to any progress billing or retainage invoice, that satisfies
each of the criteria contained in the definition of Eligible Receivable other
than clauses (i) or (m) of such definition; provided, that, in the case of a
Receivable relating to a progress billing, such Receivable also satisfies the
following criteria as: (a) such Receivable is not unpaid more than thirty
(30) days after the date of the original invoice for them and (b) such
Receivable either (i) arises from a short term contract (which for this purpose
shall mean a contract which will be fully performed by such Borrower within
sixty (60) days of the first date on which performance by such Borrower was
commenced under such contract) or (ii) arises from the final invoice with
respect to a contract.

“Eligible Credit Card Receivables” means, as of any date of determination,
Accounts due to a Borrower from VISA, MasterCard, American Express, Diners Club
and DiscoverCard (or other major credit card processors reasonably acceptable to
the Administrative Agent) as arise in the ordinary course of business and which
have been earned by performance, that, unless otherwise approved by the
Administrative Agent in its Permitted Discretion, meet all of the following
requirements:

(a) such Account has not been outstanding for more than five (5) Business Days
from the date of sale or for such longer period as may be approved by the
Administrative Agent;

(b) a Borrower has good, valid and marketable title to such Receivable;

(c) such Receivable is not subject to any other Lien other than Liens permitted
by Section 7.02 so long as such Liens do not have priority over the Lien of the
Administrative Agent and are junior to the Lien of the Administrative Agent; and

(d) such Receivable is not disputed, or with respect to which no claim,
counterclaim, offset or chargeback has been asserted, by the related credit card
processor (but only to the extent of such dispute, counterclaim, offset or
chargeback) (it being the intent that chargebacks in the ordinary course by the
credit card processors shall not be deemed to violate this clause).

“Eligible In-Transit Inventory” means Inventory owned by a Borrower that would
meet the requirements included in the definition of Eligible Inventory if it
were not in transit from a foreign location to a location of such Borrower
within the United States. Without limiting the foregoing, no Inventory shall be
Eligible In-Transit Inventory if it (a) is not subject to a document of title
showing the applicable Borrower as consignee (except as otherwise agreed by the
Administrative Agent) and as to which the Administrative Agent has control over
the documents of title, to the extent applicable, which evidence ownership of
the subject Inventory (such as by the delivery of a customs broker agreement);
(b) is not insured in accordance with the provisions of this Agreement and the
other Loan Documents, including marine cargo insurance (if applicable); (c) has
not been identified to the applicable sales contract and title has passed to the
applicable Borrower; (d) is sold by a vendor that has a right to reclaim, divert
shipment of, repossess, stop delivery, claim any reservation of title or
otherwise assert Lien rights against the Inventory, or with respect to whom any
Borrower is in default of any obligations; (e) is not subject to customary
purchase orders and other sale documentation consistent with such Borrower’s

 

-27-



--------------------------------------------------------------------------------

ordinary course of dealing; (f) is shipped by a common carrier that is
affiliated with the vendor; (g) is not being handled by a customs broker,
freight-forwarder or other handler that has delivered a lien waiver letter or
agreement or (h) has not been paid for or is not covered by insurance in form,
substance, an amount and by an insurer, satisfactory to the Administrative Agent
in its Permitted Discretion.

“Eligible Inventory” means (1) Eligible Letter of Credit Inventory and Eligible
In-Transit Inventory and (2) items of Inventory , in the case of clause
(2) hereof, unless otherwise approved by the Administrative Agent in its
Permitted Discretion, except for Inventory:

(a) that is damaged or unfit for sale;

(b) that is not of a type held for sale by any of the Borrowers or any
Subsidiary Guarantor in the ordinary course of business as being conducted by
each such party;

(c) that is not (i) owned by a Borrower or (ii) subject to a perfected Lien in
favor of the Administrative Agent or subject to any other Lien (other than Liens
permitted by Section 7.02 so long as such Liens do not have priority over the
Lien of the Administrative Agent and are junior to the Lien of the
Administrative Agent or are otherwise non-consensual Liens arising by operation
of law for which no amount is due and owing);

(d) that consists of work-in-progress, display items, samples or packing or
shipping materials, packaging, manufacturing supplies or replacement or spare
parts not considered for sale in the ordinary course of business;

(e) that does not meet in all material respects all material standards
applicable to such goods, their use or sale imposed by any Governmental
Authority having regulatory authority over such matters;

(f) that does not comply in all material respects with the representations and
warranties respecting Eligible Inventory in the Loan Documents;

(g) that is slow-moving, obsolete or returned (except Inventory that is placed
back into stock in the ordinary course of business) or repossessed or used goods
taken in trade;

(h) that is placed on consignment;

(i) that is bill and hold Inventory;

(j) that (other than any Eligible Letter of Credit Inventory and Eligible
In-Transit Inventory) is (i) not located within the United States at one of the
Permitted Inventory Locations or (ii) is in transit within the United States
from one Permitted Inventory Location to another Permitted Inventory Location
for more than ten (10) consecutive Business Days;

(k) is located on premises leased by a Borrower or a Subsidiary Guarantor unless
either (i) the applicable lessor has delivered to the Administrative Agent a
Collateral Access Agreement for such premises or (ii) an appropriate Rent
Reserve for such premises has been established by the Administrative Agent or
the Administrative Agent has determined not to establish a Rent Reserve for such
premises, in each case in its Permitted Discretion; provided, however, with
respect to Inventory located on any given leased premises, such Inventory shall
not be subject to the requirements of the foregoing clauses (i) and (ii) if, and
only for so long as, the book value of such Inventory at such non-owned premises
does not exceed $2,500,000; or

 

-28-



--------------------------------------------------------------------------------

(l) is stored with a bailee, warehouseman, processor or similar Person unless
(i) if such Inventory that is subject to a warehouse receipt or negotiable
Document, such warehouse receipt or negotiable Document is in the possession of
the Administrative Agent, (ii) if such Inventory is located in any third party
warehouse or is in the possession of a bailee, such Inventory is evidenced by a
Document, and (iii) either (A) the applicable bailee, warehouseman, processor or
similar Person has delivered to the Administrative Agent a Collateral Access
Agreement with regard to such bailee, warehouseman, processor or similar Person
and such other documentation as the Administrative Agent may reasonably require
or (B) an appropriate Rent Reserve with regard to such bailee, warehouseman,
processor or similar Person has been established by the Administrative Agent or
the Administrative Agent has determined not to establish a Rent Reserve with
regard to such bailee, warehouseman, processor or similar Person, in each case
in its Permitted Discretion; provided, however, with respect to Inventory stored
on any given premises, such Inventory shall not be subject to the requirements
of the foregoing clause (iii) if, and only for so long as, the book value of
such Inventory stored on such premises does not exceed $2,500,000.

With respect to any Inventory that was acquired or originated by any Person
acquired after the Closing Date, the Administrative Agent shall use commercially
reasonable efforts, at the expense of the Credit Parties, to complete diligence
in respect of such Person and such Inventory, within a reasonable time following
request of the Parent Borrower.

“Eligible Letter of Credit Inventory” means as of the date of determination
thereof, without duplication of other Eligible Inventory, Inventory, (a) the
purchase of which is supported by a Commercial Letter of Credit having an expiry
within one hundred twenty (120) days of such date of determination, which
Commercial Letter of Credit provides for documentary requirements to include a
document of title showing the applicable Borrower as consignee (except as
otherwise agreed by the Administrative Agent) and as to which the Administrative
Agent has control over the documents of title, to the extent applicable, which
evidence ownership of the subject Inventory (such as by the delivery of a
customs broker agreement), and (b) which otherwise would meet the requirements
included in the definition of Eligible Inventory.

“Eligible Receivables” means Receivables payable in Dollars created and owned by
any Borrower in the ordinary course of business, arising out of its sale, lease
or rental of goods or rendition of services, that comply in all material
respects with each of the representations and warranties respecting Eligible
Receivables made in the Loan Documents and that are not excluded as ineligible
by virtue of one or more of the excluding criteria set forth below. In
determining the amount to be included, Eligible Receivables shall be calculated
net of customer deposits and unapplied cash. Eligible Receivables shall not
include the following, unless otherwise approved by the Administrative Agent in
its Permitted Discretion:

(a) any Receivable that is past due more than 60 days after its due date, or
later than 90 days after the invoice date; provided that in calculating
delinquent portions of Receivables, credit balances which are unapplied for more
than 60 days shall not reduce the past due portion of the Receivables balance;

(b) any Receivable owing by an Account Debtor from which an aggregate amount of
more than 50% of the Receivables owing therefrom are excluded under the
foregoing clause (a);

(c) any Receivable that arises out of any transaction with any Credit Party,
Excluded Subsidiary, or any Affiliate of any of the foregoing (other than a
portfolio company of any of the Sponsors or their Affiliates);

 

-29-



--------------------------------------------------------------------------------

(d) any Receivable with respect to which the Account Debtor is a Person other
than a Governmental Authority unless: (i) the Account Debtor (A) is a natural
person with a billing address in the United States or Canada, (B) maintains its
chief executive office in the United States or Canada, or (C) is organized under
the laws of the United States, or any state or subdivision thereof or Canada or
any province, territory or subdivision thereof or (ii)(A) the Receivable is
supported by an irrevocable letter of credit that has been confirmed by a
financial institution reasonably acceptable to the Administrative Agent on terms
reasonably acceptable to the Administrative Agent, payable in the full face
amount of the face value of the Receivable in Dollars at a place of payment
located within the United States and has been duly assigned to the
Administrative Agent or (B) the Receivable is covered by credit insurance in
form, substance, and amount, and by an insurer, satisfactory to the
Administrative Agent in its Permitted Discretion;

(e) any Receivable with respect to which the Account Debtor is the government of
any country or sovereign state other than the United States or Canada, or of any
state, province, municipality or other political subdivision thereof, unless
(i) the Receivable is supported by an irrevocable letter of credit satisfactory
to the Administrative Agent in its Permitted Discretion (as to form, substance,
and issuer or domestic confirming bank) that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent at a
bank located in the United States or (ii) is the Receivable is covered by
Receivable is covered by credit insurance in form, substance, and amount, and by
an insurer, satisfactory to the Administrative Agent in its Permitted
Discretion;

(f) any Receivable with respect to which the Account Debtor is the federal
government of the United States or any department, agency or instrumentality
thereof unless the applicable Borrower has assigned its right to payments of
such Receivable so as to comply with the Assignment of Claims Act of 1940, as
amended from time to time;

(g) (i) any Receivable with respect to which the Account Debtor is a creditor of
any Borrower, has or has asserted a right of setoff, or has disputed its
obligation to pay all or any portion of such Accounts to the extent of such
claim, right of setoff, or dispute, (ii) any Receivable that is subject to a
rebate that has been earned but not taken or a chargeback, to the extent of such
rebate or chargeback, and (iii) any Receivable that comprises only service
charges or finance charges;

(h) any Receivable that is owed by an Account Debtor that is insolvent, is
subject to a proceeding related thereto, has gone out of business, or as to
which a Borrower has received notice of an imminent proceeding related to such
Account Debtor being or alleged to be insolvent or which proceeding is
reasonably likely to result in a material impairment of the financial condition
of such Account Debtor;

(i) any Receivable to the extent that (i) the goods that gave rise to such
Receivable were shipped to the Account Debtor on a bill and hold sale basis, a
consignment sale basis, a guaranteed sale basis, or a sale or return basis or on
the basis of any other similar understanding other than an absolute sale basis,
or such goods have been returned or rejected or (ii) the services that gave rise
to such Receivable have not been performed and billed to the Account Debtor;

(j) any Receivable that is owing by an Account Debtor whose then-existing
Receivables owing to the Parent Borrower, based on the most recent Borrowing
Base Certificate, exceed 15% of the net amount of all Eligible Receivables, but
such Receivable shall be ineligible only to the extent of such excess; provided,
however, that the amount of Eligible Receivables that are excluded because they
exceed the foregoing percentage shall be determined by the Administrative Agent
based on all of the otherwise Eligible Receivables prior to giving effect to any
eliminations based upon the foregoing concentration limit;

 

-30-



--------------------------------------------------------------------------------

(k) any Receivable is evidenced by Chattel Paper or an Instrument of any kind,
other than Chattel Paper or Instruments in which the Administrative Agent have
been granted a security interest pursuant to the Security Agreement;

(l) any Receivable that is not subject to a perfected Lien in favor of the
Administrative Agent (subject only to Liens permitted by Section 7.02 so long as
such Liens do not have priority over the Lien of the Administrative Agent and
are junior to the Lien of the Administrative Agent or are otherwise
non-consensual Liens arising by operation of law for which no amount is due and
owing);

(m) any Receivable that consists of retainage invoices, progress billings or
other advance billings (such that the obligation of the account debtors with
respect to such Receivable is conditioned upon such Borrower’s satisfactory
completion of any further performance under the agreement giving rise thereto);
or

(n) any Receivable that is located in a state requiring the filing of a notice
of business activities report or similar report in order to permit a Borrower to
seek judicial enforcement in such state of payment of such Receivable, unless
such Borrower has qualified to do business in such state or has filed a notice
of business activities report or equivalent report for the then-current year or
if such failure to file and inability to seek judicial enforcement is capable of
being remedied without any material delay or material cost.

“Eligible Unbilled Receivables” means a Receivable created by a Borrower that
satisfy each of the criteria contained in the definition of Eligible Receivables
other than clause (m) of such definition; provided, that, such Receivable shall
have been billed and invoiced to the applicable Account Debtor within thirty
(30) days after the date on which the sale of goods or the rendition of services
giving rise to such Receivable occurred.

“Environmental Claims” means any and all regulatory or judicial actions, suits,
demand letters, claims, liens, notices of non-compliance or violation or
proceedings relating in any way to any Environmental Law or any permit issued
any such law (hereafter “Claims”), including, without limitation, (i) any and
all Claims by any Governmental Authority for cleanup, removal, response,
remedial or similar actions pursuant to any applicable Environmental Law, and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the storage, treatment, Release or threat of Release (as defined in CERCLA) of
any Hazardous Materials or arising from alleged injury or threat of injury to
the environment or human health and safety (with respect to exposure to
Hazardous Materials).

“Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guidance or written policy, and rule of common law now or hereafter in effect
and in each case as amended, and any binding and enforceable judicial
interpretation thereof, including any judicial order, consent, decree or
judgment issued to or rendered against the Parent Borrower or any of its
Subsidiaries relating to the (i) protection of the environment; (ii) protection
of employee health and safety (to the extent relating to occupational exposure
to hazardous or toxic substances); or (iii) generation, handling, storage, use,
transport, release or spillage of any hazardous or toxic substances (including,
without limitation, any waste) including, without limitation, CERCLA; RCRA; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et
seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.,
the Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to hazardous or toxic substances); and any state
and local or foreign counterparts or equivalents, in each case as amended from
time to time.

 

-31-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with a Credit Party or a Subsidiary of a Credit Party, would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(a)(14) or 4001(b)(1) of ERISA.

“ERISA Event” means: (i) that a Reportable Event has occurred with respect to
any Single-Employer Plan; (ii) the institution of any steps by a Credit Party or
any ERISA Affiliate, the PBGC or any other Person to terminate any
Single-Employer Plan or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Single-Employer Plan; (iii) the
institution of any steps by a Credit Party or any ERISA Affiliate to withdraw in
a complete or partial withdrawal from any Multi-Employer Plan or Multiple
Employer Plan or written notification of a Credit Party or any ERISA Affiliate
concerning the imposition of withdrawal liability; (iv) a non-exempt “prohibited
transaction” within the meaning of Section 406 of ERISA or Section 4975 of the
Code in connection with any Plan; (v) the cessation of operations at a facility
of a Credit Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (vi) with respect to a Single-Employer Plan, a failure
to satisfy the minimum funding standard under Section 412 of the Code or
Section 302 of ERISA, whether or not waived or the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Single-Employer Plan;
(vii) the conditions for imposition of a lien under Section 430(k) of the Code
or 303(k) of ERISA shall have been met with respect to a Single-Employer Plan;
(viii) a determination that a Single-Employer Plan is or is expected to be in
“at-risk” status (within the meaning of Section 430(i)(4) of the Code or
Section 303(i)(4) of ERISA); (ix) the insolvency of or commencement of
reorganization proceedings with respect to a Multi-Employer Plan or written
notification that a Multi-Employer Plan is in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA); or
(x) the taking of any action by, or the threatening of the taking of any action
by, the Internal Revenue Service, the Department of Labor or the PBGC with
respect to any of the foregoing.

“Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.

“Event of Default” has the meaning provided in Section 8.01.

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a portion of such property from any casualty
or similar occurrence whatsoever under circumstances in which such damage cannot
reasonably be expected to be repaired, or such property cannot reasonably be
expected to be restored to its condition immediately prior to such destruction
or damage, within 90 days after the occurrence of such destruction or damage or
(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, any property.

“Excess Availability” means, at any time, an amount equal to (a) the sum of
(x) the Maximum Borrowing Amount at such time and (y) the aggregate amount of
cash and Cash Equivalents of the Credit Parties held in Qualified Accounts or
Collateral Accounts at such time, minus (b) the Aggregate Revolving Facility
Exposure.

 

-32-



--------------------------------------------------------------------------------

“Exchange Rate”, for a currency (other than U.S. Dollars) means the rate
determined by the Administrative Agent to be the rate quoted by the
Administrative Agent as the exchange rate for the purchase by the Administrative
Agent of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m., New York City time, on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if it does not have as of the date of determination a spot buying rate for any
such currency.

“Excluded Accounts” has the meaning provided in Section 2.21(d).

“Excluded CFC” has the meaning provided in the definition of “Excluded
Subsidiary.”

“Excluded Collateral” has the meaning provided in any Security Document.

“Excluded Real Property” means (a) any fee-owned real property with a purchase
price (in the case of real property acquired after the Closing Date) or Fair
Market Value (in the case of real property owned as of the Closing Date, with
Fair Market Value determined as of the Closing Date) of less than $3,500,000
individually, (b) any real property that is subject to a Lien permitted by
Sections 7.02(c), (d), (g) or (o), (c) any real property with respect to which,
in the reasonable judgment of the Administrative Agent (confirmed by notice to
the Parent Borrower) the cost (including as a result of adverse tax
consequences) of providing a Mortgage shall be excessive in view of the benefits
to be obtained by the Lenders, (d) any real property to the extent providing a
mortgage on such real property would (i) be prohibited or limited by any
applicable law, rule or regulation (but only so long as such prohibition or
limitation is in effect), (ii) violate a contractual obligation to the owners of
such real property (other than any such owners that are the Parent Borrower or
Affiliates of the Parent Borrower) that is binding on or relating to such real
property (other than customary non-assignment provisions which are ineffective
under the Uniform Commercial Code) but only to the extent such contractual
obligation was not incurred in anticipation of this provision or (iii) give any
other party (other than the Parent or a wholly-owned Restricted Subsidiary) to
any contract, agreement, instrument or indenture governing such real property
the right to terminate its obligations thereunder (other than customary
non-assignment provisions which are ineffective under the Uniform Commercial
Code or other applicable law) and (e) any Leasehold.

“Excluded Subsidiary” means:

(a) each Subsidiary that is not a wholly-owned Subsidiary (for so long as such
Subsidiary remains a non-wholly-owned Subsidiary);

(b) any Subsidiary that is not organized in the United States;

(c) each Subsidiary that is prohibited by any applicable contractual obligation
existing on the Closing Date or on the date any such Subsidiary is acquired or
organized (as long as, in the case of an acquisition of a subsidiary, such
prohibition in respect of such contract did not arise as part of such
acquisition) or requirement of law from guaranteeing or granting Liens to secure
the Obligations (and for so long as such restriction or any replacement or
renewal thereof is in effect) or to the extent that a guarantee or grant by such
Subsidiary could result in material adverse tax consequences as reasonably
determined by the Parent Borrower;

 

-33-



--------------------------------------------------------------------------------

(d) any Immaterial Subsidiary;

(e) any other Subsidiary with respect to which, in the reasonable judgment of
the Parent Borrower and the Administrative Agent, the cost or other consequences
of providing a Guaranty of the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom;

(f) (i) any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code (“Excluded CFCs”) and (ii) any U.S.
Subsidiary that owns no material assets other than more than 65% of the Capital
Stock designated as having Voting Power of at least one Subsidiary that is an
Excluded CFC (“FSHCOs”); and

(g) any Unrestricted Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of such Swap Obligation
(or any Guarantee thereof) or the grant by such Guarantor of a security
interest, to secure such Swap Obligation (or any Guarantee thereof) is or
becomes illegal under (i) the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
security interest of such Guarantor becomes effective with respect to such Swap
Obligation or (ii) any other law applicable to such Swap Obligation (or
Guarantee thereof). If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a Recipient
under any Loan Document, (a) Taxes imposed on (or measured by) the Recipient’s
net income, franchise Taxes imposed in lieu of net income Taxes, and branch
profits Taxes, in each case, that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender pursuant to a law in effect on the date on which
(i) such Lender acquired its interest in the applicable Loan or Commitment other
than pursuant to an assignment request by the Parent Borrower under
Section 3.03(b) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 3.02, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired its interest in the applicable Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 3.02(g), and (d) any
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means the Financing Agreement, dated as of
December 2, 2011 and as amended or modified prior to the Closing Date, among
Parent Borrower, certain Subsidiaries of Parent Borrower, the lending
institutions named therein and Highbridge Principal Strategies, LLC, as
Administrative Agent and the other agents party thereto.

“Existing Letters of Credit” means those Letters of Credit described on Schedule
2.05.

“Existing Notes” means the Second Priority Senior Secured Floating Rate Notes
due 2016, issued by the Parent Borrower pursuant to that certain Floating Rate
Note Indenture, dated as of January 21, 2010, and as amended or modified prior
to the Closing Date, among Parent Borrower, certain Subsidiaries of Parent
Borrower, Wilmington Trust Company, as trustee.

“Existing Revolving Commitment Class” has the meaning provided in
Section 2.19(a).

 

-34-



--------------------------------------------------------------------------------

“Expiring Credit Commitment” has the meaning provided in Section 2.04(e).

“Extended Revolving Credit Commitments” has the meaning provided in
Section 2.19(a).

“Extended Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Extended
Revolving Credit Loans of such Lender.

“Extended Revolving Credit Facility” means any revolving credit facility
established pursuant to Section 2.19.

“Extended Revolving Credit Loans” means the loans made pursuant to the Extended
Revolving Credit Commitments.

“Extending Lender” means each Lender that agrees to any Extension Amendment.

“Extension” has the meaning provided in Section 2.19(a).

“Extension Amendment” has the meaning provided in Section 2.19(a).

“Extension Date” has the meaning provided in Section 2.19(b).

“Extension Notice” has the meaning provided in Section 2.19(a).

“Extension Offer” has the meaning provided in Section 2.19(a).

“Extension Series” means all Extended Revolving Credit Commitments that are
established pursuant to the same Extension Amendment (or any subsequent
Extension Amendment to the extent such Extension Amendment expressly provides
that the Extended Revolving Credit Commitments, as applicable, provided for
therein are intended to be a part of any previously established Extension
Series) and that provide for the same interest margins, extension fees, if any,
and amortization schedule.

“Fair Market Value” means, with respect to any asset or liability or any group
of assets or liabilities, as of any date of determination, the consideration
obtainable in a sale of such assets or liabilities at such date of determination
assuming a sale by a willing seller to a willing purchaser dealing at arm’s
length and arranged in an orderly manner over a reasonable period of time giving
regard to the nature and characteristics of such asset, as determined by the
Parent Borrower in good faith (which determination shall be conclusive absent
manifest error).

“FATCA” means Sections 1471 through 1474 (including any agreement entered into
pursuant to Section 1471(b)(1)) of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any intergovernmental agreement or non-U.S.
law or regulations implementing the foregoing.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

-35-



--------------------------------------------------------------------------------

“Fee Letter” means that certain Fee Letter dated May 29, 2013, among the Parent
Borrower and the Administrative Agent.

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.13.

“Financial Officer” means, with respect to a Person, the chief financial
officer, accounting officer, treasurer, controller or other senior financial or
accounting officer of such Person. Unless otherwise qualified, all references
herein to a Financial Officer shall refer to a Financial Officer of the Parent
Borrower.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of:

(a) (i) Consolidated EBITDA of the Parent Borrower and its Restricted
Subsidiaries for the most recent Testing Period ended on or prior to such date
of determination plus (ii) only for purposes of the calculation of the Fixed
Charge Coverage Ratio under, and as provided in, Section 7.06, any applicable
Specified Equity Contribution minus (iii) taxes based on income, profits or
capital, including federal, foreign, state, franchise, excise and similar taxes
(including in respect of repatriated funds) of the Parent Borrower and its
Restricted Subsidiaries paid in cash during such Testing Period, plus (iv) cash
tax refunds of the Parent Borrower and its Restricted Subsidiaries received
during such Testing Period minus (v) Capital Expenditures by the Parent Borrower
and its Restricted Subsidiaries during such Testing Period, to

(b) Fixed Charges payable by the Parent Borrower and its Restricted Subsidiaries
in cash during such Testing Period; provided that for any Testing Period ending
prior to the first anniversary of the end of the first full fiscal quarter
occurring after Closing Date, Fixed Charges shall be calculated on an annualized
basis starting with the period commencing on the Closing Date through the date
of determination and after giving Pro Forma Effect to the Transactions.

“Fixed Charges” means, with reference to any period, without duplication, the
sum of (a) Cash Interest Expense, plus (b) the aggregate amount of scheduled
principal payments in respect of Total Funded Debt of the Parent Borrower and
its Restricted Subsidiaries required to be made, as such amounts are adjusted
from time to time, during such period (other than payments made by the Parent
Borrower or any Restricted Subsidiary to the Parent Borrower or a Restricted
Subsidiary), all calculated for such period for the Parent Borrower and its
Restricted Subsidiaries on a consolidated basis.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Hazard Property” means any Mortgaged Property located in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards.

“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004, in each case as amended from time to
time, and any successor statutes.

 

-36-



--------------------------------------------------------------------------------

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute.

“Foreign Lender” means a Lender that is not a U.S. Person.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding LC Outstandings with respect to Letters of Credit issued by such LC
Issuer other than LC Outstandings as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Loans made by such Swing Line Lender other than Swing Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“FSHCO” has the meaning provided in the definition of “Excluded Subsidiary.”

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time; provided that from and after the effectiveness of the
adoption of IFRS in accordance with Section 1.03(b), “GAAP” will mean IFRS at
the effective time of such change, subject to Section 1.03(b); provided further
that any lease that is recharacterized as a Capitalized Lease and any
obligations that are recharacterized as a Capitalized Lease Obligation, in each
case due to a change in GAAP after the Closing Date shall not be treated as a
Capitalized Lease or Capitalized Lease Obligation, as the case may be, but shall
instead be treated as it would have been in accordance with GAAP in effect on
the Closing Date.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, global tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or global powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Granting Lender” has the meaning provided in Section 11.06(f).

“Guarantors” means, collectively, the Parent Borrower, any other Borrower and
the Subsidiary Guarantors.

“Guaranty” means the Guarantor Agreement and any supplement thereto among the
Guarantors, the Administrative Agent and the Collateral Agent dated the Closing
Date, substantially in the form attached hereto as Exhibit C.

“Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“Primary Indebtedness”)
of any other Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent:
(i) to purchase any such Primary Indebtedness or any property constituting
direct or indirect security therefore; (ii) to advance or supply funds for the
purchase or payment of any such Primary Indebtedness or to maintain working
capital or equity capital of the Primary Obligor or otherwise

 

-37-



--------------------------------------------------------------------------------

to maintain the net worth or solvency of the Primary Obligor; (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Primary Indebtedness of the ability of the Primary Obligor to make
payment of such Primary Indebtedness; or (iv) otherwise to assure or hold
harmless the owner of such Primary Indebtedness against loss in respect thereof;
provided, however, that the definition of Guaranty Obligation shall not include
(i) endorsements of instruments for deposit or collection in the ordinary course
of business or (ii) customary repurchase obligations and indemnities related to
breaches of representations or warranties. The amount of any Guaranty Obligation
shall be deemed to be an amount equal to the stated or determinable amount of
the Primary Indebtedness in respect of which such Guaranty Obligation is made
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.

“Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
fluid containing levels of polychlorinated biphenyls and radon gas; and (ii) any
chemicals, materials, substances, or wastes that are listed, classified,
regulated, characterized or otherwise defined as “hazardous,” “toxic,”
“explosive,” a “pollutant,” a “contaminant” (or words of similar intent or
meaning) by any Governmental Authority under applicable Environmental Law.

“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or any other interest rate
management agreement or arrangement, including any master agreement relating to
the foregoing that is a Designated Hedge Agreement (ii) any currency swap or
option agreement, foreign exchange contract, forward currency purchase agreement
or other currency management agreement or arrangement (iii) any Commodities
Hedge Agreement and (iv) and other agreements entered into by Parent Borrower or
any Subsidiary in the ordinary course of business (and not for speculative
purposes) for the principal purpose of protecting Parent Borrower or any of the
Subsidiaries against fluctuations in interest rates, currency exchange rates or
commodity prices.

“IFRS” means International Financial Reporting Standards issued by the
International Accounting Standards Board, applied in accordance with the
consistency requirements thereof.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Incremental Initial Revolving Facility” shall have the meaning provided in
Section 2.18(a).

“Incremental Initial Revolving Facility Lender” shall have the meaning provided
in Section 2.18(a).

“Incremental Revolving Credit Assumption Agreement” means an Incremental
Revolving Credit Assumption Agreement in form and substance reasonably
satisfactory to the Administrative Agent, among the Borrowers, the
Administrative Agent and one or more Incremental Revolving Credit Lenders.

“Incremental Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Incremental
Revolving Loans and/or Incremental Initial Revolving Loans, as applicable, of
such Lender.

“Incremental Revolving Credit Lender” means a Lender (including, for the
avoidance of doubt, any Additional Lender) with Commitment pursuant to a
Revolving Commitment Increase or an outstanding Incremental Revolving Loan or
Incremental Initial Revolving Loan, as applicable.

 

-38-



--------------------------------------------------------------------------------

“Incremental Revolving Loans” means Revolving Loans made by one or more Lenders
to any Borrower pursuant to Section 2.02 and each such Lender’s Revolving
Commitment Increase. Incremental Revolving Loans shall be made in the form of
additional Revolving Loans.

“Indebtedness” of any Person means, without duplication:

(i) all indebtedness of such Person for borrowed money;

(ii) all obligations evidenced by bonds, notes, debentures and other debt
securities of such Person;

(iii) the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;

(iv) the face amount of all letters of credit (including standby and commercial
letters of credit) issued for the account of such Person and, without
duplication, all drafts drawn thereunder (after giving effect to any prior
drawings or reductions which may have been reimbursed);

(v) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, surety bonds, appeal bonds, performance bonds and similar
instruments or obligations issued or created by or for the account of such
Person;

(vi) all indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such indebtedness has been assumed by
such Person or is limited in recourse;

(vii) all Capitalized Lease Obligations of such Person;

(viii) all obligations of such Person with respect to asset securitization
financing;

(ix) all obligations of such Person to pay a specified purchase price for goods
or services whether or not delivered or accepted, in each case that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;

(x) all net obligations of such Person under Hedge Agreements;

(xi) all obligations of such Person in respect of Disqualified Equity Interests;
and

(xii) all Guaranty Obligations in respect of any of the foregoing of such
Person;

provided, however, that (y) (1) trade payables payable in the ordinary course of
business, (2) deferred revenue, (3) taxes and other accrued expenses, (4) any
earn-out, take-or-pay or other obligation to the extent such obligation is not
shown as a liability on the balance sheet of such Person in accordance with GAAP
and is not paid after becoming due and payable, (5) intercompany indebtedness
having a term not exceeding three hundred sixty-four (364) days (inclusive of
any rollover or extension terms), (6) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranties or

 

-39-



--------------------------------------------------------------------------------

other unperformed obligations of the seller of such asset, in each case, arising
in the ordinary course of business, and (7) obligations in respect of any
residual value guarantees on equipment leases, shall not constitute Indebtedness
and (z) the Indebtedness of any Person shall in any event include (without
duplication) the Indebtedness of any other entity (including any general
partnership in which such Person is a general partner) to the extent such Person
is liable thereon as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such Person is not liable thereon. The
amount of any net obligations under any Hedge Agreement on any date shall be
deemed to be the swap termination value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (vi) above which has not been
assumed by such first Person shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the Fair Market
Value of the property encumbered thereby.

“Indemnification Agreement” means any customary indemnification agreement
entered into after the Closing Date between any Sponsor and the Parent Borrower.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitees” has the meaning provided in Section 11.02.

“Initial Revolving Commitment” means, with respect to each Lender, the amount
set forth opposite such Lender’s name in Schedule 1 hereto as its “Revolving
Commitment” or in the case of any Lender that becomes a party hereto pursuant to
an Assignment Agreement, the amount set forth in such Assignment Agreement, as
such commitment may be reduced from time to time pursuant to Section 2.14(c) or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 11.06. For the avoidance of doubt, “Initial Revolving
Commitment” shall also include any Extended Revolving Credit Commitment
representing an extension of any Class or tranche of Initial Revolving
Commitments. The aggregate Initial Revolving Commitments of all Revolving
Lenders shall be $175,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Initial Revolving Facility” means the Revolving Facility represented by the
Initial Revolving Commitment.

“Initial Revolving Loan” means a Revolving Loan made pursuant to the Initial
Revolving Commitment.

“Insolvency Event” means, with respect to any Person:

(a) the commencement of: (i) a voluntary case by such Person under the
Bankruptcy Code or, (ii) the seeking of relief by such Person under other Debtor
Relief Laws in any jurisdiction outside of the United States;

(b) the commencement of an involuntary case against such Person under the
Bankruptcy Code (or other Debtor Relief Laws) and the petition is not
controverted or dismissed within sixty (60) days after commencement of the case;

(c) a custodian (as defined in the Bankruptcy Code) (or equal term under any
other Debtor Relief Law) is appointed for, or takes charge of, all or
substantially all of the property of such Person;

 

-40-



--------------------------------------------------------------------------------

(d) such Person commences (including by way of applying for or consenting to the
appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (or any equal term under any other
Debtor Relief Laws) (collectively, a “conservator”) of such Person or all or any
substantial portion of its property) any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency, liquidation, rehabilitation, conservatorship or similar law of any
jurisdiction whether now or hereafter in effect relating to such Person;

(e) such Person is adjudicated by a court of competent jurisdiction to be
insolvent or bankrupt;

(f) any order of relief or other order approving any such case or proceeding
referred to in clauses (i) or (ii) above is entered;

(g) such Person suffers any appointment of any conservator or the like for it or
any substantial part of its property that continues undischarged or unstayed for
a period of sixty (60) days; or

(h) such Person makes a compromise, arrangement or assignment for the benefit of
creditors or generally does not pay its debts as such debts become due.

“Instrument” has the meaning provided in the Security Agreement.

“Intellectual Property” has the meaning provided in the Security Agreement.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement dated as of the Closing Date, among the Parent Borrower,
certain subsidiaries of the Parent Borrower and the Collateral Agent.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
J.

“Intercreditor Agreements” means the ABL/Bond Intercreditor Agreement and any
Customary Intercreditor Agreement, collectively, in each case to the extent in
effect.

“Interest Period” means, with respect to each Eurodollar Loan, a period of one,
two, three, six and to the extent agreed to by each relevant Lender, 9 or 12,
months as selected by the applicable Borrower; provided, however, that (i) the
initial Interest Period for any Borrowing of such Eurodollar Loan shall commence
on the date of such Borrowing (the date of a Borrowing resulting from a
Conversion or Continuation shall be the date of such Conversion or Continuation)
and each Interest Period occurring thereafter in respect of such Borrowing shall
commence on the day on which the next preceding Interest Period expires; (ii) if
any Interest Period begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;
(iii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, however, that if any Interest Period would otherwise expire on a
day that is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day; and (iv) if, upon the expiration of any Interest Period,
the applicable Borrower has failed to (or may not) elect a new Interest Period
to be applicable to the respective Borrowing of Eurodollar Loans as provided
above, the applicable Borrower shall be deemed to have elected to Convert such
Borrowing to Base Rate Loans effective as of the expiration date of such current
Interest Period.

 

-41-



--------------------------------------------------------------------------------

“Inventory” has the meaning specified in the Security Agreement.

“Investment” means (a) any direct or indirect purchase or other acquisition by a
Person of any Capital Stock of any other Person, (b) any loan, advance (other
than (i) deposits with financial institutions available for withdrawal on
demand, accounts receivable, trade credit and similar advances to customers,
commission, salary and similar advances to officers, employees, consultants or
independent contractors and (ii) in the case of the Parent Borrower and its
Restricted Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business consistent with past practice), in
each case, made in the ordinary course of business) or extension of credit to,
guarantee or assumption of debt or purchase or other acquisition of any other
Indebtedness of, any Person by any other Person, (c) the purchase, acquisition
or investment of or in any stocks, bonds, mutual funds, notes, debentures or
other securities, or any deposit account or certificate of deposit or (d) the
purchase or other acquisition (in one transaction or a series of transactions)
of all or substantially all of the property and assets or business of another
Person or assets constituting a business unit, line of business or division of
such Person. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such Investment
other than decreases in proportion to any net returns on such Investment.

“IRS” means the U.S. Internal Revenue Service.

“JLL” has the meaning specified in the definition of “Sponsors.”

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitment, in each case
as extended in accordance with this Agreement from time to time.

“LC Commitment Amount” means $50,000,000, as such amount may be increased as set
forth in any applicable Incremental Revolving Credit Assumption Agreement (or
similar applicable agreement) in accordance with Section 2.18(a).

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit.

“LC Fee” means any of the fees payable pursuant to Section 2.13(b) or
Section 2.13(c) in respect of Letters of Credit.

“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement;
provided, however, that “LC Issuance” shall not include any auto renewal of a
Letter of Credit under Section 2.05(c).

“LC Issuer” means (a) SunTrust Bank, or any Affiliates or branches that it may
designate or (b) such other Lender that is requested by the Parent Borrower and
agrees to be an LC Issuer hereunder and is approved by the Administrative Agent.

“LC Obligor” means, with respect to each LC Issuance, the Parent Borrower or any
Restricted Subsidiary for whose account such Letter of Credit is issued.

 

-42-



--------------------------------------------------------------------------------

“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings with respect to Letters of Credit.

“LC Participant” has the meaning provided in Section 2.05(g)(i).

“LC Participation” has the meaning provided in Section 2.05(g)(i).

“LC Request” has the meaning provided in Section 2.05(b).

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

“Lender” and “Lenders” have the meaning provided in the first paragraph of this
Agreement and includes any other Person that becomes a party hereto pursuant to
an Assignment Agreement, any Additional Lender that becomes a lender pursuant to
an Incremental Revolving Credit Assumption Agreement, other than any such Person
that ceases to be a “Lender.” Unless the context otherwise requires, the term
“Lenders” includes the Swing Line Lender.

“Lender Register” has the meaning provided in Section 2.10(b).

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit, in each case issued by any LC Issuer under this Agreement pursuant to
Section 2.05 for the account of any LC Obligor.

“Letter of Credit Expiration Date” has the meaning provided in Section 2.05(a).

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, charge, assignment by way of security, lien or charge of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).

“Liquidity Event” means, as determined by the Administrative Agent, that
(a) Excess Availability is less than the greater of (1) 10% of the Maximum
Borrowing Amount, as of such date, and (2) $17,500,000, in either case for a
period of three (3) consecutive Business Days, or (b) a Specified Covenant Event
of Default has occurred. The occurrence of a Liquidity Event shall be deemed
continuing until (i) such date as such Specified Covenant Event of Default shall
no longer be continuing or (ii) such date as Excess Availability exceeds the
amount described in the foregoing clause (a) for twenty-five (25) consecutive
days, in which event (so long as no intervening Liquidity Event has occurred) a
Liquidity Event shall no longer be deemed to be continuing.

“Loan” means any Revolving Loan or Swing Loan.

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Security
Documents, each Letter of Credit, the ABL/Bond Intercreditor Agreement, any
Incremental Revolving Credit Assumption Agreement or Extension Amendment and any
Additional Borrower Agreement.

“Local Time” means Atlanta, Georgia time.

“Management Agreement” means any customary management services agreement entered
into after the Closing Date by and between any Sponsor and the Parent Borrower.

 

-43-



--------------------------------------------------------------------------------

“Management Fees” means any management, consulting, or other fees paid by the
Parent Borrower or any Subsidiary pursuant to the Management Agreement.

“Management Stockholders” means the members of management of Parent Borrower or
any direct or indirect parent thereof or any of its Subsidiaries, who are
investors in Parent Borrower or any Parent Entity.

“Margin Stock” has the meaning provided in Regulation U issued by the FRB.

“Material Adverse Effect” means any event or circumstance affecting the
business, property, operations or financial condition of the Credit Parties,
taken as a whole, that would, materially and adversely affect (a) the ability of
the Credit Parties, taken as a whole, to perform their payment obligations under
the Loan Documents or (b) the material rights and remedies of the Administrative
Agent, the Collateral Agent and Lenders under the Loan Documents.

“Material Indebtedness” means, as to the Parent Borrower or any of its
Restricted Subsidiaries, any particular Indebtedness of the same type referred
to in the definition of the Total Funded Debt of the Parent Borrower or such
Restricted Subsidiary (including any Guaranty Obligations relating thereto) in
excess of the aggregate principal amount of $25,000,000.

“Material Subsidiary” means any Restricted Subsidiary of Parent Borrower other
than any Restricted Subsidiary the gross revenue or total assets of which
accounts for not more than the lesser of (i) 2.50% of the consolidated gross
revenues (after intercompany eliminations) of Parent Borrower and the Restricted
Subsidiaries and (ii) 2.50% of Consolidated Total Assets (after intercompany
eliminations), in each case, as of the last day of the most recently completed
fiscal quarter as reflected on the financial statements for such quarter. If the
Restricted Subsidiaries that do not constitute Material Subsidiaries pursuant to
the previous sentence account for, in the aggregate, more than the lesser of
(i) 10.0% of such consolidated gross revenues (after intercompany eliminations)
and (ii) 10.0% of Consolidated Total Assets (after intercompany eliminations),
each as described in the previous sentence, then the term “Material Subsidiary”
shall include each such Restricted Subsidiary (starting with the Restricted
Subsidiary that accounts for the most consolidated gross revenues or
Consolidated Total Assets and then in descending order) necessary to account for
at least 90.0% of the consolidated gross revenues and 90.00% of Consolidated
Total Assets, each as described in the previous sentence.

“Maturity Date” means (i) with respect to the Revolving Commitments in effect on
the Closing Date, the date that is five (5) years after the Closing Date,
(ii) with respect to Swing Loans, the Swing Loan Maturity Date, and (iii) with
respect to any tranche of Extended Revolving Credit Commitments, the final
maturity date applicable thereto as specified in the applicable Extension Notice
accepted by the respective Lender or Lenders.

“Maximum Borrowing Amount” means, at any time, the lesser of (i) the aggregate
Revolving Commitments at such time and (ii) the Borrowing Base at such time (as
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 6.01(f)).

“Maximum Rate” has the meaning provided in Section 11.23.

“Minimum Borrowing Amount” means $250,000.

“Minimum Extension Condition” has the meaning provided in Section 2.19(c).

 

-44-



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, hypothecation, assignment of leases
and rents, leasehold mortgage, debenture, legal charge or other security
document granting a Lien on any Real Property to secure the Obligations, as the
same may from time to time be amended, restated or otherwise modified. Each
Mortgage shall be reasonably satisfactory in form and substance to the
Collateral Agent, with such schedules and including such provisions as shall be
necessary to conform such document to applicable local law or as shall be
customary under applicable local legal requirements. For the avoidance of doubt,
notwithstanding any other provision of this Agreement to the contrary, no
Mortgage shall be required with respect to any Excluded Real Property.

“Mortgaged Real Property” means each parcel of Real Property that shall become
subject to a Mortgage after the Closing Date, in each case together with all of
such Credit Party’s right, title and interest in the improvements and buildings
thereon and all appurtenances, easements or other rights belonging thereto. For
the avoidance of doubt, Mortgaged Real Property shall not include any Excluded
Real Property.

“Multi-Employer Plan” means a multi-employer plan, as defined in
Section 4001(a)(3) of ERISA to which a Credit Party or any ERISA Affiliate is
making or accruing an obligation to make contributions or has within any of the
preceding six plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan, to which a Credit Party or any ERISA Affiliate, and one or
more employers other than a Credit Party or an ERISA Affiliate, is making or
accruing an obligation to make contributions or, to which a Credit Party or an
ERISA Affiliate made or accrued an obligation to make contributions during any
of the six plan years preceding the date of termination of such plan.

“Net Cash Proceeds” means, with respect to (a) the incurrence or issuance of any
Indebtedness by the Parent Borrower or any Restricted Subsidiary or any Capital
Stock by the Parent Borrower or any Restricted Subsidiary, the excess, if any,
of (i) the sum of the cash and Cash Equivalents received in connection with such
incurrence or issuance minus (ii) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses, incurred by the
Parent Borrower or such Restricted Subsidiary in connection with such incurrence
or issuance and (b) any issuance of Capital Stock by any Parent Entity of the
Parent Borrower, the amount of cash from such issuance contributed to the
capital of the Parent Borrower.

“Net Orderly Liquidation Value” means, with respect to the Inventory of any
Person, the orderly liquidation value (net of costs and expenses estimated to be
incurred in connection with such liquidation) that is estimated to be
recoverable in an orderly liquidation of such Inventory expressed as a
percentage of the Cost thereof, such percentage to be as determined from time to
time by reference to the most recent Inventory appraisal completed and delivered
to the Administrative Agent by a nationally-recognized third-party Inventory
appraisal company or such other qualified third-party Inventory appraisal
company as may be approved by the Administrative Agent in its Permitted
Discretion.

“Non-Consenting Lender” has the meaning provided in Section 11.12(f).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Expiring Credit Commitment” has the meaning provided in Section 2.04(e).

 

-45-



--------------------------------------------------------------------------------

“Note” means a Revolving Facility Note, a Term Note or a Swing Line Note, as
applicable.

“Notice of Borrowing” has the meaning provided in Section 2.08(b).

“Notice of Continuation or Conversion” has the meaning provided in
Section 2.12(b).

“Notice of Swing Loan Refunding” has the meaning provided in Section 2.04(b).

“Notice Office” means the office of the Administrative Agent at the address set
forth in Schedule 11.05 or such other office as the Administrative Agent may
designate in writing to the Parent Borrower from time to time.

“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing (a) by a Borrower or any other Credit Party to any
Agent, any Lender, the Swing Line Lender or any LC Issuer pursuant to the terms
of this Agreement or any other Loan Document or otherwise relating to any Credit
Facility (including, but not limited to, interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws, regardless of whether allowed or allowable in such proceeding or
subject to an automatic stay under Section 362(a) of the Bankruptcy Code or
corresponding provision under other applicable Debtor Relief Laws) and (b) by
the Parent Borrower or any Restricted Subsidiary party to any Cash Management
Bank or Designated Hedge Creditor under any Cash Management Agreement or
Designated Hedge Agreement, respectively. Without limiting the generality of the
foregoing, the Obligations of the Credit Parties under the Loan Documents (and
of their Restricted Subsidiaries to the extent they have obligations under the
Loan Documents) include (a) the obligation (including guarantee obligations) to
pay principal, interest, Letter of Credit fees, reimbursement obligations,
charges, expenses, fees, legal fees, indemnities and other amounts to the extent
payable by any Credit Party under any Loan Document and (b) the obligation of
any Credit Party to reimburse any amount in respect of any of the foregoing that
any Lender, in its sole discretion, may elect to pay or advance on behalf of
such Credit Party. Notwithstanding the foregoing, (i) unless otherwise agreed to
by the Parent Borrower and any Cash Management Bank or Designated Hedge
Creditor, the obligations of the Parent Borrower or any Restricted Subsidiary
under any applicable Cash Management Agreement and under any Designated Hedge
Agreement shall be secured and guaranteed pursuant to the Security Documents and
the Guaranty only to the extent that, and for so long as, the other Obligations
are so secured and guaranteed and (ii) any release of Collateral or Guarantors
effected in the manner permitted by this Agreement and any other Loan Document
shall not require the consent of any Cash Management Bank or Designated Hedge
Creditor. Notwithstanding the foregoing, the Obligations shall not include any
Excluded Swap Obligations.

“OFAC” has the meaning provided in Section 5.19.

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Certificate or Articles of Incorporation, or
equivalent formation documents, and Bylaws, Operating Agreement, or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement, and any amendments to any of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

-46-



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.03(b)).

“Overadvance” means at any time the amount by which the outstanding Aggregate
Revolving Facility Exposure exceeds the Borrowing Base.

“Overadvance Condition” means and is deemed to exist any time the outstanding
Aggregate Revolving Facility Exposure exceeds the Borrowing Base.

“Overadvance Loan” means a Base Rate Revolving Loan made at a time an
Overadvance Condition exists or which results in an Overadvance Condition.

“Parent Borrower” has the meaning provided in the first paragraph of this
Agreement.

“Parent Entity” means any Person that is a direct or indirect parent company
(which may be organized as, among other things, a partnership) of the Parent
Borrower.

“Participant” has the meaning provided in Section 11.06(b).

“Participant Register” has the meaning provided in Section 11.06(b).

“Payment Conditions” means, at any time of determination with respect to any
Specified Payment/Incurrence:

(a) Average Excess Availability (after giving Pro Forma Effect to such Specified
Payment/Incurrence both as of such date and during the thirty (30) consecutive
day period immediately preceding the making of such Specified
Payment/Incurrence) shall be not less than (I) in the case of a Specified Asset
Sale, Specified Restricted Payment, Specified Restricted Debt Payment or
Specified Debt Incurrence, the greater of (x) 12.50% of the Maximum Borrowing
Amount and (y) $21,875,000, or (II) in the case of a Specified Investment, the
greater of (x) 10.00% of the Maximum Borrowing Amount and (y) $17,500,000, in
each case, as of such date,

(b) the Fixed Charge Coverage Ratio as of the end of the most recently ended
Testing Period prior to the making of such Specified Payment/Incurrence,
calculated on a Pro Forma Basis, shall be equal to or greater than 1.00 to 1.00;
provided that, the Fixed Charge Coverage Ratio test described in this clause
(b) shall not apply unless the Average Excess Availability (calculated in order
to give Pro Forma Effect to such Specified Payment/Incurrence both as of such
date and during the thirty (30) consecutive day period immediately preceding the
making of such Specified Payment/Incurrence) is less than (I) in the case of a
Specified Asset Sale, Specified Restricted Payment, Specified Restricted Debt
Payment or Specified Debt Incurrence, the greater of (x) 17.50% of the Maximum
Borrowing Amount and (y) $30,625,000 or (II) in the case of a Specified
Investment, the greater of (x) 15.00% of the Maximum Borrowing Amount and
(y) $26,250,000, in each case, as of such date, and

(c) no Event of Default (or, in the case of a Specified Asset Sale, Permitted
Acquisition or Investment otherwise permitted under Article VII, including, in
each case, any incurrence of Indebtedness in connection therewith, no Specified
Event of Default has occurred and is continuing).

 

-47-



--------------------------------------------------------------------------------

“Payment Office” means the office of the Administrative Agent at 303 Peachtree
St., NE, Atlanta, GA 30308, or such other office as the Administrative Agent may
designate in writing to the Parent Borrower from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Patriot Act” means the USA PATRIOT ACT (Title III of Pub.L.107-56 (signed into
law October 26, 2001)).

“Perfection Certificate” has the meaning provided in the Security Agreement.

“Permitted Acquisition” means any Acquisition, if (a)(i) immediately prior to
signing of the applicable Permitted Acquisition Agreement, and immediately after
giving effect to such signing, no Event of Default shall have occurred and be
continuing or result therefrom and (ii) at the time of the consummation of such
Acquisition, no Specified Event of Default shall have occurred and be continuing
and (b) in the event that the Consideration of the proposed Acquisition is
greater than $10,000,000 at the time of the consummation of any such
Acquisition, the Payment Conditions shall be satisfied; provided, however, that
unless the Payment Conditions are satisfied at the time of such Acquisition, in
no event shall the Acquisitions made pursuant to this clause (b) exceed an
aggregate Consideration of $15,000,000 per fiscal year.

“Permitted Acquisition Agreement” means each stock purchase agreement, asset
purchase agreement or similar agreement entered into by the Parent Borrower or
any of its Restricted Subsidiaries in connection with any Permitted Acquisition,
in each case as amended, supplemented or otherwise modified from time to time.

“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the Parent Borrower or any of its Subsidiaries in connection with
the bankruptcy or reorganization of any customer or supplier of the Parent
Borrower or any such Subsidiary and in settlement of delinquent obligations of,
and other disputes with, customers and suppliers arising in the ordinary course
of business.

“Permitted Discretion” means the Administrative Agent’s reasonable credit
judgment in establishing Reserves and exercised in good faith in accordance with
customary business practices for similar asset based lending facilities, based
upon its consideration of any factor that it reasonably believes (i) will or
could reasonably be expected to adversely affect in any material respect the
value of the Eligible Billings, Eligible Credit Card Receivables, Eligible
In-Transit Inventory, Eligible Inventory, Eligible Letter of Credit Inventory,
Eligible Receivables or Eligible Unbilled Receivables, the enforceability or
priority of the Administrative Agent’s Liens thereon or the amount that the
Administrative Agent, the Lenders or any LC Issuer would be likely to receive
(after giving consideration to delays in payment and costs of enforcement) in
the liquidation of such Eligible Billings, Eligible Credit Card Receivables,
Eligible In-Transit Inventory, Eligible Inventory, Eligible Letter of Credit
Inventory, Eligible Receivables or Eligible Unbilled Receivables or (ii) is
evidence that any collateral report or financial information delivered to the
Administrative Agent by any Person on behalf of the applicable Borrower is
incomplete, inaccurate or misleading in any material respect. In exercising such
judgment the Administrative Agent may consider, without duplication, such
factors already included in or tested by the definition of Eligible Billings,
Eligible Credit Card Receivables, Eligible In-Transit Inventory, Eligible
Inventory, Eligible Letter of Credit Inventory, Eligible Receivables or Eligible
Unbilled Receivables as

 

-48-



--------------------------------------------------------------------------------

well as any of the following: (i) changes after the Closing Date in any material
respect in demand for, pricing of, or product mix of Inventory; (ii) changes
after the Closing Date in any material respect in any concentration of risk with
respect to Accounts; and (iii) any other factors arising after the Closing Date
that change in any material respect the credit risk of lending to the Borrowers
on the security of the Eligible Billings, Eligible Credit Card Receivables,
Eligible In-Transit Inventory, Eligible Inventory, Eligible Letter of Credit
Inventory, Eligible Receivables or Eligible Unbilled Receivables.

“Permitted Holders” means each of (i) the Sponsors, (ii) the Management
Stockholders and (iii) the directors of the Parent Borrower as of the Closing
Date (and any executor, administrator guardian, conservator or other legal
representative or immediate family member of the Persons described in clauses
(ii) or (iii)).

“Permitted Incremental Indebtedness” means Indebtedness consisting of first lien
secured (with respect to the Bond Collateral), junior secured (with respect to
the ABL Collateral and the Bond Collateral) or unsecured notes or loans that are
issued or made in lieu of any Revolving Commitment Increase(s), provided that
(a) the aggregate principal amount of all Permitted Incremental Indebtedness
shall not exceed, together with the amount of any Revolving Commitment
Increase(s) effected pursuant to Section 2.18(a)(x), $150,000,000 in the
aggregate, (b) to the extent such Indebtedness is being incurred (i) in
connection with a Permitted Acquisition or other Investment permitted by this
Agreement, no Specified Event of Default shall exist or be continuing at the
time of incurrence and (ii) for a purpose other than that described in the
immediately preceding clause (b)(i), no Event of Default shall exist or be
continuing at the time of incurrence, (c) the maturity of any such Indebtedness
shall not be earlier than the Latest Maturity Date of the Initial Revolving
Facility (or if such Indebtedness is unsecured, shall not have a maturity date
earlier than the 91st day following the Latest Maturity Date of the Initial
Revolving Facility), (d) such Permitted Incremental Indebtedness shall not be
guaranteed by any Restricted Subsidiary other than the Restricted Subsidiaries
that are Credit Parties, (e) in the case of Permitted Incremental Indebtedness
that is secured, the obligations in respect thereof shall not be secured by any
Lien on any asset of the Parent Borrower or any Restricted Subsidiary other than
any asset constituting Collateral (f) if such Permitted Incremental Indebtedness
is secured by a Lien on any of the Collateral then the holders of such Permitted
Incremental Indebtedness (or their duly authorized representative) shall have
entered into a Customary Intercreditor Agreement with the Administrative Agent
and/or Collateral Agent (or, if such Customary Intercreditor Agreement shall
then exist, shall have become a party thereto and otherwise bound by the terms
thereof) and (g) such Permitted Incremental Indebtedness will not be incurred in
the form of an asset-based revolving credit facility.

“Permitted Inventory Locations” means each location listed on Schedule 1.01 and
from time to time each other location within the United States which the Parent
Borrower has notified the Administrative Agent is a location at which Inventory
of a Borrower is maintained.

“Permitted Lien” means any Lien permitted by Section 7.02.

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness
(the “Refinanced Indebtedness”), any Indebtedness issued in exchange for, or the
net proceeds of which are used to modify, extend, refinance, renew, replace or
refund (collectively to “Refinance” or a “Refinancing” or “Refinanced”), such
Refinanced Indebtedness (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that (A) the principal amount (or accreted
value, if applicable) of any such Permitted Refinancing Indebtedness does not
exceed the principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness outstanding immediately prior to such Refinancing except by an
amount equal to the unpaid accrued interest and premium thereon plus other
reasonable and customary amounts paid and fees and expenses reasonably incurred
in connection with such Refinancing plus an amount equal to any existing
commitment unutilized and letters of credit undrawn thereunder, (B) other

 

-49-



--------------------------------------------------------------------------------

than with respect to a Refinancing in respect of Indebtedness permitted pursuant
to Section 7.03(c), such Permitted Refinancing Indebtedness shall have a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of the Refinanced Indebtedness, (C) if the Refinanced
Indebtedness is subordinated to the Obligations, the Permitted Refinancing
Indebtedness shall be subordinated to the same extent, (D) no Credit Party that
was not an obligor with respect to the Refinanced Indebtedness shall be an
obligor under the Permitted Refinancing Indebtedness, and (E) if the
Indebtedness being Refinanced is was subject to an Intercreditor Agreement, the
holders of such Refinanced Indebtedness (if such Indebtedness is secured) or
their authorized representative on their behalf, shall become party to such
Intercreditor Agreement.

“Permitted Sale and Lease-Back Indebtedness” has the meaning assigned to such
term in Section 7.03(v).

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
governmental or political subdivision or any agency, department or
instrumentality thereof.

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Pledged Equity” has the meaning set forth in the Security Agreement.

“Post-Acquisition Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the fourth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

“Previous Borrower” has the meaning set forth in Section 7.01(a).

“Primary Indebtedness” has the meaning provided in the definition of “Guaranty
Obligations.”

“Primary Obligor” has the meaning provided in the definition of “Guaranty
Obligations.”

“Priority Obligation” means any obligation that is secured by a Lien on any
Collateral in favor of a Governmental Authority, which Lien ranks or is capable
of ranking prior to or pari passu with the Liens thereon created by the
applicable Security Documents, including any such Lien securing amounts owing
for wages, vacation pay, severance pay, employee deductions, taxes, workers
compensation, government royalties and stumpage or pension fund obligations.

“Pro Forma Adjustment Certificate” means any certificate of a Financial Officer
delivered pursuant to Section 6.1(h).

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, as to any
Person, for any events as described below that occur subsequent to the
commencement of a period for which the financial effect of such events is being
calculated, and giving effect to the events for which such calculation is being
made, such calculation as will give pro forma effect to such events as if such
events occurred on the first day of the four (4) consecutive fiscal quarter
period ended on or before the occurrence of such event (the “Reference Period”):
(a) in making any determination of Consolidated EBITDA, effect shall be given to
any Specified Transaction and any operating improvements or restructurings of
the business of Parent Borrower or any of the Restricted Subsidiaries that are
expected to have a continuing impact and are supportable, which without limiting
the foregoing shall include synergies, operational improvements and cost
savings, which adjustments Parent Borrower determines are

 

-50-



--------------------------------------------------------------------------------

reasonable and are supportable as set forth in a certificate signed by a
Financial Officer, in each case, that occurred during the Reference Period;
(b) in making any determination on a Pro Forma Basis, of Pro Forma Compliance or
of Pro Forma Effect, (x) all Indebtedness (including Indebtedness issued,
incurred or assumed as a result of, or to finance, any relevant transactions and
for which the financial effect is being calculated, whether incurred under the
Loan Documents or otherwise) issued, incurred, assumed or permanently repaid
during the Reference Period (or with respect to Indebtedness permanently repaid,
during the Reference Period or subsequent to the end of the Reference Period and
prior to, or simultaneously with, the event for which the calculation of any
such ratio is made) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period and (y) interest expense of
such person attributable to interest on any indebtedness, for which pro forma
effect is being given as provided in preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods, (c) with respect to (A) any
redesignation of a Subsidiary as an Restricted Subsidiary, effect shall be given
to such Subsidiary redesignation and all other Subsidiary redesignations after
the first day of the relevant Reference Period and on or prior to the date of
the respective Subsidiary redesignation then being designated, collectively and
(B) any designation of a Subsidiary as an Unrestricted Subsidiary, effect shall
be given to such designation and all other designations of subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively and (d) notwithstanding anything to
the contrary in this definition or in any classification under GAAP of any
Person, business, assets or operations in respect of which a definitive
agreement for the asset sale, transfer, disposition or lease thereof has been
entered into as discontinued operations, no Pro Forma Effect shall be given to
the classification thereof as discontinued operations (and the Consolidated
EBITDA attributable to any such Person, business, assets or operations shall not
be excluded for any purposes hereunder) until such asset sale, transfer,
disposition or lease shall have been consummated. Notwithstanding the foregoing,
any amounts added to Consolidated EBITDA pursuant to clause (a) resulting from
synergies, operational improvements and cost savings in each case that relate to
any restructuring and are reasonably expected to be realized within thirteen
(13) months of the event giving rise thereto, other than with respect to any
acquisition, investment or merger shall be limited to 15.0% of Consolidated
EBITDA of the Parent Borrower and its Restricted Subsidiaries in the aggregate
for any Reference Period (calculated before giving effect to any such
add-backs).

“Pro Forma Entity” has the meaning provided in the definition of the term
“Acquired EBITDA.”

“Protective Advance” has the meaning provided in Section 2.03(a).

“Purchase Date” has the meaning provided in Section 2.04(c).

“Qualified Accounts” means any investment or other non-operating account of a
Credit Party maintained by the Administrative Agent or subject to a control
agreement in favor of the Administrative Agent.

“Qualified Equity” means any Capital Stock that is not a Disqualified Equity
Interest.

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq.

“Real Property” of any Person means all of the right, title and interest of such
Person in and to land, improvements and fixtures, including Leaseholds and
surface rights.

“Receivables” means Accounts.

 

-51-



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any LC
Issuer and (d) any other recipient of any payment made by or on behalf of a
Borrower under this Agreement or any of the Loan Documents, as applicable.

“Reference Period” has the meaning provided in the definition of “Pro Forma
Basis.”

“Refinance” or a “Refinancing” or “Refinanced” shall each have the meaning
provided in the definition of “Permitted Refinancing Indebtedness.”

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Rent Reserve” means an amount equal to 3 months’ rent or such lesser amount as
may be established by the Administrative Agent in its Permitted Discretion for
all of the Parent Borrower’s or its Subsidiaries’ Leaseholds where Eligible
Inventory is located; provided that, (i) for purposes of clauses (k) and (l) of
the definition of “Eligible Inventory,” Administrative Agent shall implement a
Rent Reserve if indicated by the Parent Borrower in the applicable Borrowing
Base Certificate, (ii) the establishment of Rent Reserve shall be subject to the
limitations set forth in clauses (k) and (l) of the definition of “Eligible
Inventory,” and (iii) no Rent Reserve may be established where a Collateral
Access Agreement has been provided for the relevant premises or book value of
the Inventory stored on the relevant premises is less than $2,500,000; provided,
further, that “3 months’ rent” with respect to any Leasehold for which a Rent
Reserve has been established shall be calculated net of any deposits (whether in
the form of cash, Cash Equivalents or Letters of Credit issued in accordance
herewith) made in respect of such rent.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of Inventory appraisals, field examinations or audits
pertaining to the Credit Parties’ assets from information furnished by or on
behalf of the Credit Parties, after the Administrative Agent has exercised its
rights of inspection pursuant to this Agreement, which Reports may be
distributed to the Lenders by the Administrative Agent, subject to the
provisions of Section 11.15.

“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsection
.22,.23,.25,.27,.28,.29,.30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of
PBGC Regulation Section 4043.

“Required Lenders” means Revolving Lenders (other than any Defaulting Lender)
whose Credit Facility Exposure and Unused Revolving Commitments attributable to
its Revolving Commitments constitute more than 50% of the sum of the Aggregate
Credit Facility Exposure and the Unused Total Revolving Commitment attributable
to all of the Revolving Commitments (in each case, held by Revolving Lenders
which are not Defaulting Lenders).

 

-52-



--------------------------------------------------------------------------------

“Required Reserve Notice” means a notice delivered to the Parent Borrower by the
Administrative Agent in accordance with Section 2.22, which notice shall
describe the amount and type of each Reserve that is the subject of such notice
and shall describe in reasonable detail the circumstances, conditions, events or
contingencies that are the basis of any such Reserve.

“Reserves” means all Availability Reserves, Dilution Reserves, Rent Reserves and
Designated Hedge Reserves.

“Restricted Payment” means (i) any Capital Distribution and (ii) any amount paid
by the Parent Borrower or any of its Restricted Subsidiaries in prepayment,
redemption, retirement or repurchase of any Subordinated Indebtedness, in each
case, prior to its stated maturity.

“Restricted Subsidiary” means any Subsidiary of the Parent Borrower that is not
an Unrestricted Subsidiary. Each Restricted Subsidiary on the Closing Date is
listed on Schedule 2 hereto.

“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by a Borrower from all of the Lenders having Revolving
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date) having in the case of any
Eurodollar Loans, the same Interest Period.

“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time pursuant to Section 2.14(c) or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 11.06 and any Revolving Commitment Increase. For the
avoidance of doubt, “Revolving Commitment” shall also include any Revolving
Commitment Increase or Extended Revolving Credit Commitment of any Class or
tranche.

“Revolving Commitment Increase” has the meaning given to such term in
Section 2.18(a).

“Revolving Facility” means the credit facility established under Section 2.02
pursuant to the Revolving Commitment of each Lender, as the same may be
increased from time to time pursuant to Section 2.18 and extended pursuant to
Section 2.19. For the avoidance of doubt, “Revolving Facility” shall also
include any Credit Facility established pursuant to any Incremental Revolving
Credit Commitment, Extended Revolving Credit Commitment or Extended Revolving
Credit Facility, in each case, of any Class or tranche.

“Revolving Facility Availability Period” means the period from the Closing Date
until the Revolving Facility Termination Date applicable to each Class of
Revolving Commitments.

“Revolving Facility Exposure” means, for any Lender at any time, the sum of
(i) the principal amount of Revolving Loans made by such Lender and outstanding
at such time, and (ii) such Lender’s share of the LC Outstandings at such time.

“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1 hereto.

“Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment; provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination.

 

-53-



--------------------------------------------------------------------------------

“Revolving Facility Termination Date” means, as applicable, (a) with respect to
the Revolving Commitments in effect on the Closing Date, the earlier of (i) the
fifth (5th) anniversary of the Closing Date or (ii) the date that the
Commitments have been terminated pursuant to Section 8.02 and (b) (i) with
respect to any tranche of Extended Revolving Credit Commitments, the final
maturity date applicable thereto as specified in the applicable Extension Notice
accepted by the respective Lender or Lenders, and (ii) with respect to any
Revolving Commitment Increase, the final maturity date applicable thereto as
specified in the applicable Incremental Revolving Credit Assumption Agreement.

“Revolving Lender” means a Lender holding a Revolving Commitment or, if the
Revolving Commitments have terminated, Revolving Facility Exposure.

“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02 and, for the avoidance of doubt, shall also
include each Incremental Revolving Loan, each Extended Revolving Loan and each
Refinancing Revolving Loan.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for property of the Parent Borrower or a Restricted Subsidiary to be
sold or transferred to such Person and as part of such arrangement the Parent
Borrower or its Restricted Subsidiary to lease (except for temporary leases for
a term, including any renewal thereof, of not more than one year and except for
leases between the Parent Borrower and a Restricted Subsidiary or between
Restricted Subsidiaries) such property and use such property for substantially
the same purpose or purposes as the property being sold or transferred.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc.,
and its successors.

“SEC” means the United States Securities and Exchange Commission.

“SEC Regulation D” means Regulation D as promulgated under the Securities Act of
1933, as amended, as the same may be in effect from time to time.

“Section 6.01 Financials” means the financial statements delivered, or required
to be delivered, pursuant to Section 6.01(a) or 6.01(b).

“Secured Creditors” means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, the LC Issuer, the Designated Hedge Creditors,
the Cash Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent and/or Collateral Agent from time to time pursuant to
Section 9.02, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Documents.

“Secured Hedge Designation Agreement” means a written instrument pursuant to
which the Parent Borrower designates certain Hedge Agreements as “Designated
Hedge Agreement”, substantially in the form of Exhibit L (or such other form as
the Parent Borrower and the Administrative Agent shall mutually agree).

“Secured Leverage Ratio” means, for any Testing Period, the ratio of (i) Total
Funded Debt that is secured by a Lien on the Collateral to (ii) Consolidated
EBITDA.

 

-54-



--------------------------------------------------------------------------------

“Secured Notes” means those 7.625% Senior Secured Notes due 2021 issued by the
Parent Borrower pursuant to the Senior Notes Indenture.

“Secured Notes Collateral” means all of the “Notes Collateral” as defined in the
ABL/Bond Intercreditor Agreement.

“Secured Notes Indenture” means the Indenture, dated as of the date hereof,
among the Parent Borrower, the subsidiary guarantors party thereto from time to
time and Wilmington Trust, National Association, as trustee, governing the
Secured Notes, as the same may be amended, supplemented, waived or otherwise
modified from time to time.

“Security Agreement” means the Security Agreement among the Credit Parties and
the Collateral Agent dated the Closing Date.

“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreements and each Mortgage.

“Single-Employer Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multi-Employer Plan or
Multiple Employer Plan, that is subject to Title IV of ERISA or Section 412 of
the Code and is sponsored or maintained by a Credit Party or any ERISA Affiliate
or for which a Credit Party or any ERISA Affiliate may have liability by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“SPC” has the meaning provided in Section 11.06(f).

“Specified Asset Sale” means any Asset Sale made pursuant to Section 7.01(m).

“Specified Covenant Event of Default” means any Specified Event of Default, any
Event of Default under Section 8.01(b) (solely as a result of any representation
or warranty contained in any Borrowing Base Certificate being untrue in any
material respect in a manner adverse to the interests of the Lenders when made
or deemed made), Section 8.01(c)(I), Section 8.01(c)(II) (provided that such
five Business Day period shall be deemed a 15 day period for purposes of this
definition) and Section 8.01(d) (solely as a result of breach of Section 2.21).

“Specified Contribution Period” has the meaning provided in Section 8.01(c).

“Specified Debt Incurrence” means any Indebtedness incurred pursuant to
Section 7.03(y).

“Specified Equity Contributions” has the meaning provided in Section 7.06.

“Specified Event of Default” means any Event of Default under Section 8.01(a) or
Section 8.01(h).

“Specified Investment” means any Investment made pursuant to Sections 7.04(t) or
7.04(m)(ii).

“Specified Payment/Incurrence” means any Specified Asset Sale, Specified
Investment, Specified Restricted Payment, Specified Restricted Debt Payment
and/or Specified Debt Incurrence.

 

-55-



--------------------------------------------------------------------------------

“Specified Purchase Agreement Representations” means the representations made by
the “seller” (or other applicable term) with respect to seller and its
applicable Affiliates in any acquisition agreement executed in connection with a
Permitted Acquisition or other Investment permitted hereunder that are material
to the interests of Lenders, but only to the extent that the “buyer” (or other
applicable term) under any acquisition agreement referred to above, has (or the
buyer’s applicable Affiliate has) the right to terminate its obligations under
the acquisition agreement executed in connection with such Permitted Acquisition
or other Investment or the right not to consummate such Permitted Acquisition or
other Investment pursuant to such acquisition agreement as a result of the
breach of one or more of such representations in such purchase agreement.

“Specified Restricted Debt Payment” means Restricted Payments made pursuant to
Section 7.05(i)(i).

“Specified Restricted Payment” means any Restricted Payment pursuant to
Section 7.05(f)(i).

“Specified Representations” means the representations and warranties set forth
in Sections 5.01 (only as it relates to the corporate existence of the Borrowers
and any Guarantor that is a Material Subsidiary), 5.02 (only as it relates to
the organizational power and authority, due authorization, execution, delivery
and enforceability of the Loan Documents on the Closing Date with respect to the
Borrowers and any Guarantor that is a Material Subsidiary, in each case only as
it relates to the entering into and performance of the obligations under the
Loan Documents on the Closing Date), 5.03 (only as it relates to the entering
into of the Loan Documents on the Closing Date and excluding clause
(ii) thereof), 5.06 (b), 5.08 (as evidenced by a certificate substantially in
the form of Exhibit D), 5.16, (only as it relates to the validity and perfection
of security interests in the Collateral as of the Closing Date), 5.19 (only as
it relates to the use of the proceeds of the Loans) and 5.20 (only as it relates
to the use of the proceeds of the Loans).

“Specified Transaction” means, with respect to any period, any asset sale,
acquisition, Investment, sale, transfer or other disposition of assets or
property other than in the ordinary course, any merger or consolidation, or any
similar transaction, any incurrence, issuance or repayment of Indebtedness,
Restricted Payment (including, for the avoidance of doubt, any Specified
Payment/Incurrence), Subsidiary designation or other event that by the terms of
the Loan Documents requires “Pro Forma Compliance” with a test or covenant
hereunder or requires such test or covenant to be calculated on a “Pro Forma
Basis or to be given “Pro Forma Effect.”

“Sponsors” means JLL Partners, Inc. (“JLL”), Warburg Pincus & Co. (“Warburg
Pincus”) and any of their respective Controlled Investment Affiliates.

“Standard Permitted Lien” means any of the following:

(i) Liens for taxes, assessments or governmental charges that (a) are not yet
due and payable or are not overdue for a period of more than thirty (30) days or
(b) are being contested in good faith and by appropriate actions diligently
conducted for which adequate reserves in accordance with GAAP have been
established;

(ii) Liens not securing Indebtedness in respect of property or assets imposed by
law that were incurred in the ordinary course of business, including, but not
limited to carriers’, suppliers’, warehousemen’s, materialmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business which
do not individually or in the aggregate have a Material Adverse Effect;

 

-56-



--------------------------------------------------------------------------------

(iii) Liens created by this Agreement or the other Loan Documents;

(iv) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.01(g);

(v) Liens incurred or deposits made in the ordinary course of business in
connection with insurance, workers compensation, unemployment insurance and
other types of social security, and mechanic’s Liens, carrier’s Liens, and other
Liens and deposits to secure the performance of tenders, statutory obligations,
contracts, bids, government contracts, surety, appeal, customs, performance and
return-of-money bonds and other similar obligations, incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money), whether pursuant to contracts, statutory requirements, common
law or consensual arrangements;

(vi) leases or subleases granted in the ordinary course of business to others
not interfering in any material respect with the business of the Parent Borrower
and its Restricted Subsidiaries, taken as a whole, and any interest or title of
a lessor under any lease not in violation of this Agreement;

(vii) (A) easements, rights-of-way, zoning, encroachments or other restrictions,
charges, encumbrances, defects in title, prior rights of other Persons, and
obligations contained in similar instruments, in each case that do not secure
Indebtedness and do not involve, either individually or in the aggregate, (1) a
substantial and prolonged interruption or disruption of the business activities
of the Parent Borrower and its Restricted Subsidiaries, taken as a whole, or
(2) a Material Adverse Effect and (B) any exception on the final Title Policies
issued in connection with any Mortgaged Real Property;

(viii) Liens arising from the rights of lessors under leases (including
financing statements regarding property subject to lease) not in violation of
the requirements of this Agreement; provided that such Liens are only in respect
of the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);

(ix) rights of consignors of goods, whether or not perfected by the filing of a
financing statement or other registration, recording or filing;

(x) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(xi) Liens in favor of the Parent Borrower or any Restricted Subsidiary;

(xii) deposits made or other security provided to secure liabilities to
insurance carriers under insurance or self-insurance arrangements;

(xiii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

 

-57-



--------------------------------------------------------------------------------

(xiv) Liens (a) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code or any comparable or successor provision on items in the course
of collection, (b) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business and (c) in favor
of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

(xv) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.04; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(xvi) Liens encumbering reasonable customary initial deposits and margin
deposits and other Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xvii) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Parent Borrower or any of its Restricted Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of Parent Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of Parent Borrower or
any of its Restricted Subsidiaries in the ordinary course of business;

(xviii) Liens solely on any cash earnest money deposits made by Parent Borrower
or any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement;

(xix) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Parent Borrower or any of its
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;

(xx) restrictive covenants affecting the use to which real property may be put
in each case that do not secure Indebtedness and do not involve, either
individually or in the aggregate, (1) a substantial and prolonged interruption
or disruption of the business activities of the Parent Borrower and its
Restricted Subsidiaries, taken as a whole, or (2) a Material Adverse Effect;

(xxi) security given to a public utility or any municipality or Governmental
Authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(xxii) Liens arising out of conditional sale, title retention, consignment or
other arrangements for sale of goods entered into by the Parent Borrower or any
Subsidiary in the ordinary course of business;

(xxiii) agreements to subordinate any interest of the Parent Borrower or any
Restricted Subsidiary in any accounts receivable or other proceeds arising from
inventory consigned by the Parent Borrower or any Restricted Subsidiary pursuant
to an agreement entered into in the ordinary course of business;

 

-58-



--------------------------------------------------------------------------------

(xxiv) Liens on Capital Stock of joint ventures and Unrestricted Subsidiaries
securing obligations of such joint ventures or Unrestricted Subsidiaries, as the
case may be;

(xxv) operating leases of vehicles or equipment which are entered into in the
ordinary course of the business or otherwise permitted under this Agreement;

(xxvi) subdivision agreements, site plan control agreements, development
agreements, facilities sharing agreements, cost sharing agreements and other
agreements, in each case with respect to Real Property and in each case that do
not secure Indebtedness and do not involve, either individually or in the
aggregate, (1) a substantial and prolonged interruption or disruption of the
business activities of the Parent Borrower and its Restricted Subsidiaries,
taken as a whole, or (2) a Material Adverse Effect;

(xxvii) Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided, that such Liens or covenants in each case that do
not secure Indebtedness and do not involve, either individually or in the
aggregate, (1) a substantial and prolonged interruption or disruption of the
business activities of the Parent Borrower and its Restricted Subsidiaries,
taken as a whole, or (2) a Material Adverse Effect;

(xxviii) statutory Liens incurred or pledges or deposits made, in each case in
the ordinary course of business, in favor of a Governmental Authority to secure
the performance of obligations of the Parent Borrower or any Restricted
Subsidiary under Environmental Laws to which any such Person is subject;

(xxix) Liens created pursuant to the general banking conditions
(algemenebankvoorwaarden) of a banking institution operating in the Netherlands;

(xxx) Liens on cash collateral which are required to be granted by the Parent
Borrower or any Restricted Subsidiary in connection with swap arrangements for
gas or electricity used in the business of such Person, and not for speculative
purposes;

(xxxi) Liens on the Collateral in favor of any collateral agent in respect of
secured Indebtedness otherwise permitted hereunder relating to such collateral
agent’s administrative expenses with respect to the Collateral, so long as such
Liens are subject to a Customary Intercreditor Agreement;

(xxxii) agreements to subordinate any interest of the Parent Borrower or any
Restricted Subsidiary in any accounts or loans receivable or other proceeds
arising from inventory consigned by the Parent Borrower or any Restricted
Subsidiary pursuant to an agreement entered into in the ordinary course of
business; and

(xxxiii) Liens securing Priority Obligations.

 

-59-



--------------------------------------------------------------------------------

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, security deposits, contract performance
guarantee requirements and other bonding obligations or for other lawful
purposes.

“Stated Amount” of each Letter of Credit means the maximum amount available to
be drawn thereunder (regardless of whether any conditions or other requirements
for drawing could then be met).

“Subordinated Indebtedness” means any Indebtedness that is by its terms
subordinated in right of payment to the Obligations hereunder pursuant to a
written agreement.

“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Capital Stock of such Person at
the time or in which such Person, one or more other Subsidiaries of such Person
or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” means a Subsidiary of the Parent Borrower.

“Subsidiary Guarantor” means (a) the Subsidiaries identified on Schedule I to
the Guaranty and (b) each other Subsidiary that becomes a party to the Guaranty
as a Subsidiary Party (as such term is defined therein) after the Closing Date.
For the avoidance of doubt, the Parent Borrower in its sole discretion may cause
any Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations
by causing such Restricted Subsidiary to execute a Guaranty in form and
substance reasonably satisfactory to the Administrative Agent, and any such
Restricted Subsidiary shall be a Guarantor, Credit Party and Subsidiary
Guarantor hereunder for all purposes. Schedule 3 hereto lists each Subsidiary
Guarantor as of the Closing Date.

“Successor Borrower” has the meaning set forth in Section 7.01(a).

“Super Majority Lenders” means, at any time, Lenders having Total Revolving
Commitments and representing more than 66  2/3% of the sum of the Total
Revolving Commitments at such time.

“Survey” has the meaning set forth in Section 6.10(a).

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Commitment” means $10,000,000, as such amount may be increased as
set forth in any applicable Incremental Revolving Credit Assumption Agreement
(or similar applicable agreement) in accordance with Section 2.18(a).

“Swing Line Facility” means the credit facility established under Section 2.04
pursuant to the Swing Line Commitment of the Swing Line Lender.

“Swing Line Lender” means SunTrust Bank or any replacement or successor thereto.

 

-60-



--------------------------------------------------------------------------------

“Swing Line Note” means a promissory note substantially in the form of
Exhibit A-2 hereto.

“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.04.

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the date that
is five (5) Business Days prior to the Revolving Facility Termination Date
applicable to each Class of Revolving Commitments.

“Swing Loan Participation” has the meaning provided in Section 2.04(c).

“Swing Loan Participation Amount” has the meaning provided in Section 2.04(c).

“Syndication Agent” has the meaning provided in the first paragraph of this
Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, and including any interest, additions to
tax or penalties applicable thereto.

“Testing Period” means, for any date of determination under this Agreement, a
single period consisting of the most recent four consecutive fiscal quarters of
the Parent Borrower for which financial statements have been required to be
delivered (whether or not such quarters are all within the same fiscal year).

“Title Policy” has the meaning set forth in Section 6.10(a).

“Total Funded Debt” means as of any date of determination, the aggregate
principal amount of Indebtedness of Parent Borrower and its Restricted
Subsidiaries outstanding on such date on the consolidated balance sheet of
Parent Borrower, determined on a consolidated basis in accordance with GAAP (but
excluding the effects of any discounting of Indebtedness resulting from the
application of purchase accounting in connection with the Transactions or any
Permitted Acquisition or other Investment permitted hereunder) consisting only
of (a) Indebtedness for borrowed money, (b) the principal component of all
Capitalized Lease Obligations and (c) debt obligations evidenced by bonds,
promissory notes, debentures or debt securities.

“Total Revolving Commitment” means the sum of the Revolving Commitments of the
Lenders as in effect at such time. As of the Closing Date, the amount of the
Total Revolving Commitment is $175,000,000.

“Transactions” means, collectively, (a) the funding of any Initial Revolving
Loans on the Closing Date and the execution and delivery of Loan Documents
entered into on the Closing Date, (b) the issuance of the Secured Notes, (c) the
Closing Date Refinancing and (d) the payment of any fees or expenses incurred or
paid by the Sponsors, Parent Borrower or any of its (or their) Subsidiaries in
connection with the foregoing.

“Trigger Event” means, at any time, that Excess Availability is less than the
greater of (a) $17,500,000 and (b) 10.00% of the Maximum Borrowing Amount, as of
such date for three (3) consecutive Business Days. Upon the occurrence of any
Trigger Event, such Trigger Event shall be deemed to be continuing
notwithstanding that Excess Availability may thereafter exceed the amount set
forth in the preceding sentence unless and until Excess Availability exceeds
such amount for twenty-five (25) consecutive days, in which event a Trigger
Event shall no longer be deemed to be continuing.

 

-61-



--------------------------------------------------------------------------------

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto.

“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York or the Uniform Commercial Code (or similar code or statute) of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral.

“United States” or “U.S.” means United States of America.

“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by the applicable Borrower or the applicable LC Obligor or converted
to a Revolving Loan pursuant to Section 2.05(f)(i), and, in each case, all
interest that accrues thereon pursuant to this Agreement.

“Unrestricted Subsidiary” means any Subsidiary of the Parent Borrower that has
been designated as an Unrestricted Subsidiary in accordance with Section 6.13.
Each Unrestricted Subsidiary on the Closing Date is listed on Schedule 2 hereto.

“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.

“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Subsidiary” means any Subsidiary of the Parent Borrower organized under
the laws of the United States, any State thereof, or the District of Columbia.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.02(g)(ii)(B)(iii).

“Value” means with reference to (a) Eligible Inventory, Eligible In-Transit
Inventory or Eligible Letter of Credit Inventory, on any date, the Net Orderly
Liquidation Value thereof, and (b) Eligible Credit Card Receivables, Eligible
Billings, Eligible Receivables or Eligible Unbilled Receivables, the book value
thereof determined in accordance with GAAP.

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
other similar governing body of such Person.

“Warburg Pincus” has the meaning specified in the definition of “Sponsors.”

 

-62-



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each means “to but
excluding” and the word “through” means “through and including.”

Section 1.03 Accounting Terms. (a) Except as otherwise specifically provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that if the
Parent Borrower notifies the Administrative Agent (who shall then notify the
Lenders) that the Parent Borrower wishes to amend any provisions of Article VII
(or the definitions applicable thereto) to eliminate the effect of any change in
GAAP that occurs after the Closing Date on the operation of any such provisions
(or if the Administrative Agent notifies the Parent Borrower that the Required
Lenders wish to amend Article VII (or the definitions applicable thereto) for
such purpose), then the Borrowers’ compliance with such covenants shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such
covenants are amended in a manner satisfactory to the Parent Borrower, the
Administrative Agent and the Required Lenders, the Parent Borrower, the
Administrative Agent and the Lenders agreeing to enter into good faith
negotiations to amend any such provisions immediately upon receipt from any
party entitled to send such notice. For the avoidance of doubt, (i) no
commitment fees, amendment fees, upfront fees or other fees shall be payable in
connection with any such amendment which are entered into solely to effect the
provisions of this Section 1.03 and (ii) any reference to Section 7.06 herein
shall refer to Section 7.06 as amended, waived or otherwise modified from time
to time in accordance with the terms of this Agreement.

(b) Parent Borrower may adopt IFRS for its financial statements and reports for
all financial reporting purposes, and the Parent Borrower may elect to apply
IFRS for all purposes of this Agreement and the other Loan Documents, in lieu of
GAAP, and, upon any such election, references herein or in any other Loan
Document to GAAP shall be construed to mean IFRS as in effect from time to time;
provided that (1) all financial statements and reports required to be provided
after such election pursuant to this Agreement shall be prepared on the basis of
IFRS and shall, only in the case of the first set of Section 6.01 Financials
provided following such election, be accompanied by a reconciliation to U.S.
GAAP, and (2) from and after such election, all ratios, computations and other
determinations (A) based on GAAP, contained in this Agreement, except as
provided in clause (B), shall be computed in conformity with IFRS and (B) in
this Agreement that require the application of GAAP for periods that include
fiscal quarters ended prior to the Parent Borrower’s election to apply IFRS
shall remain as previously calculated or determined in accordance with GAAP;
provided further that in the event of any such election by the Parent Borrower,
(x) any financial ratio calculations or thresholds (including any financial
covenant) and related definitions in this Agreement shall at the request of the
Parent Borrower, the Administrative Agent or the Required Lenders be amended to
eliminate the effect of the election to implement IFRS, in each case, in a
manner satisfactory to the Parent Borrower, the Administrative Agent and the
Required Lenders and (y) prior to the effective date of such amendment, such
financial ratio calculations or threshold (including any financial covenant)
shall be calculated using GAAP. For the avoidance of doubt, (i) solely making an
election (without any other action) referred to in this Section 1.03(b) will not
be treated as an incurrence of Indebtedness and (ii) in no event shall a Default
or Event of Default be deemed to occur hereunder by reason of events or
circumstances that would not have caused a Default or Event of Default prior to
any change in accounting method.

 

-63-



--------------------------------------------------------------------------------

Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all Real Property, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and interests in any
of the foregoing, and (f) any reference to a statute, rule or regulation is to
that statute, rule or regulation as now enacted or as the same may from time to
time be amended, re-enacted or expressly replaced.

Section 1.05 Certain Determinations. For purposes of determining compliance with
any of the covenants set forth in Article VII (including in connection with the
Revolving Commitment Increases) at any time (whether at the time of incurrence
or thereafter), any Lien, Investment, Indebtedness, Asset Sale, Restricted
Payment or Affiliate transaction meets the criteria of one, or more than one, of
the categories permitted pursuant to Article VII (including in connection with
the Revolving Commitment Increases), Parent Borrower shall in its sole
discretion determine which category such Lien, Investment, Indebtedness, Asset
Sale, Restricted Payment or Affiliate transaction (or, in each case, any portion
there) is permitted by.

Section 1.06 Currency Equivalent Generally.

(a) For purposes of any determination under Article VI, Article VII (other than
Section 7.06) or Article VIII or any determination under any other provision of
this Agreement requiring the use of a current exchange rate, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the Exchange Rate then in
effect on the date of such determination; provided, however, that (x) for
purposes of determining compliance with Article VII with respect to the amount
of any Indebtedness, Investment, Asset Sale, disposition, Restricted Payment or
payment under Section 7.05 in a currency other than Dollars, no Default or Event
of Default shall be deemed to have occurred solely as a result of changes in
rates of exchange occurring after the time such Indebtedness or Investment is
incurred or Asset Sale, disposition, Restricted Payment or payment under
Section 7.05 is made, (y) for purposes of determining compliance with any
Dollar-denominated restriction on the incurrence of Indebtedness, if such
Indebtedness is incurred to Refinance other Indebtedness denominated in a
foreign currency, and such Refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such Refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Refinanced Indebtedness does not exceed the
principal amount of such Indebtedness being Refinanced and (z) for the avoidance
of doubt, the foregoing provisions of

 

-64-



--------------------------------------------------------------------------------

this Section 1.06 shall otherwise apply to such Sections, including with respect
to determining whether any Indebtedness or Investment may be incurred or Asset
Sale, disposition, Restricted Payment or payment under Section 7.05 may be made
at any time under such Sections. For purposes of Section 7.06, amounts in
currencies other than Dollars shall be translated into Dollars at the applicable
exchange rates used in preparing the most recently delivered Section 6.01
Financials.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Parent Borrower’s consent (such consent not to be unreasonably withheld) to
appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.

(c) If any of the exceptions set forth in Article VII of this Agreement are
exceeded solely as a result of fluctuations to Consolidated Total Assets for the
most recently completed fiscal quarter after the last time such baskets were
calculated for any purpose under Article VII, such baskets will not be deemed to
have been exceeded solely as a result of such fluctuations.

Section 1.07 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Secured Leverage Ratio,
the Fixed Charge Coverage Ratio or any other financial ratio or test, shall be
calculated on a Pro Forma Basis with respect to each Specified Transaction
occurring during the applicable Testing Period, and/or subsequent to the end of
such Testing Period but not later than the date of such calculation; provided
that notwithstanding the foregoing, when calculating the Fixed Charge Coverage
Ratio for purposes of determining actual compliance (and not Pro Forma
Compliance or compliance on a Pro Forma Basis) with the financial covenant set
forth in Section 7.06, any Specified Transaction and any related adjustment
contemplated in the definition of Pro Forma Basis (and corresponding provisions
of the definition of Consolidated EBITDA) that occurred subsequent to the end of
the applicable Testing Period shall not be given Pro Forma Effect; provided
however that voluntary prepayments made pursuant to Section 2.15(a) made prior
to the date the Compliance Certificate is due with regard to the calculation of
such financial covenant shall be given Pro Forma Effect for purposes of
calculating such financial covenant.

(b) Whenever Pro Forma Effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Financial Officer.

(c) If any Indebtedness bears a floating rate of interest and is being given Pro
Forma Effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the applicable calculation is
made had been the applicable rate for the entire period (taking into account any
interest hedging arrangements applicable to such Indebtedness). Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a Financial Officer to be the rate of interest implicit
in such Capitalized Lease Obligation in accordance with GAAP. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen as the Parent
Borrower or Restricted Subsidiary may designate.

(d) Notwithstanding anything to the contrary in this Agreement or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into as discontinued operations, no Pro Forma Effect shall be given to
any discontinued operations (and the Consolidated EBITDA attributable to any
such Person, business, assets or operations shall not be excluded for any
purposes hereunder) until such disposition shall have been consummated.

 

-65-



--------------------------------------------------------------------------------

(e) Any determination of Consolidated Total Assets shall be made by reference to
the last day of the Testing Period most recently ended on or prior to the
relevant date of determination.

Section 1.08 Additional Borrowers. Notwithstanding anything in Section 11.12 to
the contrary, following the Closing Date, the Parent Borrower may request that
one or more of its Subsidiaries that is a wholly-owned Restricted Subsidiary be
added as an additional Borrower under the Revolving Facility by delivering to
the Administrative Agent an Additional Borrower Agreement executed by such
Subsidiary and the Parent Borrower. Such Subsidiary shall for all purposes of
this Agreement be a Borrower hereunder after the latest of (i) five (5) Business
Days (or such shorter period as the Administrative Agent shall agree) after
delivery of such Additional Borrower Agreement and (ii) receipt by the Lenders
and the Administrative Agent of such documentation and other information
reasonably requested by the Lenders or the Administrative Agent for purposes of
complying with all necessary “know your customer” or other similar checks under
all applicable laws and regulations without any written objection submitted by
the Lenders or the Administrative Agent within five (5) Business Days of the
date of receipt of such documentation and other information; provided that
(a) each Additional Borrower shall also be a Guarantor and (b) neither the
Administrative Agent nor any Lender shall be materially adversely affected by
the addition of such Additional Borrower. Any obligations in respect of
Borrowings by any Borrower under this Agreement will constitute “Obligations”
for all purposes of the Loan Documents. Promptly following receipt of any
Additional Borrower Agreement the Administrative Agent shall send a copy thereof
to each Lender.

ARTICLE II.

THE TERMS OF THE CREDIT FACILITY

Section 2.01 Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Lenders, the Swing Line
Lender and each LC Issuer agree to establish the Initial Revolving Facility for
the benefit of the Borrowers.

Section 2.02 Revolving Facility. During the Revolving Facility Availability
Period, each Lender severally agrees, on the terms and conditions set forth in
this Agreement, to make a Revolving Loan or Revolving Loans to any Borrower from
time to time pursuant to such Lender’s Revolving Commitment, which Revolving
Loans may, except as set forth herein (and subject to Section 2.12), at the
option of the Parent Borrower, be incurred and maintained as, or Converted into,
Revolving Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in U.S. Dollars; provided that all Revolving Loans (i) made as part
of the same Revolving Borrowing shall consist of Revolving Loans of the same
Type, (ii) may be repaid or prepaid and reborrowed in accordance with the
provisions hereof and (iii) shall not be made if, after giving effect to any
such Revolving Loan, (A) the Revolving Facility Exposure of any Lender plus the
principal amount of Swing Loans of any Lender would exceed such Lender’s
Revolving Commitment, (B) the Aggregate Revolving Facility Exposure plus the
principal amount of Swing Loans would exceed (x) the Total Revolving Commitment
or (y) the Maximum Borrowing Amount or (C) the Borrowers would be required to
prepay Loans or cash collateralize Letters of Credit pursuant to Section 2.05(c)
(in each case, subject to the Administrative Agent’s authority, in its sole
discretion, to make Protective Advances and Overadvances pursuant to the terms
of Section 2.03). The Revolving Loans to be made by each Lender will be made by
such Lender on a pro rata basis based upon such Lender’s Revolving Facility
Percentage of each Revolving Borrowing, in each case in accordance with
Section 2.09 hereof. Each Lender having an Incremental Revolving Credit
Commitment

 

-66-



--------------------------------------------------------------------------------

or Extended Revolving Credit Commitment hereby severally, and not jointly,
agrees on the terms and subject to the conditions set forth herein and in the
applicable Incremental Revolving Credit Assumption Agreement or Extension
Amendment to make Incremental Revolving Loans, Incremental Initial Revolving
Loans or Extended Revolving Credit Loans, as applicable, to the Borrowers, in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Incremental Revolving Credit Exposure or Extended Revolving Credit
Exposure, as applicable, exceeding such Lender’s Incremental Revolving Credit
Commitment or Extended Revolving Credit Commitment, as applicable. Within the
limits set forth in the preceding sentence and subject to the terms, conditions
and limitations set forth herein, the Borrowers may borrow, pay or prepay and
re-borrow Initial Revolving Loans, Incremental Revolving Loans, Incremental
Initial Revolving Loans or Extended Revolving Credit Loans, as applicable.

Each Lender may at its option make any Revolving Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that
(A) any exercise of such option shall not affect the obligation of the Borrowers
to repay such Loan and (B) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrowers resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 3.01 shall apply).

Section 2.03 Protective Advances and Overadvances.

(a) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrowers and the Revolving Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no
obligation), to make Loans to the Borrowers, on behalf of all Lenders regardless
of whether any condition precedent set forth in Section 4.02 has been satisfied
or waived, including any failure by the Borrowers to comply with the
requirements set forth in Section 2.02, which the Administrative Agent deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrowers pursuant to the terms of this
Agreement (each such Loan, a “Protective Advance”). Any Protective Advance may
be made in a principal amount that would cause the aggregate Revolving Facility
Exposure to exceed the Borrowing Base; provided that no Protective Advance may
be made to the extent that, after giving effect to such Protective Advance
(together with the outstanding principal amount of any outstanding Protective
Advances), the aggregate principal amount of Protective Advances outstanding
hereunder would exceed, as determined on the date of such proposed Protective
Advance, and is not known by the Administrative Agent to exceed, together with
Overadvances described in Section 2.03(c), 10% of the Maximum Borrowing Amount,
at such time; provided, further, that, (i) the aggregate amount of outstanding
Protective Advances plus any Overadvances described in Section 2.03(c) plus the
aggregate of all other Revolving Facility Exposure shall not exceed the
aggregate Total Revolving Commitments and (ii) the Revolving Exposure of any
Lender shall not exceed the Revolving Commitment of such Lender. The
Administrative Agent agrees to use reasonable efforts to deliver prompt notice
to the Lenders of any Protective Advance or Overadvance. Each Protective Advance
shall be secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. The
making of a Protective Advance on any one occasion shall not obligate the
Administrative Agent to make any Protective Advance on any other occasion. At
any time that the conditions

 

-67-



--------------------------------------------------------------------------------

precedent set forth in Section 4.02 have been satisfied or waived, the
Administrative Agent may request the Revolving Lenders to make a Revolving Loan
to repay a Protective Advance. At any other time, the Administrative Agent may
require the Lenders to fund their risk participations described in
Section 2.03(b).

(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default or Event of Default), each Revolving
Lender shall be deemed, without further action by any party hereto,
unconditionally and irrevocably to have purchased from the Administrative Agent
without recourse or warranty, an undivided interest and participation in such
Protective Advance in proportion to its pro rata share. From and after the date,
if any, on which any Revolving Lender is required to fund its participation in
any Protective Advance purchased hereunder, the Administrative Agent shall
promptly distribute to such Revolving Lender, such Revolving Lender’s pro rata
share of all payments of principal and interest and all proceeds of Collateral
received by the Administrative Agent in respect of such Protective Advance.

(c) Notwithstanding anything to the contrary contained elsewhere in this
Section 2.03 or this Agreement or the other Loan Documents and whether or not a
Default or Event of Default exists at the time, the Administrative Agent may
require all Revolving Lenders to honor requests or deemed requests by the
Borrowers for Revolving Loans at a time that an Overadvance Condition exists or
which would result in an Overadvance Condition and each Lender shall be
obligated to continue to make its pro rata share of any such Overadvance Loan up
to a maximum amount outstanding equal to its Revolving Commitment at such time,
so long as such Overadvance is not known by the Administrative Agent to exceed
5.00% of the Maximum Borrowing Amount, at such time, but in no event shall such
Overadvance exist for more than thirty (30) consecutive days or more than
forty-five (45) days in any twelve month period; provided that (i) the aggregate
amount of outstanding Overadvances plus any Protective Advances described in
Section 2.03(a) plus the aggregate of all other Revolving Facility Exposure
shall not exceed the aggregate Total Revolving Commitments and (ii) the
Revolving Facility Exposure of any Lender shall not exceed the Revolving
Commitment of such Lender. The Administrative Agent’s authorization to require
Revolving Lenders to honor requests or deemed requests for Overadvance Loans may
be revoked at any time by the Required Lenders.

Section 2.04 Swing Line Facility.

(a) Swing Loans. During the Revolving Facility Availability Period, the Swing
Line Lender agrees, on the terms and conditions set forth in this Agreement, to
make a Swing Loan or Swing Loans to each Borrower from time to time, which Swing
Loans: (i) shall be payable on the Swing Loan Maturity Date applicable to each
such Swing Loan; (ii) shall be made in U.S. Dollars and shall be Base Rate
Loans; (iii) may be repaid or prepaid and reborrowed in accordance with the
provisions hereof; (iv) may only be made if after giving effect thereto (A) the
aggregate principal amount of Swing Loans outstanding does not exceed the Swing
Line Commitment, and (B) the Aggregate Revolving Facility Exposure would not
exceed (x) the Total Revolving Commitment or (y) the Maximum Borrowing Amount;
(v) shall not be made if, after giving effect thereto, the Borrowers would be
required to prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.05(c) hereof; and (vi) shall not be made if the proceeds thereof would
be used to repay, in whole or in part, any outstanding Swing Loan.

(b) Swing Loan Refunding. At least once each calendar week (or more frequently
at Swing Line Lender’s election), the Swing Line Lender shall direct that the
Swing Loans owing to it be refunded by delivering a notice to such effect to the
Administrative Agent, specifying the aggregate principal amount thereof (a
“Notice of Swing Loan Refunding”). Promptly upon receipt of

 

-68-



--------------------------------------------------------------------------------

a Notice of Swing Loan Refunding, the Administrative Agent shall give notice of
the contents thereof to the Lenders with Revolving Commitments and, unless an
Event of Default specified in Section 8.01(h) in respect of a Borrower has
occurred, the applicable Borrower. Each such Notice of Swing Loan Refunding
shall be deemed to constitute delivery by the Parent Borrower of a Notice of
Borrowing requesting Revolving Loans consisting of Base Rate Loans in the amount
of the Swing Loans to which it relates notwithstanding (i) that the Notice of
Swing Loan Refunding may not comply with the requirements specified in
Section 2.08, (ii) whether any conditions specified in Section 4.02 are then
satisfied, (iii) whether a Default or an Event of Default has occurred and is
continuing, (iv) the date of such Notice of Swing Loan Refunding or (v) any
reduction in the Total Revolving Commitment after any such Swing Loans were
made. Each Lender with a Revolving Commitment (including the Swing Line Lender)
hereby unconditionally agrees (notwithstanding that any of the conditions
specified in Section 4.02 or elsewhere in this Agreement shall not have been
satisfied, but subject to the provisions of paragraph (d) below) to make a
Revolving Loan to the designated Borrower in the amount of such Lender’s
Revolving Facility Percentage of the aggregate amount of the Swing Loans to
which such Notice of Swing Loan Refunding relates. Each such Lender shall make
the amount of such Revolving Loan available to the Administrative Agent in
immediately available funds at the Payment Office not later than 3:00 p.m.
(local time at the Payment Office), if such notice is received by such Lender
prior to 12:00 p.m. (local time at its Notice Office), or not later than 3:00
p.m. (Local Time at the Payment Office) on the next Business Day, if such notice
is received by such Lender after such time. The proceeds of such Revolving Loans
shall be made immediately available to the Swing Line Lender and applied by it
to repay the principal amount of the Swing Loans to which such Notice of Swing
Loan Refunding relates.

(c) Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 8.01(h) shall have
occurred in respect of any Borrower or one or more of the Lenders with Revolving
Commitments shall determine that it is legally prohibited from making a
Revolving Loan under such circumstances, each Lender (other than the Swing Line
Lender), or each Lender (other than such Swing Line Lender) so prohibited, as
the case may be, shall, on the date such Revolving Loan would have been made by
it (the “Purchase Date”), subject to the provisions of Section 2.04(d), purchase
an undivided participating interest (a “Swing Loan Participation”) in the
outstanding Swing Loans to which such Notice of Swing Loan Refunding relates, in
an amount (the “Swing Loan Participation Amount”) equal to such Lender’s
Revolving Facility Percentage of such outstanding Swing Loans. On the Purchase
Date, each such Lender or each such Lender so prohibited, as the case may be,
shall pay to the Swing Line Lender, in immediately available funds, such
Lender’s Swing Loan Participation Amount, and promptly upon receipt thereof the
Swing Line Lender shall, if requested by such other Lender, deliver to such
Lender a participation certificate, dated the date of the Swing Line Lender’s
receipt of the funds from, and evidencing such Lender’s Swing Loan Participation
in, such Swing Loans and its Swing Loan Participation Amount in respect thereof.
If any amount required to be paid by a Lender to the Swing Line Lender pursuant
to the above provisions in respect of any Swing Loan Participation is not paid
on the date such payment is due, such Lender shall pay to the Swing Line Lender
on demand interest on the amount not so paid at the overnight Federal Funds
Effective Rate from the due date until such amount is paid in full. Whenever, at
any time after the Swing Line Lender has received from any other Lender such
Lender’s Swing Loan Participation Amount, the Swing Line Lender receives any
payment from or on behalf of a Borrower on account of the related Swing Loans,
the Swing Line Lender will promptly distribute to such Lender its ratable share
of such amount based on its Revolving Facility Percentage of such amount on such
date on account of its Swing Loan Participation (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded); provided, however,
that if such payment received by the Swing Line Lender is required to be
returned, such Lender will return to the Swing Line Lender any portion thereof
previously distributed to it by the Swing Line Lender.

 

-69-



--------------------------------------------------------------------------------

(d) Obligations Unconditional. Each Lender’s obligation to make Revolving Loans
pursuant to Section 2.04(b) and/or to purchase Swing Loan Participations in
connection with a Notice of Swing Loan Refunding shall be subject to the
conditions that (i) such Lender shall have received a Notice of Swing Loan
Refunding complying with the provisions hereof and (ii) at the time the Swing
Loans that are the subject of such Notice of Swing Loan Refunding were made, the
Swing Line Lender making the same had no actual written notice from another
Lender or the Administrative Agent that a Default or Event of Default had
occurred and was continuing (or any other applicable funding condition under
Section 4.02 was not satisfied), but otherwise shall be absolute and
unconditional, shall be solely for the benefit of the Swing Line Lender that
gives such Notice of Swing Loan Refunding, and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right that such Lender may have against any other Lender, any Credit
Party, or any other Person, or any Credit Party may have against any Lender or
other Person, as the case may be, for any reason whatsoever; (B) the occurrence
or continuance of a Default or Event of Default; (C) any event or circumstance
involving a Material Adverse Effect; (D) any breach of any Loan Document by any
party thereto; or (E) any other circumstance, happening or event, whether or not
similar to any of the foregoing.

(e) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Commitments (the
“Expiring Credit Commitment”) at a time when another tranche or tranches of
Revolving Commitments is or are in effect with a longer maturity date (each a
“Non-Expiring Credit Commitment” and collectively, the “Non-Expiring Credit
Commitments”), then with respect to each outstanding Swing Loan, if consented to
by the applicable Swing Line Lender, on the earliest occurring maturity date
such Swing Loan shall be deemed reallocated to the tranche or tranches of the
Non-Expiring Credit Commitments on a pro rata basis; provided that to the extent
that the amount of such reallocation would cause the aggregate credit exposure
to exceed the aggregate amount of such Non-Expiring Credit Commitments,
immediately prior to such reallocation the amount of Swing Loans to be
reallocated equal to such excess shall be repaid or Cash Collateralized. Upon
the maturity date of any tranche of Revolving Commitments, the sublimit for
Swing Loans may be reduced as agreed between the Swing Line Lender and the
applicable Borrowers, without the consent of any other Person.

Section 2.05 Letters of Credit.

(a) LC Issuances. During the Revolving Facility Availability Period, the Parent
Borrower may request, for itself or on behalf of any other Borrower or other
Restricted Subsidiary, an LC Issuer at any time and from time to time to issue,
for the account of any Borrower or any Restricted Subsidiary, and subject to and
upon the terms and conditions herein set forth, each LC Issuer agrees to issue
from time to time Letters of Credit denominated and payable in U.S. Dollars in
such form as may be approved by such LC Issuer and such Borrower; provided,
however, that notwithstanding the foregoing, no LC Issuance shall be made if,
after giving effect thereto, (i) the LC Outstandings would exceed the LC
Commitment Amount, (ii) the Revolving Facility Exposure of any Lender plus any
Lender’s Applicable Percentage of the principal amount of Swing Loans
outstanding would exceed such Lender’s Revolving Commitment, (iii) the Aggregate
Revolving Facility Exposure plus the principal amount of Swing Loans outstanding
would exceed (x) the Total Revolving Commitment or (y) the Maximum Borrowing
Amount, (iv) any Borrower would be required to prepay Loans or Cash
Collateralize Letters of Credit pursuant to Section 2.05(c) hereof, (v) the
applicable LC Issuer has been notified in writing by the Administrative Agent
that a Default

 

-70-



--------------------------------------------------------------------------------

or Event of Default exists (or any other applicable condition under Section 4.02
cannot be satisfied); provided that Parent Borrower shall be a co-applicant, and
be jointly and severally liable, with respect to each Letter of Credit issued
for the account of a Restricted Subsidiary that is not a Borrower. Subject to
Section 2.05(c) below, each Letter of Credit shall have an expiry date
(including any renewal periods) occurring not later than the earlier of (y) one
year from the date of issuance thereof (except as otherwise permitted under
Section 2.05(c)), or (z) five (5) Business Days prior to the Revolving Facility
Termination Date (the “Letter of Credit Expiration Date”); provided that any
Letter of Credit may extend beyond the date referred to in clause (z) above to
the extent such Letter of Credit is Cash Collateralized back-stopped in a manner
and in an amount reasonably satisfactory to the relevant LC Issuer. On the
Closing Date, the Existing Letters of Credit will be deemed Letters of Credit
issued hereunder and subject to the terms hereof.

(b) LC Requests. Whenever a Borrower desires that a Letter of Credit be issued
for its account or the account of any eligible LC Obligor, Parent Borrower shall
give the Administrative Agent and the applicable LC Issuer written notice which
shall be substantially in the form of Exhibit B-3 (each such request, an “LC
Request”), or transmit by electronic communication (if arrangements for doing so
have been approved by the applicable LC Issuer), prior to 12:00 noon (local time
at the Notice Office) at least three (3) Business Days (or such shorter period
as may be acceptable to the relevant LC Issuer) prior to the proposed date of
issuance (which shall be a Business Day), which LC Request shall include such
supporting documents that such LC Issuer customarily requires in connection
therewith (including, in the case of a Letter of Credit for an account party
other than a Borrower, an application for, such Letter of Credit). In the event
of any inconsistency between any of the terms or provisions of any LC Document
and the terms and provisions of this Agreement respecting Letters of Credit, the
terms and provisions of this Agreement shall control.

(c) Auto-Renewal Letters of Credit. If Parent Borrower so requests in any
applicable LC Request, each LC Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions; provided, however, that any Letter of
Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once any such Letter
of Credit that has automatic renewal provisions has been issued, the Lenders
shall be deemed to have authorized (but may not require) such LC Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than five (5) Business Days prior to the Revolving Facility Termination
Date applicable to each Class of Revolving Commitments; provided, however, that
such LC Issuer shall not permit any such renewal if (i) such LC Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof, or (ii) it has received
notice (which may be by telephone or in writing) on or before the day that is
two (2) Business Days before the date that such LC Issuer is permitted to send a
notice of non-renewal from the Administrative Agent, any Lender or the Parent
Borrower that one or more of the applicable conditions specified in Section 4.02
is not then satisfied.

(d) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable LC Issuer and the Parent Borrower, when a Letter of Credit is issued,
(i) the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each Standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.

 

-71-



--------------------------------------------------------------------------------

(e) Notice of LC Issuance. Each LC Issuer shall, on the date of each LC Issuance
by it, give the Administrative Agent, and the Parent Borrower written notice of
such LC Issuance, accompanied by a copy to the Administrative Agent of the
Letter of Credit or Letters of Credit issued by it. Each LC Issuer shall provide
to the Administrative Agent a quarterly (or monthly if requested by any
applicable Lender) summary describing each Letter of Credit issued by such LC
Issuer and then outstanding and an identification for the relevant period of the
daily aggregate LC Outstandings represented by Letters of Credit issued by such
LC Issuer.

(f) Reimbursement Obligations.

(i) The Borrowers hereby jointly and severally agree to reimburse (or cause any
LC Obligor for whose account a Letter of Credit was issued to reimburse) each LC
Issuer, by making payment directly to such LC Issuer in immediately available
funds at the payment office of such LC Issuer, for any Unpaid Drawing with
respect to any Letter of Credit within one Business Day after such LC Issuer
notifies the Parent Borrower (or any such other LC Obligor for whose account
such Letter of Credit was issued) of such payment or disbursement (which notice
to the Parent Borrower (or such other LC Obligor) shall be delivered reasonably
promptly after any such payment or disbursement), such payment to be made in
U.S. Dollars, with interest on the amount so paid or disbursed by such LC
Issuer, to the extent not reimbursed prior to 1:00 P.M. (Local Time at the
payment office of the applicable LC Issuer) on the date of such payment or
disbursement, from and including the date paid or disbursed to but not including
the date such LC Issuer is reimbursed therefor at a rate per annum that shall be
the rate then applicable to Revolving Loans pursuant to Section 2.11(a) that are
Eurodollar Loans or, if not reimbursed within one Business Day after such
notice, at the Default Rate, any such interest also to be payable on demand. If
by 12:00 noon Local Time on the Business Day immediately following notice to it
of its obligation to make reimbursement in respect of an Unpaid Drawing, the
Borrowers have not made such reimbursement out of their available cash on hand
or a contemporaneous Borrowing hereunder (if such Borrowing is otherwise
available to the Borrowers), (x) the Borrower will in each case be deemed to
have given a Notice of Borrowing for Revolving Loans that are Base Rate Loans in
an aggregate principal amount sufficient to reimburse such Unpaid Drawing (and
the Administrative Agent shall promptly give notice to the Lenders of such
deemed Notice of Borrowing, and such deemed Notice of Borrowing is not required
to comply with the requirements specified in Section 2.08), (y) the Lenders
shall make the Revolving Loans contemplated by such deemed Notice of Borrowing
(which Revolving Loans shall be considered made under Section 2.02), and (z) the
proceeds of such Revolving Loans shall be disbursed directly to the applicable
LC Issuer to the extent necessary to effect such reimbursement and repayment of
the Unpaid Drawing, with any excess proceeds to be made available to the
applicable Borrower in accordance with the applicable provisions of this
Agreement.

(ii) Obligations Absolute. The Borrowers’ obligation under this Section 2.05 to
reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that any Borrower or other LC Obligor may have or have had against such LC
Issuer, the Administrative Agent or any Lender, including any defense based upon
the failure of any drawing under a Letter

 

-72-



--------------------------------------------------------------------------------

of Credit to conform to the terms of the Letter of Credit or any non-application
or misapplication by the beneficiary of the proceeds of such drawing; provided,
however, that no LC Obligor shall be obligated to reimburse an LC Issuer for any
wrongful payment made by such LC Issuer under a Letter of Credit as a result of
acts or omissions constituting willful misconduct or gross negligence as
determined by a final non-appealable judgment of a court of competent
jurisdiction on the part of such LC Issuer.

(g) LC Participations.

(i) Immediately upon each LC Issuance, the LC Issuer of such Letter of Credit
shall be deemed to have sold and transferred to each Lender with a Revolving
Commitment, and each such Lender (each an “LC Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such LC
Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Administrative Agent for the account of the Lenders as provided
in Section 2.13 and the LC Participants shall have no right to receive any
portion of any fees of the nature contemplated by Section 2.13(c)), the
obligations of any LC Obligor under any LC Documents pertaining thereto, and any
security for, or guaranty pertaining to, any of the foregoing.

(ii) In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the LC Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct negligence as
determined by a final non-appealable or a court of competent jurisdiction, shall
not create for such LC Issuer any resulting liability.

(iii) If an LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to such LC
Issuer pursuant to Section 2.05(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of
such payment in same-day funds; provided, however, that no LC Participant shall
be obligated to pay to the Administrative Agent its Revolving Facility
Percentage of such unreimbursed amount for any wrongful payment made by such LC
Issuer under a Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence is determined by a final, non-appealable
judgment of a court of competent jurisdiction on the part of such LC Issuer. If
the Administrative Agent so notifies any LC Participant required to fund a
payment under a Letter of Credit prior to 12:00 p.m. (Local Time) on any
Business Day, such LC Participant shall make available to the Administrative
Agent for the account of the relevant LC Issuer such LC Participant’s Revolving
Facility Percentage of the amount of such payment on such Business Day in
same-day funds. If and to the extent such LC Participant shall not have so made
its Revolving Facility Percentage of the amount of

 

-73-



--------------------------------------------------------------------------------

such payment available to the Administrative Agent for the account of the
relevant LC Issuer, such LC Participant agrees to pay to the Administrative
Agent for the account of such LC Issuer, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent for the account of such LC Issuer at
the Federal Funds Effective Rate. The failure of any LC Participant to make
available to the Administrative Agent for the account of the relevant LC Issuer
its Revolving Facility Percentage of any payment under any Letter of Credit
shall not relieve any other LC Participant of its obligation hereunder to make
available to the Administrative Agent for the account of such LC Issuer its
Revolving Facility Percentage of any payment under any Letter of Credit on the
date required, as specified above, but no LC Participant shall be responsible
for the failure of any other LC Participant to make available to the
Administrative Agent for the account of such LC Issuer such other LC
Participant’s Revolving Facility Percentage of any such payment.

(iv) Whenever an LC Issuer receives a payment of a reimbursement obligation as
to which the Administrative Agent has received for the account of such LC Issuer
any payments from the LC Participants pursuant to subsection (iii) above, such
LC Issuer shall pay to the Administrative Agent and the Administrative Agent
shall promptly pay to each LC Participant that has paid its Revolving Facility
Percentage thereof, in same-day funds, an amount equal to such LC Participant’s
Revolving Facility Percentage of the principal amount thereof and interest
thereon accruing after the purchase of the respective LC Participations, as and
to the extent so received.

(v) The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including any of the following circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

(B) the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct; as determined by a final non-appealable
judgment of a court of competent jurisdiction of such LC Issuer in making
payment under any applicable Letter of Credit;

(C) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

 

-74-



--------------------------------------------------------------------------------

(E) the occurrence of any Default or Event of Default.

(vi) To the extent any LC Issuer is not reimbursed by the Borrowers, the LC
Participants will reimburse and indemnify such LC Issuer, in proportion to their
respective Revolving Facility Percentages, for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature that
may be imposed on, asserted against or incurred by such LC Issuer in performing
its respective duties in any way related to or arising out of LC Issuances by
it; provided, however, that no LC Participants shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements resulting from such LC Issuer’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

(h) Provisions Related to Extended Revolving Credit Commitments. If the Letter
of Credit Expiration Date in respect of any tranche of Revolving Commitments
occurs prior to the expiry date of any Letter of Credit, then (i) if consented
to by the LC Issuer which issued such Letter of Credit, if one or more other
tranches of Revolving Commitments in respect of which the Letter of Credit
Expiration Date shall not have so occurred are then in effect, such Letters of
Credit for which consent has been obtained shall automatically be deemed to have
been issued (including for purposes of the obligations of the Revolving Lenders
to purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to Section 2.05(f) and (g)) under (and ratably
participated in by Lenders pursuant to) the Revolving Commitments in respect of
such non-terminating tranches up to an aggregate amount not to exceed the
aggregate amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrowers shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.05(a). Upon the maturity date of any tranche
of Revolving Commitments, the sublimit for Letters of Credit may be reduced as
agreed between the LC Issuers and the Parent Borrower, without the consent of
any other Person.

(i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Parent Borrower shall be
obligated to reimburse the applicable LC Issuer hereunder for any and all
drawings under such Letter of Credit if not otherwise timely reimbursed by such
Restricted Subsidiary. The Parent Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Restricted Subsidiaries inures to the
benefit of the Parent Borrower, and that the Parent Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

Section 2.06 [Reserved].

Section 2.07 [Reserved].

Section 2.08 Notice of Borrowing.

(a) Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion shall be made upon notice in the form provided for below which shall
be provided by the Parent Borrower to the Administrative Agent at its Notice
Office not later than (i) in the case of each Borrowing of a Eurodollar Loan,
11:00 a.m. (Local Time) at least three (3) Business Days’ prior to the date of
such Borrowing and (ii) in the case of each Borrowing of a Base Rate Loan, prior
to 11:00 a.m. (Local Time) on the proposed date of such Borrowing.

 

-75-



--------------------------------------------------------------------------------

(b) Notice of Borrowing. Each request for a Borrowing (other than a Continuation
or Conversion, which will be subject to Section 2.12) shall be made by an
Authorized Officer of the Parent Borrower by delivering written notice of such
request substantially in the form of Exhibit B-1 hereto (each such notice, a
“Notice of Borrowing”) or by telephone (to be confirmed immediately in writing
by delivery by an Authorized Officer of the Parent Borrower of a Notice of
Borrowing), and in any event each such request shall be irrevocable and shall
specify (i) the identity of the Borrowers on whose behalf such Borrowing is
being requested, (ii) the aggregate principal amount of the Loans to be made
pursuant to such Borrowing, (iii) the date of the Borrowing (which shall be a
Business Day), (iv) the Type of Loans such Borrowing will consist of, and
(iv) if applicable, the initial Interest Period or the Swing Loan Maturity Date
(which shall be less than 30 days after the date of such Borrowing but at least
five (5) Business Days after the date of such Borrowing). Without in any way
limiting the obligation of the Borrowers to confirm in writing any telephonic
notice permitted to be given hereunder, the Administrative Agent may act prior
to receipt of written confirmation without liability upon the basis of such
telephonic notice believed by the Administrative Agent in good faith to be from
an Authorized Officer of the Parent Borrower entitled to give telephonic notices
under this Agreement on behalf of the Parent Borrower. In each such case, the
Administrative Agent’s record of the terms of such telephonic notice shall be
conclusive absent manifest error.

(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
by the Borrowers shall not be less than the Minimum Borrowing Amount.

(d) Maximum Borrowings. More than one Borrowing may be incurred by the Borrowers
on any day; provided, however, that at no time shall there be more than ten
(10) Borrowings of Eurodollar Loans outstanding under this Agreement.

Section 2.09 Funding Obligations; Disbursement of Funds.

(a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations. No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder. Nothing herein and no subsequent termination of the
Commitments pursuant to Section 2.14 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrowers may have against any
Lender as a result of any default by such Lender hereunder.

(b) Borrowings Pro Rata. Except with respect to the making of Swing Loans by the
Swing Line Lender, all Loans hereunder shall be made as follows: all Revolving
Loans made, and LC Participations acquired by each Lender, shall be made or
acquired, as the case may be, on a pro rata basis based upon each Lender’s
Revolving Facility Percentage of the amount of such Revolving Borrowing or
Letter of Credit in effect on the date the applicable Revolving Borrowing is to
be made or the Letter of Credit is to be issued.

 

-76-



--------------------------------------------------------------------------------

(c) Notice to Lenders. The Administrative Agent shall promptly give each Lender,
as applicable, written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing, or Conversion or Continuation thereof, and
LC Issuance, and of such Lender’s proportionate share thereof or participation
therein and of the other matters covered by the Notice of Borrowing, Notice of
Continuation or Conversion, or LC Request, as the case may be, relating thereto.

(d) Funding of Loans.

(i) Loans Generally. No later than 2:00 p.m. (Local Time) on the date specified
in each Notice of Borrowing, each Lender will make available its amount, if any,
of each Borrowing requested to be made on such date to the Administrative Agent
at the Payment Office in U.S. Dollars and in immediately available funds and the
Administrative Agent promptly will make available to the applicable Borrower by
depositing to its account at the Payment Office (or such other account as the
applicable Borrower shall specify) the aggregate of the amounts so made
available in the type of funds received.

(ii) Swing Loans. No later than 3:00 p.m. (Local Time), on the date specified in
each Notice of Borrowing, the Swing Line Lender will make available to the
applicable Borrower by depositing to its account at the Payment Office (or such
other account as the applicable Borrower shall specify) the aggregate of Swing
Loans requested in such Notice of Borrowing.

(e) Advance Funding. Unless the Administrative Agent shall have been notified by
any Lender prior to the applicable time in accordance with Section 2.08(a) on
the date of Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the applicable
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made the same available to the applicable Borrower, the Administrative
Agent shall be entitled to recover such corresponding amount from such Lender.
If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Parent Borrower, and the Borrowers shall promptly pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrowers, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrowers to the date such corresponding amount is recovered by the
Administrative Agent at a rate per annum equal to (i) if paid by such Lender,
the overnight Federal Funds Effective Rate or (ii) if paid by the applicable
Borrower, the then applicable rate of interest, calculated in accordance with
Section 2.11, for the respective Loans (but without any requirement to pay any
amounts in respect thereof pursuant to Section 3.04). If the Borrowers and such
Lender shall each pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. Any
payment by the Borrowers shall be without prejudice to any claim the Borrowers
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

-77-



--------------------------------------------------------------------------------

Section 2.10 Evidence of Obligations.

(a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Obligations of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(b) Loan Accounts of Administrative Agent; Lender Register. The Administrative
Agent shall maintain accounts in which it shall record: (i) the amount of each
Loan and Borrowing made hereunder, the Type thereof, the Interest Period and
applicable interest rate and, in the case of a Swing Loan, the Swing Loan
Maturity Date applicable thereto; (ii) the amount and other details with respect
to each Letter of Credit issued hereunder; (iii) the amount of any principal due
and payable or to become due and payable from the Borrowers to each Lender
hereunder; (iv) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof; and
(v) the other details relating to the Loans, Letters of Credit and other
Obligations. In addition, the Administrative Agent shall maintain a register
(the “Lender Register”) on or in which it will record the names and addresses of
the Lenders, and the Commitments from time to time of each of the Lenders. The
Administrative Agent will make the Lender Register available to any Lender
(solely with respect to its own Loans or Commitments) or the Parent Borrower
upon its reasonable request. The entries in the Lender Register shall be
conclusive, absent manifest error, and the Parent Borrower, the Administrative
Agent, and each Lender shall treat each Person whose name is recorded in the
Lender Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, absent manifest error or actual notice to the
contrary.

(c) Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.10(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided that the failure of the
Administrative Agent to maintain such accounts or any error (other than manifest
error) therein shall not in any manner affect the obligation of any Credit Party
to repay or prepay the Loans or the other Obligations in accordance with the
terms of this Agreement.

(d) Notes. Promptly following the request of any Lender or the Swing Line
Lender, the Borrowers will execute and deliver to such Lender or the Swing Line
Lender, as the case may be, (i) a Revolving Facility Note with blanks
appropriately completed in conformity herewith to evidence the Borrowers’ joint
and several obligation to pay the principal of, and interest on, the Revolving
Loans made to them by such Lender and (ii) a Swing Line Note with blanks
appropriately completed in conformity herewith to evidence the Borrowers’
obligation to pay the principal of, and interest on, the Swing Loans made to
them by the Swing Line Lender; provided, however, that the decision of any
Lender or the Swing Line Lender to not request a Note shall in no way detract
from the Borrowers’ joint and several obligation to repay the Loans and other
amounts owing by the Borrowers to such Lender or the Swing Line Lender.

Section 2.11 Interest; Default Rate.

(a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum and shall be payable in U.S. Dollars and shall at all times be equal to
(i) during such periods as such Revolving Loan is a Base Rate Loan, the Base
Rate plus the Applicable Revolving Loan Margin in effect from time to time and
(ii) during such periods as such Revolving Loan is a Eurodollar Loan, the
relevant Adjusted Eurodollar Rate for such Eurodollar Loan for the applicable
Interest Period plus the Applicable Revolving Loan Margin in effect from time to
time.

 

-78-



--------------------------------------------------------------------------------

(b) Interest on Swing Loans. The outstanding principal amount of each Swing Loan
shall bear interest from the date of the Borrowing at a rate equal to the Base
Rate plus the Applicable Revolving Loan Margin for Base Rate Loans in effect
from time to time.

(c) Default Interest. Notwithstanding the above provisions, if an Event of
Default under Section 8.01(a) has occurred and is continuing, upon written
notice by the Administrative Agent (which notice the Administrative Agent may
give in its discretion and shall give at the direction of the Required Lenders),
the overdue principal amount of any Loans and, to the extent permitted by
applicable law, all overdue interest in respect of each Loan, and all overdue
fees or other overdue amounts owed in respect of the Obligations hereunder shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable Debtor Relief Law) payable on
demand, at a rate per annum equal to the Default Rate.

(d) Accrual and Payment of Interest. Interest shall accrue from and including
the date of any Borrowing to but excluding the date of any prepayment or
repayment thereof and shall be payable by the Borrowers on a joint and several
basis: (i) in respect of each Base Rate Loan, quarterly in arrears on the last
Business Day of each March, June, September and December; (ii) in respect of
each Eurodollar Loan, on the last day of each Interest Period applicable thereto
and, in the case of an Interest Period in excess of three months, on the dates
that are successively three months after the commencement of such Interest
Period; (iii) in respect of any Swing Loan, on the Swing Loan Maturity Date
applicable thereto; and (iv) in respect of all Loans, other than Revolving Loans
accruing interest at the Base Rate, on any repayment, prepayment or Conversion
(on the amount repaid, prepaid or Converted), at maturity (whether by
acceleration or otherwise), and, after such maturity or, in the case of any
interest payable pursuant to Section 2.11(c), on demand.

(e) Computations of Interest. Except as provided in the next succeeding
sentence, all computations of interest on any Loans hereunder shall be made on
the actual number of days elapsed over a year of 360 days. All computations of
interest on Base Rate Loans and Unpaid Drawings hereunder shall be made on the
actual number of days elapsed over a year of 365 or 366 days, as applicable.

(f) Information as to Interest Rates. The Administrative Agent, upon determining
the interest rate for any Borrowing, shall promptly notify the Parent Borrower
and the Lenders thereof. Any such determination by the Administrative Agent
shall be conclusive and binding absent manifest error.

Section 2.12 Conversion and Continuation of Loans.

(a) Conversion and Continuation of Revolving Loans. The Borrowers shall have the
right, subject to the terms and conditions of this Agreement, to (i) Convert all
or a portion of the outstanding principal amount of Borrowings of one Type made
to it into a Borrowing or Borrowings of another Type that can be made to it
pursuant to this Agreement and (ii) Continue a Borrowing of Eurodollar Loans at
the end of the applicable Interest Period as a new Borrowing of Eurodollar Loans
with a new Interest Period; provided, however, that if any Conversion of
Eurodollar Loans into Base Rate Loans shall be made on a day other than the last
day of an Interest Period for such Eurodollar Loans, the applicable Borrower
shall compensate each Lender for any breakage costs, if applicable, in
accordance with the provisions of Section 3.04 hereof.

(b) Notice of Continuation and Conversion. Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below provided by the
Parent Borrower to the Administrative Agent at its Notice Office not later than
(i) in the case of each Continuation or

 

-79-



--------------------------------------------------------------------------------

Conversion of a Eurodollar Loan, 11:00 a.m. (Local Time) at least three
(3) Business Days’ prior to the date of such Continuation or Conversion and
(ii) in the case of each Continuation or Conversion of a Base Rate Loan, prior
to 11:00 a.m. (Local Time) on the proposed date of such Continuation or
Conversion. Each such request shall be made by an Authorized Officer of the
Parent Borrower delivering written notice of such request substantially in the
form of Exhibit B-2 hereto (each such notice, a “Notice of Continuation or
Conversion”) or by telephone (to be confirmed immediately in writing by delivery
by an Authorized Officer of the Parent Borrower of a Notice of Continuation or
Conversion), and in any event each such request shall be irrevocable and shall
specify (A) the Borrowings to be Continued or Converted, (B) the date of the
Continuation or Conversion (which shall be a Business Day), and (C) the Interest
Period or, in the case of a Continuation, the new Interest Period. Without in
any way limiting the obligation of the Parent Borrower to confirm in writing any
telephonic notice permitted to be given hereunder, the Administrative Agent may
act prior to receipt of written confirmation without liability upon the basis of
such telephonic notice believed by the Administrative Agent in good faith to be
from an Authorized Officer of the applicable Borrower entitled to give
telephonic notices under this Agreement on behalf of the applicable Borrower. In
each such case, the Administrative Agent’s record of the terms of such
telephonic notice shall be conclusive absent manifest error.

(c) Base Rate Loans may only be converted into Eurodollar Loans having an
Interest Period of one (1) month if an Event of Default is in existence on the
date of the conversion and the Administrative Agent has, or the Required Lenders
have, determined in its or their sole discretion not to permit a conversion to
any longer Interest Period.

(d) No partial conversion of Eurodollar Loans shall reduce the outstanding
principal amount of Eurodollar Loans made pursuant to a single Borrowing to less
than the Minimum Borrowing Amount.

(e) Eurodollar Loans may only be continued as Eurodollar Loans having an
Interest Period of one (1) month if an Event of Default is in existence on the
date of the proposed continuation and the Administrative Agent has, or the
Required Lenders have, determined in its or their sole discretion not to permit
a continuation having a longer Interest Period.

(f) Borrowings resulting from conversions pursuant to this Section 2.12 shall be
limited in number as provided in Section 2.08.

(g) If upon the expiration of any Interest Period in respect of Eurodollar Loans
the Parent Borrower has failed to elect a new Interest Period to be applicable
thereto as provided in Section 2.08, the Parent Borrower shall be deemed to have
elected to convert such Borrowing of Eurodollar Loans into a Borrowing of
Eurodollar Loans with an Interest Period of one (1) month, effective as of the
expiration date of such current Interest Period.

Section 2.13 Fees.

(a) Commitment Fees. The Borrowers jointly and severally agree to pay to the
Administrative Agent, for the ratable benefit of each Lender based upon each
such Lender’s Revolving Facility Percentage, as consideration for the Revolving
Commitments of the Lenders, commitment fees in Dollars (the “Commitment Fees”)
for the period from the Closing Date to, but not including, the Revolving
Facility Termination Date applicable to each Class of Revolving Commitments,
computed for each day at a rate per annum equal to (i) the Applicable Commitment
Fee Rate times (ii) the Unused Total Revolving Commitment in effect on such day;
provided that, for the purposes of this provision, the Revolving Commitment of
any Lender shall be deemed to be

 

-80-



--------------------------------------------------------------------------------

zero if such Lender would be a Defaulting Lender pursuant to clause (b) of the
definition thereof but for such Lender’s determination that a condition
precedent to funding cannot be satisfied, and the Required Lenders have not
confirmed such determination in writing. Accrued Commitment Fees shall be due
and payable in arrears on the last Business Day of each March, June, September
and December and on the Revolving Facility Termination Date applicable to each
Class of Revolving Commitments.

(b) LC Fees. (i) Standby Letters of Credit. The Borrowers jointly and severally
agree to pay to the Administrative Agent, for the ratable benefit of each Lender
with a Revolving Commitment based upon each such Lender’s Revolving Facility
Percentage, a fee in respect of each Letter of Credit issued hereunder that is a
Standby Letter of Credit, to be paid in U.S. Dollars, for the period from the
date of issuance of such Letter of Credit until the expiration date thereof
(including any extensions of such expiration date that may be made at the
election of the account party or the LC Issuer), computed for each day at a rate
per annum equal to (A) the Applicable Revolving Loan Margin for Revolving Loans
that are Eurodollar Loans in effect on such day times (B) the Stated Amount of
such Letter of Credit on such day. The foregoing fees shall be payable quarterly
in arrears on the last Business Day of each March, June, September and December
and on the Revolving Facility Termination Date applicable to each Class of
Revolving Commitments.

(ii) Commercial Letters of Credit. The Borrowers jointly and severally agree to
pay to the Administrative Agent for the ratable benefit of each Lender based
upon each such Lender’s Revolving Facility Percentage, a fee in respect of each
Letter of Credit issued hereunder that is a Commercial Letter of Credit to be
paid in U.S. Dollars in an amount equal to (A) the Applicable Revolving Loan
Margin for Revolving Loans that are Eurodollar Loans in effect on the date of
issuance times (B) the Stated Amount of such Letter of Credit. The foregoing
fees shall be payable quarterly in arrears on the last Business Day of each
March, June, September and December and on the Revolving Facility Termination
Date applicable to each Class of Revolving Commitments.

(c) Fronting Fees. The Borrowers jointly and severally agree to pay quarterly in
arrears directly to each LC Issuer, for its own account, a fee in respect of
each Standby Letter of Credit issued by such LC Issuer, to be paid in U.S.
Dollars, at a rate of 0.125% per annum, on the Stated Amount thereof for the
period from the date of issuance (or increase, renewal or extension) to the
expiration date thereof (including any extensions of such expiration date which
may be made at the election of the beneficiary thereof).

(d) Additional Charges of LC Issuer. The Borrowers jointly and severally agree
to pay in Dollars directly to each LC Issuer upon each LC Issuance, drawing
under, or amendment, extension, renewal or transfer of, a Letter of Credit
issued by it such amount as shall at the time of such LC Issuance, drawing
under, amendment, extension, renewal or transfer be the processing charge that
such LC Issuer is customarily charging for issuances of, drawings under or
amendments, extensions, renewals or transfers of, letters of credit issued by
it.

(e) Administrative Agent Fees. The Borrowers shall pay to the Administrative
Agent, on the Closing Date and thereafter, for its own account, the fees payable
to the Administrative Agent set forth in the Fee Letter.

(f) Computations and Determination of Fees. All computations of Commitment Fees,
LC Fees and other Fees hereunder shall be made on the actual number of days
elapsed over a year of 360 days.

 

-81-



--------------------------------------------------------------------------------

Section 2.14 Termination and Reduction of Revolving Commitments.

(a) Mandatory Termination of Revolving Commitments. Each applicable Class of
Revolving Commitments shall terminate on the Revolving Facility Termination Date
applicable to such Class of Revolving Commitments.

(b) Voluntary Termination of the Total Revolving Commitment. Upon at least two
(2) Business Days’ (or such shorter period as the Administrative Agent may in
its discretion agree) prior written notice (or telephonic notice confirmed in
writing within one (1) Business Day) to the Administrative Agent at its Notice
Office (which notice may be conditioned upon the occurrence of any other event
and which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrowers shall have the right to terminate in whole the Total
Revolving Commitment; provided that (i) all outstanding Revolving Loans and
Unpaid Drawings are contemporaneously prepaid in accordance with Section 2.15
and (ii) either (A) there are no outstanding Letters of Credit or (B) the
Borrowers shall contemporaneously cause all outstanding Letters of Credit to be
surrendered for cancellation (any such Letters of Credit to be replaced by
letters of credit issued by other financial institutions (which are not LC
Issuers under this Agreement) acceptable to each LC Issuer and the Revolving
Lenders) or shall Cash Collateralize all LC Outstandings.

(c) Partial Reduction of Total Revolving Commitment. Upon at least two
(2) Business Days’ (or such shorter period as the Administrative Agent may in
its discretion agree) prior written notice (or telephonic notice confirmed in
writing within one (1) Business Day) to the Administrative Agent at its Notice
Office (which notice may be conditioned upon the closing of any other event
which notice the Administrative Agent shall promptly transmit to each of the
Lenders), the Borrowers shall have the right to partially and permanently reduce
the Unused Total Revolving Commitment of any Class; provided, however, that
(i) any such reduction shall apply to proportionately (based on each Lender’s
Revolving Facility Percentage within each applicable Class) and permanently
reduce the Revolving Commitment of each Lender with respect to each applicable
Class, (ii) such reduction shall apply to proportionately and permanently reduce
the LC Commitment Amount, but only to the extent that the Unused Total Revolving
Commitment would be reduced below any such limits, (iii) no such reduction shall
be permitted if any Borrower would be required to make a mandatory prepayment of
Loans pursuant to Section 2.15(c)(ii) or (iii) unless, substantially
concurrently with such reduction the Borrowers make such mandatory prepayment
and (iv) any partial reduction pursuant to this Section 2.14 shall be in the
amount of at least $500,000 (or, if greater, in integral multiples of $250,000).

Section 2.15 Voluntary and Mandatory Prepayments of Loans.

(a) Voluntary Prepayments. The Borrowers shall have the right to prepay any of
the Loans of any Class, in whole or in part, without premium or penalty, except
as specified in subsection (e) below, from time to time. The Parent Borrower
shall give the Administrative Agent written or telephonic notice (in the case of
telephonic notice, promptly confirmed in writing if so requested by the
Administrative Agent) at the Notice Office of its intent to prepay the Loans of
any Class, the amount of such prepayment and (in the case of Eurodollar Loans)
the specific Borrowing(s) pursuant to which the prepayment is to be made, which
notice shall be received by the Administrative Agent by (y) noon (Local Time)
three (3) Business Days prior to the date of such prepayment with respect to
prepayments of Eurodollar Loans or (z) noon (Local Time) one Business Day prior
to the date of such prepayment, in the case of any prepayment of Base Rate
Loans, and which notice shall promptly be transmitted by the Administrative
Agent to each of the affected Lenders; provided that:

 

-82-



--------------------------------------------------------------------------------

(i) each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $500,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of $250,000
(B) in the case of any prepayment of a Base Rate Loan, $250,000 (or, if less,
the full amount of such Borrowing), or an integral multiple of $100,000 and
(C) in the case of any prepayment of a Swing Loan, in the full amount thereof;

(ii) no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto; and

(iii) the Parent Borrower may designate that any Class be repaid.

(b) [Reserved].

(c) Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.15(a) above) and
the LC Outstandings shall be subject to cash collateralization requirements in
accordance with the following provisions:

(i) Revolving Facility Termination Date. The entire principal amount of all
outstanding Revolving Loans in respect of any Class of Revolving Commitments
shall be repaid in full on the Revolving Facility Termination Date applicable to
such Class of Revolving Commitments.

(ii) Loans Exceed the Commitments. Except for Protective Advances and
Overadvance Loans permitted under Section 2.03, if on any date (after giving
effect to any other payments on such date) the Aggregate Credit Facility
Exposure exceeds the Maximum Borrowing Amount, then, in the case of each of the
foregoing, the Borrowers shall, before noon on the second Business Day following
such date, prepay the principal amount of Loans and, after Loans have been paid
in full, Unpaid Drawings, in an aggregate amount at least equal to such excess.

(iii) LC Outstandings Exceed LC Commitment. If on any date the LC Outstandings
exceed the LC Commitment Amount, then the Borrowers shall, before noon on the
second Business Day following such date, Cash Collateralize any LC Outstandings
that have not previously been Cash Collateralized to the extent of such excess.

(d) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans made or required by this Section 2.15, the Parent Borrower shall
designate the Types of Loans that are to be repaid or prepaid and the specific
Borrowing(s) pursuant to which such repayment or prepayment is to be made. In
the absence of a designation by the applicable Borrower as described in the
preceding sentence, the Administrative Agent shall make such designation in its
sole discretion in order to minimize breakage costs owing under Article III.

(e) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.15 shall be accompanied by any amounts payable in respect thereof
under Section 3.04 hereof.

 

-83-



--------------------------------------------------------------------------------

Section 2.16 Method and Place of Payment.

(a) Generally. All payments made by the Borrowers hereunder under any Note or
any other Loan Document shall be made without setoff, counterclaim or other
defense.

(b) Application of Payments. Except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, (i) all payments and prepayments of any
Class of Revolving Loans and Unpaid Drawings with respect to Letters of Credit
shall be applied by the Administrative Agent on a pro rata basis based upon each
Lender’s Revolving Facility Percentage with respect to any applicable Class of
the amount of such prepayment and (ii) all payments or prepayments of Swing
Loans shall be applied by the Administrative Agent to pay or prepay such Swing
Loans.

(c) Payment of Obligations. Except as specifically set forth elsewhere in this
Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and shall be
made in U.S. Dollars.

(d) Timing of Payments. Any payments under this Agreement that are made later
than 3:00 p.m. (New York City time), or, in the case of any payments made in
connection with the termination of any Class of Commitments hereunder, 5:00 p.m.
(New York City time), shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

(e) Distribution to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to each Lender
or the applicable LC Issuer, as the case may be, its ratable share, if any, of
the amount of principal, interest, and Fees received by it for the account of
such Lender. Payments received by the Administrative Agent shall be delivered to
the Lenders or the applicable LC Issuer, as the case may be, in Dollars in
immediately available funds; provided, however, that if at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, Unpaid Drawings, interest and Fees then due hereunder
then, except as specifically set forth elsewhere in this Agreement and subject
to Section 8.03, such funds shall be applied, first, towards payment of interest
and Fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and Fees then due to such parties, and
second, towards payment of principal and Unpaid Drawings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and Unpaid Drawings then due to such parties.

Section 2.17 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or

 

-84-



--------------------------------------------------------------------------------

otherwise) or received by the Administrative Agent from a Defaulting Lender
pursuant to Section 2.17 or 11.3 shall be applied at such time or times as may
be determined by the Administrative Agent as follows: first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to any LC Issuer or Swing Line Lender hereunder; third,
to Cash Collateralize the LC Issuers’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.17(a)(iv); fourth, as the Parent
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so reasonably determined by the Administrative
Agent and the Parent Borrower, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the LC Issuers’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.17(a)(iv); sixth, to the payment of any
amounts owing to the Lenders, the LC Issuers or Swing Line Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, the
LC Issuers or Swing Line Lenders against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Event of Default exists, to the payment of any amounts
owing to the Parent Borrower or any Restricted Subsidiaries thereof pursuant to
any Hedge Agreement with such Defaulting Lender or any Affiliate thereof as
certified to the Administrative Agent (with a copy to such Defaulting Lender) by
an Authorized Officer prior to the date of such payment; eighth, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Parent Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Parent Borrower against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement; and
ninth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Outstandings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Outstandings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Outstandings owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in LC Outstandings and
Swing Loans are held by the Lenders pro rata in accordance with the Commitments
under the applicable Facility without giving effect to Section 2.17(a)(iii). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(A) Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Percentage of the stated amount of Letters of Credit for which it
has provided Cash Collateral pursuant to Section 2.17(a)(iv).

 

-85-



--------------------------------------------------------------------------------

(C) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Outstandings or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each LC Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such LC Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in LC Outstandings and Swing
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Facility Exposure of any Non-Defaulting
Lender plus such Non-Defaulting Lender’s Applicable Percentage of the principal
amount of Swing Loans outstanding to exceed such Non-Defaulting Lender’s
Revolving Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(iv) Cash Collateral, Repayment of Swing Loans. If the reallocation described in
clause (iii) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to them hereunder or
under law, (x) first, prepay Swing Loans in an amount equal to the Swing Line
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the LC Issuers’
Fronting Exposure in accordance with the procedures set forth in
Section 2.17(a)(iv).

(b) Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent and
each Swing Line Lender and LC Issuer reasonably agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include reasonable
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
reasonably determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Loans to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Facility
(without giving effect to Section 2.17(a)(iii)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Loans
unless it is reasonably satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan and (ii) no LC Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is reasonably
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

-86-



--------------------------------------------------------------------------------

Section 2.18 Revolving Commitment Increases.

(a) Parent Borrower shall have the right, but not the obligation, after the
Closing Date, upon notice to the Administrative Agent (an “Commitment Increase
Notice”), to request an increase in the aggregate commitments under the Initial
Revolving Facility (which may, at the election of Parent Borrower, include a
proportionate increase to the LC Commitment Amount and, with the consent of the
Swing Line Lender, the Swing Line Commitment) (each, a “Revolving Commitment
Increase”, and the loans thereunder, “Incremental Revolving Loans”; the facility
in connection therewith a “Incremental Initial Revolving Facility”) by an
aggregate amount of up to $150,000,000 minus the aggregate amount of
Indebtedness incurred in reliance on clause (a) of the definition of “Permitted
Incremental Indebtedness”; provided that (i) no commitment of any Lender may be
increased without the consent of such Lender, (ii) no Event of Default exists
immediately after giving effect thereto (provided, however, that if the proceeds
of such Revolving Commitment Increase are used to finance a Permitted
Acquisition or other Investment permitted by this Agreement (and costs
reasonably related thereto), it shall only be required that no Specified Event
of Default shall be continuing at the time such commitments become effective),
(iii) the Incremental Revolving Loans (A) shall be guaranteed by the Guarantors
and shall rank pari passu in right of (1) priority with respect to the
Collateral and (2) payment with respect to the Obligations in respect of the
Commitments in effect prior to the Revolving Commitment Increase and (B) shall
be on terms and pursuant to the documentation applicable to the existing
Commitments; provided that the Applicable Margin relating to the Incremental
Revolving Loans may exceed the Applicable Margin relating to the Commitments in
effect prior to the effective date of the Incremental Revolving Commitment
Increase so long as the Applicable Margins relating to all Revolving Loans shall
be adjusted to be no less than 0.50% per annum less than the Applicable Margin
payable to the Lenders providing such Incremental Revolving Commitment Increase,
(iv) the Applicable Revolving Loan Margin, Applicable Commitment Fee Rate and
“LIBOR floor” (if applicable) applicable to any Revolving Commitment Increase
shall be no higher than the corresponding Applicable Revolving Loan Margin,
Applicable Commitment Fee Rate and “LIBOR floor” (if applicable) applicable to
the Initial Revolving Facility plus 0.50% per annum; provided, that Parent
Borrower may increase the pricing of the Initial Revolving Facility, without the
consent of the Administrative Agent or any Lender, such that the foregoing is
true, including increasing the Applicable Margin, the Commitment Fee, adding or
increasing an existing “LIBOR Floor” (if applicable), (v) the Revolving
Commitment Increase shall be requested in minimum amounts of $5,000,000 or a
higher multiple of $1,000,000, and (vi) Parent Borrower shall not have the right
to request more than five (5) Commitment Increases during the term of this
Agreement. The proceeds of each Revolving Commitment Increase may be used for
any transaction permitted under this Agreement. Any Revolving Commitment
Increase may be denominated in U.S. Dollars. Each Commitment Increase Notice
shall set forth (i) the amount of the Revolving Commitment Increase being
requested and (ii) the date on which such Revolving Commitment Increase is
requested to become effective.

(b) The Borrowers may seek a Revolving Commitment Increase from existing Lenders
(each of which shall be entitled to agree or decline to participate in its sole
discretion) and additional banks, financial institutions and other institutional
lenders who will become Incremental Revolving Credit Lenders, as applicable, in
connection therewith. The Borrowers, each Incremental Revolving Credit Lender
and the Administrative Agent and, the Swing Line Lender and each LC Issuer, to
the extent their consent would be required under Section 11.12(b) for an
assignment of Loans or Commitments, as applicable, to such Additional Lender,
shall execute and deliver an Incremental

 

-87-



--------------------------------------------------------------------------------

Revolving Credit Assumption Agreement having terms and conditions consistent
with the terms of this Section 2.18. Each Incremental Revolving Credit
Assumption Agreement shall specify the terms of the Incremental Revolving Loans
or Incremental Initial Revolving Loans, as applicable, to be made thereunder,
consistent with the provisions set forth in Section 2.18(a). The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Incremental Revolving Credit Assumption Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Revolving Credit
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental
Revolving Credit Commitment, as applicable, or otherwise to effect the
provisions of this Section 2.18, notwithstanding any requirements of
Section 11.12. Any such deemed amendment may be memorialized in writing by the
Administrative Agent and the Borrowers and furnished to the other parties
hereto.

(c) Upon the effectiveness of any Revolving Commitment Increase entered into
pursuant to this Section 2.18, each Lender with a Revolving Commitment of such
Class immediately prior to such increase will automatically and without further
act be deemed to have assigned to each Lender providing a portion of the
Incremental Initial Revolving Facility (each, an “Incremental Initial Revolving
Facility Lender”) in respect of such increase, and each such Incremental Initial
Revolving Facility Lender will automatically and without further act be deemed
to have assumed, a portion of such Lender’s participations hereunder in
outstanding Letters of Credit and Swing Loans such that, after giving effect to
each such deemed assignment and assumption of participations, the percentage of
the aggregate outstanding (A) participations hereunder in Letters of Credit and
(B) participations hereunder in Swing Loans held by each Lender with a Revolving
Commitment of such Class (including each such Incremental Initial Revolving
Facility Lender) will equal the percentage of the aggregate Revolving
Commitments of such Class of all Lenders represented by such Lender’s Revolving
Commitment of such Class. If, on the date of such increase, there are any
Revolving Loans of such Class outstanding, such Revolving Loans shall on or
prior to the effectiveness of such Incremental Initial Revolving Facility be
prepaid from the proceeds of additional Revolving Loans made hereunder
(reflecting such increase in Revolving Commitments of such Class), which
prepayment shall be accompanied by accrued interest on the Revolving Loans of
such Class being prepaid and any costs incurred by any Lender in accordance with
Section 3.04. The Administrative Agent and the Lenders hereby agree that the
minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(d) Upon the effectiveness of any Revolving Commitments Increase entered into
pursuant to this Section 2.18, each Lender with a Revolving Commitment
immediately prior to the providing of such Incremental Revolving Facility will
automatically and without further act be deemed to have assigned to each Lender
providing a portion of such Incremental Revolving Facility in respect of such
provision, and each such Lender will automatically and without further act be
deemed to have assumed, a portion of such Revolving Lender’s participations
hereunder in outstanding Letters of Credit and Swing Loans such that, after
giving effect to such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (x) participations hereunder in Letters
of Credit and (y) participations hereunder in Swing Loans held by each Lender
with a Revolving Commitment and each Lender with an Incremental Revolving
Facility will equal the percentage of the aggregate Revolving Commitments and
aggregate commitments under the Incremental Revolving Facilities of all Lenders
represented by such Lender’s Revolving Commitment and such Lender’s commitment
under the Incremental Revolving Facility, as applicable. If, on the date of the
providing of such Incremental Revolving Facility, there are any Revolving Loans
outstanding, such Revolving Loans shall, on or prior to the effectiveness of
such Incremental Revolving Facility, be prepaid from the proceeds of the
Incremental Revolving Loans

 

-88-



--------------------------------------------------------------------------------

made hereunder (reflecting such commitments under the Incremental Revolving
Facility), which prepayment shall be accompanied by accrued and unpaid interest
on the Revolving Loans being prepaid and any costs incurred by any Lender in
accordance with Section 3.04. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(e) Notwithstanding the foregoing, no Revolving Commitment Increase shall become
effective under this Section 2.18 unless the Administrative Agent shall have
received (i) a customary legal opinion covering the enforceability of the
Incremental Revolving Credit Assumption Agreement and other customary matters,
(ii) customary reaffirmations and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that such Incremental Initial Revolving Loans or Incremental Revolving Loans, as
applicable, are provided with the benefit of the applicable Loan Documents and
(iii) board resolutions and other closing certificates and documentation to the
extent reasonably requested by the Administrative Agent

(f) Notwithstanding anything to the contrary in this Section 2.18, The Revolving
Commitment Increase may be in the form of a separate “first-in, last out”
tranche (the “FILO Tranche”) with a separate borrowing base against the
Borrowing Base Assets and interest rate margins in each case to be agreed upon
(which, for the avoidance of doubt, shall not require any adjustment to the
Applicable Margin of other Loans pursuant to clause (a) above) among the Parent
Borrower, the Administrative Agent and the Lenders providing the FILO Tranche so
long as (1) any loans under the FILO Tranche may not be guaranteed by any
Subsidiaries of the Parent Borrower other than the Guarantors; (2) if the FILO
Tranche availability exceeds $0, any Revolving Borrowing thereafter requested
shall be made under the FILO Tranche until the FILO Tranche availability no
longer exceeds $0; (3) no Borrower may prepay Revolving Credit Loans under the
FILO Tranche or terminate or reduce the commitments in respect thereof at any
time that other Loans and/or Reimbursement Obligations (unless cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent) are outstanding; (4) the Required Lenders (calculated
as including Lenders under any Revolving Commitment Increase) shall, subject to
the terms of the ABL/Bond Intercreditor Agreement, control exercise of remedies
in respect of the Collateral and (5) no changes affecting the priority status of
the Loans (other than the FILO Tranche), on the one hand, and the FILO Tranche,
on the other hand, may be made without the consent of the Required Lenders
(calculated as including Lenders under any Revolving Commitment Increase, other
than such changes which affect only the FILO Tranche.

(g) This Section 2.18 shall supersede any provisions in this Agreement to the
contrary, including Sections 2.16 or 11.12. For the avoidance of doubt, any of
the provisions of this Section 2.18 may be amended with the consent of the
Required Lenders, the Administrative Agent and the Borrowers.

Section 2.19 Amend and Extend Transactions. (a) At any time after the Closing
Date, the Borrowers and any Lender (any such Lender, an “Extending Lender”) may
agree, by notice to the Administrative Agent for further distribution to the
Lenders (each such notice, an “Extension Notice”), to extend (an “Extension”)
the maturity date of such Lender’s Revolving Commitments of a Class (which term,
for purposes of this provision, shall also include any Class of Revolving
Commitments outstanding hereunder pursuant to a previous amend and extend
transaction pursuant to the terms of this Section 2.19, any Class of Incremental
Revolving Loans or any commitments under any Incremental Initial Revolving
Facility (the “Existing Revolving Commitment Class”, the Revolving Loans
thereunder, the “Existing Revolving Loans” and the Revolving Commitments
thereunder, the “Existing Revolving Commitments”) to the extended maturity date
specified in such Extension Notice and Extension Amendment (each tranche of
Revolving Commitments so extended, in each case as well as the original
Revolving Commitments not so extended, being deemed a separate Class; any
Extended Revolving Credit Commitments shall constitute a separate Class of
Revolving Commitments from the Class of Revolving Commitments from which they
were converted and any Class of Revolving Commitments the maturity of which
shall have been extended pursuant

 

-89-



--------------------------------------------------------------------------------

to this Section 2.19, “Extended Revolving Credit Commitments”); provided, that
(i) the Parent Borrower shall have offered to all Lenders under the applicable
Credit Facility that is the subject of the proposed Extension the opportunity to
participate in such Extension on a pro rata basis and on the same terms and
conditions to each such Lender (each such offer, an “Extension Offer”),
(ii) except as to interest rates, rate floors, fees, original issue discounts,
premiums, final maturity date (subject to the following clause (v), which shall
be determined by the Parent Borrower and set forth in the applicable Extension
Offer), the Extended Revolving Credit Commitments shall have the same terms as
the Class or Class of Revolving Commitments that was the subject of the
Extension Notice; provided that the Extension Offer and/or Extension Amendment
may provide for other covenants and terms that apply to any period after the
Latest Maturity Date then in effect, (iii) if the aggregate Revolving
Commitments in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the maximum aggregate principal amount of Revolving
Commitments offered to be extended by the Parent Borrower pursuant to such
Extension Offer, then the Revolving Commitments of such Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer, (v) all documentation in respect of
such Extension Offer (including any Extension Notice any amendment to this
Agreement implementing the terms of such Extension Offer (each such amendment,
an “Extension Amendment”)) shall be consistent with the foregoing, (vi) the
interest rates, rate floors, fees, original issue discounts, premiums, final
maturity date and optional and mandatory prepayments (subject to the limitations
set forth in clause (ii) of this Section 2.19) applicable to any Extended
Revolving Credit Commitments shall be determined by the Parent Borrower and the
lenders providing such Extended Revolving Credit Commitments, as applicable and
(vii) all Borrowings under the applicable Revolving Commitments (i.e., the
Existing Revolving Commitment Class and the Extended Revolving Credit
Commitments of the applicable Extension Series) and repayments thereunder shall
be made on a pro rata basis (except for (I) payments of interest and fees at
different rates on Extended Revolving Credit Commitments (and related
outstandings) and (II) repayments required upon the Maturity Date of the
non-extending Revolving Commitments). In connection with any such Extension, the
Parent Borrower and the Administrative Agent, with the approval of the Extending
Lenders of the applicable Extension Series, may effect such amendments
(including any Extension Amendment) to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Parent Borrower, to implement the terms of any such
Extension Offer, including any amendments necessary to establish new Classes,
tranches or sub-tranches in respect of the Revolving Commitments so extended and
such technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Parent Borrower in connection with
the establishment of such new tranches or sub-tranches (including to preserve
the pro rata treatment of the extended and non-extended tranches and to provide
for the reallocation of LC Outstandings, Swing Loans and Swing Loan
Participations upon the expiration or termination of the commitments under any
tranche or sub-tranche), in each case on terms not inconsistent with this
Section 2.19. Any Extension of the Revolving Commitments shall require the
consent of any LC Issuer and any Swing Line Lender to the extent that such
Extension provides for issuance of Letters of Credit by such LC Issuer or the
Borrowing of Swing Loans from such Swing Lender at any time during such extended
period. Notwithstanding the conversion of any Existing Revolving Commitment
Class into an Extended Revolving Credit Commitment, such Extended Revolving
Credit Commitment shall be treated identically to the Existing Revolving Credit
Commitment Class of the applicable Extension Series for purposes of the
obligations of a Revolving Lender in respect of Swing Loans under
Section 2.04(a) and Letters of Credit under Section 2.05, except that the
applicable Extension Amendment may provide that the Swing Line Maturity

 

-90-



--------------------------------------------------------------------------------

Date and/or the last day for issuing Letters of Credit may be extended and the
related obligations to make Swing Loans and issue Letters of Credit may be
continued (pursuant to mechanics to be specified in the applicable Extension
Amendment) so long as the applicable Swing Line Lender and/or the applicable LC
Issuer, as applicable, have consented to such extensions (it being understood
that no consent of any other Lender shall be required in connection with any
such extension).

(b) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Revolving Commitment Class is converted to extend
the related scheduled maturity date(s) in accordance with paragraph (a) above
(an “Extension Date”), the Existing Revolving Commitments of each Extending
Lender under the applicable Extension Series, the aggregate principal amount of
such Existing Revolving Commitment Class shall be deemed reduced by an amount
equal to the aggregate principal amount of Extended Revolving Credit Commitments
so converted by such Lender on such date, and the aggregate principal amount of
such Extended Revolving Credit Commitments shall be established as a separate
Class of Revolving Commitments from the Existing Revolving Commitment Class of
the applicable Extension Series and from any other Existing Revolving Credit
Commitment Classes (together with any other Extended Revolving Credit
Commitments so established on such date) and (B) if, on any Extension Date, any
Existing Revolving Loans of any Extending Lender are outstanding under the
Existing Revolving Commitment Class of the applicable Extension Series, such
Existing Revolving Loans (and any related participations) shall be deemed to be
allocated as Extended Revolving Credit Loans (and related participations) in the
same proportion as such Extending Lender’s commitment under the Existing
Revolving Commitment Class of the applicable Extension Series to Extended
Revolving Credit Commitments.

(c) With respect to all Extensions consummated by the Parent Borrower pursuant
to this Section 2.19, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of this Agreement, including
Section 2.15 and (ii) any Extension Offer is required to be in a minimum amount
of $5,000,000. The Parent Borrower may at its election specify as a condition (a
“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be determined and specified in the relevant Extension Offer in the
Parent Borrower’s sole discretion and may be waived by the Parent Borrower) of
Revolving Commitments of any or all applicable tranches accept the applicable
Extension Offer.

(d) In connection with any Extension, the Parent Borrower shall provide the
Administrative Agent at least ten (10) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.19.

(e) Notwithstanding the foregoing, no Extension Amendment shall become effective
under this Section 2.19 unless the Administrative Agent shall have received
(i) a customary legal opinion covering the enforceability of the Extension
Amendment and other customary matters, (ii) customary reaffirmations and/or such
amendments to the Collateral Documents as may be reasonably requested by the
Administrative Agent in order to ensure that the applicable Extended Revolving
Credit Commitments are provided with the benefit of the applicable Loan
Documents and (iii) board resolutions and other closing certificates and
documentation to the extent reasonably requested by the Administrative Agent.

(f) In the event that the Administrative Agent determines in its sole discretion
that the allocation of the Extended Revolving Credit Commitments of a given
Extension Series, in each case to a given Lender was incorrectly determined as a
result of manifest administrative error, then the

 

-91-



--------------------------------------------------------------------------------

Administrative Agent, the Parent Borrower and such affected Lender may (and
hereby are authorized to), in their sole discretion and without the consent of
any other Lender, enter into an amendment to this Agreement and the other Loan
Documents (each, a “Corrective Extension Amendment”) within 15 days following
the effective date of the applicable Extension Amendment, as the case may be,
which Corrective Extension Amendment shall (i) provide for the conversion and
extension of Existing Revolving Credit Commitments (and related Revolving Credit
Exposure), as the case may be, in such amount as is required to cause such
Lender to hold Extended Revolving Credit Commitments (and related Revolving
Credit Exposure) of the applicable Extension Series into which such other
Revolving Commitments were initially converted, as the case may be, in the
amount such Lender would have held had such administrative error not occurred
and had such Lender received the minimum allocation of the applicable Loans or
Commitments to which it was entitled under the terms of such Extension
Amendment, in the absence of such error, (ii) be subject to the satisfaction of
such conditions as the Administrative Agent, the Parent Borrower and such Lender
may agree (including conditions of the type required to be satisfied for the
effectiveness of an Extension Amendment described in Section 2.19(a)), and
(iii) effect such other amendments of the type (with appropriate reference and
nomenclature changes) described in the penultimate sentence of Section 2.19(a).

(g) This Section 2.19 shall supersede any provisions in this Agreement to the
contrary, including Sections 2.16 or 11.12. For the avoidance of doubt, any of
the provisions of this Section 2.19 may be amended with the consent of the
Required Lenders, the Administrative Agent and the Borrowers.

Section 2.20 [Reserved].

Section 2.21 Cash Receipts.

(a) Each Credit Party shall enter into a control agreement (each, a “Blocked
Account Agreement”) within 120 days after the Closing Date (or such later date
approved by the Administrative Agent in its reasonable discretion), in form
reasonably satisfactory to the Administrative Agent, with the Administrative
Agent and any bank with which such Credit Party maintains a primary domestic
concentration DDA (other than an Excluded Account) (collectively, the “Blocked
Accounts”).

(b) Each Borrower agrees that it will cause all proceeds of the ABL Collateral
(other than the amounts and accounts identified in clauses (ii), (iii), (iv) and
(v) of Section 2.21(d) below or proceeds in any Excluded Accounts) to be
deposited into a Blocked Account, which deposits may be made through a remote
scanning process for purposes of depositing payment items into the Blocked
Accounts from time to time. Each Borrower agrees that it will promptly cause all
such payment items to be scanned and/or deposited into Blocked Accounts.

(c) Each Blocked Account Agreement shall require, after the occurrence and
during the continuance of a Specified Covenant Event of Default or other
Liquidity Event (and delivery of notice thereof from the Administrative Agent to
the Parent Borrower and the other parties to such instrument or agreement), the
ACH or wire transfer no less frequently than once per Business Day (unless the
Termination Date shall have actually occurred), of all collected and available
funds, including any collected and available funds in each Blocked Account (net
of such minimum balance, not to exceed $50,000 in any one Blocked Account or
$250,000 in the aggregate, as may be required to be maintained in the subject
Blocked Account by the bank at which such Blocked Account is maintained), to one
or more accounts maintained by the Administrative Agent at SunTrust Bank in
Atlanta, Georgia (the “Payment Accounts”) or such other account as directed by
the Administrative Agent. Subject to the terms of the ABL/Bond Intercreditor
Agreement, all amounts received in a Payment Account or such other account shall
be applied (and allocated) by the Administrative Agent in accordance with
Section 8.03.

 

-92-



--------------------------------------------------------------------------------

(d) If, at any time after the occurrence and during the continuance of a
Specified Covenant Event of Default or other Liquidity Event, any cash or Cash
Equivalents owned by any Credit Party (other than (i) an amount not to exceed
$5,000,000 in the aggregate that is on deposit in a segregated DDA which the
Parent Borrower designates in writing to the Administrative Agent as being the
“designated account,” (each such account, a “Designated Account” and
collectively, the “Designated Accounts”), (ii) de minimis cash or cash
equivalents from time to time inadvertently misapplied by any Credit Party,
(iii) deposit accounts the balance of which consists exclusively of (x) withheld
income taxes and federal, state or local employment taxes, (y) amounts required
to be paid over to an employee benefit plan; (iv) all segregated deposit
accounts constituting (and the balance of which consists solely of funds set
aside for the purpose of managing) disbursements, tax accounts, payroll
accounts, and trust accounts, (v) local store accounts that are swept at least
weekly to Blocked Accounts are deposited to any account, or held or invested in
any manner, other than in a Blocked Account subject to a Blocked Account
Agreement or a lockbox and (vi) other accounts that are not swept at least
weekly to a Blocked Account in which the aggregate amount on deposit in all such
other accounts at any time may not exceed $5,000,000 (such accounts referred to
in clauses (ii) through (vi) above, collectively, the “Excluded Accounts”)) the
Administrative Agent shall be entitled to require the applicable Credit Party to
close such account and have all funds therein transferred to a Blocked Account,
and to cause all future deposits to be made to a Blocked Account.

(e) The Credit Parties may close DDAs or Blocked Accounts and/or open new DDAs
or Blocked Accounts without the Administrative Agent’s consent, subject to the
prompt execution and delivery to the Administrative Agent of a Blocked Account
Agreement consistent with the provisions of this Section 2.21. The
Administrative Agent shall execute any requested notice of termination to the
Bank at which such closed Blocked Account has been maintained; provided that the
Credit Parties provide to the Administrative Agent a Blocked Account Agreement
for a replacement Blocked Account consistent with the provisions of this
Section 2.21. For the avoidance of doubt, the Credit Parties may open or close
Excluded Accounts at any time, without requirement of delivery of a Blocked
Account Agreement.

(f) So long as (i) no Specified Covenant Event of Default has occurred and is
continuing, and (ii) no other Liquidity Event as to which the Administrative
Agent has notified the Parent Borrower has occurred and is continuing, the
Credit Parties may direct, and shall have sole control over, the manner of
disposition of funds in the Blocked Accounts. For the avoidance of doubt, the
Credit Parties may direct, and shall have sole control over, the manner of
disposition of funds in any Excluded Account or Designated Account.

(g) Any amounts (x) received in the Payment Accounts (including all interest and
other earnings with respect thereto, if any) at any time after the Termination
Date or (y) if any amounts continue to be swept to the Payment Accounts after
all Specified Events of Default and other Liquidity Events have been cured shall
(subject, in the case of clause (x), to the provisions of the ABL/Bond
Intercreditor Agreement), be remitted to the operating account of the Borrowers
as specified by the Borrower Agent.

Section 2.22 Reserves; Change in Reserves; Decisions by Agent.

(a) The Administrative Agent may at any time and from time to time establish and
increase or decrease Reserves; provided that, as a condition to the
establishment of any new category

 

-93-



--------------------------------------------------------------------------------

of Reserves, or any increase in Reserves resulting from a change in the manner
of determination thereof, a Required Reserve Notice shall have been given to the
Parent Borrower not later than five (5) Business Days prior to such
establishment or increase; provided, further, that circumstances, conditions,
events or contingencies arising prior to the Closing Date of which the
Administrative Agent had knowledge prior to the Closing Date shall not be the
basis for any such establishment or modification after the Closing Date. The
amount of any Reserve established by the Administrative Agent shall have a
reasonable relationship to the event, condition or other matter that is the
basis for the Reserve. Upon delivery of such notice, the Administrative Agent
shall be available to discuss the proposed Reserve or increase, and the
Borrowers may take such action as may be required so that the event, condition
or matter that is the basis for such Reserve or increase no longer exists. In no
event shall such notice and opportunity limit the right of the Administrative
Agent to establish or change such Reserve. Notwithstanding anything herein to
the contrary, Reserves shall not duplicate eligibility criteria contained in the
definition of “Eligible Credit Card Receivable”, “Eligible In-Transit
Inventory”, “Eligible Inventory”, “Eligible Letter of Credit Inventory”,
“Eligible Receivable”, “Eligible Billings” or “Eligible Unbilled Receivables”
and vice versa, or reserves or criteria deducted in computing the cost or market
value or Value of any Eligible Receivable, any Eligible Inventory, any Eligible
Credit Card Receivable, Eligible In-Transit Inventory, Eligible Letter of Credit
Inventory, Eligible Billings, Eligible Unbilled Receivables or the Net Orderly
Liquidation Value of any Eligible Inventory and vice versa.

Section 2.23 Borrower Agent.

(a) Each Borrower hereby designates the Parent Borrower as its representative
and agent for all purposes under the Loan Documents, including requests for
Loans and Letters of Credit, designation of interest rates, delivery or receipt
of communications, preparation and delivery of Borrowing Base Certificates and
financial reports, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Loan Documents (including
in respect of compliance with covenants), and all other dealings with the
Administrative Agent, the Issuing Banks or any Lender. The Parent Borrower
hereby accepts such appointment as agent. The Administrative Agent, the Issuing
Banks and the Lenders shall be entitled to rely upon, and shall be fully
protected in relying upon, any notice or communication (including any notice of
borrowing) delivered by Parent Borrower on behalf of any Borrower. The
Administrative Agent, the Issuing Banks and the Lenders may give any notice or
communication with a Borrower hereunder to the Parent Borrower on behalf of such
Borrower. Each of the Administrative Agent, the Issuing Banks and the Lenders
shall have the right, in its discretion, to deal exclusively with the Parent
Borrower for any or all purposes under the Loan Documents. Each Borrower agrees
that any notice, election, communication, representation, agreement or
undertaking made on its behalf by the Parent Borrower shall be binding upon and
enforceable against it. Anything contained herein to the contrary
notwithstanding, only the Parent Borrower shall be permitted to request any
Borrowing or Letter of Credit hereunder.

Section 2.24 Joint and Several Liability of the Borrowers.

(a) Each Borrower agrees that it is absolutely and unconditionally jointly and
severally liable, as co-borrower, for the prompt payment and performance of all
Obligations of the Borrowers and all agreements of each of the Borrowers under
the Loan Documents. Each Borrower agrees that its co-borrower obligations
hereunder are direct obligations of payment and not of collection, that such
obligations shall not be discharged until the Maturity Date.

(b) It is agreed among each Borrower, the Administrative Agent, the Issuing
Banks and the Lenders that the provisions of this Section 2.24 are of the
essence of the transaction

 

-94-



--------------------------------------------------------------------------------

contemplated by the Loan Documents and that, but for such provisions, the
Administrative Agent, the Issuing Banks and the Lenders would decline to make
Loans and issue Letters of Credit. Each Borrower acknowledges that its
obligations pursuant to this Section 2.24 are necessary to the conduct and
promotion of its business, and can be expected to benefit such business.

(c) Nothing contained in this Agreement (including any provisions of this
Section 2.24 to the contrary) shall limit the liability of (i) any Borrower to
pay Loans made directly or indirectly to that Borrower (including Loans advanced
to any other Borrower and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower), LC Exposure and all accrued interest, fees, expenses
and other related Obligations of such Borrower with respect thereto, for which
such Borrower shall be primarily liable for all purposes hereunder, or (ii) the
Parent Borrower in respect of all of the Obligations of Borrowers under the Loan
Documents.

(d) Each Borrower has requested that the Administrative Agent and the Lenders
make the Initial Revolving Facility available to the Borrowers on a combined
basis, in order to finance such Borrower’s business most efficiently and
economically. Each Borrower’s business is a mutual and collective enterprise,
and such Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each such Borrower and ease the administration of
their relationship with the Lenders, all to the mutual advantage of Borrowers.
The Borrowers acknowledge and agree that the Administrative Agent’s and the
Lenders’ willingness to extend credit to the Borrowers and to administer the
Collateral supporting the applicable Obligations on a combined basis, as set
forth herein, is done solely as an accommodation to the Borrowers and at the
Borrowers’ request.

(e) In any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Borrower under this
Section 2.24 or under this Agreement would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Borrower’s
liability under this Section 2.24 or under this Agreement, then, notwithstanding
any other provision of this Section 2.24 to the contrary, the amount of such
liability shall, without any further action by such Borrower or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Borrower’s maximum liability
(“Borrower’s Maximum Liability”). This Section 2.24(e) with respect to the
Borrower’s Maximum Liability of each Borrower is intended solely to preserve the
rights of the Lenders to the maximum extent not subject to avoidance under
applicable law, and no Borrower nor any other Person or entity shall have any
right or claim under this Section 2.24 with respect to such Borrower’s Maximum
Liability, except to the extent necessary so that the obligations of such
Borrower hereunder shall not be rendered voidable under applicable Law. Each
Borrower agrees that the Obligations may at any time and from time to time
exceed the Borrower’s Maximum Liability of each Borrower without impairing this
Section 2.24(e) or this Agreement, or affecting the rights and remedies of the
Lenders hereunder; provided that nothing in this sentence shall be construed to
increase any Borrower’s obligations hereunder beyond its Borrower’s Maximum
Liability.

(f) In the event any Borrower (a “Paying Borrower”) shall make any payment or
payments under this Section 2.24 or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Agreement, each other Borrower (each a “Non-Paying Borrower”) shall
contribute to such Paying Borrower an amount equal to such Non-Paying Borrower’s
“Borrower Percentage” of such payment or payments made, or losses suffered, by
such Paying Borrower. For purposes of this Section 2.24, each Non-Paying
Borrower’s “Borrower Percentage” with respect to any such payment or loss by a
Paying Borrower shall be

 

-95-



--------------------------------------------------------------------------------

determined as of the date on which such payment or loss was made by reference to
the ratio of (i) such Non-Paying Borrower’s Maximum Liability as of such date
(without giving effect to any right to receive, or obligation to make, any
contribution hereunder) or, if such Non-Paying Borrower’s Maximum Liability has
not been determined, the aggregate amount of all monies received by such
Non-Paying Borrower from any other Borrower after the date hereof (whether by
loan, capital infusion or by other means) to (ii) the aggregate Borrower’s
Maximum Liability of all Borrowers hereunder (including such Paying Borrower) as
of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder), or to the extent that a Borrower’s Maximum
Liability has not been determined for any Borrower, the aggregate amount of all
monies received by such Borrower from any other Borrower after the date hereof
(whether by loan, capital infusion or by other means). Nothing in this provision
shall affect any Borrower’s several liability for the entire amount of the
Obligations (up to such Borrower’s Maximum Liability). Each of the Borrowers
covenants and agrees that its right to receive any contribution under this
Section 2.24 from a Non-Paying Borrower shall be subordinate and junior in right
of payment to the Obligations until the Maturity Date. This provision is for the
benefit of all of the Administrative Agent, the Issuing Banks, the Lenders, the
Borrowers and the Loan Guarantors and may be enforced by any one, or more, or
all of them in accordance with the terms hereof.

ARTICLE III.

INCREASED COSTS, ILLEGALITY AND TAXES

Section 3.01 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted Eurodollar Rate) or
any LC Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes which
are indemnified under Section 3.02 and (B) Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or any LC Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such LC Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, LC Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender, LC Issuer or other Recipient, the applicable
Borrower will pay to such Lender, LC Issuer or other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, LC Issuer
or other Recipient, as the case may be, for such additional costs incurred or
reduction suffered as provided in paragraph (c) of this Section 3.01.

 

-96-



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or LC Issuer determines that any Change
in Law affecting such Lender or LC Issuer or any lending office of such Lender
or such Lender’s or LC Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or LC Issuer’s capital or on the capital of such
Lender’s or LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by any LC Issuer, to a level below that which such
Lender or LC Issuer or such Lender’s or LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
LC Issuer’s policies and the policies of such Lender’s or LC Issuer’s holding
company with respect to capital adequacy), then from time to time the applicable
Borrower will pay to such Lender or LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or LC Issuer or such
Lender’s or LC Issuer’s holding company for any such reduction suffered as
provided in paragraph (c) of this Section 3.01.

(c) Certificates for Reimbursement. A certificate of a Lender or LC Issuer
setting forth the amount or amounts necessary to compensate such Lender or LC
Issuer or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section 3.01 and delivered to the Parent Borrower, shall be
conclusive absent manifest error. Any such certificate shall include the
certification of an officer of such Lender or LC Issuer that such costs are not
being imposed on the applicable Borrower disproportionately in comparison with
other similarly situated borrowers. The applicable Borrower shall pay such
Lender or LC Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or LC Issuer
to demand compensation pursuant to this Section 3.01 shall not constitute a
waiver of such Lender’s or LC Issuer’s right to demand such compensation;
provided that the applicable Borrower shall not be required to compensate a
Lender or LC Issuer pursuant to this Section 3.01 for any increased costs
incurred or reductions suffered if the Lender does not provide notice of such
request more than 180 days after such Lender has knowledge (or should have had
knowledge) of the occurrence or event giving rise to such increased costs or
reductions (except that, if the Change in Law constituting the occurrence or
event giving rise to such increased costs or reductions is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 3.02 Taxes.

(a) LC Issuer. For purposes of this Section 3.02, the term “Lender” includes any
LC Issuer.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by any applicable withholding agent, then the applicable
withholding agent shall make such deduction or withholding and shall timely pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax or Other
Tax, then the sum payable by the applicable Credit Party shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 3.02) the applicable Recipient receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

 

-97-



--------------------------------------------------------------------------------

(c) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (b) above, the Credit Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(d) Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.02) or Other
Taxes payable or paid by such Recipient or required to be withheld or deducted
from a payment to such Recipient and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the relevant Credit Party by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

(e) [Reserved].

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 3.02, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
applicable Borrower and the Administrative Agent, at the time or times
reasonably requested by such Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the applicable
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the applicable Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent as will enable
such Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification and deliver to the applicable Borrower and the
Administrative Agent any new documentation reasonably requested by such Borrower
or the Administrative Agent or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.02(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. Notwithstanding any other provision of this Section 3.02(g), a Lender
shall not be required to deliver any form that such Lender is not legally
eligible to deliver.

 

-98-



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing (and with respect to
(B) and (C) below, only in the event the applicable Borrower is a U.S. Person),

(A) each Lender that is a U.S. Person shall deliver to the applicable Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the applicable Borrower or the Administrative Agent), two
duly executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

(B) each Foreign Lender shall deliver to the applicable Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the applicable Borrower or the Administrative Agent), whichever of
the following is applicable:

(i) two duly executed originals of IRS Form W-8BEN claiming the benefits of an
income tax treaty to which the United States is a party;

(ii) two executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that (A) such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (B) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Foreign Lender (a “U.S. Tax Compliance Certificate”) and (y) two duly
executed originals of IRS Form W-8BEN; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided, that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall deliver to the applicable Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the applicable Borrower or the Administrative Agent), executed
originals of any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the applicable Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

-99-



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the applicable Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrower or the Administrative Agent as
may be necessary for the applicable Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.02 (including by the payment of
additional amounts pursuant to this Section 3.02), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.02 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 3.02 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 3.03 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.01, or requires the applicable Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.02, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights

 

-100-



--------------------------------------------------------------------------------

and obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or Section 3.02, as
the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The applicable Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.01, or if the applicable Borrower is required to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.02 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 3.03(a), or if any Lender is a Defaulting Lender or a
Non-Consenting Lender, then the applicable Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 3.01 or Section 3.02) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that:

(i) the Parent Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Outstandings,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.04) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of all other
amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.01 or payments required to be made pursuant to Section 3.02,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the applicable Borrower to require such assignment and
delegation cease to apply.

Section 3.04 Breakage Compensation. The Parent Borrower shall compensate each
Lender (including the Swing Line Lender), upon its written request (which
request shall set forth the detailed basis for requesting and the method of
calculating such compensation), for all reasonable losses, costs, expenses and
liabilities (including any loss, cost, expense or liability incurred by reason
of the liquidation or reemployment of deposits or other funds required by such
Lender to fund its Eurodollar Loans or Swing Loans) which such Lender actually
sustains in connection with any of the following: (i) if

 

-101-



--------------------------------------------------------------------------------

for any reason (other than a default by such Lender or the Administrative Agent)
a Borrowing of Eurodollar Loans or Swing Loans does not occur on a date
specified therefor in a Notice of Borrowing or a Notice of Continuation or
Conversion (whether or not withdrawn by the applicable Borrower or deemed
withdrawn); (ii) if any repayment, prepayment, Conversion or Continuation of any
Eurodollar Loan occurs on a date that is not the last day of an Interest Period
applicable thereto or any Swing Loan is paid prior to the Swing Loan Maturity
Date applicable thereto; (iii) if any prepayment of any of its Eurodollar Loans
is not made on any date specified in a notice of prepayment given by the
applicable Borrower; (iv) as a result of an assignment by a Lender of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto pursuant to a request by the applicable Borrower pursuant to
Section 3.03(b); or (v) as a consequence of (y) any other default by the
applicable Borrower to repay or prepay any Eurodollar Loans when required by the
terms of this Agreement or (z) an election made pursuant to Section 3.03(b). The
applicable Borrower shall pay such Lender the amount shown in reasonable detail
as due on any such request within ten (10) Business Days after receipt thereof;
provided that such reimbursement shall not be required within such ten
(10) Business Day period if such amount is subject to a good-faith dispute of
the applicable Borrower.

ARTICLE IV.

CONDITIONS PRECEDENT

Section 4.01 Conditions Precedent at Closing Date. The obligation of the Lenders
to make Loans, and of any LC Issuer to issue Letters of Credit, is subject to
the satisfaction of each of the following conditions on or prior to the Closing
Date:

(a) Credit Agreement. This Agreement shall have been executed and delivered by
each Borrower, the Administrative Agent, each LC Issuer and each of the Lenders.

(b) Notes. Each Borrower shall have executed and delivered to the Administrative
Agent the appropriate Note or Notes for the account of each Lender that has
requested the same at least five (5) Business Days in advance of the Closing
Date.

(c) Guaranty. The Guarantors shall have duly executed and delivered the
Guaranty.

(d) Security Documents. The Credit Parties shall have duly executed and
delivered to the Administrative Agent:

(i) the Security Documents, together with (A) copies of favorable UCC, tax,
judgment and fixture lien search reports in all necessary or appropriate
jurisdictions and under all legal and trade names of the Credit Parties, as
requested by the Administrative Agent, indicating that there are no prior Liens
on any of the Collateral other than Permitted Liens and Liens to be released on
the Closing Date, (B) original certificates evidencing the issued and
outstanding shares of Capital Stock of all Subsidiaries owned directly by any
Credit Party required to be pledged pursuant to the Security Documents and
(C) stock or membership interest powers or other appropriate instruments of
transfer executed in blank;

(ii) a Perfection Certificate; and

(iii) the Intercompany Note.

 

-102-



--------------------------------------------------------------------------------

(e) Corporate Resolutions and Approvals. The Administrative Agent shall have
received certified copies of the resolutions of the Board of Directors (or
similar governing body) of each Credit Party evidencing corporate approval of
the Transactions.

(f) Incumbency Certificates. The Administrative Agent shall have received a
secretary’s certificate of each Credit Party reasonably acceptable to the
Administrative Agent which includes certification of the names and true
signatures of the officers of such Credit Party authorized to sign the Loan
Documents to which such Credit Party is a party.

(g) Opinion of Counsel. The Administrative Agent shall have received the
executed legal opinion of Simpson Thacher & Bartlett LLP which shall be
addressed to the Administrative Agent and the Lenders and dated the Closing Date
and in form and substance reasonably satisfactory to the Administrative Agent.

(h) Recordation of Security Documents, Delivery of Collateral, Taxes, etc. The
Security Documents, and/or proper UCC financing statements or other notices in
respect thereof, shall have been delivered to the Administrative Agent and shall
be in proper form for recording, publishing or filing in such manner and in such
places as is required by law to create, perfect, preserve and protect the
rights, Liens and security interests in the Collateral of the Secured Creditors
and all Collateral items required to be physically delivered to the Collateral
Agent under the Security Documents shall have been so delivered, accompanied by
any appropriate instruments of transfer, and all taxes, fees and other charges
then due and payable in connection with the execution, delivery, recording,
publishing and filing of such instruments and the issuance of the Obligations
and the delivery of the Notes shall have been paid in full.

(i) Corporate Charter and Good Standing Certificates. The Administrative Agent
shall have received certified copies of the bylaws, partnership agreement,
limited liability company agreement or other applicable governing documents, of
each Credit Party, and a good standing certificate from the Secretary of State
of the state of incorporation or formation, as the case may be, dated as of a
recent date, listing and attaching all charter documents affecting each Credit
Party and certifying as to the good standing of such Credit Party (only if the
concept of good standing exists in the applicable jurisdiction).

(j) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form attached hereto as Exhibit D, dated as of the
Closing Date, and executed by a Financial Officer.

(k) Transactions. The Administrative Agent shall have received evidence that
prior to or substantially concurrent with the funding of the Loans on the
Closing Date, the Transactions shall have occurred.

(l) Know Your Customer Information. The Administrative Agent shall have received
all documentation and other information reasonably requested by the
Administrative Agent that is required by regulatory authorities under applicable
“Know Your Customer” and anti-money laundering rules and regulations, including
the Patriot Act.

(m) Payment of Fees. The Lenders and the Administrative Agent shall have
received all fees in the amounts previously agreed in writing to be received on
the Closing Date and all expenses in the amounts previously agreed in writing to
be received on the Closing Date for which invoices have been presented at least
two (2) Business Days prior to the Closing Date shall have been paid.

 

-103-



--------------------------------------------------------------------------------

(n) Borrowing Base. The Administrative Agent shall have received a Borrowing
Base Certificate which sets forth the Borrowing Base as of April 30, 2013.

(o) ABL/Bond Intercreditor Agreement. The ABL/Bond Intercreditor Agreement shall
be in full force and effect.

(p) Payoff Documents. Copies of duly executed payoff letters, in form and
substance satisfactory to the Administrative Agent, executed by each of the
secured parties under the Existing Credit Agreement and the Existing Notes,
together with (a) UCC-3 or other appropriate termination statements, in form and
substance satisfactory to the Administrative Agent, releasing all liens of the
secured parties under the Existing Credit Agreement and the Existing Notes upon
any of the personal property of the Parent Borrower and its Subsidiaries,
(b) cancellations and releases, in each case in proper form for recording or
filing and otherwise satisfactory to the Administrative Agent, releasing all
liens of the secured parties under the Existing Credit Agreement and the
Existing Notes upon any of the real property of the Parent Borrower and its
Subsidiaries, and (c) any other releases, terminations or other documents
reasonably required by the Administrative Agent to evidence the payoff of
Indebtedness owed to the secured parties under the Existing Credit Agreement and
the Existing Notes.

Without limiting the generality of the requirements of Section 6.13, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to the Lenders
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the Borrowing on the Closing Date specifying its objection thereto and
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Borrowing.

Section 4.02 Conditions Precedent to All Credit Events. The obligations of the
Lenders, the Swing Line Lender and each LC Issuer to make or participate in each
Credit Event is subject, at the time thereof, to the satisfaction of the
following conditions:

(a) Notice. The Administrative Agent (and in the case of subsection (ii) below,
the applicable LC Issuer) shall have received, as applicable, (i) a Notice of
Borrowing meeting the requirements of Section 2.08(b) with respect to any
Borrowing (other than a Continuation or Conversion) and (ii) an LC Request
meeting the requirements of Section 2.05(b) with respect to each LC Issuance.

(b) No Default; Representations and Warranties. At the time of each Credit Event
and immediately after giving effect thereto, (i) there shall exist no Default or
Event of Default; provided that with respect to any Credit Event with respect to
a Revolving Commitment Increase, the proceeds of which are used to finance a
Permitted Acquisition or other Investment permitted by this Agreement, the
references to Default or Event of Default in this Section 4.02(b) shall be
deemed to refer solely to a Specified Event of Default and (ii) all
representations and warranties of the Credit Parties contained herein or in the
other Loan Documents shall be true and correct in all material respects (or, if
qualified by “materiality,” “Material Adverse Effect” or similar language, in
all respects (after giving effect to such qualification)) with the same effect
as though such representations and warranties had been made on and as of the
date of such Credit Event, except to the extent that such representations and
warranties expressly relate to an earlier specified date or period, in which
case such representations and warranties shall have been true and correct in all
material respects as of the date when made or for the respective period, as the
case may be; provided

 

-104-



--------------------------------------------------------------------------------

that with respect to any Revolving Commitment Increase incurred pursuant to
Section 2.18, the proceeds of which are used to finance a Permitted Acquisition
or other Investment permitted by this Agreement, the representations and
warranties in this Section 4.02(b) shall be deemed to refer solely to the
Specified Representations and the Specified Purchase Agreement Representations
(in each case pursuant to the terms thereof) as a result of the breach of one or
more of such representations in such acquisition agreement (it being understood
and agreed that, to the extent any of the Specified Representations are
qualified or subject to “material adverse effect” (or equivalent term defined in
the acquisition, merger or similar agreement in connection with such Permitted
Acquisition or other Investment), for purposes of the making of such Specified
Representations as of the closing date of such Permitted Acquisition or
Investment, the definition of “material adverse effect” (or equivalent term),
shall be qualified by the same exceptions and qualifications that apply to the
definition of “closing date material adverse effect” (or equivalent term defined
in the acquisition, merger or similar agreement in connection with such
Permitted Acquisition or other Investment)).

Notwithstanding the foregoing, Loans shall not be available during any Specified
Contribution Period unless and until such time as a Specified Equity
Contribution has been made.

Each Notice of Borrowing submitted by a Borrower after the Closing Date shall be
deemed to be a representation and warranty that the conditions specified in
Section 4.02(b) (or, in the case of a Borrowing Notice for an Revolving
Commitment Increase, the conditions specified in the provisos in clauses (i) and
(ii) of Section 4.02(b)) have been satisfied on and as of the date of the
applicable Credit Event.

Section 4.03 Credit Events to Additional Borrowers.

The obligations of the Lenders and the Swing Line Lender to honor any initial
request by the Parent Borrower for a Loan for an Additional Borrower or of any
LC Issuer to honor any initial request by the Parent Borrower for a Letter of
Credit for the benefit of each Additional Borrower is subject to the
satisfaction of the following further conditions precedent:

(a) the Administrative Agent shall have received a customary opinion of counsel
for such Additional Borrower reasonably acceptable to the Administrative Agent
and covering such matters relating to the transactions contemplated hereby as
the Administrative Agent may reasonably request;

(b) the Administrative Agent shall have received all documents that it may
reasonably request relating to the existence of such Additional Borrower, its
corporate authority for and the validity of its entry into its Additional
Borrower Agreement, this Agreement, any other Loan Document and any amendments
to the Loan Documents contemplated by Section 1.08, and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent; and

(c) each of the Additional Borrowers shall have (i) become jointly and severally
obligated as a primary obligor of the Obligations to the Administrative Agent
and each of the holders of the Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) by executing a supplement to the Guaranty in the
form of Exhibit I attached thereto and (ii) taken all actions necessary to
create and perfect a security interest in its assets (other than any Excluded
Collateral) for the benefit of the Secured Creditors in accordance with
Section 6.10, unless a security interest in the assets (other than Excluded
Collateral) of such Additional Borrower has already been created and perfected.

 

-105-



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, the Lenders and each LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, the Parent Borrower and each other
Borrower makes the following representations and warranties to, and agreements
with, the Administrative Agent, the Lenders and each LC Issuer, all of which
shall survive the execution and delivery of this Agreement and each Credit
Event:

Section 5.01 Organization Status and Qualification. Each Credit Party and each
Restricted Subsidiary that is a Material Subsidiary (i) is a duly organized or
formed and validly existing corporation, partnership or limited liability
company, as the case may be, in good standing or in full force and effect under
the laws of the jurisdiction of its formation, (ii) has the corporate,
partnership or limited liability company power and authority, as applicable, to
own and operate its property and assets and to transact the business in which it
is engaged and presently proposes to engage, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect and (iii) has
duly qualified and is authorized to do business in all jurisdictions where it is
required to be so qualified or authorized, except where the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect.

Section 5.02 Authorization and Enforceability. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is party. Each Credit Party has duly executed and delivered each Loan
Document to which it is party and each Loan Document to which it is party
constitutes the legal, valid and binding agreement and obligation of such Credit
Party enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

Section 5.03 Applicable Law, Contractual Obligations and Organizational
Documents. Neither the execution, delivery and performance by any Credit Party
of the Loan Documents to which it is party nor compliance with the terms and
provisions thereof (i) will contravene any provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any Governmental Authority
applicable to such Credit Party or its properties and assets, except as would
not reasonably be expected to have a Material Adverse Effect, taken as a whole,
(ii) will conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than the Liens created pursuant to the Security Documents or Liens
otherwise permitted hereunder) upon any of the property or assets of such Credit
Party pursuant to the terms of any contract, except as would not reasonably be
expected to have a Material Adverse Effect or (iii) will breach any provision of
the Organizational Documents of such Credit Party.

Section 5.04 Governmental Approvals. Except as would not reasonably be expected
to result in a Material Adverse Effect, no order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder or the granting of any Lien under the Security Documents or (ii) the
legality, validity, binding effect or enforceability of any Loan Document to
which any Credit Party is a party, except the filing and recording of financing
statements and other documents necessary in order to perfect the Liens created
by the Security Documents.

 

-106-



--------------------------------------------------------------------------------

Section 5.05 Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of any Authorized Officer, threatened in writing with respect
to any Credit Party or any of their respective Subsidiaries (i) except as would
not reasonably be expected to result in a Material Adverse Effect or (ii) that,
on the Closing Date, question the validity or enforceability of the Loan
Documents taken as a whole.

Section 5.06 Use of Proceeds; Margin Regulations.

(a) The proceeds of Borrowings under the Initial Revolving Facility shall be
used to finance the Parent Borrower’s and its Subsidiaries’ working capital
needs (including to replace or provide credit support for any existing letters
of credit), general corporate purposes and certain costs in connection with the
Transactions.

(b) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. No Credit Party is engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of the Parent Borrower or of the Parent
Borrower and its consolidated Restricted Subsidiaries that are subject to any
“arrangement” (as such term is used in Section 221.2(g) of such Regulation U)
hereunder be represented by Margin Stock.

Section 5.07 Financial Statements.

(a) The Parent Borrower has furnished to the Administrative Agent (i) the
audited consolidated balance sheets of Parent Borrower and its Subsidiaries for
the fiscal year ended December 31, 2012 and the related audited consolidated
statements of income, shareholders’ equity, and cash flows of the Parent
Borrower and its Subsidiaries for such fiscal year and (ii) the unaudited
consolidated balance sheet, and the related statements of income and of cash
flows, of the Parent Borrower and its Subsidiaries for each fiscal quarter ended
after March 31, 2013. Except as described therein, all such financial statements
have been prepared in accordance with GAAP, consistently applied, and fairly
present the financial position in all material respects of Parent Borrower and
its Subsidiaries on a consolidated basis as of the respective dates indicated
and the consolidated results of their operations and cash flows for the
respective periods indicated, subject in the case of any such financial
statements that are unaudited, to audit adjustments.

(b) The pro forma financial statements delivered prior to the Closing Date have
been prepared in good faith, based on assumptions believed to be by the Parent
Borrower to be reasonable when as of the date of delivery thereof, and present
fairly in all material respects on a pro forma basis the estimated financial
position of the Parent Borrower and its Subsidiaries as of the date thereof.

Section 5.08 Solvency. As of the Closing Date, after giving effect to the
consummation of the Transactions, including the making of any Loans on the
Closing Date, (a) the fair value of the properties (for avoidance of doubt,
calculated to include goodwill and other intangibles) of Parent Borrower and its
Restricted Subsidiaries, on a consolidated basis, is greater than the total
amount of liabilities, including contingent liabilities of Parent Borrower and
its Restricted

 

-107-



--------------------------------------------------------------------------------

Subsidiaries, on a consolidated basis, (b) the present fair saleable value of
the assets of Parent Borrower and its Restricted Subsidiaries, on a consolidated
basis, is not less than the amount that will be required to pay the probable
liability of Parent Borrower and its Restricted Subsidiaries on their debts as
they become absolute and matured, (c) Parent Borrower and its Restricted
Subsidiaries, on a consolidated basis, do not intend to, and do not believe that
they will, incur debts or liabilities beyond their ability to pay such debts and
liabilities as they mature and (d) Parent Borrower and its Restricted
Subsidiaries, on a consolidated basis, are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
Parent Borrower and its Restricted Subsidiaries’ property, on a consolidated
basis, would constitute unreasonably small capital. For purposes of the
representations set forth in this Section 5.08, the amount of contingent
liabilities shall be computed as the amount that, in the light of all the facts
and circumstances existing as of the date such representation is made or deemed
to be made, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the, criteria for accrual pursuant to Financial Accounting Standards Board
Statement No. 5).

Section 5.09 No Material Adverse Effect. Since December 31, 2012, there has been
no Material Adverse Effect.

Section 5.10 Payment of Taxes. Except as would not reasonably be expected to
result in a Material Adverse Effect, the Parent Borrower and its Restricted
Subsidiaries have timely filed all federal, state, provincial, territorial,
foreign and other tax returns and reports required to be filed under applicable
law, and have timely paid all federal, state, foreign and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate actions diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. None
of the Parent Borrower or any of its Restricted Subsidiaries are subject to a
tax audit or have received notice of a proposed tax adjustment that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.11 Ownership of Property. Except as would not reasonably be expected
to have a Material Adverse Effect, each Credit Party has good, recordable and
marketable title, in the case of Real Property (other than Leaseholds), and good
title (or valid Leaseholds, in the case of any leased property), in the case of
all other property, to all of its properties and assets necessary in the
ordinary conduct of its business, free and clear of Liens other than Permitted
Liens. The properties (and interests in properties) owned by the Credit Parties,
taken as a whole, are sufficient, in the judgment of the Credit Parties, for
conducting the businesses of the Credit Parties and their Restricted
Subsidiaries. Schedule 5.11 sets forth a complete list of Real Property (other
than Leaseholds) owned by the Credit Parties on the Closing Date, showing, as of
the Closing Date, the street address, county or other relevant jurisdiction,
state and record owner.

Section 5.12 Environmental Matters. Each Credit Party and each of their
Restricted Subsidiaries is in material compliance with all applicable
Environmental Laws, except to the extent that any such failure to comply
(together with any resulting penalties, fines or forfeitures) would not
reasonably be expected to have a Material Adverse Effect. All material licenses,
permits, registrations or approvals required for the conduct of the business of
each Credit Party and each of their Restricted Subsidiaries under any
Environmental Law have been secured and each Credit Party and each of their
Restricted Subsidiaries is in material compliance therewith, except for such
licenses, permits, registrations or approvals the failure to secure or to comply
therewith would not reasonably be expected to have a Material Adverse Effect.
With respect to any Environmental Law, no Credit Party or any of its Restricted
Subsidiaries has received written notice, or otherwise knows, that it is in
material noncompliance with, breach of or default under any applicable writ,
order, judgment, injunction, or decree (a) to which such Credit Party or such
Restricted Subsidiary is a party or (b) that would affect the ability of such
Credit Party or Restricted Subsidiary to conduct its business or operate any
Real Property and no Credit Party knows of any event that has occurred and is
continuing that, with the passage of time, the giving notice of, or both, would
constitute noncompliance, breach of or default thereunder, except in each such
case, such noncompliance, breaches or defaults as would not reasonably be
expected to have a Material Adverse Effect. There are no material Environmental
Claims pending or, to the knowledge of any Authorized Officer of the Parent
Borrower, threatened wherein an unfavorable decision, ruling or finding would
reasonably be expected to have a Material Adverse Effect. To the knowledge of
any Authorized Officer of Parent Borrower, there are no facts, circumstances,
conditions or occurrences on any Real Property now or at any time owned, leased
or operated by the Credit

 

-108-



--------------------------------------------------------------------------------

Parties or their Restricted Subsidiaries or on any property adjacent to any such
Real Property, to which any Credit Party or any such Restricted Subsidiary has
received written notice, that could reasonably be expected: (i) to form the
basis of a material Environmental Claim against any Credit Party or any of its
Restricted Subsidiaries or any Real Property of a Credit Party or any of its
Restricted Subsidiaries; or (ii) to cause such Real Property to be subject to
any material restrictions on the ownership, occupancy, use or transferability of
such Real Property under any Environmental Law, except in each such case, such
Environmental Claims or restrictions that would not reasonably be expected to
have a Material Adverse Effect. (b) Hazardous Materials have not at any time
been (i) generated, used, treated or stored on, or transported to or from, any
Real Property of any Credit Party or any of its Restricted Subsidiaries, or
(ii) released on any such currently owned or operated Real Property, in each
case where such occurrence or event is not in compliance with, or would give
rise to liability under, Environmental Laws and would reasonably be expected to
have a Material Adverse Effect.

Section 5.13 Compliance with ERISA. Except as would not reasonably be expected
to have a Material Adverse Effect, individually or in the aggregate, no ERISA
Event has occurred or is reasonably expected to occur. Except as would not
reasonably be expected to have a Material Adverse Effect, the Credit Parties,
their Restricted Subsidiaries and each ERISA Affiliate (i) has satisfied all
contribution obligations in respect of each Multi-Employer Plan and each
Multiple Employer Plan, (ii) is in compliance with all other applicable
provisions of ERISA and the Code with respect to each Single-Employer Plan and
each Multiple Employer Plan, and (iii) has not incurred any liability under
Title IV of ERISA to the PBGC with respect to any Single-Employer Plan, any
Multi-Employer Plan, any Multiple Employer Plan, or any trust established
thereunder. The excess in the present value of all benefit liabilities under
each Single-Employer Plan (based on those assumptions used to fund such
Single-Employer Plan), as of the last annual valuation date applicable thereto,
over the fair market value of the assets of such Single-Employer Plan could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

Section 5.14 Intellectual Property. Except as would not reasonably be expected
to have a Material Adverse Effect, each Credit Party and each of its Restricted
Subsidiaries owns or has the right to use all Intellectual Property and other
rights related thereto necessary for the present conduct of its business, and
operates its respective business without any known infringement, violation or
conflict with the Intellectual Property rights of others.

Section 5.15 Investment Company Act. No Credit Party nor any of its Restricted
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940.

Section 5.16 Security Interests. Once executed and delivered, each of the
Security Documents creates, as security for the Obligations, a legal, valid and
enforceable, and upon making the filings and recordings referenced in the next
sentence and taking the other perfection steps required by the applicable
Security Documents, perfected security interest in and Lien on all of the
Collateral, in favor of the Collateral Agent for the benefit of the Secured
Creditors, superior to and prior to the rights of all third

 

-109-



--------------------------------------------------------------------------------

persons and subject to no other Liens, except that the Collateral under the
Security Documents may be subject to Permitted Liens. No filings or recordings
are required in order to perfect the security interests created under any
Security Document except for filing of the UCC financing statements specified in
Section I.I of the Perfection Certificate in the offices specified in such
section and any other filings or recordings required in connection with any such
Security Document that shall have been made, or for which satisfactory
arrangements have been made, upon or prior to the execution and delivery
thereof.

Section 5.17 Disclosure.

(a) The written information (other than the financial projections, forward
looking statements, and information of a general economic or industry specific
nature) that has been made available on or prior to the Closing Date to the
Administrative Agent or any Lender by or on behalf of any Credit Party in
connection with the Transactions, when taken as a whole, does not, to the
knowledge of the Parent Borrower, when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements are made (giving effect to all
supplements and updates thereto prior to the Closing Date).

(b) The financial projections that have been made available by the Parent
Borrower on or prior to the Closing Date to the Administrative Agent in
connection with the Transactions have been prepared in good faith based upon
assumptions, when taken as a whole, that are believed by the Parent Borrower at
the time made available to the Administrative Agent to be reasonable (giving
effect to all supplements and updates thereto prior to the Closing Date), it
being understood and acknowledged that the financial projections are as to
future events and are not to be viewed as facts, and the financial projections
are subject to significant uncertainties and contingencies, many of which are
beyond each Credit Party’s control, that no assurances can be given that any
particular financial projections will be realized and that actual results during
the period or periods covered by any such financial projections may differ
significantly from the actual results and such differences may be material.

Section 5.18 Subsidiaries. As of the Closing Date, Schedule 5.18 sets forth a
true, complete and accurate description of the equity capital structure of
Parent Borrower and each of its Subsidiaries showing, for each such Person,
accurate ownership percentages of the equity holders of record and accompanied
by a statement of authorized and issued Capital Stock for each such Person.

Section 5.19 OFAC and PATRIOT Act No Credit Party or any of its Restricted
Subsidiaries, and, to the knowledge of the Credit Parties and their Authorized
Officers, no officer, director or employee of any Credit Party or any of its
Restricted Subsidiaries, appears on the Specially Designated Nationals and
Blocked Persons List published by the Office of Foreign Assets Control (“OFAC”),
or is otherwise a person with which any U.S. person is prohibited from dealing
under the laws of the United States, unless authorized by OFAC, no Credit Party
or any of its Restricted Subsidiaries does business or conducts any transactions
with the governments of, or persons within, any country under economic sanctions
administered and enforced by OFAC. No Credit Parties or any of their Restricted
Subsidiaries will directly or indirectly use the proceeds from the Agreement, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person to fund any activities of or business with
any person that, at the time of such funding, is the subject of economic
sanctions administered or enforced by OFAC, or is in any country or territory
that, at the time of such funding or facilitation, is the subject of economic
sanctions administered or enforced by OFAC. Except as would not reasonably be
expected to have a Material Adverse Effect, no Credit Party nor any of its
Restricted Subsidiaries is in violation of Executive Order No. 13224 or the
Patriot Act.

 

-110-



--------------------------------------------------------------------------------

Section 5.20 Foreign Corrupt Practices Act. No Credit Party or any of its
Restricted Subsidiaries, and, to the knowledge of the Credit Parties and their
Authorized Officers, no officer, director or employee of any Credit Party or any
of its Restricted Subsidiaries, has used any of the proceeds of the Revolving
Loans made on the Closing Date (i) for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, (ii) to
make any direct or indirect unlawful payment to any government official or
employee from corporate funds, (iii) to violate any provision of the U.S.
Foreign Corrupt Practices Act of 1977 or similar law of a jurisdiction in which
the Parent Borrower or any of the Restricted Subsidiaries conduct their business
and to which they are lawfully subject or (iv) to make any unlawful bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

Section 5.21 Borrowing Base Calculation. As of the date of any Borrowing Base
Certificate, (a) all Receivables included in the calculation of Eligible
Receivables, Eligible Credit Card Receivables, Eligible Unbilled Receivables or
Eligible Billings on such Borrowing Base Certificate satisfy the applicable
requirements included in the definitions of “Eligible Receivable,” Eligible
Credit Card Receivables,” “Eligible Unbilled Receivables,” or Eligible Billings,
as applicable and (b) all Inventory included in the calculation of Eligible
Inventory on such Borrowing Base Certificate satisfies the applicable
requirements of an “Eligible Inventory,” “Eligible Letter of Credit Inventory”
or “Eligible In-Transit Inventory” as applicable, except, in the case of clauses
(a) and (b), where the failure to satisfy such requirements is not materially
adverse to the interests of the Lenders.

ARTICLE VI.

AFFIRMATIVE COVENANTS

Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter until such time as the Commitments have been terminated and the
Loans, together with interest, Fees and all other Obligations (other than those
relating to any Designated Hedge Agreement, cash management obligations
constituting Obligations and indemnification and other contingent obligations
for which no demand has been made and obligations in respect of Letters of
Credit that have been Cash Collateralized) incurred hereunder and under the
other Loan Documents, have been paid in full, as follows:

Section 6.01 Reporting Requirements. The Parent Borrower will furnish to the
Administrative Agent for delivery to each Lender:

(a) Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Parent Borrower, the audited consolidated balance sheets of the
Parent Borrower and its consolidated Subsidiaries as at the end of such fiscal
year and the related consolidated statements of income, of stockholders’ equity
and of cash flows for such fiscal year, in each case, setting forth comparative
figures for the preceding fiscal year, prepared in accordance with GAAP and
accompanied by the opinion with respect to such consolidated financial
statements of an independent registered public accounting firm of nationally
recognized standing selected by the Parent Borrower, which opinion shall be
unqualified as to “going concern” or scope of audit.

(b) Quarterly Financial Statements. Within 45 days after the close of each of
the subsequently occurring first three quarterly accounting periods in each
fiscal year of the Parent Borrower, the unaudited consolidated and consolidating
balance sheets of the Parent Borrower and its consolidated Subsidiaries as at
the end of such quarterly period and the related unaudited consolidated and
consolidating statements of income and of cash flows for such quarterly period
and/or for the fiscal year to date, and setting forth, in the case of such
unaudited consolidated statements of income and of cash flows, comparative
figures for the related periods in the prior fiscal year all in reasonable
detail and prepared in accordance with GAAP, subject to changes resulting from
normal year-end audit adjustments and the absence of footnotes.

 

-111-



--------------------------------------------------------------------------------

(c) Officer’s Compliance Certificates. Within five (5) Business Days after the
required date of delivery of the financial statements provided for in
subsections (a) and (b) above (or such other date as specified in this
Section 6.01(c)), (x) a certificate (a “Compliance Certificate”), substantially
in the form of Exhibit E, signed by a Financial Officer and including: (A) the
calculations required to establish whether the Parent Borrower and its
Restricted Subsidiaries were in compliance with the provisions of Section 7.06,
if applicable, as at the end of such fiscal year or quarter; provided that such
calculations shall be delivered within five (5) Business Days after the date on
which notice has been provided by the Administrative Agent to the Parent
Borrower of the occurrence of a Liquidity Event, (B) in connection with the
financial statements provided for pursuant to Section 6.01(a), a report setting
forth the information required by Sections IA and B of the Perfection
Certificate describing the legal name and the jurisdiction of formation of each
Credit Party and the location of the chief executive office of each Credit Party
or confirming that there has been no change in such information since the later
of the Closing Date or the date of the last such report and (C) a list of each
Subsidiary of the Parent Borrower that identifies each Subsidiary as a
Restricted Subsidiary or an Unrestricted Subsidiary as of the date of delivery
of such Compliance Certificate or confirmation that there has been no change in
such information since the later of the Closing Date or the date of the last
such list and (y) to the extent for such fiscal period the Parent Borrower is
not a public reporting company, or management discussion and analysis is not
publicly available, a management discussion and analysis with respect to the
financial information, including a comparison to and variances from the
applicable prior period or periods.

(d) Budgets. Within 90 days after the close of each fiscal year of the Parent
Borrower, a consolidated budget for the fiscal year immediately succeeding such
fiscal year in reasonable detail for each of the four fiscal quarters of such
fiscal year, setting forth a forecasted balance sheet, income statement,
operating cash flows and capital expenditures of the Parent Borrower and its
Restricted Subsidiaries for the period covered thereby, and the principal
assumptions upon which such budget is based (including a description of any
material change in accounting policies from the previous fiscal year); provided
that, for the avoidance of doubt, the first such budget required to be delivered
pursuant to this Section 6.01(d) shall be in respect of the fiscal year of the
Parent Borrower ending December 31, 2014.

(e) Notices.

(i) Promptly, and in any event within five (5) Business Days, after any
Authorized Officer obtains knowledge thereof, notice of the occurrence of any
event that constitutes a Default or Event of Default, which notice shall specify
the nature thereof, the period of existence thereof and what action the Parent
Borrower proposes to take with respect thereto.

(ii) Promptly, and in any event within ten (10) Business Days, after any
Authorized Officer obtains knowledge thereof, notice of the commencement of, or
any other material development concerning any litigation, governmental or
regulatory proceeding (including under Environmental Law) or labor matter
(including any ERISA Event) pending or, to the knowledge of any Authorized
Officer, threatened in writing, against any Credit Party or any Subsidiary, in
each case if the same would reasonably be expected to have a Material Adverse
Effect.

 

-112-



--------------------------------------------------------------------------------

(f) Borrowing Base Certificate. As soon as available but in any event on or
prior to the twenty-fifth day of each calendar month (or, in the case of the
calendar month ended May 31, 2013, on or prior to June 30, 2013, and, in the
case of the calendar month ending June 30, 2013, on or prior to July 31, 2013),
a Borrowing Base Certificate as of the close of business on the last day of the
immediately preceding calendar month, together with such supporting information
in connection therewith as described in clause (g) below; provided that the
Parent Borrower may elect to deliver the Borrowing Base Certificate on a more
frequent basis but if such election is exercised, it must be continued until the
date that is 60 days after the date of such election; provided, further, that,
during the continuance of a Liquidity Event or during the continuation of a
Specified Covenant Event of Default, the Parent Borrower shall deliver a
Borrowing Base Certificate and such supporting information more frequently as
requested by the Administrative Agent but in any event no more frequently than
weekly;

(g) Additional Collateral Information. Concurrently with the delivery of the
Borrowing Base Certificates pursuant to Section 6.01(f) above, deliver to the
Administrative Agent (x) a schedule of Inventory as of the last day of the
immediately preceding month or week, as applicable, of the Borrowers, itemizing
and describing the kind, type and quantity of Inventory, the applicable
Borrowers’ Cost thereof and the location thereof, (y) a schedule of Receivables
which (i) shall be as of the last day of the immediately preceding month or
week, as applicable, (ii) shall be reconciled to the Borrowing Base Certificates
as of such last day, and (iii) shall set forth a detailed aged trial balance of
all of the Borrowers’ then existing Receivables, specifying the names and the
balance due for each Account Debtor obligated on any Receivable so listed and
(z) a reasonably detailed calculation of Eligible Inventory, Eligible
Receivables, Eligible Credit Card Receivables, Eligible Billings and Eligible
Unbilled Receivables and the Value of Inventory;

(h) Other Information. Promptly upon the reasonable request therefor, such other
information or documents (financial or otherwise (including related to
insurance)) relating to any Credit Party or any Subsidiary as the Administrative
Agent or any Lender (through the Administrative Agent) may reasonably request
from time to time in good faith (excluding (i) information subject to
attorney-client privilege, (ii) information the subject of binding
confidentiality agreements entered into in good faith, and (iii) any information
relating to any investigation by any Governmental Authority to the extent
(A) such information is identifiable to a particular individual and the Parent
Borrower in good faith determines such information should remain confidential or
(B) the information requested is not factual in nature).

The Section 6.01 Financials may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Parent
Borrower posts such documents on the Parent Borrower’s website on the Internet;
or (ii) on which such documents are made available by the Parent Borrower to the
Administrative Agent for posting on the Parent Borrower’s behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent). Notwithstanding
anything to the contrary herein, it is agreed that the furnishing of the Parent
Borrower’s notification to the Administrative Agent of the Parent Borrower’s
having filed with the SEC (a) an annual report on Form 10-K for such year will
satisfy the Parent Borrower’s obligation under Section 6.01(a) with respect to
such year and (b) a quarterly report on Form 10-Q for such quarter will satisfy
the Parent Borrower’s obligation under Section 6.01(b) with respect to such
quarter. Each Lender shall be solely responsible for timely accessing posted
documents or requesting delivery of paper copies of such documents from the
Administrative Agent and maintaining its copies of such documents.

 

-113-



--------------------------------------------------------------------------------

Section 6.02 Inspection Rights; Appraisals; Field Examinations. The Parent
Borrower and its Restricted Subsidiaries will:

(a) Except as may be limited by clause (b) of this Section 6.02, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof (other than the
corporate board records of the Borrowers and any Subsidiaries thereof) or
abstracts therefrom and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants (subject to such
accountants’ customary policies and procedures), all at the reasonable expense
of the Borrowers and at such reasonable times during normal business hours and
as often as may be reasonably desired, upon reasonable advance notice to the
Parent Borrower; provided that, excluding any such visits and inspections during
the continuation of an Event of Default, only the Administrative Agent on behalf
of the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.02 and the Administrative Agent shall not exercise such
rights more often than two (2) times during any consecutive four fiscal quarter
period absent the existence of an Event of Default and only one (1) such time
shall be at the Borrowers’ expense; provided, further, that when an Event of
Default is continuing, the Administrative Agent may do any of the foregoing at
the expense of the Borrowers at any time during normal business hours and upon
at least 24 hours’ notice. Such representatives and independent contractors
shall use commercially reasonable efforts to avoid interruption of the normal
business operations of the Borrower and its Subsidiaries. Except as may be
limited by clause (b) of this Section 6.02, the Administrative Agent and the
Lenders shall give the Parent Borrower the opportunity to participate in any
discussions with the Parent Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.02, none of the
Parent Borrower or any of the Restricted Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work product.

(b) At reasonable times during normal business hours and upon reasonable prior
notice that the Administrative Agent requests, independently of or in connection
with the visits and inspections provided for in clause (a) above, (x) grant
access to the Administrative Agent (including employees of the Administrative
Agent or any consultants, accountants, lawyers and appraisers retained by the
Administrative Agent) to such Borrowers’ books, records, accounts and Inventory
so that the Administrative Agent or an appraiser retained by the Administrative
Agent may conduct an Inventory appraisal and (y) the Administrative Agent may
conduct (or engage third parties to conduct) such field examinations,
verifications and evaluations as the Administrative Agent may deem necessary or
appropriate; provided that the Borrowers shall only be required to permit, if at
the commencement of any such Collateral Review:

(i) Excess Availability is greater than $30,625,000, collectively two Collateral
Reviews per annum, such Collateral Reviews to be at the Borrowers’ expense;

(ii) Excess Availability is greater than $17,500,000, but less than or equal to
$30,625,000, collectively three Collateral Reviews per annum, such Collateral
Reviews to be at the Borrowers’ expense;

(iii) Excess Availability is less than or equal to $17,500,000, as many
Collateral Reviews per annum as the Administrative Agent may reasonably request,
such Collateral Reviews to be at the Borrowers’ expense; and

 

-114-



--------------------------------------------------------------------------------

(iv) notwithstanding the foregoing to the contrary, at any time after the
occurrence and during the continuation of a Specified Covenant Event of Default,
as many Collateral Reviews per annum as the Administrative Agent may reasonably
request, such Collateral Reviews to be at the Borrowers’ expense.

(v) The Administrative Agent shall provide the Parent Borrower with a reasonably
detailed accounting of all such expenses payable by the Borrowers.

(c) The Credit Parties acknowledge that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain Reports pertaining to the Credit Parties’ assets for internal use by the
Administrative Agent and the Lenders, subject to the provisions of Section 11.15
hereof.

Section 6.03 Insurance. The Parent Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain insurance coverage (i) by such insurers and
in such forms and amounts and against such risks as are generally consistent
with the insurance coverage maintained by the Parent Borrower and its Restricted
Subsidiaries as of the Closing Date (after giving effect to any self-insurance)
or (ii) as is customary, reasonable and prudent as determined by the Parent
Borrower in light of the size and nature of its business as of any date after
the Closing Date (after giving effect to any self-insurance) including, but not
limited to, flood insurance with respect to any Flood Hazard Property that is
located in a community that participates in the National Flood Program, in each
case in compliance in all material respects with any applicable regulations of
the FRB, subject to Section 6.10(a)(F) below, and replacement value casualty
insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Subject to
Section 6.14, Parent Borrower shall use commercially reasonable efforts to
(i) have such insurance endorsed to the Administrative Agent’s and/or Collateral
Agent’s satisfaction for the benefit of the Collateral Agent by naming the
Collateral Agent as loss payee for the benefit of the Secured Creditors (with
respect to Collateral) or, to the extent not prohibited by applicable law, as an
additional insured, (ii) in the case of any such certificates or endorsements in
favor of the Collateral Agent, deliver to or deposit with the Collateral Agent
and (iii) keep effective such insurance and such endorsements in favor of the
Collateral Agent.

Section 6.04 Payment of Taxes and Government Obligations. Except as would not
reasonably be expected to have a Material Adverse Effect, each of the Parent
Borrower and the Restricted Subsidiaries will file all tax returns, and pay and
discharge all taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits, or upon any properties belonging to it, prior
to the date on which penalties attach thereto, and all lawful claims that, if
unpaid, might become a Lien (other than a Permitted Lien) or charge upon any
properties of the Parent Borrower or any of its Restricted Subsidiaries;
provided, however, that neither the Parent Borrower nor any of its Restricted
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith, as reasonably determined by
management of the Parent Borrower, and by proper proceedings if (i) it has
maintained adequate reserves with respect thereto in accordance with GAAP and
(ii) in the case of a tax or claim that has or may become a Lien that is not a
Permitted Lien against any of the Collateral, such proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such tax or
claim.

Section 6.05 Preservation of Existence. (a) The Parent Borrower will, and,
except as would not reasonably be expected to have a Material Adverse Effect,
will cause each of its Restricted Subsidiaries to, do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence and (b) except as would not reasonably be expected to have a Material
Adverse Effect,

 

-115-



--------------------------------------------------------------------------------

the Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
do or cause to be done all things necessary to preserve and keep in full force
and effect its rights and authority, qualification, franchises, licenses and
permits; provided, however, that nothing in this Section 6.05 shall be deemed to
prohibit any transaction permitted by Section 7.01.

Section 6.06 Maintenance of Property. Except as would not reasonably be expected
to have a Material Adverse Effect, the Parent Borrower will, and will cause each
of its Restricted Subsidiaries to, ensure that its material properties and
equipment used or useful in its business in whomsoever’s possession they may be,
are kept in reasonably good repair, working order and condition, normal wear and
tear excepted, and that from time to time there are made in such properties and
equipment all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto, in each case, to the extent and
in the manner customary for companies in similar businesses.

Section 6.07 Compliance with Laws, etc. Except as would not reasonably be
expected to have a Material Adverse Effect, the Parent Borrower will, and will
cause each of its Restricted Subsidiaries to, comply with all applicable
statutes (including ERISA), regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities in respect of the conduct
of its business and the ownership of its property.

Section 6.08 Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.07:

(a) Except as would not reasonably be expected to have a Material Adverse
Effect, the Parent Borrower will, and will cause each of its Restricted
Subsidiaries to: (i) comply with all applicable Environmental Laws; (ii) obtain
and renew, in a timely manner, all permits required under any applicable
Environmental Laws for the conduct of its businesses; and (iii) complete any
investigation, study, sampling and testing, to the extent such actions are
required under any applicable Environmental Laws.

(b) Except as would not reasonably be expected to have a Material Adverse
Effect, the Parent Borrower will, and will cause each of its Restricted
Subsidiaries to, keep or cause to be kept, all such Real Property free and clear
of any Liens (other than those not arising from the actions of the Parent
Borrower or its Subsidiaries) imposed pursuant to such Environmental Laws other
than Permitted Liens.

(c) Neither the Parent Borrower nor any of its Restricted Subsidiaries will
generate, use, store, release or dispose of, or permit the generation, use,
treatment, storage, release or disposal of, Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by the Credit Parties or any
of their Subsidiaries or transport or permit the transportation of Hazardous
Materials to or from any such Real Property other than in compliance with
applicable Environmental Laws and in the ordinary course of business, other than
any noncompliance that would not reasonably be expected to have a Material
Adverse Effect.

(d) If required to do so under any applicable order of any Governmental
Authority, the Parent Borrower will undertake, and cause each of its
Subsidiaries to, undertake any clean up, removal, remedial or other action
necessary to remove and clean up any Hazardous Materials from any Real Property
owned, leased or operated by the Parent Borrower or any of its Restricted
Subsidiaries, in each case, in accordance with, in all material respects, the
requirements of all applicable Environmental Laws and in accordance with lawful
orders of Governmental Authorities, except to the extent that the Parent
Borrower or such Restricted Subsidiary is contesting such order in good faith
and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP, and the outcome of such proceedings
would not reasonably be expected to have a Material Adverse Effect.

 

-116-



--------------------------------------------------------------------------------

Section 6.09 Certain Subsidiaries to Join in Guaranty. In the event that at any
time after the Closing Date, any Credit Party acquires, creates or has any
Subsidiary that is not an Excluded Subsidiary and is not already a party to the
Guaranty, such Credit Party will promptly, but in any event within forty-five
(45) days or such longer period as the Administrative Agent may agree, (a) cause
such Subsidiary to deliver to the Administrative Agent, in sufficient quantities
for the Lenders, (i) a guaranty supplement, substantially in the form attached
as Exhibit I to the Guaranty, duly executed by such Subsidiary, pursuant to
which such Subsidiary joins in the Guaranty as a guarantor thereunder,
(ii) resolutions of the board of directors or equivalent governing body of such
Subsidiary, certified by an Authorized Officer of such Subsidiary, as duly
adopted and in full force and effect, authorizing the execution and delivery of
such joinder supplement and the other Loan Documents to which such Subsidiary is
or will be a party, together with such other corporate documentation as the
Administrative Agent shall reasonably request, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and (iii) all such
documents, instruments, agreements, and certificates as are similar to those
described in Section 6.10 and (b) deliver to the Collateral Agent all
certificates, if any, representing the Capital Stock of such Subsidiary, and
other instruments, in each case required to be delivered by such Credit Party
pursuant to the terms of the applicable Security Document, together with
appropriate instruments of transfer duly executed in blank. Any Restricted
Subsidiary that becomes a Guarantor and owns assets eligible to be included in
the Borrowing Base may be added as an additional Borrower hereunder in
accordance with the terms hereof.

Section 6.10 Additional Security; Real Estate Matters; Further Assurances.

(a) Additional Security. If any Credit Party acquires, owns or holds an interest
in any fee-owned Real Property not constituting Excluded Real Property or
Excluded Collateral, the Parent Borrower will promptly (and in any event within
forty-five (45) days of the acquisition thereof (or such longer period as the
Administrative Agent may agree)) notify the Administrative Agent in writing of
such event, identifying the property or interests in question, and, the Credit
Party will, or will cause such Subsidiary to, within ninety (90) days or such
longer period as the Administrative Agent may reasonably agree, (i) deliver to
the Administrative Agent and/or the Collateral Agent, in each case in form and
substance reasonably satisfactory to the Collateral Agent:

(A) a Mortgage encumbering such fee-owned Real Property, in favor of the
Collateral Agent, for the benefit of the Secured Creditors, duly executed and
acknowledged by each Credit Party that is the owner of such fee-owned Real
Property, and otherwise in proper form for recording in all appropriate places
in all applicable jurisdictions where such fee-owned Real Property is located,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under applicable Laws, and such financing statements and any other instruments
necessary to grant a mortgage Lien under the laws of any applicable
jurisdiction;

(B) with respect to such fee-owned Real Property, the Parent Borrower and its
Restricted Subsidiaries shall use commercially reasonable efforts to obtain such
consents, approvals, amendments, supplements, estoppels, tenant subordination
agreements or other instruments as shall reasonably be requested and deemed
necessary by the Collateral Agent in order for the owner or holder of the fee
interest such fee-owned Real Property to grant the Lien contemplated by the
Mortgage with respect to such fee-owned Real Property;

 

-117-



--------------------------------------------------------------------------------

(C) an opinion of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) in the state in which such fee-owned Real Property is located
with respect to the enforceability of the form of Mortgage to be recorded in
such state and such other matters as Collateral Agent may reasonably request;

(D) (x) ALTA mortgagee title insurance policies or unconditional signed
commitments therefor issued by one or more title companies reasonably
satisfactory to Collateral Agent with respect to such fee-owned Real Property,
and supplemented by such endorsements as shall be reasonably requested by the
Collateral Agent, (each, a “Title Policy”), in amounts not less than the fair
market value (determined as of the date of such acquisition) of such fee-owned
Real Property, together with a title report issued by a title company with
respect thereto, dated not more than sixty (60) days prior to the date of
acquisition and copies of all recorded documents listed as exceptions to title
or otherwise referred to therein and (y) evidence reasonably satisfactory to
Collateral Agent that such Credit Party has paid to the title company or to the
appropriate Governmental Authorities all expenses and premiums of the title
company and all other sums required in connection with the issuance of each
Title Policy and all recording and stamp taxes (including mortgage recording and
intangible taxes) payable in connection with recording the Mortgage for such
fee-owned Real Property in the appropriate real estate records;

(E) (x) a survey of such fee-owned Real Property complying in all respects with
the minimum detail requirements of the American Land Title Association as such
requirements are in effect on the date of preparation of such survey, certified
to Collateral Agent and dated not more than sixty (60) days prior to the date of
acquisition (“Survey”); or (y) an affidavit of no-change in form and substance
reasonably acceptable to the issuer of the Title Policy to delete the standard
survey exceptions and to issue endorsements to the same extent as such
exceptions could have been deleted and such endorsements issued had a Survey
been provided; and

(F) (x) a completed Flood Certificate with respect to such fee-owned Real
Property, which Flood Certificate shall (1) be addressed to the Collateral Agent
and (2) otherwise comply with the Flood Program; (y) if the Flood Certificate
states that such fee-owned Real Property is located in a Flood Zone, the Credit
Party’s written acknowledgment of receipt of written notification from the
Collateral Agent (1) as to the existence of such fee-owned Real Property and
(2) as to whether the community in which such fee-owned Real Property is located
is participating in the Flood Program; and (z) if Real Property encumbered by
any Mortgage is located in a Flood Zone and is located in a community that
participates in the Flood Program, evidence that the Credit Party has obtained a
policy of flood insurance that is on terms satisfactory to the Administrative
Agent;

(ii) take whatever action the Administrative Agent and/or Collateral Agent
reasonably requests with respect to such fee-owned Real Property (including the
recording of the Mortgage, the filing of UCC financing statements or equivalents
thereof in any jurisdiction (including UCC fixture financing statements), the
giving of notices and the endorsement of notices on title documents) that may be
necessary or advisable in the opinion of the Administrative Agent and/or
Collateral Agent to vest in the Collateral Agent (or in any representative of
the Collateral Agent designated by it) valid, perfected and enforceable Liens on
such property (excluding, for the avoidance of doubt, any

 

-118-



--------------------------------------------------------------------------------

Excluded Collateral). Furthermore, the Parent Borrower or such other Credit
Party shall cause to be delivered to the Administrative Agent and the Collateral
Agent such corporate resolutions, a counterpart to the Intercompany Note and
other related documents as may reasonably be requested by the Administrative
Agent and/or Collateral Agent in connection with the execution, delivery and
recording of any such Additional Security Document or joinder, all of which
documents shall be in form and substance reasonably satisfactory to the
Administrative Agent and/or Collateral Agent.

(b) Foreign Subsidiaries. Notwithstanding anything in subsection (a) above or
elsewhere in this Agreement to the contrary, no Credit Party shall be required
to (i) pledge (or cause to be pledged) more than 65% of the Capital Stock
designated as having Voting Power and 100% of the Capital Stock designated as
having non-Voting Power in any Excluded Subsidiary that is an Excluded CFC or
FSHCO, (ii) pledge (or cause to be pledged) any Capital Stock in any Subsidiary
that is not a first tier Subsidiary of such Credit Party, or (iii) cause a
Subsidiary that is an Excluded CFC or a FSHCO to join in the Guaranty or to
become a party to any Security Document. Notwithstanding anything herein to the
contrary, the parties hereby agree that (a) no Credit Party shall be required to
enter into or obtain any landlord, bailee or warehouseman waivers, consents or
other letters, and (b) no security documents governed by the laws of any
jurisdiction other than the United States (or any State thereof or the District
of Columbia) shall be required.

(c) [Reserved.]

(d) Further Assurances. The Credit Parties will, at the expense of the Parent
Borrower, make, execute, endorse, acknowledge, file and/or deliver, or cause to
be made, executed, endorsed, acknowledged, filed or delivered to the
Administrative Agent and/or Collateral Agent and thereafter register or record,
or cause to be registered or recorded, from time to time such conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
and other assurances or instruments and take such further steps relating to the
Collateral covered by any of the Security Documents as the Administrative Agent
and/or Collateral Agent may reasonably require; provided that such further steps
shall not be inconsistent with the foregoing limitations of this Section 6.10.
If at any time the Administrative Agent and/or Collateral Agent determines,
based on applicable law, that all applicable taxes (including mortgage recording
taxes or similar charges) were not paid in connection with the recordation of
any Mortgage, the Parent Borrower shall promptly pay the same upon demand.

Section 6.11 Use of Proceeds. Following the Closing Date, the Parent Borrower
will use the proceeds of the Initial Revolving Facility and LC Issuances (i) to
provide working capital to the Parent Borrower and its Subsidiaries (including
to replace or provide credit support for any existing letters of credit),
(ii) to provide funds for other general corporate purposes of the Parent
Borrower and its Subsidiaries (including Permitted Acquisitions), (iii) to fund
certain fees and expenses relating thereto and (iv) to finance the Transactions
and any other transaction not prohibited hereby.

Section 6.12 Change in Business. The Parent Borrower and its Restricted
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by them on the Closing Date and other business activities which are extensions
thereof or otherwise incidental, reasonably related or ancillary to any of the
foregoing; provided that for the avoidance of doubt, nothing in this paragraph
shall prohibit the Parent Borrower and its Restricted Subsidiaries from
completing any Permitted Acquisition or other Investment permitted by the
Agreement to the extent an Authorized Officer determines (which determination
shall be conclusive) in good faith that such Permitted Acquisition or other
Investment is incidental, reasonably related or ancillary to the business, taken
as a whole, on the Closing Date.

 

-119-



--------------------------------------------------------------------------------

Section 6.13 Designation of Subsidiaries. The Parent Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that immediately
after such designation, no Default or Event of Default shall have occurred and
be continuing. The designation of any Subsidiary as an Unrestricted Subsidiary
shall constitute an Investment by the Parent Borrower therein at the date of
designation in an amount equal to the Fair Market Value of the Parent Borrower’s
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute the incurrence at the time of designation
of any Indebtedness or Liens of such Subsidiary existing at such time.

Section 6.14 Post-Closing Obligations. Anything to the contrary herein
notwithstanding, the Credit Parties will cause each obligation specified on
Schedule 6.14 hereto to be completed no later than the date set forth with
respect to such obligation on such schedule, or such later date as the
Administrative Agent shall reasonably agree.

ARTICLE VII.

NEGATIVE COVENANTS

Each Borrower hereby covenants and agrees that on the Closing Date and
thereafter until such time as the Commitments have been terminated the Loans,
together with interest, Fees and all other Obligations (other than those
relating to any Designated Hedge Agreement, cash management obligations
constituting Obligations, indemnification and other contingent obligations for
which no demand has been made and obligations in respect of Letters of Credit
that have been Cash Collateralized) incurred hereunder and under the other Loan
Documents, have been paid in full, as follows:

Section 7.01 Fundamental Changes, Acquisitions, Asset Sales, etc. The Parent
Borrower will not, nor will the Parent Borrower permit its Restricted
Subsidiaries that are Material Subsidiaries to, (i) wind up, liquidate or
dissolve its affairs, (ii) consummate a merger, consolidation or amalgamation,
(iii) make any Acquisition or (iv) make any Asset Sale, except that, each of the
following shall be permitted:

(a) the merger, consolidation or amalgamation of (i) any Subsidiary of the
Parent Borrower with or into any Borrower; provided that (A) such Borrower is
the surviving, continuing or resulting Person or (B) if the Person formed by,
surviving or resulting from any such merger, consolidation or amalgamation (any
such Person, the “Successor Borrower”) is not such Borrower (the “Previous
Borrower”), (1) the Successor Borrower shall expressly assume all the
obligations of the Previous Borrower under this Agreement and the other Loan
Documents to which the Previous Borrower was a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(2) each Guarantor, unless it is the other party to such merger, consolidation
or amalgamation, shall have by a supplement to the Guaranty confirmed that its
Guaranty shall apply to the Successor Borrower’s obligations under this
Agreement at least to the same extent as it applied the those of the Previous
Borrower and (3) each Credit Party, unless it is the other party to such merger,
consolidation or amalgamation, shall have by a supplement to the Security
Document confirmed that its obligations thereunder shall apply to the Successor
Borrower’s obligations under this Agreement at least to the same extent as it
applied the those of the Previous Borrower; provided further that if the
foregoing requirements set forth in clauses (1) through (3) above are satisfied,
the Successor Borrower will succeed to, and be substituted for, the Previous
Borrower under this Agreement, (ii) any Subsidiary of the Parent Borrower with
or into any Subsidiary Guarantor; provided that the surviving, continuing or
resulting Person is, or immediately after giving effect thereto, becomes, a
Subsidiary Guarantor, (iii) any Subsidiary of the Parent Borrower that is not a
Credit Party into any other Subsidiary the Parent Borrower that is not a Credit
Party, (iv) any Subsidiary Guarantor into any other Borrower and (v) any
Subsidiary of the Parent Borrower into any other Subsidiary of the Parent
Borrower to the extent permitted under Section 7.04;

 

-120-



--------------------------------------------------------------------------------

(b) any Asset Sale or other disposition of property or assets (i) to the Parent
Borrower or other Credit Party, (ii) from any Subsidiary of the Parent Borrower
that is not a Credit Party to any other Subsidiary of the Parent Borrower that
is not a Credit Party and (iii) from the Parent Borrower or any Subsidiary of
the Parent Borrower to any other Subsidiary of the Parent Borrower to the extent
permitted under Section 7.04;

(c) any transaction permitted pursuant to (i) Section 7.04 or (ii) Section 7.05;

(d) any Restricted Subsidiary of the Parent Borrower may liquidate, amalgamate
or dissolve if (x) the Parent Borrower determines in good faith that such
liquidation, amalgamation or dissolution is in the best interests of the Parent
Borrower and is not materially disadvantageous to the Lenders and (y) to the
extent such Restricted Subsidiary is a Borrower or a Subsidiary Guarantor, any
assets or business not otherwise disposed of or transferred in accordance with
this Section 7.01, Section 7.04 or Section 7.05, or, in the case of any such
business, discontinued shall be transferred to, or otherwise owned or conducted
by, the Parent Borrower, a Borrower or another Subsidiary Guarantor after giving
effect to such liquidation or dissolution;

(e) the Transactions may be consummated;

(f) any Restricted Subsidiary of the Parent Borrower may consummate a merger,
dissolution, liquidation, amalgamation, consolidation or disposition, the
purpose of which is to effect a disposition or Asset Sale otherwise permitted
pursuant to this Section 7.01 or an Investment otherwise permitted under
Section 7.04;

(g) the Parent Borrower and its Restricted Subsidiaries may sell, compromise or
transfer accounts receivable;

(h) any disposition of Capital Stock in, or Indebtedness or other securities of,
(i) a Restricted Subsidiary that is not a Material Subsidiary or (ii) an
Unrestricted Subsidiary;

(i) the Parent Borrower or any Restricted Subsidiary may consummate any Sale and
Lease-Back Transaction;

(j) in addition to any Asset Sale permitted by this Section 7.01, the Parent
Borrower or any of its Restricted Subsidiaries may consummate any Asset Sale or
any other disposition of assets or property for Fair Market Value; provided that
(i) at the time of the execution of the definitive agreement relating to such
Asset Sale, no Default shall be continuing, (ii) at the time of the consummation
of such Asset Sale, no Specified Event of Default shall be continuing and
(iii) with respect to any Asset Sale pursuant to this clause (j) for a purchase
price in excess of $5,000,000, the Parent Borrower or a Restricted Subsidiary
shall receive not less than 75% of such consideration in the form of cash or
Cash Equivalents; provided, that for purposes of this clause (ii), any
Designated Non-Cash Consideration received in respect of such Asset Sale or
disposition having an aggregate Fair Market Value not in excess of the greater
of (x) $15,000,000 and (y) 3.00% of Consolidated Total Assets (measured as of
the date such Asset Sale or disposition is consummated (and after giving Pro
Forma Effect thereto) shall be deemed to be cash;

 

-121-



--------------------------------------------------------------------------------

(k) any Asset Sale involving property (i) no longer used or useful in the
conduct of the business of the Parent Borrower and the Restricted Subsidiaries
or (ii) acquired pursuant to or in order to effectuate a Permitted Acquisition
or other Investment permitted by Section 7.04 which assets are not used or
useful to the core or principal business of the Parent Borrower and the
Restricted Subsidiaries;

(l) the Parent Borrower or any Restricted Subsidiary may make any Acquisition
that is a Permitted Acquisition; and

(m) other Asset Sales so long as (i) such Asset Sales do not constitute a sale
of all or substantially all of the Parent Borrower’s assets and (ii) the
applicable Payment Conditions are satisfied on a Pro Forma Basis.

Section 7.02 Liens. The Parent Borrower will not, nor will the Parent Borrower
permit its Restricted Subsidiaries to, create, incur, assume or suffer to exist
any Lien upon or with respect to any property or assets of any kind of the
Parent Borrower or such Restricted Subsidiary whether now owned or hereafter
acquired, except that the foregoing shall not apply to:

(a) any Standard Permitted Lien;

(b) Liens in existence on the Closing Date that are listed in Schedule 7.02
hereto or, to the extent not listed in such Schedule, the principal amount of
obligations secured by such property or assets does not exceed $1,000,000 in the
aggregate, and in each case, any modifications, replacements, renewals or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03, and (B) proceeds and products thereof, and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.03.

(c) Liens that are placed upon fixed or capital assets acquired, constructed or
improved by the Parent Borrower or any of its Restricted Subsidiaries; provided
that (A) such Liens only secure Indebtedness permitted by Section 7.03(c),
(B) such Liens and the Indebtedness secured thereby are incurred prior to or
within 270 days after such acquisition or the completion of such construction or
improvement (C) such Liens do not encumber to any other property or assets of
the Parent Borrower or any of its Restricted Subsidiaries other than the
property financed by such Indebtedness, replacements thereof, additions and
accessions to such property and the proceeds and the products thereof and
customary security deposits and (D) with respect to Capitalized Lease
Obligations, such Liens do not at any time extend to or cover any assets (except
for replacements, additions and accessions to such assets) other than the assets
subject to such Capitalized Leases and the proceeds and products thereof and
customary security deposits; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;

(d) Liens securing Indebtedness and related obligations permitted by
Section 7.03(g); provided, that such Liens are not created or incurred in
connection with, or in contemplation of, such Permitted Acquisition or other
Investment and such Liens encumber only the assets subject to such Liens
immediately prior to such assumption and such Liens encumber only the assets
subject to such Permitted Acquisition or other Investment (other than the
proceeds or products thereof and other than after-acquired property subjected to
a Lien securing Indebtedness and other obligations incurred prior to such time
and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such Permitted Acquisition or other Investment);

 

-122-



--------------------------------------------------------------------------------

(e) Liens on assets of any Restricted Subsidiaries that are not Credit Parties
securing Indebtedness of such Restricted Subsidiaries to the extent the
Indebtedness secured thereby is permitted by Section 7.03 and any Permitted
Refinancing Indebtedness in respect thereof;

(f) any Lien granted to the Administrative Agent and/or the Collateral Agent
securing any of the Obligations or any other Indebtedness of the Credit Parties
under the Loan Documents or any Indebtedness under any Designated Hedge
Agreement or in respect of any Cash Management Agreements which otherwise
constitute Obligations;

(g) additional Liens securing Indebtedness and other obligations; provided that,
(i) at the time of the incurrence thereof and after giving Pro Forma Effect
thereto, the aggregate outstanding amount of Indebtedness and other obligations
secured by such Liens does not exceed the greater of (x) $30,000,000 and
(y) 6.00% of Consolidated Total Assets at any time outstanding and (ii) all such
Liens securing debt for borrowed money shall (x) rank junior to the Liens
securing the Obligations in respect of the Borrowing Base Assets and (y) be
subject to a Customary Intercreditor Agreement;

(h) Liens on Cash Collateral granted in favor of any Lender and/or LC Issuer
created as a result of any requirement or option to Cash Collateralize pursuant
to this Agreement or any other Loan Document;

(i) Liens on cash and Cash Equivalents used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;

(j) Liens in respect of Permitted Sale and Lease-Back Indebtedness;

(k) Licenses, sub-licenses or cross-licenses of Intellectual Property (i) in the
ordinary course of business or (ii) that is not material to the business, assets
or revenues of the Parent Borrower;

(l) Liens securing Indebtedness and related obligations permitted by
Section 7.03(s);

(m) Liens securing Indebtedness and related obligations permitted by
Section 7.03(x), subject to the ABL/Bond Intercreditor Agreement or a Customary
Intercreditor Agreement, as applicable;

(n) Liens securing Permitted Incremental Indebtedness and any Permitted
Refinancing Indebtedness in respect thereof permitted to be incurred pursuant to
Section 7.03(w);

(o) additional Liens securing Indebtedness and other obligations; provided that
either (i) the Secured Leverage Ratio for the Testing Period most recently ended
on or prior to such date of determination, calculated on a Pro Forma Basis
immediately after effect to the incurrence of such Lien, the related
Indebtedness and the application of net proceeds therefrom would be no greater
than 4.00 to 1.00 or (ii) to the extent such Liens secure Indebtedness incurred
to finance a Permitted Acquisition or other Investment, the Secured Leverage
Ratio for the Testing Period most recently ended on or prior to such date of
determination, calculated on a Pro Forma Basis immediately after giving effect
to the incurrence of such Lien, the related Indebtedness and the application of
net

 

-123-



--------------------------------------------------------------------------------

proceeds therefrom would be less than the Secured Leverage Ratio for such
Testing Period immediately prior to giving effect to the incurrence of such
Lien, the related Indebtedness and the application of next proceeds therefrom;
provided, further, that any Lien incurred pursuant to this clause (o) securing
debt for borrowed money shall (x) rank junior to the Liens securing the
Obligations in respect of the Borrowing Base Assets and (y) shall be subject to
the ABL/Bond Intercreditor Agreement or a Customary Intercreditor Agreement, as
applicable;

(p) Liens securing obligations relating to any Permitted Refinancing
Indebtedness permitted to be incurred pursuant to clauses (c) and (g) of
Section 7.03; provided (i) they relate only to obligations relating to Permitted
Refinancing Indebtedness that (x) is secured by Liens on the same assets as the
assets securing the Refinanced Indebtedness (other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (B) proceeds and products thereof ) and does not secure such Indebtedness
with a greater priority with respect to any Collateral than the Indebtedness so
Refinanced or (y) Refinances Indebtedness issued under Section 7.03(c); (ii) in
the case of Liens securing obligations relating to any Permitted Refinancing
Indebtedness permitted to be incurred pursuant to Section 7.03(g), they are
solely on acquired property or the assets of the acquired entity (and
after-acquired property that is affixed or incorporated into the property
covered by such Lien and the proceeds and products thereof), and (iii) in the
case of Liens securing obligations relating to any Permitted Refinancing
Indebtedness to be incurred pursuant to Section 7.03(c), they extend only to the
assets so purchased, constructed or improved and any replacements, additions and
accessions to such property and the proceeds and products thereof and customary
security deposits; and

(q) Liens on any Collateral Account in favor of a trustee or collateral agent
under the Secured Notes or any Permitted Refinancing Indebtedness in respect
thereof, subject to a Customary Intercreditor Agreement.

Section 7.03 Indebtedness. The Parent Borrower will not, nor will the Parent
Borrower permit any of its Restricted Subsidiaries to, create, incur or assume
any Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries,
except:

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

(b) (i) the Indebtedness set forth on Schedule 7.03 hereto, and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness and
(ii) intercompany Indebtedness outstanding on the Closing Date and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness; provided that all
such intercompany Indebtedness of any Credit Party owed to any Restricted
Subsidiary that is not a Credit Party shall be subordinated to the Obligations
pursuant to an Intercompany Note;

(c) (i) Indebtedness (including Capitalized Lease Obligations) financing the
acquisition, construction, repair, replacement or improvement of fixed or
capital assets; provided that such Indebtedness is incurred concurrently with or
within two hundred and seventy (270) days after the applicable acquisition,
construction, repair, replacement or improvement; provided that the aggregate
amount of such Indebtedness incurred pursuant to this clause (c) and outstanding
at any one time shall not exceed the greater of (x) $25,000,000 and (y) 5.00% of
Consolidated Total Assets (measured as of the date such Indebtedness is incurred
(and after giving Pro Forma Effect thereto)) and (ii) any Permitted Refinancing
Indebtedness in respect of such Indebtedness (it being understood that such
Permitted Refinancing Indebtedness shall be taken into account in future
determinations of Indebtedness incurred under this Section 7.03(c) for purposes
of the cap set forth herein (other than any Permitted Refinancing Indebtedness
incurred in respect of Indebtedness listed on Schedule 7.03));

 

-124-



--------------------------------------------------------------------------------

(d) any Indebtedness issued or loaned by the Parent Borrower or any Restricted
Subsidiary of the Parent Borrower (i) to any Credit Party; provided that such
Indebtedness is Subordinated Debt, (ii) to any Restricted Subsidiary that is not
a Credit Party to the extent otherwise permitted by Section 7.04 or (iii) to the
extent the amount of any such loan or guarantee would have been permitted to be
made as a Restricted Payment under Section 7.05; provided further that all such
Indebtedness shall be evidenced by an Intercompany Note;

(e) Indebtedness of the Parent Borrower and its Restricted Subsidiaries under
Hedge Agreements; provided that such Hedge Agreements have not been entered into
for speculative purposes;

(f) Indebtedness constituting Guaranty Obligations permitted by Section 7.04;
provided that if the Guaranty Obligations are in respect of Subordinated
Indebtedness, such Guaranty Obligations shall be subordinated to the guarantee
of the Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such underlying Indebtedness;

(g) Indebtedness assumed in connection with a Permitted Acquisition or other
Investment permitted by this Agreement and any Permitted Refinancing
Indebtedness incurred, issued or otherwise obtained to Refinance (in whole or in
part) such Indebtedness; provided that:

(A) immediately after giving effect to such Indebtedness, no Specified Event of
Default exists or is continuing;

(B) such Indebtedness is and remains the obligation of the Person and/or such
Person’s subsidiaries that are acquired and only them, and such Indebtedness was
not incurred in anticipation of such Permitted Acquisition or such Investment);

(C) the aggregate principal amount of such Indebtedness assumed or incurred by
Restricted Subsidiaries that are not Credit Parties at any time outstanding
under this clause (g), together with Indebtedness of Restricted Subsidiaries
that are not Credit Parties that is then outstanding pursuant to
Section 7.03(r), shall not exceed the greater of (x) $25,000,000 and (y) 5.00%
of Consolidated Total Assets (measured as of the date such Indebtedness is
incurred (and after giving Pro Forma Effect thereto)); and

(D) no such Indebtedness may take the form of an asset-based revolving loan
facility;

(h) Indebtedness of any Restricted Subsidiary which is not a Credit Party in an
amount not to exceed the greater of (x) $25,000,000 and (y) 5.00% of
Consolidated Total Assets (measured as of the date such Indebtedness is incurred
(and after giving Pro Forma Effect thereto));

(i) (x) Indebtedness in respect of any bankers’ acceptance, bank guarantees,
letters of credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of workers’ compensation and
other casualty claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers’
compensation and other casualty claims); and (y) Indebtedness represented by
Letters of Credit, to the extent such Letters of Credit support Indebtedness
otherwise permitted under this Section 7.03, in an amount not to exceed 103% of
the Stated Amount of such Letters of Credit;

 

-125-



--------------------------------------------------------------------------------

(j) (x) Indebtedness in respect of obligations of the Parent Borrower or any
Restricted Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided that such
obligations are incurred in connection with open accounts extended by suppliers
on customary trade terms in the ordinary course of business and not in
connection with the borrowing of money and (y) Indebtedness in respect of
intercompany obligations of the Parent Borrower or any Restricted Subsidiary in
respect of accounts payable incurred in connection with goods sold or services
rendered in the ordinary course of business and not in connection with the
borrowing of money;

(k) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, in each case entered into
in connection with the disposition of any business, assets or Capital Stock
permitted hereunder;

(l) Indebtedness arising from agreements providing for deferred compensation,
indemnification, adjustments of purchase price (including “earnouts”) or similar
obligations, in each case entered into in connection with Permitted Acquisitions
or other Investments permitted by this Agreement;

(m) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar instruments or
obligations not incurred in connection with the borrowing of money;

(n) Indebtedness consisting of obligations to pay insurance premiums arising in
the ordinary course of business and not in connection with the borrowing of
money;

(o) (i) Indebtedness representing deferred compensation to employees,
consultants or independent contractors of, the Parent Borrower and its
Restricted Subsidiaries incurred in the ordinary course of business; and
(ii) Indebtedness consisting of obligations of Parent Borrower (or any Parent
Entity thereof) or its Restricted Subsidiaries under deferred compensation to
employees, consultants or independent contractors of Parent Borrower (or any
Parent Entity thereof) or its Restricted Subsidiaries or other similar
arrangements incurred by such Persons in connection with the Transactions and
Permitted Acquisitions or other Investments permitted under this Agreement;

(p) (i) Indebtedness and consisting of promissory notes issued by the Parent
Borrower or any of its Restricted Subsidiaries to current or former officers,
managers, consultants, directors and employees (or their respective spouses,
former spouses, successors, executors, administrators, heirs, legatees or
distributees) to finance the purchase or redemption of Capital Stock of Parent
Borrower (or any Parent Entity thereof to the extent such Parent Entity uses the
proceeds to finance the purchase or redemption (directly or indirectly) of their
Capital Stock, in each case to the extent permitted by Section 7.05 (including
all applicable limitations) and (ii) Indebtedness representing deferred
compensation to employees of the Parent Borrower and the Restricted Subsidiaries
incurred in the ordinary course of business;

(q) obligations, under Cash Management Agreements, Cash Management Services and
other Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;

 

-126-



--------------------------------------------------------------------------------

(r) (i) additional Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries; provided that the aggregate outstanding principal amount of all
such Indebtedness does not exceed the greater of (x) $20,000,000 and (y) 4.00%
of Consolidated Total Assets (measured as of the date such Indebtedness is
incurred (and after giving Pro Forma Effect thereto)), which Indebtedness may be
secured to the extent permitted under Section 7.02 and (ii) and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness (it being
understood that such Permitted Refinancing Indebtedness shall be taken into
account in future determinations of Indebtedness incurred under this
Section 7.03(r) for purposes of the cap set forth herein); provided, further,
that on the date of such incurrence, the aggregate principal amount of
Indebtedness of Restricted Subsidiaries that are not Credit Parties that is then
outstanding under this clause (r), together with Indebtedness of Restricted
Subsidiaries that are not Credit Parties that is then outstanding pursuant to
Section 7.03(g)(C), shall not exceed the greater of (x) $15,000,000 and
(y) 3.00% of Consolidated Total Assets of the Parent Borrower and (ii) and any
Permitted Refinancing Indebtedness in respect of any such Indebtedness (it being
understood that such Permitted Refinancing Indebtedness shall be taken into
account in future determinations of Indebtedness incurred under this
Section 7.03(r) for purposes of the cap set forth herein);

(s) Indebtedness to a customer to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the Closing Date, including that (1) the repayment of such
Indebtedness is conditional upon such customer ordering a specific volume of
goods and (2) such Indebtedness does not bear interest or provide for scheduled
amortization or maturity;

(t) Indebtedness comprising reimbursement obligations in respect of retention
obligations or any casualty obligations, in each case under any insurance
policy;

(u) Indebtedness comprising obligations in respect of take or pay contracts
entered into the ordinary course of business;

(v) Indebtedness incurred in connection with a Sale and Lease-Back Transaction
(“Permitted Sale and Lease-Back Indebtedness”);

(w) (i) Permitted Incremental Indebtedness of any Credit Party and (ii) any
Permitted Refinancing Indebtedness in respect of any such Indebtedness;

(x) Indebtedness in respect of the Secured Notes and any documents relating
thereto in an aggregate principal amount not to exceed $350,000,000 and any
Permitted Refinancing Indebtedness incurred, issued or otherwise obtained to
refinance (in whole or in part) such Indebtedness;

(y) (i) other Indebtedness so long as at the time of incurrence of such
Indebtedness, the applicable Payment Conditions are satisfied and (ii) any
Permitted Refinancing Indebtedness in respect of any such Indebtedness;

(z) (i) Indebtedness in an aggregate principal amount not to exceed 100% of the
Net Cash Proceeds received by the Parent Borrower after the Closing Date from
the issuance and sale of its Capital Stock (other than Disqualified Equity
Interests and any Specified Equity Contribution) contributed into Parent
Borrower; provided that (A) such Indebtedness is incurred within 210 days after
such contribution to Parent Borrower is made and (B) such Indebtedness is
designated as “Contribution Indebtedness” in a certificate from an Authorized
Officer on the date incurred; provided further that such Net Cash Proceeds shall
not increase the Available Equity Amount and (ii) any Permitted Refinancing
Indebtedness in respect of any such Indebtedness; and

 

-127-



--------------------------------------------------------------------------------

(aa) all customary premiums (if any), interest (including post-petition and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of Sections 7.03(a) through (z) above.

Section 7.04 Investments and Guaranty Obligations. The Parent Borrower will not,
nor will the Parent Borrower permit any of its Restricted Subsidiaries to
(i) make any Investment or (ii) be or become obligated under any Guaranty
Obligations (to the extent constituting Investments), except:

(a) Investments by the Parent Borrower or any of its Restricted Subsidiaries in
cash and Cash Equivalents or in any asset that was a Cash Equivalent at the time
of such Investment;

(b) (i) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business and
(ii) asset purchases (including purchases of inventory, Intellectual Property,
supplies and materials), the lease of any asset and the licensing of any
Intellectual Property, in each case, in the ordinary course of business;

(c) the Parent Borrower and its Restricted Subsidiaries may acquire and hold
receivables and similar items owing to them in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms;

(d) any Permitted Creditor Investment;

(e) loans, advances and other extensions of credit to officers, directors and
employees of the Parent Borrower or the Restricted Subsidiaries (i) for
reasonable and customary business-related travel expenses, moving expenses,
costs of replacement homes, business machines or supplies, automobiles and other
similar expenses, in each case incurred in the ordinary course of business,
(ii) in connection with such Person’s purchase of Capital Stock of the Parent
Borrower; provided that the amount of such loans and advances used to acquire
such Capital Stock shall be contributed to the Parent Borrower in cash as common
equity and (iii) for purposes not described in the foregoing clauses (i) and
(ii), in an aggregate principal amount outstanding at any time under clause
(iii) not to exceed $5,000,000;

(f) Investments existing as of the Closing Date and described on Schedule 7.04
hereto and any modification, replacement, renewal, reinvestment or extension
thereof; provided that the amount of any Investment permitted pursuant to this
Section 7.04(f) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 7.04;

(g) any Guaranty Obligations of the Credit Parties or any of their respective
Restricted Subsidiaries in favor of the Administrative Agent, each LC Issuer and
the Lenders and any other Secured Creditors under any Cash Management Agreement,
Designated Hedge Agreements or in respect of any other Obligations, in each
case, pursuant to the Loan Documents;

(h) Investments of the Parent Borrower and its Restricted Subsidiaries in Hedge
Agreements permitted to be entered into pursuant to this Agreement;

(i) Investments (i) by the Parent Borrower or any of its Restricted Subsidiaries
in any Subsidiary existing as of the Closing Date and any modification, renewal
or extension thereof;

 

-128-



--------------------------------------------------------------------------------

provided that the amount of any Investment permitted pursuant to this
Section 7.04(i)(i) is not increased from the amount of such Investment on the
Closing Date except pursuant to the terms of such Investment as of the Closing
Date or as otherwise permitted by this Section 7.04, (ii) by any Restricted
Subsidiary that is not a Credit Party made in any Credit Party or in any
Restricted Subsidiary that is not a Credit Party, (iii) by any Credit Party in
any other Credit Party, or (iv) by any Credit Party into any Restricted
Subsidiary that is not a Credit Party (valued at the Fair Market Value of such
Investments at the time such Investment is made); provided that the aggregate
amount of Investments made pursuant to this clause (iv) shall not exceed at any
time outstanding the greater of (x) $10,000,000 and (y) 2.00% of Consolidated
Total Assets (measured as of the date such Investment is made (and after giving
Pro Forma Effect thereto)) and (v) by the Parent Borrower or any of its
Restricted Subsidiaries in lieu of Restricted Payments permitted under
Section 7.05 (it being understood that such Investments shall be deemed
Restricted Payments for the purposes of compliance with Section 7.05);

(j) Investments consisting of Indebtedness permitted by Section 7.03;

(k) transactions permitted by Section 7.01 (other than clause (c)(i) thereof),
Section 7.02, Section 7.05 (other than clause (c)(ii) thereof) and Section 7.08;

(l) (i) Guaranty Obligations incurred by the Parent Borrower or any other
Restricted Subsidiary in respect of Indebtedness or other obligations of the
Parent Borrower or any other Restricted Subsidiary that is permitted to be
incurred under this Agreement, (ii) Guaranty Obligations incurred in the
ordinary course of business in respect of obligations to suppliers, customers,
franchisees, lessors, licensees, sublicensees or distribution partners and
(iii) Investments in the ordinary course of business consisting of Article III
endorsements for collection or deposit and Article IV customary trade
arrangements with customers consistent with past practices;

(m) (i) Investments by the Parent Borrower or any Restricted Subsidiary of the
Parent Borrower; provided that, the aggregate amount of all such Investments
that are so made pursuant to this clause (m) (valued at the time of the making
thereof, and without giving effect to any write downs or write offs thereof) and
outstanding at any time (taking into account the repayment of any loans or
advances comprising, or any other returns in respect of, such Investments) shall
not exceed an amount equal to (A) the greater of (x) $15,000,000 and (B) 3.00%
of Consolidated Total Assets (measured as of the date such Investment is made
(and after giving Pro Forma Effect thereto)), (ii) other Investments by the
Parent Borrower or any Restricted Subsidiary; provided that, at the time any
such Investment is made, the applicable Payment Conditions are satisfied and
(iii) Investment by the Parent Borrower or any Restricted Subsidiary in an
amount not to exceed the Available Equity Amount at the time of making of such
Investment;

(n) Parent Borrower may make an Investment or incur a Guaranty Obligation with
respect to any Parent Entity that could otherwise be made as a Restricted
Payment under Section 7.05, so long as the amount of such loan is deducted from
the amount available to be made as a Restricted Payment under the applicable
clause of Section 7.05;

(o) Guaranty Obligations by the Parent Borrower or any Restricted Subsidiary of
leases (other than Capitalized Lease Obligations) or of other obligations
incurred in the ordinary course of business that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

(p) to the extent constituting Investments, the Transactions;

 

-129-



--------------------------------------------------------------------------------

(q) Investments held by any Person acquired by the Parent Borrower or a
Restricted Subsidiary after the Closing Date or of any Person merged into the
Parent Borrower or merged, amalgamated or consolidated with a Restricted
Subsidiary, in each case, in accordance with Section 7.01 after the Closing Date
to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger, amalgamation or
consolidation;

(r) the forgiveness or conversion to equity of any Indebtedness owed by the
Parent Borrower or any Restricted Subsidiary and permitted by Section 7.03;

(s) Subsidiaries of the Parent Borrower may be established or created (but any
Investment in such Subsidiary must be made in accordance with the other
provisions of Section 7.01 or Section 7.04, as applicable) if the Parent
Borrower and such Subsidiary comply with the applicable requirements of
Section 6.09 and Section 6.10, if applicable; provided that, in each case, to
the extent such new Subsidiary is created solely for the purpose of consummating
a transaction pursuant to an Acquisition permitted by Section 7.01 or Investment
other permitted under this Section 7.04, and such new Subsidiary at no time
holds any assets or liabilities other than any Consideration contributed to it
contemporaneously with the closing of such transactions, such new Subsidiary
shall not be required to take the actions set forth in Section 6.09 and
Section 6.10, as applicable, until the respective acquisition or Investment is
consummated (at which time the surviving entity of the respective transaction
shall be required to so comply in accordance with the provisions thereof);

(t) Investments constituting Permitted Acquisitions to the extent permitted by
Section 7.01(l);

(u) intercompany Investments in connection with reorganizations and related
activities related to tax planning and reorganizations; provided that, after
giving effect to any such reorganization and related activities, the security
interest of the Lenders on the Collateral, taken as a whole, is not materially
impaired;

(v) Investments in any Secured Notes or other Indebtedness of the Parent
Borrower or any other Restricted Subsidiary to the extent not prohibited by
Section 7.05;

(w) Investments the payments for which consists of Capital Stock (exclusive of
Disqualified Equity Interests) of the Parent Borrower or any Parent Entity; and

(x) Investments arising as a result of Sale and Lease-Back Transactions.

Section 7.05 Restricted Payments. The Parent Borrower will not, nor will the
Parent Borrower permit any of its Restricted Subsidiaries to make any Restricted
Payment, except:

(a) the Parent Borrower or any of its Restricted Subsidiaries may (i) declare
and pay or make Capital Distributions that are (x) payable solely in additional
shares of its common stock or Qualified Equity (or warrants, options or other
rights to acquire additional shares of its common stock or Qualified Equity) and
may make cash payment to an officer, director, employee or consultant of the
Parent Borrower or any Restricted Subsidiary to pay federal, state, and local
income taxes in connection with such Capital Distributions, (y) deemed to occur
upon the exercise of stock options or warrants if such Capital Distribution
represents a portion of the exercise price of such options or warrants
(including, for the avoidance of doubt, in connection with the exercise of
options or warrants by officers, directors, employees and consultants of the
Parent Borrower or any

 

-130-



--------------------------------------------------------------------------------

Restricted Subsidiary and (z) payable in cash to or on behalf of any officer,
director, employee or consultant of the Parent Borrower or any Restricted
Subsidiary in connection with any Capital Distribution pursuant to subclauses
(x) and (y) of this Section 7.05(a) and (ii) accept surrenders of Capital Stock
of Parent Borrower or a Restricted Subsidiary to cover the exercise price of any
stock option or cover the tax withholding obligations related to the exercise of
any stock option or vesting of any restricted shares (and may make the related
payment of such tax withholding amounts to the relevant taxing authority) of any
employee, officer, director, or consultant of Parent Borrower or a Restricted
Subsidiary; provided that such stock options and restricted shares are permitted
under Section 7.08;

(b) any Restricted Subsidiary of the Parent Borrower may declare and pay or make
Capital Distributions to the Parent Borrower or any other Restricted Subsidiary,
as applicable (provided, in the case of a Capital Distribution by a non-wholly
owned Restricted Subsidiary of the Parent Borrower, Capital Distributions may be
made to each owner of Capital Stock of such Restricted Subsidiary based on their
relative ownership interests);

(c) the Parent Borrower may make Capital Distributions in the amount required
for any Parent Entity, (i) to facilitate any payment under the Indemnification
Agreement or to pay customary fees and operating expenses (including those
respect to accounting, legal, director, corporate reporting and similar
administrative functions, but excluding the payment of interest and fees in
respect of Indebtedness of Parent Entity) and to pay other customary fees, and
expenses necessary to maintain its corporate existence and franchises plus any
actual, reasonable and customary indemnification claims made by directors or
officers of any Parent Entity, (ii) to pay franchise taxes necessary to maintain
the corporate existence of such Parent Entity, as applicable, (iii) to pay fees
and expenses (other than to Affiliates) related to any unsuccessful equity
issuance or offering or debt issuance, incurrence or offering, disposition or
acquisition, Investment or other transaction permitted by this Agreement,
(iv) to pay customary salary, bonus and other benefits payable to officers,
employees and consultants of any Parent Entity to the extent such salaries,
bonuses and other benefits are attributable solely to the ownership or operation
of the Parent Borrower and its Restricted Subsidiaries; and (v) that are
necessary to consummate the Transactions or the proceeds of which shall be
distributed in connection with the Transactions;

(d) the Parent Borrower may make Capital Distributions in the amount required
for any Parent Entity, to (A) pay federal, state, provincial, territorial, local
and foreign income Taxes of a consolidated, combined or similar income tax group
(a “Tax Group”) of which the applicable Parent Entity is the common parent, with
respect to any taxable year (or portion thereof) ending after the date of this
Agreement or any taxable year (or portion thereof) that is the subject of any
audit adjustment after the date of this Agreement (to the extent of any Taxes
attributable to such audit adjustments) with respect to which the Parent
Borrower or any Restricted Subsidiary is a member of such Tax Group, that are
attributable to the taxable income of the Parent Borrower and/or its
Subsidiaries; provided, that for each taxable period, the amount of such
payments made in respect of such taxable period in the aggregate shall not
exceed the amount that the Parent Borrower and its Subsidiaries would have been
required to pay as a stand-alone Tax Group; provided, further, that the
permitted payment pursuant to this clause (A) with respect to any Taxes of an
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to the
Parent Borrower or its Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar taxes, (B) effect the repurchase, redemption,
acquisition, cancellation or other retirement for value of the Capital Stock on
any Parent Entity or its Restricted Subsidiaries or to effect the termination of
options to purchase Capital Stock of Parent Borrower (or any Parent Entity), in
each instance, held by any employee, former or current directors, officers,
consultants, managers and employees (or their estates, spouses or former spouses

 

-131-



--------------------------------------------------------------------------------

successors, executors, administrators, heirs, legatees or distributees) of
Parent Borrower (or any Parent Entity) or its Restricted Subsidiaries, (C) the
Parent Borrower may make Capital Distributions in the ordinary course pursuant
to and in accordance with stock option plans or other benefit plans for
management or employees of the Parent Borrower and its Restricted Subsidiaries
and (D) pay taxes of such directors, officers, consultants, managers and
employees (or their estates, spouses or former spouses successors, executors,
administrators, heirs, legatees or distributees) in connection with any such
repurchase, redemption, acquisition, cancellation or other retirement for value
referred to in clause (B) and (C) above; provided that, the aggregate amount of
all cash paid pursuant to clauses (B) and (D) above in any fiscal year does not
exceed the sum of (i) $5,000,000, plus (ii) all Net Cash Proceeds obtained by
the Parent Borrower during such fiscal year from the sale of such Capital Stock
to other present or former officers, consultants, employees and directors in
connection with any permitted compensation and incentive arrangements plus
(iii) all net cash proceeds obtained from any key-man life insurance policies
received during such fiscal year; notwithstanding the foregoing, 100% of the
unused amount of payments in respect of this Section 7.05(d) (before giving
effect to any carry forward) may be carried forward to the immediately
succeeding fiscal year (but not any other) and utilized to make payments
pursuant to this Section 7.05(d) (any amount so carried forward shall be deemed
to be used last in the subsequent fiscal year);

(e) the Parent Borrower may make Restricted Payments, or may make Restricted
Payments to any Parent Entity to allow such entity to make payments, that the
Parent Borrower would be permitted to make under Section 7.08(h), (i), (j) or
(k);

(f) (i) so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Parent Borrower or any Restricted Subsidiary may
make Restricted Payments in aggregate amount, when taken together with the
aggregate amount of any prepayment, repurchase, redemption or defeasance of
Subordinated Indebtedness made pursuant to Section 7.05(i)(i), not to exceed
$15,000,000 and (ii) the Parent Borrower or any Restricted Subsidiary may make
Restricted Payments in aggregate amount not exceed the Available Equity Amount
at such time;

(g) the Parent Borrower may (or may make Restricted Payments to allow any Parent
Entity to) (i) pay cash in lieu of fractional shares in connection with any
Restricted Payment, split or combination thereof or any Permitted Acquisition or
other Investment permitted by this Agreement and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(h) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Parent Borrower may make Restricted Payments (or
make Restricted Payments to allow any Parent Entity to make such payments) to
its equity holders or the equity holders of such parent in an aggregate amount
not exceeding 6.00% per annum of the cash contributed to the common Capital
Stock of the Parent Borrower (or, if applicable, Parent Entity) from the Net
Cash Proceeds of any public offering of such Capital Stock;

(i) (i) so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Parent Borrower or any Restricted Subsidiary may
make Restricted Payments in respect of prepayments, repurchases, redemptions or
defeasances of any Subordinated Indebtedness, in each case, prior to the stated
maturity thereof, in aggregate amount, when taken with the aggregate amount of
all Restricted Payments made pursuant to Section 7.05(f)(i), does not exceed
$15,000,000, (ii) the Parent Borrower or any Restricted Subsidiary may make
Restricted Payments in respect of prepayments, repurchases, redemptions or
defeasances of any Junior

 

-132-



--------------------------------------------------------------------------------

Financing, in each case, prior to the stated maturity thereof, in an amount not
exceed the Available Equity Amount at such time, (iii) the Parent Borrower or
any Restricted Subsidiary may make Restricted Payments to prepay, repurchase,
redeem or defease Subordinated Indebtedness with the proceeds of any Permitted
Refinancing Indebtedness in respect of such Subordinated Indebtedness and
(iv) the Parent Borrower or any Restricted Subsidiary may make Restricted
Payments by converting or exchanging any such Indebtedness to Capital Stock of
the Parent Borrower or any of its Parent Entities or other Indebtedness
permitted under Section 7.03;

(j) to the extent constituting Restricted Payments, the Parent Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.01 and Section 7.04, and the Parent
Borrower or any Restricted Subsidiary may make any Restricted Payment to the to
a Parent Entity, the Parent Borrower or any Restricted Subsidiary, as the case
may be, as and when necessary to enable the Parent Entity, the Parent Borrower
or any Restricted Subsidiary to effect such Restricted Payments;

(k) the declaration and payment of dividends to holders of any class or series
of Disqualified Equity Interests of the Parent Borrower or any Restricted
Subsidiary or any class or series of preferred stock of any Restricted
Subsidiary issued in accordance with Section 7.03 to the extent such dividends
are included in the definition of “Fixed Charges”;

(l) the defeasance, redemption, repurchase, exchange or other acquisition or
retirement of Disqualified Equity Interests made by exchange for, or out of the
proceeds of a sale made within 90 days of, Disqualified Equity Interests of the
Parent or a Subsidiary Guarantor, that, in each case, is incurred in compliance
with Section 7.03;

(m) (a) the redemption, repurchase, retirement or other acquisition of any
Capital Stock (“Treasury Capital Stock”) of any Credit Party or any Capital
Stock of any Parent Entity of the Parent Borrower, in exchange for, or out of
the proceeds of the substantially concurrent sale (other than to a Restricted
Subsidiary) of, Capital Stock of the Parent Borrower or any Parent Entity of the
Parent Borrower to the extent contributed to the Parent borrower (in each case,
other than any Disqualified Equity Interests) (“Refunding Capital Stock”) and
(b) if immediately prior to the retirement of Treasury Capital Stock, the
declaration and payment of dividend thereon was permitted hereunder, the
declaration and payment of dividend on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Capital Stock of any Parent Entity of the Parent
Borrower) in an aggregate amount per year no greater than the aggregate amount
of dividends per annum that were declarable and payable on such Treasury Capital
Stock immediately prior to such retirement;

(n) other Restricted Payments; provided that, at the time any such Restricted
Payment is made, the applicable Payment Conditions are satisfied at such time;
and

(o) the payment of dividends and distributions within 60 days after the date of
declaration thereof, if at the date of declaration of such payment, such payment
would have complied with the other provisions of this Section 7.05.

Notwithstanding the foregoing and for the avoidance of doubt, nothing in this
Section 7.05 shall prohibit (i) the repayment or prepayment of intercompany
subordinated Indebtedness owed among the Parent Borrower and/or the
Subsidiaries, in each case, to the extent otherwise permitted under Section 7.04
or (ii) substantially concurrent transfers of credit positions in connection
with intercompany debt restructurings so long as such Indebtedness is permitted
by Section 7.03 after giving effect to such transfer.

 

-133-



--------------------------------------------------------------------------------

Section 7.06 Fixed Charge Coverage Ratio. The Parent Borrower will not permit
its Fixed Charge Coverage Ratio for any Testing Period following the Closing
Date to be lower than 1.00 to 1.00; provided that such Fixed Charge Coverage
Ratio will only be tested upon the occurrence of a Trigger Event as of the last
day of the Testing Period ending immediately prior to the date on which a
Trigger Event shall have occurred and shall continue to be tested as of the last
day of each Testing Period thereafter until such Trigger Event is no longer
continuing. For the purpose of determining compliance with the covenant set
forth in this Section 7.06, (i) all calculations shall be on a Pro Forma Basis
and (ii) any cash equity contribution (which equity shall be common equity,
Qualified Equity or other equity (other than Disqualified Equity Interests)
(such other equity to be on terms reasonably acceptable to the Administrative
Agent) made to the Parent Borrower, directly or indirectly, by one or more of
its stockholders after the beginning of the relevant fiscal quarter and during
the Specified Contribution Period, will, at the written direction of Parent
Borrower, be included in the calculation of Consolidated EBITDA solely for the
purposes of determining compliance with the covenant set forth in this
Section 7.06 at the end of such fiscal quarter, and applicable subsequent
periods which includes such fiscal quarter (any such equity contribution so
included in the calculation of Consolidated EBITDA, a “Specified Equity
Contribution”); provided that, (A) in each trailing four fiscal quarter period,
there shall be at least two fiscal quarters in respect of which no Specified
Equity Contribution is made, (B) the amount of any Specified Equity Contribution
shall be no greater than the amount required to cause the Parent Borrower to be
in compliance with the covenant set forth in this Section 7.06, (C) during any
fiscal quarter in which a Specified Equity Contribution has been made, other
than as set forth above in this paragraph, such Specified Equity Contributions
shall be disregarded for all other purposes, including for purposes of
determining any financial ratio-based conditions, pricing or any baskets with
respect to any other covenants contained in this Agreement, (D) there shall be
no Pro Forma Effect or other reduction in Indebtedness, including Total Funded
Debt, with the proceeds of any Specified Equity Contribution for determining
compliance with the Fixed Charge Coverage Ratio; provided that to the extent
such proceeds are applied to prepay Total Funded Debt, such reduction may be
given effect in determining compliance with the Fixed Charge Coverage Ratio on
subsequent Compliance Dates and (E) no more than five (5) Specified Equity
Contributions shall be made during the term of the Initial Revolving Facility.

Section 7.07 Restrictions on Negative Pledges. The Parent Borrower will not, nor
will the Parent Borrower permit any of its Restricted Subsidiaries to become and
remain a party to any Contractual Obligations (other than this Agreement or any
other Loan Document) that expressly prohibits any Credit Party from creating,
incurring, assuming or suffering to exist Liens on the Collateral of such Credit
Party for the benefit of the Lenders with respect to the Obligations outstanding
under the Loan Documents; except:

(a) Contractual Obligations that (i) (x) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 7.07), or (y) are listed on
Schedule 7.07 hereto and (ii) any agreement evidencing any permitted renewal,
extension or refinancing of such Contractual Obligations so long as such
renewal, extension or refinancing does not expand the scope of such agreement or
obligation;

(b) Contractual Obligations that are binding on a Restricted Subsidiary at the
time such Restricted Subsidiary first becomes a Restricted Subsidiary, so long
as such agreement or obligation was not entered into in contemplation of such
Person becoming a Restricted Subsidiary;

(c) Contractual Obligations that that are binding on a Person that becomes a
Restricted Subsidiary pursuant to Section 6.13;

(d) Contractual Obligations in respect of Indebtedness of a Restricted
Subsidiary which is not a Credit Party which is permitted by Section 7.03;

 

-134-



--------------------------------------------------------------------------------

(e) Contractual Obligations relating to any Permitted Lien or any Asset Sale or
other disposition not prohibited by Section 7.01 and relate solely to assets or
Persons subject to such Permitted Lien, Asset Sale or disposition;

(f) Contractual Obligations in respect of customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.04 and applicable solely to such joint venture entered into in
the ordinary course of business;

(g) Contractual Obligations that include negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 7.03 but
solely to the extent any negative pledge relates to the property financed by or
the subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Subordinated Indebtedness) and the proceeds thereof;

(h) Contractual Obligations that include customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto;

(i) Contractual Obligations relating to secured Indebtedness permitted pursuant
to Section 7.03 to the extent that such restrictions apply only to the property
or assets securing such Indebtedness or in the case of Indebtedness incurred in
connection with a Permitted Acquisition or other Investment permitted by this
Agreement, only to the Person incurring or guaranteeing such Indebtedness;

(j) Contractual Obligations that include customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Parent Borrower or any Restricted Subsidiary;

(k) Contractual Obligations that include customary provisions restricting
assignment of any agreement entered into in the ordinary course of business;

(l) Contractual Obligations that include restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business; and

(m) Contractual Obligations that include customary restrictions that arise in
connection with cash or other deposits permitted under Section 7.02 and limited
to such cash deposit.

Section 7.08 Transactions with Affiliates. The Parent Borrower will not, nor
will the Parent Borrower permit any of its Restricted Subsidiaries to,
consummate any transaction or series of transactions with any Affiliate
(including any payment in respect of Management Fees, consulting fees or similar
fees) other than upon fair and reasonable terms no less favorable to the Parent
Borrower or such Restricted Subsidiary than would be obtained in a comparable
arm’s-length transaction with a Person other than an Affiliate, except:

(a) Contractual Obligations and transactions among the Parent Borrower and the
Restricted Subsidiaries to the extent not otherwise prohibited hereunder;

(b) the issuance of Capital Stock (other than Disqualified Equity Interests) of
the Parent Borrower to any Parent Entity or to any Permitted Holder or to any
employee, director, officer, manager, distributor or consultant (or their
respective Controlled Investment Affiliates) of the Parent Borrower, any of its
Parent Entities or any Restricted Subsidiary;

 

-135-



--------------------------------------------------------------------------------

(c) agreements and transactions with and payments to officers, directors,
employees and shareholders (to the extent constituting Affiliates) that are
either entered into in the ordinary course of business and not prohibited by any
of the other provisions of this Agreement;

(d) [Reserved];

(e) the consummation of the Transactions and the payment of fees and expenses
relating thereto;

(f) (i) transactions permitted under Section 7.01; Investments permitted under
Section 7.04; and Restricted Payments permitted under Section 7.05; and
(ii) Liens permitted under Section 7.02 and Indebtedness permitted under
Section 7.03; provided that such Liens and Indebtedness are on terms which are
fair and reasonable to the Parent Borrower and its Subsidiaries as determined by
the majority of disinterested members of the board of directors of the Parent
Borrower;

(g) Employment, indemnity and severance arrangements and health, disability and
similar insurance or benefit plans between the Parent Borrower and the
Restricted Subsidiaries and their respective directors, officers, employees
(including management and employee benefit plans or agreements, subscription
agreements or similar agreements pertaining to the repurchase or tender of
Capital Stock pursuant to put/call rights or similar rights with current or
former employees, officers or directors and stock option or incentive plans and
other compensation arrangements) in the ordinary course of business;

(h) the payment of customary fees and reasonable out of pocket costs to, and
indemnities (including pursuant to the Indemnification Agreement) provided on
behalf of, Sponsors, directors, managers, consultants, officers and employees of
any Parent Entity, the Parent Borrower and the Restricted Subsidiaries to the
extent attributable to the ownership or operation of the Parent Borrower and the
Restricted Subsidiaries;

(i) transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 7.08 or any amendment thereto to the extent such
an amendment is not materially adverse to the Lenders in any respect;

(j) the Parent Borrower or any Subsidiary may pay (i) reimbursements to the
Sponsors for out of pocket expenses consistent with past practice of the Parent
Borrower or in accordance with the Management Agreement and (ii) so long as no
Specified Event of Default shall have occurred and be continuing or would result
therefrom, Management Fees in accordance with the Management Agreement in an
amount up to 3.00% of Consolidated EBITDA calculated on a Pro Forma Basis for
the applicable period; provided that such payments may be greater than 3.00% of
Consolidated EBITDA calculated on a Pro Forma Basis for the applicable period to
the extent such additional payments represent amounts deferred or accrued but
not paid in prior periods;

(k) the existence of, or the performance by the Parent Borrower or any
Restricted Subsidiary of its obligations under the terms of, any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided that the existence of,
or the performance by the Parent Borrower or any Restricted Subsidiary of
obligations under any future amendment to any such existing agreement or under
any similar agreement entered into after the Closing Date shall only be
permitted by this clause (k) to the extent that the terms of any such amendment
or new agreement, when taken as a whole, are not materially disadvantageous to
the Lenders, as determined by the Parent Borrower in good faith; and

 

-136-



--------------------------------------------------------------------------------

(l) customary payments by the Parent Borrower and any Restricted Subsidiaries to
the Sponsors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors of the Parent
Borrower in good faith.

Section 7.09 Fiscal Year. The Parent Borrower shall not change its fiscal year
end from December 31; provided, however, that the Parent Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Parent Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

ARTICLE VIII.

EVENTS OF DEFAULT

Section 8.01 Events of Default. The occurrence and continuation of any of the
following specified events shall constitute an Event of Default (each an “Event
of Default”):

(a) Payments: Any Borrower shall (i) default in the payment when due (whether at
maturity, on a date fixed for a scheduled repayment, on a date on which a
required prepayment is to be made, upon acceleration or otherwise) of any
principal of the Loans or any reimbursement obligation in respect of any Unpaid
Drawing or (ii) default, and such default shall continue for five (5) or more
Business Days, in the payment when due of any interest on the Loans any Fees or
any other Obligations;

(b) Representations, etc.: any representation or warranty made by the Parent
Borrower or any other Credit Party herein or in any other Loan Document or in
any written statement of factual information or certificate delivered or
required to be delivered pursuant hereto or thereto shall prove to have been
untrue in any material respect when made (except where such representations and
warranties are qualified by materiality, in which case such representations and
warranties shall be correct in all respects on the date as of which made, deemed
made, or confirmed or deemed confirmed);

(c) Certain Covenants: the Parent Borrower shall default in the performance or
observance by it of any covenant contained in (I) Section 2.21(c),
Section 2.21(d), (II) solely if such failure continues for five Business Days,
Section 6.01(f) or (g) or (III) Section 6.01(e)(i), Section 6.05(a) (as it
relates to the Parent Borrower only) or Article VII of this Agreement; provided
that, notwithstanding anything to the contrary contained herein, with respect to
Section 7.06, if applicable, a Default or Event of Default shall not occur until
the start of the 11th Business Day (the “Specified Contribution Period”)
subsequent to the date the certificate calculating compliance with Section 7.06
as of the last day of any fiscal quarter is required to be delivered pursuant
Section 6.01(c) with respect to such fiscal quarter or fiscal year, as
applicable;

(d) Other Covenants: any Credit Party shall Default in the due performance or
observance by it of any term, covenant or agreement contained in this Agreement
or any other Loan Document (other than those referred to in Section 8.01(a) or
(b) or (c) above) and such default is not remedied within 30 days of the Parent
Borrower receiving written notice of such Default from the Administrative Agent
or the Required Lenders (any such notice to be identified as a “notice of
default” and to refer specifically to this paragraph);

 

-137-



--------------------------------------------------------------------------------

(e) Cross Default Under Other Agreements: the Parent Borrower or any of its
Restricted Subsidiaries, shall (i) default in any payment with respect to any
Material Indebtedness (other than the Obligations), and such default shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Material Indebtedness; or (ii) default in the
observance or performance of any agreement or covenant relating to such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause any such Material
Indebtedness to become due prior to its stated maturity (other than by (A) a
regularly scheduled required prepayment or redemption, prior to the stated
maturity thereof or (B) secured Material Indebtedness that becomes due solely as
a result of the sale, transfer or other disposition (including as a result of an
Event of Loss) of the property or assets securing such Material Indebtedness);
provided that, in the case of clauses (i) and (ii) such default or failure
remains unremedied or has not been waived by the holders of such Indebtedness;

(f) Invalidity of Security Documents: Any Security Document after delivery
thereof pursuant to Section 4.01 or 6.10 shall for any reason (other than
pursuant to the terms hereof or thereof including as a result of a transaction
permitted under Section 7.04 or Section 7.05) cease to create a valid and
perfected lien, with the priority required by the Security Documents (or other
security purported to be created on the applicable Collateral) on and security
interest in any material portion of the Collateral purported to be covered
thereby, subject to Liens permitted under Section 7.02, except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to file financing continuation
statements or to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Documents and except as to
Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied or
failed to acknowledge coverage;

(g) Judgments: one or more judgments, orders or decrees shall be entered against
Parent Borrower and/or any of its Restricted Subsidiaries, involving a liability
(to the extent not covered by independent third-party insurance as to which the
insurer has been notified of such judgment or order and has not denied or failed
to acknowledge coverage thereof) of $25,000,000 or more in the aggregate for all
such judgments, orders, decrees and settlements for the Parent Borrower and its
Restricted Subsidiaries, and any such judgments, orders, decrees or settlements
shall not have been paid, vacated, discharged or stayed or bonded pending appeal
within 60 days after the entry thereof;

(h) Insolvency Event: any Insolvency Event shall occur with respect to the
Parent Borrower, any Additional Borrower or any Material Subsidiary;

(i) ERISA: any ERISA Event shall have occurred and such event or events would
reasonably be expected to have a Material Adverse Effect; or

(j) Change in Control: if there occurs a Change in Control.

For the avoidance of doubt, any “going concern” or similar qualification in
connection with the maturity of the Loans, termination of the Revolving
Commitments or any projected Default or Event of Default pursuant to the
requirements of Section 7.06 in connection with Section 6.01 Financials shall
not be a Default or Event of Default.

 

-138-



--------------------------------------------------------------------------------

Section 8.02 Remedies. If any Event of Default shall then be continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of the Required Lenders, by written notice to the Parent Borrower and
the other Lenders, take any or all of the following actions, without prejudice
to the rights of the Administrative Agent, the Collateral Agent or any Lender to
enforce its claims against the Parent Borrower or any other Credit Party in any
manner permitted under applicable law:

(a) declare the Commitments terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately without any other notice of any kind;

(b) declare the principal of and any accrued interest in respect of all Loans,
all Unpaid Drawings and all other Obligations (other than any Obligations under
any Designated Hedge Agreement) owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers;

(c) (i) terminate any Letter of Credit that may be terminated in accordance with
its terms and/or (ii) require the Parent Borrower to Cash Collateralize all or
any portion of the LC Outstandings; or

(d) exercise any other right or remedy available under any of the Loan Documents
or applicable law;

provided that, if an Event of Default specified in Section 8.01(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and/or (c)(ii) above shall
occur automatically without the giving of any such notice.

Section 8.03 Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent, the Collateral Agent or any
Lender after the Obligations have been accelerated (or have matured) or through
the exercise of remedies hereunder or under the other Loan Documents shall,
unless otherwise required by applicable law, be applied as follows (in each case
subject to the terms of any Customary Intercreditor Agreement which is then in
effect):

(a) first, to the payment of that portion of the Obligations constituting
Overadvance loans payable to the Administrative Agent or the Collateral Agent;

(b) second, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent or to the
Collateral Agent in each case in its capacity as such;

(c) third, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses (including attorneys’ fees payable under Section 11.01
and amounts due under Article III, but other than fees owed to any Lender with
respect to any FILO Tranche of Loans) payable to each Lender or each LC Issuer,
ratably among them in proportion to the aggregate of all such amounts;

(d) fourth, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans (other than any Loans under a FILO
Tranche) ratably among the Lenders in proportion to the aggregate of all such
amounts;

 

-139-



--------------------------------------------------------------------------------

(e) fifth, pro rata to the payment of that portion of the Obligations
constituting unpaid principal of the Loans (other than any Loans under a FILO
Tranche), Unpaid Drawings and the amounts due to Designated Hedge Creditors
under Designated Hedge Agreements (solely to the extent that the applicable
Designated Hedge Creditor and the Parent Borrower have specified Designated
Hedge Reserves with respect thereto in a Borrowing Base Certificate or otherwise
in accordance with the definition thereof) subject to confirmation by the
Administrative Agent that any calculations of termination or other payment
obligations are being made in accordance with normal industry practice ratably
among the Lenders, each LC Issuer and the Designated Hedge Creditors in
proportion to the aggregate of all such amounts;

(f) sixth, to the Administrative Agent for the benefit of each LC Issuer to cash
collateralize the Stated Amount of outstanding Letters of Credit;

(g) seventh, ratably among the Cash Management Banks, to the payment of that
portion of the Obligations constituting amounts due to Cash Management Banks
under Cash Management Agreements, subject to confirmation by the Administrative
Agent that any calculations of termination or other payment obligations are
being made in accordance with normal industry practice;

(h) eighth, to the payment of all Obligations of the Credit Parties (other than
with respect to any FILO Tranche) owing under or in respect of the Loan
Documents that are then due and payable to the Administrative Agent, the
Collateral Agent, each LC Issuer, the Swing Line Lender, the Lenders, the
Designated Hedge Creditors and the Cash Management Banks, ratably based upon the
respective aggregate amounts of all such Obligations owing to them on such date;

(i) ninth, to the payment of all Obligations of the Credit Parties with respect
to any FILO Tranche that are then due and payable to the Administrative Agent,
the Collateral Agent, each LC Issuer, the Swing Line Lender, the Lenders, the
Designated Hedge Creditors and the Cash Management Banks, ratably based upon the
respective aggregate amounts of all such Obligations owing to them on such date;

(j) finally, any remaining surplus after all of the Obligations have been paid
in full, to the Parent Borrower or to whomsoever shall be lawfully entitled
thereto.

ARTICLE IX.

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

Section 9.01 Appointment.

(a) Each Lender hereby irrevocably designates and appoints SunTrust Bank to act
as specified herein and in the other Loan Documents, and each such Lender hereby
irrevocably authorizes SunTrust Bank as the Administrative Agent and Collateral
Agent for such Lender, to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent and
the Collateral Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Each Lender hereby expressly authorizes the Administrative Agent and/or the
Collateral Agent to, without the consent of any Lender, to enter into the
ABL/Bond Intercreditor Agreement to give effect to the provisions of this
Agreement, which ABL/Bond Intercreditor Agreement shall be binding on the
Lender. The Administrative Agent and/or the Collateral Agent agrees or agree to
act as such upon the express

 

-140-



--------------------------------------------------------------------------------

conditions contained in this Article IX. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent and/or the
Collateral Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in the other Loan Documents, nor any fiduciary
relationship with any Lender or LC Issuer, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent or Collateral
Agent. In performing its functions and duties under this Agreement, the
Administrative Agent and Collateral Agent shall each act solely as agent of the
Lenders and do not assume and shall not be deemed to have assumed any obligation
or relationship of agency or trust with or for the Credit Parties or any of
their respective Subsidiaries.

(b) Each Lender and the LC Issuer hereby further irrevocably authorizes the
Administrative Agent and/or the Collateral Agent on behalf of and for the
benefit of the Lenders and the LC Issuer, to be the agent for and representative
of the Lenders and the LC Issuer with respect to the Guaranty, the Security
Documents, the Collateral and any other Loan Document. Subject to Section 11.12,
without further written consent or authorization from Lenders or the LC Issuer,
the Administrative Agent and/or the Collateral Agent may execute any documents
or instruments necessary to (i) release any Lien or Guaranty encumbering or
relating to any item of Collateral or Guarantor that is the subject of a sale or
other disposition (or, in the case of any Guarantor, to the extent such
Guarantor is no longer required to be a Guarantor pursuant to the terms hereof)
to a Person that is not a Credit Party permitted hereby or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 11.12) have otherwise consented, (ii) release any Guarantor from the
Guaranty with respect to which the Required Lenders (or such other Lenders as
may be required to give such consent under Section 11.12) have otherwise
consented, (iii) to release any Lien on any Collateral granted to or held by the
Administrative Agent and/or the Collateral Agent under any Security Document
(x) upon the payment in full of all Obligations (other than obligations in
respect of Cash Management Agreements, Designated Hedge Agreements, contingent
indemnity obligations for which no demand has been made), termination or
expiration of the Commitments of the Lenders to make any Loan or to issue any
Letter of Credit and termination or Cash Collateralization in accordance with
the provisions of this Agreement of all Letters of Credit, or (y) that
constitutes Excluded Collateral, (iv) to subordinate any Lien on any Collateral
granted to or held by the Administrative Agent and/or the Collateral Agent under
any Security Document to the holder of any Lien on such property that is
permitted by Sections 7.02(c), (d), (h), (i), (j) and (p) and clauses (ii),
(v) through (x), (xii), (xv), (xvi), (xviii), (xxii), (xxiv), (xxviii), (xxx),
(xxxi) and (xxxii) of the definition of “Standard Permitted Lien,” (v) enter
into any amendment to any Loan Document to correct any errors or omissions
pursuant to Section 11.12(g), or (vi) enter into any Customary Intercreditor
Agreement, Incremental Revolving Credit Assumption Agreements and Extension
Amendments, in each case, in accordance with the applicable terms hereof. Upon
request by the Administrative Agent and/or the Collateral Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s and/or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under this Agreement and other Loan Documents pursuant to this
Section 9.01(b). In each case as specified in this Section 9.01(b), the
Administrative Agent will, at the Parent Borrower’s expense, execute and deliver
to the applicable Credit Party such documents as such Credit Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Loan Documents, in each case in accordance with the terms
of the Loan Documents, this Section 9.01(b) and Section 11.26. The Parent
Borrower agrees to deliver to the Administrative Agent and/or the Collateral
Agent, upon its request and prior to any release or subordination of the Liens
of the Administrative Agent provided for in this Section 9.01, a certificate of
an Authorized Officer confirming that any such release and/or subordination of
the Liens in the Collateral is permitted pursuant to the terms of the Loan
Documents, upon which certificate the Administrative Agent and the Collateral
Agent may conclusively rely without further inquiry.

 

-141-



--------------------------------------------------------------------------------

(c) Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Parent Borrower, the Administrative Agent, the Collateral
Agent and each Lender hereby agree that (i) no Lender shall have any right
individually to realize upon any of the Collateral or to enforce the Guaranty,
it being understood and agreed that, except as otherwise set forth in the Loan
Documents with respect to rights of set off, all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent and/or the
Collateral Agent, on behalf of the Lenders in accordance with the terms hereof
and all powers, rights and remedies under the Loan Documents may be exercised
solely by the Administrative Agent and/or the Collateral Agent, and (ii) in the
event of a foreclosure by the Administrative Agent and/or the Collateral Agent
on any of the Collateral pursuant to a public or private sale, in accordance
with the terms hereof, the Administrative Agent, the Collateral Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and the Administrative Agent and/or the Collateral Agent, as agent for and
representative of the Secured Creditors (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent and/or the Collateral Agent at such sale.

(d) Notwithstanding the provisions of Section 9.11, if the Administrative Agent
shall become a Defaulting Lender, the Parent Borrower may appoint, subject to
the consent of the Required Lenders, a successor Administrative Agent and/or the
Collateral Agent. Such successor Administrative Agent and/or the Collateral
Agent shall have all of the rights, duties and powers of the Administrative
Agent.

(e) Except as specifically provided in a Loan Document (i) nothing in the Loan
Documents makes the Collateral Agent a trustee or fiduciary for any other party
or any other person, and (ii) the Collateral Agent need not hold in trust any
moneys paid to it for any other party or be liable to account for interest on
those moneys.

(f) The Collateral Agent may at any time appoint (and subsequently remove) any
person to act as a separate security trustee or as a co-trustee jointly with it
(i) if it is necessary in performing its duties and if the Collateral Agent
considers that appointment to be in the interest of the Secured Creditors, or
(ii) for the purposes of complying with or confirming to any legal requirements,
restrictions or conditions which the Collateral Agent deems to be relevant, or
(iii) for the purposes of obtaining or enforcing any judgment or decree in any
jurisdiction, and the Collateral Agent will give notice to the other parties of
any such appointment.

Section 9.02 Delegation of Duties. Each of the Administrative Agent and/or the
Collateral Agent may execute any of its duties under this Agreement or any other
Loan Document by or through agents, sub-agents or attorneys-in-fact, and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Neither the Administrative Agent nor the Collateral Agent shall be
responsible for the negligence or misconduct of any agents, sub-agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by Section 9.03. All of the rights, benefits and privileges
(including the exculpatory and indemnification provisions) of Section 9.03 shall
apply to any such sub-agent and to the Affiliates of any such sub-agent, and
shall apply to their respective activities as sub-agent as if such sub-agent and
Affiliates were named herein. Notwithstanding anything herein to the contrary,
with respect to each sub-agent appointed by the Administrative Agent and/or the

 

-142-



--------------------------------------------------------------------------------

Collateral Agent, (i) such sub-agent shall be a third party beneficiary under
this Agreement with respect to all such rights, benefits and privileges
(including exculpatory and rights to indemnification) and shall have all of the
rights, benefits and privileges of a third party beneficiary, including an
independent right of action to enforce such rights, benefits and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Credit
Parties and the Lenders, (ii) such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to the Administrative Agent and/or the Collateral Agent
and not to any Credit Party, any Lender or any other Person and no Credit Party,
Lender or any other Person shall have the rights, directly or indirectly, as a
third party beneficiary or otherwise, against such sub-agent.

Section 9.03 Exculpatory Provisions. Neither the Administrative Agent, the
Collateral Agent nor any of their respective Related Parties shall be (a) liable
to any of the Lenders for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with this Agreement or any other Loan
Document (except for its or such Related Parties’ own gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by the
Credit Parties or any of their respective Subsidiaries or any of their
respective officers contained in this Agreement, any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent and/or the Collateral Agent under or
in connection with, this Agreement or any other Loan Document or for any failure
of any Credit Party or any of its officers to perform its obligations hereunder
or thereunder. Neither the Administrative Agent nor the Collateral Agent shall
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Credit Parties or any of their respective Subsidiaries.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
to any Lender for the effectiveness, genuineness, validity, enforceability,
collectability or sufficiency of this Agreement or any Loan Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statement or in any financial or other statements,
instruments, reports, certificates or any other documents in connection herewith
or therewith furnished or made by the Administrative Agent and/or the Collateral
Agent to the Lenders or by or on behalf of the Credit Parties or any of their
respective Subsidiaries to the Administrative Agent, the Collateral Agent or any
Lender or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or of
the existence or possible existence of any Default or Event of Default.

Section 9.04 Reliance by Administrative Agent and Collateral Agent. Each of the
Administrative Agent and Collateral Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, e-mail or other
electronic transmission, facsimile transmission, telex or teletype message,
statement, order or other document or conversation believed by it, in good
faith, to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Parent Borrower or any of its Subsidiaries),
independent accountants and other experts selected by the Administrative Agent
and/or the Collateral Agent. The Administrative Agent and Collateral Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate or it shall first
be indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. Each of the Administrative Agent and the
Collateral Agent shall in all

 

-143-



--------------------------------------------------------------------------------

cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders or all of the Lenders, as applicable, as to any matter that,
pursuant to Section 11.12, can only be effectuated with the consent of all
Required Lenders, or all applicable Lenders, as the case may be), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders.

Section 9.05 Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent
and/or the Collateral Agent has received notice from the Required Lenders or the
Parent Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” If the
Administrative Agent and/or the Collateral Agent receives or receive such a
notice, the Administrative Agent shall give prompt notice thereof to the Lenders
and the Parent Borrower, if applicable. The Administrative Agent and/or the
Collateral Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders; provided,
however, that unless and until the Administrative Agent and/or the Collateral
Agent shall have received such directions, the Administrative Agent and/or the
Collateral Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall reasonably deem advisable in the best interests of the
Lenders.

Section 9.06 Non-Reliance. Each Lender expressly acknowledges that neither the
Administrative Agent, the Collateral Agent nor any of their respective Related
Parties has made any representations or warranties to it and that no act by the
Administrative Agent and/or the Collateral Agent hereinafter taken, including
any review of the affairs of the Credit Parties or their respective
Subsidiaries, shall be deemed to constitute any representation or warranty by
the Administrative Agent or Collateral Agent to any Lender. Each Lender
represents to the Administrative Agent and the Collateral Agent that it has,
independently and without reliance upon the Administrative Agent or Collateral
Agent, or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own Inventory appraisal of, and investigation
into the business, assets, operations, property, financial and other conditions,
prospects and creditworthiness of the Credit Parties and their Subsidiaries and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender also represents that it will, independently and without reliance
upon the Administrative Agent, or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, Inventory appraisals and decisions in taking or not taking
action under this Agreement, and to make such investigation as it deems
necessary to inform itself as to the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Credit
Parties and their Subsidiaries. Neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
assets, property, financial and other conditions, prospects or creditworthiness
of the Credit Parties and their Subsidiaries that may come into the possession
of the Administrative Agent, the Collateral Agent or any of their respective
Related Parties.

Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to any Anti-Terrorism Law, including any programs involving any of
the following items relating to or in connection with the Credit Parties or
their respective Subsidiaries, any of their respective Affiliates or agents, the
Loan Documents or the transactions hereunder: (a) any identity verification
procedures, (b) any record keeping, (c) any comparisons with government lists,
(d) any customer notices or (e) any other procedures required under the CIP
Regulations or such other laws.

 

-144-



--------------------------------------------------------------------------------

Section 9.08 Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the Patriot Act and the applicable regulations because it is both (a) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (b) subject to supervision
by a banking authority regulating such affiliated depository institution or
foreign bank) shall deliver to the Administrative Agent the certification, or,
if applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the Patriot Act and
the applicable regulations: (i) within 10 days after the Closing Date, and
(ii) at such other times as are required under the Patriot Act.

Section 9.09 Indemnification. The Lenders agree to indemnify the Administrative
Agent, the Collateral Agent and their respective Related Parties, ratably
according to their pro rata share of the Aggregate Credit Facility Exposure
(excluding Swing Loans), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, reasonable
expenses or disbursements of any kind whatsoever that may at any time (including
at any time following the payment of the Obligations) be imposed on, incurred by
or asserted against the Administrative Agent, the Collateral Agent or such
Related Parties in any way relating to or arising out of this Agreement or any
other Loan Document, or any documents contemplated by or referred to herein or
the transactions contemplated hereby or any action taken or omitted to be taken
by the Administrative Agent, the Collateral Agent or such Related Parties under
or in connection with any of the foregoing, but only to the extent that any of
the foregoing is not paid by the Parent Borrower; provided, however, that no
Lender shall be liable to the Administrative Agent, the Collateral Agent or any
of their respective Related Parties for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent resulting solely from the
Administrative Agent’s, the Collateral Agent’s or such Related Parties’ gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to the
Administrative Agent, the Collateral Agent or any such Related Parties for any
purpose shall, in the reasonable opinion of the Administrative Agent or the
Collateral Agent, respectively, be insufficient or become impaired, the
Administrative Agent or Collateral Agent, as applicable, may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished. The agreements in this Section 9.09
shall survive the payment of all Obligations.

Section 9.10 The Administrative Agent and Collateral Agent in Each Individual
Capacity. Each of the Administrative Agent and the Collateral Agent and their
respective Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Credit Parties, their respective
Subsidiaries and their Affiliates as though not acting as Administrative Agent
and/or the Collateral Agent hereunder. With respect to the Loans made by it and
all Obligations owing to it, the Administrative Agent and/or the Collateral
Agent shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not the Administrative Agent and/or
the Collateral Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent and/or the Collateral Agent in its individual capacity.

Section 9.11 Successor Administrative Agent. The Administrative Agent may resign
at any time upon not less than 30 days’ written notice to the Lenders, each LC
Issuer and the Parent Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, subject to the reasonable consent of
the Parent Borrower (which consent shall not be unreasonably withheld or
delayed; provided that the Parent Borrower’s consent shall not be required if a
Specified Event of Default then exists), to

 

-145-



--------------------------------------------------------------------------------

appoint a successor, with written notice to all other Lenders of such
appointment. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and each LC Issuer, appoint a
successor Administrative Agent; provided, however, that if the Administrative
Agent shall notify the Parent Borrower and the Lenders that no such successor
has been appointed or has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
any LC Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and LC Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Parent Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Parent Borrower and such successor. After
the retiring Administrative Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article IX and Section 11.02 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

Section 9.12 Other Agents. Any Lender identified herein as a Co-Agent,
Syndication Agent, Co-Documentation Agent, Managing Agent, Manager, Lead
Arranger, Bookrunner, Arranger or any other corresponding title, other than
“Administrative Agent,” or “Collateral Agent” shall have no right, power,
obligation, liability, responsibility or duty under this Agreement or any other
Loan Document except those applicable to all Lenders as such. Each Lender
acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder.

Section 9.13 Agency for Perfection. The Administrative Agent and each Lender
hereby appoints the Administrative Agent, the Collateral Agent and each other
Lender as agent and bailee for the purpose of perfecting the security interests
in and liens upon the Collateral in assets that can be perfected only by
possession or control (or where the security interest of a secured party with
possession or control has priority over the security interest of another secured
party) and the Administrative Agent, the Collateral Agent and each Lender hereby
acknowledges that it holds possession of or otherwise controls any such
Collateral for the benefit of the Secured Parties as secured party. Should any
Lender obtain possession or control of any such Collateral, such Lender shall
notify the Administrative Agent and/or the Collateral Agent thereof, and,
promptly upon the Administrative Agent’s or the Collateral Agent’s request
therefor shall deliver such Collateral to the Administrative Agent or in
accordance with the Administrative Agent’s and/or Collateral Agent’s
instructions. Each Credit Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

Section 9.14 Proof of Claim. The Lenders and the Parent Borrower hereby agree
that after the occurrence and continuation of an Event of Default pursuant to
Section 8.01(h), in case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to the Parent Borrower or any of the
Guarantors, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Parent Borrower or any of the Guarantors)

 

-146-



--------------------------------------------------------------------------------

shall be entitled and empowered, by intervention in such proceeding or otherwise
(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
agents and counsel and all other amounts due the Lenders and the Administrative
Agent hereunder) allowed in such judicial proceeding; (b) to collect and receive
any moneys or other property payable or deliverable on any such claims and to
distribute the same; and (c) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent and other agents
hereunder. Nothing herein contained shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lenders or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding. Further, nothing contained in this Section 9.14 shall affect or
preclude the ability of any Lender to (i) file and prove such a claim in the
event that the Administrative Agent has not acted within ten (10) days prior to
any applicable bar date and (ii) require an amendment of the proof of claim to
accurately reflect such Lender’s outstanding Obligations.

Section 9.15 Posting of Approved Electronic Communications.

(a) Delivery of Communications. Each Credit Party hereby agrees, unless directed
otherwise by the Administrative Agent or unless the electronic mail address
referred to below has not been provided by the Administrative Agent to such
Credit Party that it will, or will cause its Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent or to the Lenders pursuant to
the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of Borrowing
or a Notice of Continuation or Conversion, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default under this Agreement or any other
Loan Document or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Loan or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium that is properly identified in a
format reasonably acceptable to the Administrative Agent to an electronic mail
address as directed by the Administrative Agent. In addition, each Credit Party
agrees, and agrees to cause its Subsidiaries, to continue to provide the
Communications to the Administrative Agent or the Lenders, as the case may be,
in the manner specified in the Loan Documents but only to the extent requested
by the Administrative Agent.

(b) No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM

 

-147-



--------------------------------------------------------------------------------

FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE INDEMNITEES IN CONNECTION WITH
THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE ORDER BY A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.

(c) Delivery Via Platform. The Administrative Agent agrees that the receipt of
the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.

(d) No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
the Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

Section 9.16 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the IRS or any other authority
of the United States or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including because the appropriate form
was not delivered or not properly executed, or because such Lender failed to
notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective), such Lender shall,
within 10 days after written demand therefor, indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrowers pursuant to Section 3.02 and without
limiting or expanding the obligation of the Borrowers to do so) for all amounts
paid, directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.16. The agreements in
this Section 9.16 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.
For purposes of this Section 9.16, the term “Lender” includes any LC Issuer.

 

-148-



--------------------------------------------------------------------------------

Section 9.17 Resignation/Replacement of LC Issuer and Swing Line Lender.

Notwithstanding anything to the contrary contained herein, any LC Issuer or
Swing Line Lender may, upon 60 days’ notice to the Parent Borrower and the
Lenders, resign as an LC Issuer or Swing Line Lender, respectively; provided
that on or prior to the expiration of such 60-day period with respect to such
resignation, the relevant LC Issuer or Swing Line Lender shall have identified a
successor LC Issuer or Swing Line Lender reasonably acceptable to the Parent
Borrower willing to accept its appointment as successor LC Issuer or Swing Line
Lender, as applicable, and such LC Issuer or Swing Line Lender, as applicable
shall have accepted such appointment. For the avoidance of doubt, in the event
of any such resignation of an LC Issuer or Swing Line Lender, the Parent
Borrower shall be entitled to appoint from among the Lenders willing to accept
such appointment a successor LC Issuer or Swing Line Lender hereunder; provided
that no failure by the Parent Borrower to appoint any such successor shall
affect the resignation of the relevant LC Issuer or the Swing Line Lender, as
the case may be, except as expressly provided above. If an LC Issuer resigns as
an LC Issuer, it shall retain all the rights and obligations of an LC Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an LC Issuer and all LC Obligations with respect
thereto (including the right to require the Lenders to make Loans or fund risk
participations in Unreimbursed Amounts). If the Swing Line Lender resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Loans or fund risk participations in outstanding
Swing Line Loans.

Section 9.18 Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrowers, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Security Documents, it being understood and agreed that all
powers, rights and remedies hereunder and under the Security Documents may be
exercised solely by the Administrative Agent, and (ii) in the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition and the Administrative Agent, as agent for and
representative of the Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent at such sale or other disposition.

Section 9.19 Cash Management Banks and Designated Hedge Creditors. No Cash
Management Bank or Designated Hedge Creditor that obtains the benefits of
Section 8.02, the Security Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations in favor of Cash Management Banks and Designated Hedge Creditor
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Designated Hedge Creditor,
as the case may be.

 

-149-



--------------------------------------------------------------------------------

ARTICLE X.

[RESERVED]

ARTICLE XI.

MISCELLANEOUS

Section 11.01 Payment of Expenses Etc. The Parent Borrower agrees to pay upon
presentation of a summary statement, all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and the Collateral Agent in
connection with: (i) the negotiation, preparation, syndication, administration
and execution and delivery of the Loan Documents and the documents and
instruments referred to therein and the syndication of the Commitments
(including reasonable due diligence expenses, reasonable syndication expenses,
reasonable travel expenses and reasonable legal fees and expenses of one
transaction counsel for the Administrative Agent, Syndication Agent, any
Co-Documentation Agent and the Lenders, taken as a whole, and, if reasonably
necessary, of one local counsel in any material relevant jurisdiction);
(ii) expenses incurred pursuant to Section 6.03 in connection therewith;
(iii) any amendment, modification or waiver relating to any of the Loan
Documents requested by the Parent Borrower; (iv) creating and perfecting Liens
in favor of the Collateral Agent, for the benefit of Secured Creditors; (v) the
exercise of remedies under Section 8.02, (including the reasonable and
documented fees, disbursements and other charges of one counsel to the
Administrative Agent, the Collateral Agent and the Lenders, taken as a whole,
and, if reasonably necessary, of one local counsel in any material relevant
jurisdiction and separate litigation or bankruptcy counsel); and (vi) upon the
exercise of remedies under Section 8.02, all the actual costs and expenses
(including the fees, expenses and disbursements of counsel (including allocated
costs of internal counsel) and of any appraisers, consultants, advisors and
agents employed or retained by the Administrative Agent and its counsel) in
connection with such exercise of remedies.

Section 11.02 Indemnification. Each Credit Party agrees to indemnify the
Administrative Agent, the Collateral Agent, the Arrangers, the Syndication
Agent, any Co-Documentation Agents, each Lender, and their respective Related
Parties (collectively, the “Indemnitees”) from and hold each of them harmless
against any and all losses, liabilities, claims or damages to which such
Indemnitee may become subject arising out of, resulting from or in connection
with any claim, litigation, investigation or proceeding whether based on
contract, tort or any other theory, whether brought by any Credit Party (each, a
“Proceeding” (including any Proceedings under Environmental Laws)) relating to
the Loan Documents or any other agreement, document, instrument or transaction
related thereto, the use of proceeds thereof and the Transactions, regardless of
whether any Indemnitee is a party thereto and whether or not such Proceedings
are brought by the Parent Borrower, its equity holders, affiliates, creditors or
any other third party, and to reimburse each Indemnitee within 30 days of
written demand therefor (together with reasonable back-up documentation
supporting such reimbursement request) for any reasonable out-of-pocket legal or
other out-of-pocket expenses incurred in connection with investigating or
defending any of the foregoing of one counsel to such Indemnitee, taken as a
whole (and, if reasonably necessary, of one local counsel and/or one regulatory
counsel in any material relevant jurisdiction) and, in the case of a conflict of
interest, of one additional counsel to the affected Indemnitee taken as a whole
(and, if reasonably necessary, of one local counsel and/or one regulatory
counsel in any material relevant jurisdiction for each such set of similarly
situated Indemnitee); provided that, except in the case of any indemnity or
reimbursement obligation to the Administrative Agent as a result of the
application of the provisions of clause (i) of Section 11.12(g) of this
Agreement, the foregoing indemnity and reimbursement obligation will not, as to
any Indemnitee, apply to (i) losses, claims, damages, liabilities or related
expenses (A) to the extent they arise from the willful misconduct, bad faith or
gross negligence as determined by a final non-appealable judgment of a court of
competent

 

-150-



--------------------------------------------------------------------------------

jurisdiction of, or material breach of the Loan Documents by, such Indemnitee or
any of its Related Parties as determined in a final non-appealable judgment by a
court of competent jurisdiction or (B) arising out of any claim, litigation,
investigation or proceeding that does not involve an act or omission of Parent
Borrower or any of Parent Borrower’s affiliates and that is brought by such
Indemnitee against another Indemnitee (other than an Indemnitee acting in its
capacity as agent, arranger or any other similar role in connection with the
Loan Documents) or (ii) any settlement entered into by such Indemnitee without
Parent Borrower’s written consent (such consent not to be unreasonably withheld
or delayed). This Section 11.02 shall not apply with respect to Taxes other than
any Taxes that represent losses, liabilities, claims and damages arising from
any non-Tax Proceeding.

Section 11.03 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender or such LC Issuer (including by branches, agencies and Affiliates of
such Lender or LC Issuer wherever located) to or for the credit or the account
of any Credit Party against and on account of the Obligations and liabilities of
any Credit Party to such Lender or LC Issuer under this Agreement or under any
of the other Loan Documents, including all claims of any nature or description
arising out of or connected with this Agreement or any other Loan Document,
irrespective of whether or not such Lender or LC Issuer shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured. Each Lender and LC Issuer agrees to
promptly notify the Parent Borrower after any such set off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set off and application.

Section 11.04 Equalization.

(a) Equalization. Except as otherwise permitted hereunder, if at any time any
Lender receives any amount hereunder (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Loan Documents, or otherwise, but excluding any amount received in respect of an
assignment pursuant to Section 11.06) that is applicable to the payment of the
principal of, or interest on, the Loans (other than Swing Loans), LC
Participations, Swing Loan Participations or Fees (other than Fees that are
intended to be paid solely to the Administrative Agent or an LC Issuer and
amounts payable to a Lender under Article III), of a sum that with respect to
the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations to such Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such amount.

(b) Recovery of Amounts. If any amount paid to any Lender pursuant to subsection
(a) above is recovered in whole or in part from such Lender, such original
purchase shall be rescinded, and the purchase price restored ratably to the
extent of the recovery.

(c) Consent of Parent Borrower. The Parent Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Parent Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Parent Borrower in the amount of such participation.

 

-151-



--------------------------------------------------------------------------------

Section 11.05 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to the Parent Borrower or any other Credit Party, to it at:

Builders FirstSource, Inc.

2001 Bryan Street, Suite 1600

Dallas, Texas 75201

Attention: Chad Crow

Telephone: 214-880-3585

Telecopier: 214-880-3588

With a copy to:

Christopher J. Brown

Simpson Thacher & Bartlett LLP

1155 F Street, NW

Washington, D.C. 20004

Telephone: 202-636-5513

Telecopier: 202-636-5502;

(ii) if to the Administrative Agent, Collateral Agent, the Swing Line Lender and
LC Issuer, to it at the Notice Office; and

(iii) if to a Lender, to it at its address (or telecopier number) set forth next
to its name on the signature pages hereto or, in the case of any Lender that
becomes a party to this Agreement by way of assignment under Section 11.06 of
this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party.

(b) Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in subsection
(c) below shall be effective as provided in said subsection (c).

(c) Electronic Communications. Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent. The Administrative Agent and
the Parent Borrower may, in their discretion, agree in a separate writing to
accept notices and other communications to them hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt

 

-152-



--------------------------------------------------------------------------------

of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgement); provided, further, that if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet web site shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the web site address therefor.

(d) Change of Address, etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.05(a).

Section 11.06 Successors and Assigns.

(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Parent Borrower
may not assign or transfer any of its rights or obligations hereunder without
the prior written consent of all the Lenders except to the extent expressly
permitted hereunder (including in connection with a transaction permitted by
Section 7.01); provided, further, that any assignment or participation by a
Lender of any of its rights and obligations hereunder shall be effected in
accordance with this Section 11.06.

(b) Participations. Each Lender may at any time grant participations in any of
its rights hereunder or under any of the Notes to an Eligible Assignee or any
other Person (other than (x) the Borrower or any of its Affiliates or (y) a
Disqualified Institution; except to the extent that such Disqualified
Institution is of the type referred to in clause (a) of the definition thereof
and such the identity of such Disqualified Institution has been made available
to the Lenders) (such Eligible Assignee or other Person, a “Participant”);
provided that in the case of any such participation,

(i) the Participant shall not have any rights under this Agreement or any of the
other Loan Documents (the Participant’s rights against such Lender in respect of
such participation to be those set forth in the agreement executed by such
Lender in favor of the Participant relating thereto),

(ii) such Lender’s obligations under this Agreement (including its Commitments
hereunder) shall remain unchanged,

(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,

(iv) such Lender shall remain the holder of the Obligations owing to it and of
any Note issued to it for all purposes of this Agreement, and

(v) the Parent Borrower, the Administrative Agent, and the other Lenders shall
continue to deal solely and directly with the selling Lender in connection with
such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Parent Borrower hereunder shall be determined as if such Lender
had not sold such participation, except that the Participant shall be entitled
to the benefits of Article III to the extent that such Lender would be entitled
to such benefits if the participation had not been entered into or sold;

 

-153-



--------------------------------------------------------------------------------

provided, further, that no Lender shall transfer, grant or sell any
participation under which the Participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent such amendment or waiver would (A) extend the final scheduled
maturity of the date of any Scheduled Repayment of any of the Loans in which
such Participant is participating, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such Participant’s participating interest
in any Commitment over the amount thereof then in effect (it being understood
that a waiver of any Default or Event of Default shall not constitute a change
in the terms of any such Commitment) or (B) release all or substantially all of
the Collateral, except in accordance with the terms of the Loan Documents;
provided still further that each Participant shall be entitled to the benefits
(and subject to the limitations) of Sections 3.01 and 3.02 with respect to its
participation as if it was a Lender, except that a Participant shall (i) only
deliver the forms described in Section 3.02(g) to the Lender granting it such
participation and (ii) not be entitled to receive any greater payment under
Sections 3.01 or 3.02 than the applicable Lender would have been entitled to
receive absent the participation, except to the extent such entitlement to a
greater payment arose from a change in law, treaty or governmental rule,
regulation or order, or any change in interpretation, administration or
application thereof by the relevant Governmental Authority, after the
Participant became a Participant hereunder.

In the event that any Lender sells participations in a Loan, such Lender shall,
acting for this purpose as a non-fiduciary agent of the applicable Borrower,
maintain a register on which it enters the name of all Participants in such Loan
and the principal amount (and stated interest thereon) of the portion of such
Loan that is the subject of the participation (the “Participant Register”). The
entries in the Participant Register shall be conclusive absent manifest error,
and each Borrower, the Administrative Agent and each Lender shall treat each
person whose name is recorded in the Participant Register as the owner of the
participation in question for all purposes of this Agreement notwithstanding any
notice to the contrary. A Loan (and the registered note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide). No Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such Commitment,
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
U.S. Treasury Regulations.

(c) Assignments by Lenders.

(i) Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, LC Participations, Swing Loan Participations and/or Commitments and its
rights and obligations hereunder to one or more Eligible Assignees, each of
which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided, however, that:

(A) except in the case of (x) an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, the aggregate amount of the Commitment so assigned (which for this
purpose includes the Loans outstanding thereunder) shall not be less than
$5,000,000 (unless otherwise mutually agreed upon by the Parent Borrower and the
Administrative Agent);

(B) in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;

 

-154-



--------------------------------------------------------------------------------

(C) upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the Parent Borrower’s expense, to such new Lender and
to the assigning Lender, to the extent needed to reflect the revised
Commitments;

(D) unless waived by the Administrative Agent, except in the case of an
assignment to another Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender, or any Lenders in connection with the initial
syndication of the Credit Facilities on or after the Closing Date, the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non-refundable assignment fee of
$3,500; and

(E) Parent Borrower will be deemed to have given the consent required in the
definition of “Eligible Assignee” to such Assignment if Parent Borrower has not
responded in writing within ten (10) Business Days of a request for consent.

(ii) To the extent of any assignment pursuant to this subsection (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments.

(iii) At the time of each assignment pursuant to this subsection (c) to a Person
that is not already a Lender hereunder, the respective assignee Lender shall
provide to the Parent Borrower and the Administrative Agent the applicable
Internal Revenue Service Forms (and any necessary additional documentation)
described in Section 3.02(g).

(iv) With respect to any Lender, the transfer of any Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made pursuant to
such Commitment shall not be effective until such transfer is recorded on the
Lender Register maintained by the Administrative Agent (on behalf of and acting
solely for this purpose as a non-fiduciary agent of the applicable Borrower)
with respect to ownership of such Commitment and Loans, including the name and
address of the Lenders and the principal amount of the Loans (and stated
interest thereon). Prior to such recordation, all amounts owing to the
transferor with respect to such Commitment and Loans shall remain owing to the
transferor. The registration of assignment or transfer of all or part of any
Commitments and Loans shall be recorded by the Administrative Agent on the
Lender Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment Agreement pursuant to this subsection
(c). The entries in the Lender Register shall be conclusive absent manifest
error, and each Borrower, the Administrative Agent and each Lender shall treat
each person whose name is recorded in the Lender Register as a Lender hereunder
for all purposes of this Agreement notwithstanding any notice to the contrary.
The Lender Register shall be available for the inspection by the Parent Borrower
and any Lender (solely with respect to its own interest in any Loan or
Commitment) at any reasonable time and from time to time upon reasonable prior
notice.

(v) [Reserved].

(vi) Nothing in this Section 11.06(c) shall prevent or prohibit (A) any Lender
that is a bank, trust company or other financial institution from pledging its
Notes or Loans to a Federal Reserve Bank or to any Person that extends credit to
such Lender in support of borrowings made by such Lender from such Federal
Reserve Bank or such other Person, or (B) any Lender that is a trust, limited
liability company, partnership or other investment company from pledging its
Notes or Loans to a trustee or agent for the benefit of holders of certificates
or debt securities issued by it. No such pledge, or any assignment pursuant to
or in lieu of an enforcement of such a pledge, shall relieve the transferor
Lender from its obligations hereunder.

 

-155-



--------------------------------------------------------------------------------

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Parent Borrower and the Administrative Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(d) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section 11.06, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Parent
Borrower to file a registration statement with the SEC or to qualify the Loans
under the “Blue Sky” laws of any State.

(e) Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section 11.06 will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Sections 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.

(f) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (“Granting Lender”) may grant to a special purpose
funding vehicle (a “SPC”), identified as such in writing from time to time by
the Granting Lender to the Administrative Agent and the Parent Borrower, the
option to provide to the Parent Borrower all or any part of any Loan that such
Granting Lender would otherwise be obligated to make to the Parent Borrower
pursuant to this Agreement; provided that (x) nothing herein shall constitute a
commitment by any SPC to make any Loans and (y) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the

 

-156-



--------------------------------------------------------------------------------

United States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this clause, any SPC may (i) with notice to, but without
the prior written consent of, the Parent Borrower or the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Lender or to any financial institutions
(consented to by the Parent Borrower and the Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This Section 11.06 may not be amended without the
written consent of the SPC. The Parent Borrower acknowledges and agrees, subject
to the next sentence that, to the fullest extent permitted under applicable law,
each SPC, for purposes of Sections 2.10, 2.14, 3.01, 3.02, 11.01, 11.02 and
11.03, shall be considered a Lender. The Parent Borrower shall not be required
to pay any amount under Sections 2.10, 2.14, 3.01, 3.02, 11.01, 11.02 and 11.03
that is greater than the amount that it would have been required to pay had no
grant been made by a Granting Lender to a SPC, except to the extent such SPC’s
entitlement to a greater payment arose from a change in law, treaty or
governmental rule, regulation or order, or any change in interpretation,
administration or application thereof by the relevant Governmental Authority,
after the grant was made to the SPC.

Section 11.07 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between the Parent Borrower and the Administrative Agent or any Lender shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Loan Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. No notice to or demand on the Parent
Borrower in any case shall entitle the Parent Borrower to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Administrative Agent or the Lenders to any other or further action
in any circumstances without notice or demand. Without limiting the generality
of the foregoing, the making of a Loan or any LC Issuance shall not be construed
as a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED
IN SUCH LETTER OF CREDIT OR, IF NO LAWS OR RULES ARE SO DESIGNATED, THE
INTERNATIONAL STANDBY PRACTICES (ISP98 — INTERNATIONAL CHAMBER OF COMMERCE
PUBLICATION NUMBER 590 (THE “ISP98 RULES”)) AND, AS TO MATTERS NOT GOVERNED BY
THE ISP98 RULES, THE LAW OF THE STATE OF NEW YORK.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK COUNTY IN ANY LITIGATION OR OTHER PROCEEDING BASED HEREON, OR ARISING OUT
OF, UNDER, OR IN CONNECTION

 

-157-



--------------------------------------------------------------------------------

WITH, ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS,
THE LC ISSUER OR THE CREDIT PARTIES IN CONNECTION HEREWITH OR THEREWITH;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.05. EACH
PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN
CLAUSE (a) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY PARTY HERETO HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
CREDIT PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH PARTY
HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED
TO IN THIS SECTION 11.08 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES.

(d) THE ADMINISTRATIVE AGENT, EACH LENDER, THE LC ISSUER AND EACH CREDIT PARTY
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST EXTENT
PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, SUCH LENDER, THE LC
ISSUER OR SUCH CREDIT PARTY IN CONNECTION THEREWITH. EACH PARTY HERETO
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH
PARTY HERETO ENTERING INTO THE LOAN DOCUMENTS.

Section 11.09 Counterparts. This Agreement may be executed in any number of
counterparts (including by email “.pdf” or other electronic means) and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same agreement. A set of counterparts executed by all the
parties hereto shall be lodged with the Parent Borrower and the Administrative
Agent.

Section 11.10 Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire

 

-158-



--------------------------------------------------------------------------------

contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof or thereof. To the extent that there is
any conflict between the terms and provisions of this Agreement and the terms
and provisions of any other Loan Document, the terms and provisions of this
Agreement will prevail.

Section 11.11 Headings Descriptive. The headings of the several Sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

Section 11.12 Amendment or Waiver; Acceleration by Required Lenders.

(a) Except as otherwise expressly set forth herein, including in Sections 2.18
and 2.19, neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, changed, waived or otherwise modified unless
such amendment, change, waiver or other modification is in writing and signed by
the Parent Borrower and the Required Lenders or by the Administrative Agent
acting at the written direction of the Required Lenders; provided, however,
that:

(i) no change, waiver or other modification shall without the written consent of
each Lender directly and adversely affected thereby:

(A) increase the amount of any Commitment of any Lender hereunder, without the
written consent of such Lender in addition to the Required Lenders (it being
understood that a waiver of any condition precedent set forth in Section 4.02 or
the waiver of any Default or Event Default, mandatory prepayment or related
mandatory reduction of the Commitments shall not constitute an increase of any
Commitment of any Lender);

(B) extend or postpone the Revolving Facility Termination Date that is
applicable to any Loan of any Lender, extend or postpone the expiration date of
any Letter of Credit as to which such Lender is an LC Participant beyond the
latest expiration date for a Letter of Credit provided for herein, or extend or
postpone any scheduled expiration or termination date provided for herein that
is applicable to a Commitment of any Lender, without the written consent of such
Lender in addition to the Required Lenders (it being understood that the waiver
of (or amendment to the terms of) any mandatory prepayment shall not constitute
a postponement of any date scheduled for the payment of principal or interest);

(C) reduce the principal amount of any Loan made by any Lender (other than, for
the avoidance of doubt, mandatory prepayments pursuant to Section 2.15), or
reduce the rate or extend, defer or delay the time of payment of, or excuse the
payment of, principal or interest or thereon (other than as a result of (1) the
waiver of any mandatory prepayments owing pursuant to Section 2.15, (2) waiving
the applicability of any post-default increase in interest rates, (3) waiver of
any Default or Event of Default under Section 8.01(a) or (4) the waiver of any
“most favored nation” pricing requirement contained in Section 2.18), without
the written consent of such Lender in addition to the Required Lenders;

(D) reduce the amount of any Unpaid Drawing as to which any Lender is an LC
Participant, or reduce the rate or extend the time of payment of, or excuse the
payment of, interest thereon (other than as a result of the waiver of any
post-default increase in interest rates, or waiver of any Default or Event of
Default under Section 8.01(a)), without the written consent of such Lender in
addition to the Required Lenders;

 

-159-



--------------------------------------------------------------------------------

(E) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees (other than default interest) to which any Lender is entitled
hereunder, without the written consent of such Lender in addition to the
Required Lenders; and

(F) amend, waive or otherwise modify the portion of the definition of “Interest
Period” that provides for one, two, three or six month intervals to
automatically allow intervals in excess of six months, without the written
consent of such Lender in addition to the Required Lenders;

(ii) no change, waiver or other modification or termination shall, without the
written consent of each Lender,

(A) release any Borrower from all or substantially all of its obligations
hereunder, except in connection with transactions permitted under this
Agreement;

(B) release all or substantially all (or all or substantially all of the value
of) the guaranty obligations of the Guarantors under the Guaranty, except, in
each case, in connection with transactions permitted under this Agreement;

(C) release all or substantially all of the Collateral, except in connection
with a transaction permitted under this Agreement;

(D) reduce the percentage specified in, or otherwise modify, the definition of
“Required Lenders”, the definition of “Super Majority Lenders” or any other
provision specifying the number of Lenders or portion of the Loans or
Commitments required to take any action under the Loan Documents, without the
written consent of such Lender; or

(E) amend, modify or waive any provision of this Section 11.12 or any other
provision of any of the Loan Documents pursuant to which the consent or approval
of all Lenders is required, or a number or specified percentage or other
required grouping of Lenders or Lenders having Commitments, is by the terms of
such provision, explicitly required;

(iii) this Agreement may be amended with only the written consent of the Parent
Borrower and the Administrative Agent to effect the provisions of Section 2.18
or Section 2.19 upon the effectiveness of any Incremental Revolving Credit
Assumption Agreement or Extension Amendment, as applicable;

(iv) no change, waiver or other modification shall without the written consent
of the Super Majority Lenders (A) increase the advance rates set forth in the
definition of “Borrowing Base”, (B) make any other change in such definitions of
“Borrowing Base”, “Eligible Credit Card Receivables”, “Eligible In-Transit
Inventory”, “Eligible Inventory”, “Eligible Letter of Credit Inventory”,
“Eligible Billings”, “Eligible Receivables”, “Eligible Unbilled Receivables”,
“Inventory”, “Net Orderly Liquidation Value”, “Receivables” and “Value” if, as a
result thereof, the amounts available to be borrowed by the Borrowers would be
increased; provided that the foregoing shall not limit the Permitted Discretion
of the Administrative Agent to add, remove, reduce or increase any Reserves
(subject to the terms herein) or (C) provide that any amounts due to Designated
Hedge Creditors under Designated Hedge Agreements be paid pursuant to any of
clauses (a) through (d) of Section 8.03; and

 

-160-



--------------------------------------------------------------------------------

(v) the consent of Lenders holding more than 50% of any Class of Commitments or
Loans shall be required with respect to any amendment that by its terms
adversely affects the rights of such Class in respect of payments pursuant to
Section 8.03 or Collateral hereunder in a manner different than such amendment
affects other Classes.

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section 11.12 shall be effective only in the specific instance and for
the specific purpose for which it was given or made.

(b) No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby (in addition to the Required Lenders).
No provision of Article IX may be amended without the consent of the
Administrative Agent and no provision of Section 2.04 may be amended without the
consent of any Swing Line Lender adversely affected thereby (in addition to the
Required Lenders).

(c) No amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent, as applicable, in addition to the
Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent or the Collateral Agent, as
applicable, under this Agreement or any other Loan Document.

(d) To the extent the Required Lenders (or all of the Lenders, as applicable, as
shall be required by this Section 11.12) waive the provisions of Section 7.01
with respect to the sale, transfer or other disposition of any Collateral, or
any Collateral is sold, transferred or disposed of as permitted by Section 7.01,
(i) such Collateral (but not any proceeds thereof) shall be sold, transferred or
disposed of free and clear of the Liens created by the respective Security
Documents; (ii) if such Collateral includes all of the capital stock of a
Subsidiary that is a party to the Guaranty or whose stock is pledged pursuant to
the Security Agreement, such capital stock (but not any proceeds thereof) shall
be automatically released from the Security Agreement and such Subsidiary shall
be automatically released from the Guaranty and (iii) the Administrative Agent
shall be authorized to take actions deemed appropriate by it in order to
evidence or effectuate the foregoing.

(e) In no event shall the Required Lenders, without the prior written consent of
each Lender, direct the Administrative Agent to accelerate and demand payment of
the Loans held by one Lender without accelerating and demanding payment of all
other Loans or to terminate the Commitments of one or more Lenders without
terminating the Commitments of all Lenders. Each Lender agrees that, except as
otherwise provided in any of the Loan Documents and without the prior written
consent of the Required Lenders, it will not take any legal action or institute
any action or proceeding against any Credit Party with respect to any of the
Obligations or Collateral, or accelerate or otherwise enforce its portion of the
Obligations. Without limiting the generality of the foregoing, none of Lenders
may exercise any right that it might otherwise have under applicable law to
credit bid at foreclosure sales, uniform commercial code sales or other similar
sales or dispositions of any of the Collateral except as authorized by the
Required Lenders. Notwithstanding anything to the contrary set forth in this
Section 11.12(e) or elsewhere herein, each Lender shall be authorized to take
such action to preserve or enforce its rights against any Credit Party where a
deadline or limitation period is otherwise applicable and would, absent the
taking of specified action, bar the enforcement of Obligations held by such
Lender against such Credit Party, including the filing of proofs of claim in any
insolvency proceeding.

 

-161-



--------------------------------------------------------------------------------

(f) If in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any provisions hereof as contemplated by this
Section 11.12 that requires the consent of a greater percentage of the Lenders
than the Required Lenders, the consent of the Required Lenders shall have been
obtained but the consent of a Lender whose consent is required shall not have
been obtained (each a “Non-Consenting Lender”) then the Parent Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Non-Consenting Lender to assign and delegate, without
recourse, all of its interests, rights and obligations under this Agreement and
any other Loan Document to an Eligible Assignee (including any Sponsor, the
Parent Borrower or any Restricted Subsidiary in accordance with the terms of
Section 11.06) that shall assume such obligations; provided that such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder, from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Parent Borrower (in the case of all other
amounts, including any breakage compensation under Section 3.04 and any amounts
accrued and owing to such Lender under Section 3.01 or 3.02). Each Lender agrees
that, if it becomes a Non-Consenting Lender and is being replaced in accordance
with this Section 11.12(f), it shall execute and deliver to the Administrative
Agent an Assignment Agreement to evidence such assignment and shall deliver to
the Administrative Agent any Notes previously delivered to such Non-Consenting
Lender. If such Non-Consenting Lender fails to execute such Assignment Agreement
within two (2) Business Days following its receipt thereof from the
Administrative Agent, it shall be deemed to have executed such Assignment
Agreement.

(g) Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any Customary Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement that is
for the purpose of adding the holders of any Indebtedness as expressly
contemplated by the terms of such Customary Intercreditor Agreement or such
other intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing; provided that such other changes are not adverse, in any material
respect, to the interests of the Lenders); provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

(h) Any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Parent Borrower and the
Administrative Agent to cure any ambiguity, omission, mistake, defect or
inconsistency so long as, in each case, (i) the Administrative Agent reasonably
believes such amendment is required to give effect to the purpose, terms, and
conditions of this Agreement or (ii) the Lenders shall have received at least
five (5) Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five (5) Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment; provided that the consent of the
Lenders or the Required Lenders, as the case may be, shall not be required to
make any such changes necessary to be made in connection with any Incremental
Revolving Credit Commitment Assumption Agreement or any Extension Amendment.

(i) Notwithstanding anything to the contrary contained in Section 11.12,
guarantees, collateral documents and related documents executed by Restricted
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with any other Loan
Document, entered into, amended, supplemented or waived, without

 

-162-



--------------------------------------------------------------------------------

the consent of any other person, by the applicable Credit Party or Credit
Parties and the Administrative Agent in its or their respective sole discretion,
to (i) effect the granting, perfection, protection, expansion or enhancement of
any security interest in any Collateral or additional property to become
Collateral for the benefit of the Secured Parties, (ii) as required by local law
to give effect to, or protect any security interest for the benefit of the
Secured Parties, in any property or so that the security interests therein
comply with applicable requirements of law, or (iii) to cure ambiguities,
omissions, mistakes or defects or to cause such guarantee, collateral security
document or other document to be consistent with this Agreement and the other
Loan Documents.

(j) Notwithstanding the foregoing, in addition to the rights set forth above in
Section 11.12(a)(iii), this Agreement may be amended (or amended and restated)
with the written consent of the Required Lenders, the Administrative Agent and
the Parent Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in benefits with the Revolving Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

(k) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms materially and
adversely affects any Defaulting Lender (if such Lender were not a Defaulting
Lender) to a greater extent than other affected Lenders shall require the
consent of such Defaulting Lender and (z) any reduction or postponement of
payments due to Defaulting Lenders (other than as provided in Section 2.17).

Section 11.13 Survival of Indemnities. All indemnities set forth herein
including Article III, Section 9.09 or Section 11.02 shall survive the execution
and delivery of this Agreement and the making and repayment of the Obligations.

Section 11.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Parent Borrower shall not be responsible for
costs arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.03) to the extent not otherwise applicable to
such Lender prior to such transfer.

Section 11.15 Confidentiality.

(a) Each of the Administrative Agent, each LC Issuer and the Lenders agrees to
maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors on a confidential and need-to-know basis (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential), (2) to any direct or indirect
contractual counterparty in any Hedge Agreement (or to any such contractual
counterparty’s professional advisor on a confidential and need-to-know basis),
so long as such contractual counterparty (or such professional advisor) agrees
to be bound by the provisions of this Section 11.15, (3) to the extent requested
by any regulatory authority having

 

-163-



--------------------------------------------------------------------------------

jurisdiction over the applicable disclosing party, (4) pursuant to the order of
any court or administrative agency or in any pending legal, judicial or
administrative proceeding or other compulsory process or otherwise as required
by applicable laws or regulations (in which case, each disclosing party agrees
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority), to inform you to the extent not prohibited by law),
(5) to any other party to this Agreement, (6) to any other creditor of a Credit
Party that is a direct or intended beneficiary of this Agreement, (7) in
connection with the exercise of any remedies under Section 8.02, or any suit,
action or proceeding relating to this Agreement or any of the other Loan
Documents or the enforcement of rights hereunder or thereunder, (6) subject to
an agreement containing provisions substantially the same as those of this
Section 11.15, to any current or prospective funding source of a Lender and to
any assignee of or participant in any of its rights or obligations under this
Agreement, or in connection with transactions permitted pursuant to
Section 11.06(f), in each case, to the extent such Person is an Eligible
Assignee and excluding, for the avoidance of doubt any Disqualified Institution;
except to the extent that such Disqualified Institution is of the type referred
to in clause (a) of the definition thereof and such the identity of such
Disqualified Institution has not been made available to the Lenders) (7) with
the written consent of the Parent Borrower, or (8) to the extent such
Confidential Information (i) becomes publicly available other than as a result
of a breach of this Section 11.15 or any other confidentiality agreement known
after reasonable diligence by such Person to be applicable to such Confidential
Information, or (ii) becomes available to the Administrative Agent, any LC
Issuer or any Lender on a non-confidential basis from a source other than a
Credit Party or any of their Affiliates or any other Person with a
confidentiality obligation to any Credit Party or any of their Affiliates and
not otherwise in violation of this Section 11.15.

(b) As used in this Section 11.15, “Confidential Information” means all
information received from the Parent Borrower or its Affiliates or the Sponsors
relating to the Parent Borrower, its Subsidiaries or their businesses; provided,
however, that, in the case of information received from the Parent Borrower or
its Affiliates after the Closing Date, such information is clearly identified at
the time of delivery as confidential.

(c) The Parent Borrower hereby agrees that the failure of the Administrative
Agent, any LC Issuer or any Lender to comply with the provisions of this
Section 11.15 shall not relieve the Parent Borrower, or any other Credit Party,
of any of its obligations under this Agreement or any of the other Loan
Documents.

Section 11.16 Limitations on Liability of the LC Issuers. The Parent Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
any LC Issuer nor any of its officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; or (c) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the LC Obligor shall have a claim against an LC Issuer, and an LC
Issuer shall be liable to such LC Obligor, to the extent of any direct, but not
consequential, damages suffered by such LC Obligor that such LC Obligor proves
were caused by such LC Issuer’s willful misconduct, gross negligence or breach
of a Loan Document as determined by a final non-appealable judgment of a court
of competent jurisdiction. In furtherance and not in limitation of the
foregoing, an LC Issuer may accept documents that reasonably appear on their
face to be in order, without responsibility for further investigation.

 

-164-



--------------------------------------------------------------------------------

Section 11.17 General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any LC Issuer or any other
Person against the Administrative Agent, any LC Issuer, or any other Lender or
the Affiliates, directors, officers, employees, attorneys or agents of any of
them for any damages other than actual compensatory damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and the Parent Borrower, each of the other Borrowers and Credit Parties, each
Lender, the Administrative Agent and each LC Issuer hereby, to the fullest
extent permitted under applicable law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in their favor.

Section 11.18 No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Parent Borrower, to any of its Subsidiaries, or to any other
Person, with respect to any matters within the scope of such representation or
related to their activities in connection with such representation. The Parent
Borrower agrees, on behalf of itself and its Subsidiaries, not to assert any
claim or counterclaim against any such Persons with regard to such matters, all
such claims and counterclaims, now existing or hereafter arising, whether known
or unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

Section 11.19 Lenders and Agent Not Fiduciary to Parent Borrower, etc. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrowers and the other Credit Party acknowledge and
agree and acknowledge their respective Affiliates’ understanding that (i)(A) the
services regarding this Agreement provided by the Administrative Agent and/or
the Lenders are arm’s-length commercial transactions between the Borrowers, each
other Credit Party and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, (B) each of the
Borrower and the other Credit Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate, and (C) the Borrowers and each other Credit Party are capable of
evaluating and understanding, and understand and accept, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii)(A) each of the Administrative Agent and the Lenders is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrowers, any other Credit Party or any of
their respective Affiliates, or any other Person, and (B) neither the
Administrative Agent nor any Lender has any obligation to the Borrowers, any
other Credit Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the other Credit
Parties and their respective Affiliates, and each of the Administrative Agent
and the Lenders has no obligation to disclose any of such interests to the
Borrowers, any other Credit Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrowers and the other Credit
Parties hereby waives and releases any claims that it may have against the
Administrative Agent or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

-165-



--------------------------------------------------------------------------------

Section 11.20 Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all LC Issuances
hereunder, the execution and delivery of this Agreement, the Notes and the other
documents the forms of which are attached as Exhibits hereto, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by the Administrative Agent or any Lender or any other holder
of any of the Notes or on its behalf.

Section 11.21 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 11.22 [Reserved].

Section 11.23 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 11.23 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

Section 11.24 Patriot Act. Each Lender subject to the Patriot Act hereby
notifies the Parent Borrower that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies the
Parent Borrower, which information includes the name and address of the Parent
Borrower and other information that will allow such Lender to identify the
Parent Borrower in accordance with the Patriot Act.

Section 11.25 Customary Intercreditor Agreement. Notwithstanding anything to the
contrary set forth herein, to the extent the Parent Borrower and the
Administrative Agent enter into a Customary Intercreditor Agreement in
accordance with the terms hereof, this Agreement will be subject to the terms
and provisions of such Customary Intercreditor Agreement. In the event of any
inconsistency between the provisions of this Agreement and any such Customary
Intercreditor Agreement, the provisions of the Customary Intercreditor Agreement
govern and control. The Lenders acknowledge and agree that the Administrative
Agent is authorized to, and the Administrative Agent agrees that with respect to
any applicable secured Indebtedness permitted to be incurred under this
Agreement, upon request by the Parent Borrower, it shall, enter into a Customary
Intercreditor Agreement in accordance with the terms hereof. The Lenders
authorize the Administrative Agent to (a) enter into any such Customary
Intercreditor Agreement, (b) bind the Lenders on the terms set forth in such
Customary Intercreditor Agreement and (c) perform and observe its obligations
under such Customary Intercreditor Agreement

Section 11.26 Waiver of Effect of Corporate Seal. The Borrower represents and
warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by the Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.

 

-166-



--------------------------------------------------------------------------------

Section 11.27 Release of Guarantees and Liens. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent and/or Collateral Agent shall take any action reasonably requested by the
Parent Borrower having the effect of evidencing the release of any Collateral or
guarantee obligations under the circumstances provided for in Section 9.01(b).
When this Agreement has been terminated and all of the Obligations have been
fully and finally discharged (other than obligations in respect of Cash
Management Agreements, Designated Hedge Agreements, contingent indemnity
obligations for which no demand has been made and obligations in respect of
Letters of Credit that have been Cash Collateralized) and the obligations of the
Administrative Agent and the Lenders to provide additional credit under the Loan
Documents have been terminated irrevocably, and the Credit Parties have
delivered to the Administrative Agent and the Collateral Agent a written release
of all claims against the Administrative Agent, the Collateral Agent and the
Lenders, in form and substance reasonably satisfactory to the Administrative
Agent and the Collateral Agent, the Administrative Agent and/or the Collateral
Agent will, at the Parent Borrower’s sole expense, execute and deliver any
termination statements, lien releases, mortgage releases, re-assignments or
releases of Intellectual Property, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form)
as are necessary or advisable and in form and substance reasonably satisfactory
to the Administrative Agent and the Collateral Agent to release, as of record,
the Administrative Agent’s and/or the Collateral Agent’s Liens and all notices
of security interests and liens previously filed by the Administrative Agent
and/or the Collateral Agent with respect to the Obligations.

[Remainder of page intentionally left blank.]

 

-167-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

BUILDERS FIRSTSOURCE, INC., as the Parent Borrower By:   /s/ Donald F. McAleenan
 

Name: Donald F. McAleenan

Title: Senior Vice President and General Counsel

BUILDERS FIRSTSOURCE HOLDINGS, INC.

BUILDERS FIRSTSOURCE – DALLAS, LLC

BUILDERS FIRSTSOURCE – FLORIDA, LLC

BUILDERS FIRSTSOURCE – RALEIGH, LLC

BUILDERS FIRSTSOURCE – ATLANTIC GROUP, LLC

BUILDERS FIRSTSOURCE – TEXAS GENPAR, LLC

BUILDERS FIRSTSOURCE – MBS, LLC

BUILDERS FIRSTSOURCE – FLORIDA DESIGN CENTER, LLC

BUILDERS FIRSTSOURCE – SOUTHEAST GROUP, LLC

BFS TEXAS, LLC

BFS IP, LLC

BUILDERS FIRSTSOURCE – TEXAS GROUP, L.P.

BUILDERS FIRSTSOURCE – SOUTH TEXAS, L.P.

BUILDERS FIRSTSOURCE – INTELLECTUAL PROPERTY, L.P.

BUILDERS FIRSTSOURCE – TEXAS INSTALLED SALES, L.P.

By:   /s/ Donald F. McAleenan  

Name: Donald F. McAleenan

Title: Senior Vice President and General Counsel



--------------------------------------------------------------------------------

SUNTRUST BANK,

as a Lender, an LC Issuer, Swing Line Lender, the Administrative Agent and the
Collateral Agent

By:   /s/ C. Graham Sones

Name:

Title:

 

C. Graham Sones

Senior Vice President



--------------------------------------------------------------------------------

Citibank, N.A., as a Lender By:   /s/ Christopher Marino

Name:

Title:

 

Christopher Marino

Vice President



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Linda Skinner

Name:

Title:

 

Linda Skinner

VP



--------------------------------------------------------------------------------

PNC Bank N.A., as a Lender By:   /s/ Patrick McConnell

Name:

Title:

 

Patrick McConnell

VP



--------------------------------------------------------------------------------

RBS Citizens Business Capital, a division of RBS Asset Finance, Inc., a
subsidiary of RBS Citizens, N.A., as a Lender By:   /s/ Sean McWhinnie

Name:

Title:

 

Sean McWhinnie

Duly Authorized Signatory



--------------------------------------------------------------------------------

Siemens Financial Services, Inc., as a Lender By:   /s/ John Finore

Name:

Title:

 

John Finore

Vice President

By:   /s/ Ernest Errigo

Name:

Title:

 

Ernest Errigo

Sr. Transaction Coordinator



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:   /s/ William O’Daly

Name:

Title:

 

William O’Daly

Authorized Signatory

By:   /s/ Philipp Horat

Name:

Title:

 

Philipp Horat

Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE A – EXCLUDED ASSET SALES

The Credit Parties intend to sell the following pieces of unneeded or vacant
real estate:

 

Builders FirstSource - Southeast Group, LLC   

295 Prosperity Drive

Orangeburg, SC 29115

Builders FirstSource - Florida, LLC   

5930 Orlando Street

Jacksonville, FL 32208

Builders FirstSource - Southeast Group, LLC   

150 Ole Woodward Avenue

Conway, SC 29526

Builders FirstSource - Southeast Group, LLC   

956 Hwy 501 E

Conway, SC 29526

Builders FirstSource - Florida, LLC   

8.26 acres of vacant land in Walton County

DeFuniak Springs, FL 32433

Builders FirstSource - Florida, LLC   

0 Nain Road

Jacksonville, FL 32207

Builders FirstSource - Texas Group, L.P.   

Lakeshore Hills; Lot 12, Blk

007 (Lakeshore Drive)

Weatherford, TX 76087

Builders FirstSource - Southeast Group, LLC   

Shepherds Vineyard, L11 PH1

(Rocky Lane)

Asheboro, NC 27205



--------------------------------------------------------------------------------

SCHEDULE 1  –  COMMITMENTS

 

Lender

   Revolving Commitment Amount

SunTrust Bank

   $43,000,000

Citibank, N.A.

   $25,000,000

KeyBank National Association

   $25,000,000

PNC Bank, N.A.

   $25,000,000

RBS Citizens Business Capital

   $25,000,000

Siemens Financial Services, Inc.

   $20,000,000

Credit Suisse, Cayman Islands Branch

   $12,000,000



--------------------------------------------------------------------------------

SCHEDULE 2 – RESTRICTED SUBSIDIARIES

Restricted Subsidiaries

BUILDERS FIRSTSOURCE HOLDINGS, INC.

BUILDERS FIRSTSOURCE – DALLAS, LLC

BUILDERS FIRSTSOURCE – FLORIDA, LLC

BUILDERS FIRSTSOURCE – ATLANTIC GROUP, LLC

BUILDERS FIRSTSOURCE – RALEIGH, LLC

BUILDERS FIRSTSOURCE – TEXAS GENPAR, LLC

BUILDERS FIRSTSOURCE – MBS, LLC

BUILDERS FIRSTSOURCE – FLORIDA DESIGN CENTER, LLC

BUILDERS FIRSTSOURCE – SOUTHEAST GROUP, LLC

BFS TEXAS, LLC

BFS IP, LLC

BUILDERS FIRSTSOURCE – TEXAS GROUP, L.P.

BUILDERS FIRSTSOURCE – SOUTH TEXAS, L.P.

BUILDERS FIRSTSOURCE – INTELLECTUAL PROPERTY, L.P.

BUILDERS FIRSTSOURCE – TEXAS INSTALLED SALES, L.P.

BUILDERS FIRSTSOURCE – COLORADO GROUP, LLC

BUILDERS FIRSTSOURCE – COLORADO, LLC

BUILDERS FIRSTSOURCE – NORTHEAST GROUP, LLC

BUILDERS FIRSTSOURCE – OHIO VALLEY, LLC

BFS, LLC

CCWP Inc.



--------------------------------------------------------------------------------

SCHEDULE 3 – SUBSIDIARY GUARANTORS

BUILDERS FIRSTSOURCE HOLDINGS, INC.

BUILDERS FIRSTSOURCE – DALLAS, LLC

BUILDERS FIRSTSOURCE – FLORIDA, LLC

BUILDERS FIRSTSOURCE – ATLANTIC GROUP, LLC

BUILDERS FIRSTSOURCE – RALEIGH, LLC

BUILDERS FIRSTSOURCE – TEXAS GENPAR, LLC

BUILDERS FIRSTSOURCE – MBS, LLC

BUILDERS FIRSTSOURCE – FLORIDA DESIGN CENTER, LLC

BUILDERS FIRSTSOURCE – SOUTHEAST GROUP, LLC

BFS TEXAS, LLC

BFS IP, LLC

BUILDERS FIRSTSOURCE – TEXAS GROUP, L.P.

BUILDERS FIRSTSOURCE – SOUTH TEXAS, L.P.

BUILDERS FIRSTSOURCE – INTELLECTUAL PROPERTY, L.P.

BUILDERS FIRSTSOURCE – TEXAS INSTALLED SALES, L.P.



--------------------------------------------------------------------------------

SCHEDULE 4 – EBITDA ADJUSTMENTS

None



--------------------------------------------------------------------------------

SCHEDULE 1.01 – PERMITTED INVENTORY LOCATIONS

 

Party

  

Address

Builders FirstSource - Atlantic Group, LLC    3302 Ballenger Creek Pike   
Frederick, MD 21702 Builders FirstSource - Florida, LLC    6550 Roosevelt Blvd
   Jacksonville, FL 32244 Builders FirstSource - Florida, LLC    11501 Ryland
Court    Orlando, FL 32824 Builders FirstSource -Southeast Group, LLC    941 -
945 West State Street    Bristol, VA 24201 Builders FirstSource - Southeast
Group, LLC    5415 Market Street    Wilmington, NC 28405 Builders FirstSource -
Southeast Group, LLC    1609 Howe Street, SE    Southport, NC 28461 Builders
FirstSource -Southeast Group, LLC   

1.9349 acres @ Old Hendersonville Hwy

& Wilson Rd

   Pisgah Forest, NC 28768 Builders FirstSource - Southeast Group, LLC    332
Haywood Road    Asheville, NC 28806 Builders FirstSource -Southeast Group, LLC
   114-116 Myrtle Beach Highway    Sumter, SC 29153 Builders FirstSource -
Southeast Group, LLC    8035 Howard Street    Spartanburg, SC 29303 Builders
FirstSource - Southeast Group, LLC    101 Dewberry Road    Cowpens, SC 29330
Builders FirstSource - Southeast Group, LLC    151 Dewberry Road    Cowpens, SC
29330 Builders FirstSource - Southeast Group, LLC    1724 West Lucas Street   
Florence, SC 29501 Builders FirstSource - Southeast Group, LLC    150 Ole
Woodward Avenue    Conway, SC 29526 Builders FirstSource Southeast Group, LLC   
226 Tiller Drive    Pawleys Island, SC 29585 Builders FirstSource - Southeast
Group, LLC    801 South Washington    Greenville, SC 29611 Builders FirstSource
- Southeast Group, LLC    101 Lumber Lane    Seneca, SC 29672 Builders
FirstSource Southeast Group, LLC    2651 North Okatie Highway    Ridgeland, SC
29936



--------------------------------------------------------------------------------

Builders FirstSource - Southeast Group, LLC    195 Davis Road    LaGrange, GA
30240 Builders FirstSource -Southeast Group, LLC    315 Hwy 433    Chelsea, AL
35043 Builders FirstSource - Southeast Group, LLC    252 County Road 308 West   
Shelby, AL 35143 Builders FirstSource - Southeast Group, LLC    407 East State
of Franklin Road    Johnson City, TN 37601 Builders FirstSource Southeast Group,
LLC    260 Piney Flats Road    Piney Flats, TN 37686 Builders FirstSource -
Texas Group, L.P.    902 N. Mill St.    Lewisville, TX 75067

Builders FirstSource - Atlantic Group, LLC and Builders FirstSource - Ohio
Valley, LLC

   6870 Mimms Drive    Atlanta, GA

Builders FirstSource - Atlantic Group, LLC and Builders FirstSource - Ohio
Valley, LLC

   13234 Airpark Drive    Elkwood, VA Builders FirstSource - Dallas, LLC    2001
Bryan St, Ste 1600    Dallas, TX Builders FirstSource - Dallas, LLC    2323
Bryan St, Ste 2350    Dallas, TX Builders FirstSource - Atlantic Group, LLC   
2351 Button Gwinnett Dr.,    Suite 500    Doraville, GA Builders FirstSource -
Atlantic Group, LLC    5330 Spectrum Dr.    Frederick MD Builders FirstSource -
Atlantic Group, LLC    1 Seton Square Dr.    Emmittsburg, MD Builders
FirstSource - Atlantic Group, LLC    5650 Highway 49 South,    Harrisburg, NC
Builders FirstSource - Atlantic Group, LLC    7770 Caldwell Rd,    Harrisburg,
NC Builders FirstSource - Atlantic Group, LLC    13188 Airpark Drive,    Elkwood
VA Builders FirstSource - Atlantic Group, LLC    13234 Airpark Drive,    Elkwood
VA Builders FirstSource - Atlantic Group, LLC    10381 Central Park Dr.,    Ste.
101, 103 & 105, 107    Manassas, VA



--------------------------------------------------------------------------------

Builders FirstSource - Atlantic Group, LLC    914 South Burhans Blvd   
Hagerstown, MD Builders FirstSource - Atlantic Group, LLC    914 South Burhans
Blvd    Hagerstown, MD Builders FirstSource - Atlantic Group, LLC    9320 W&W
Industrial Rd.    LaPlata, MD Builders FirstSource - Atlantic Group, LLC    6010
E. Division St.,    Lebanon, TN Builders FirstSource - Atlantic Group, LLC   
3135 Highway 109N,    Lebanon, TN Builders FirstSource - Atlantic Group, LLC   
715 International Blvd    Clarksville, TN Builders FirstSource - Atlantic Group,
LLC    18 Industrial Drive    North East, MD Builders FirstSource - Atlantic
Group, LLC    Bldg 2 4016 Rock Hall Rd    Point of Rocks, MD Builders
FirstSource - Atlantic Group, LLC    4011 Rock Hall Rd.    Point of Rocks, MD
Builders FirstSource - Atlantic Group, LLC    12816 US Hwy 64 West,    Apex, NC
Builders FirstSource - Atlantic Group, LLC    401 Valley Forge Rd,   
Hillsborough, NC Builders FirstSource - South Texas, L.P.    5525 Brittmoore   
Houston, TX Builders FirstSource - South Texas, L.P.    5515 Brittmoore   
Houston, TX Builders FirstSource - South Texas, L.P.    5515 Brittmoore   
Houston, TX Builders FirstSource - South Texas, L.P.    6305 Camp Bullis    San
Antonio, TX Builders FirstSource - South Texas, L.P.    6305 Camp Bullis    San
Antonio, TX Builders FirstSource - South Texas, L.P.    6448 Camp Bullis    San
Antonio, TX Builders FirstSource - South Texas, L.P.    6450 Camp Bullis Rd.   
San Antonio, TX Builders FirstSource - South Texas, L.P.    6448 Camp Bullis   
San Antonio, TX Builders FirstSource - Texas Group, L.P.    3403 E. Abram   
Arlington, TX



--------------------------------------------------------------------------------

Builders FirstSource - Texas Group, L.P.    13701 North 1-35    Jarrell, TX
Builders FirstSource - Texas Group, L.P.    2230 Ave. J    Arlington, TX
Builders FirstSource - Texas Installed Sales, L.P.    1750 Westpark Ste. 100,   
Grand Prairie, TX Builders FirstSource - Florida, LLC    1700 N. State Street   
Bunnell, FL Builders FirstSource - Florida, LLC    16676 US Highway 331    South
Freeport, FL Builders FirstSource - Florida, LLC    8275 Forshee Dr.   
Jacksonville, FL Builders FirstSource - Florida, LLC    6550 Roosevelt Blvd.   
Jacksonville, FL Builders FirstSource - Florida, LLC    6552 Roosevelt Blvd.   
Jacksonville, FL Builders FirstSource - Florida, LLC    6550 Roosevelt Blvd.   
Jacksonville, FL Builders FirstSource - Florida, LLC    2525 E. Duval    St.
Lake City, FL Builders FirstSource - Florida, LLC    1602 Industrial Drive   
Plant City, FL Builders FirstSource - Florida, LLC    701 South Kings Highway   
Port St. Lucie, FL Builders FirstSource - Florida, LLC    3661 West Blue Heron
Blvd.    Riviera Beach, FL Builders FirstSource - Southeast Group, LLC    900 N.
Pinehurst Street    Aberdeen, NC Builders FirstSource - Southeast Group, LLC   
900 N. Pinehurst Street    Aberdeen, NC Builders FirstSource - Southeast Group,
LLC    1510 Pearman Road    Anderson, SC Builders FirstSource - Southeast Group,
LLC    1865 East Glenn Ave.,    Auburn, AL Builders FirstSource - Southeast
Group, LLC    52 Cleveland Street    Blairsville, GA Builders FirstSource -
Southeast Group, LLC    1450 Ecusta Rd.    Pisgah Forest, NC



--------------------------------------------------------------------------------

Builders FirstSource - Southeast Group, LLC    181 Hwy. 64 West    Cashiers, NC
Builders FirstSource - Southeast Group, LLC    4450 Arco Lane    Charleston, SC
Builders FirstSource - Southeast Group, LLC    180 Hobart Rd.    Blythewood, SC
Builders FirstSource - Southeast Group, LLC    180 Hobart Rd.,    Blythewood, SC
Builders FirstSource - Southeast Group, LLC    5515 Veterans Pkwy    Columbus,
GA Builders FirstSource - Southeast Group, LLC    651 Century Circle,    Conway,
SC Builders FirstSource - Southeast Group, LLC    S.C.Hwy 174 and Oyster Fac.Rd.
   Edisto Island, SC Builders FirstSource - Southeast Group, LLC    1135 Robeson
St.    Fayetteville, NC Builders FirstSource - Southeast Group, LLC    1285 West
Ridge Rd    Gainesville, GA Builders FirstSource - Southeast Group, LLC    111
Lumber Lane    Goose Creek, SC Builders FirstSource - Southeast Group, LLC   
108 White Horse Court,    Greenville, SC Builders FirstSource - Southeast Group,
LLC    433 4th Avenue East    Hendersonville, NC Builders FirstSource -
Southeast Group, LLC    1601 S. Main Street    High Point, NC Builders
FirstSource - Southeast Group, LLC    3155 Maybank Hwy John’s Island, SC
Builders FirstSource - Southeast Group, LLC    230 West Main-Frontage Rd   
Mount Carmel, TN Builders FirstSource - Southeast Group, LLC    3010 Gov. John
Sevier Highway    Knoxville, TN Builders FirstSource - Southeast Group, LLC   
150 Santee Cooper Lane    Loris, SC Builders FirstSource - Southeast Group, LLC
   150 Santee Cooper Lane    Loris, SC Builders FirstSource - Southeast Group,
LLC    4916 Highway 17 Bypass,    Myrtle Beach, SC Builders FirstSource -
Southeast Group, LLC    10391 Greenville Hwy    Wellford, SC Builders
FirstSource - Southeast Group, LLC    1507 W 5th North Street    Summerville, SC
Builders FirstSource - Southeast Group, LLC    515 E. Water Street   
Washington, NC



--------------------------------------------------------------------------------

Ascend Custom Extrusions, LLC (“Ascend”) produces aluminum window extrusions for
South Texas. South Texas periodically purchases aluminum logs in the open
market. These logs are owned by South Texas, but are stored at Ascend’s facility
located at 1405 Martinez Lane, Wylie, Colin County, Texas 75098 and held in
connection with the production of aluminum extrusions.

Inventory owned by the Borrowers is periodically in transit and may briefly be
stored on third-party rail spurs.



--------------------------------------------------------------------------------

SCHEDULE 2.05 – EXISTING LETTERS OF CREDIT

 

L/C Number

   Face Amount      Expiration
Date    Beneficiary

F855875

   $ 659,450.00       9/30/2013    Party A

F855889

   $ 2,415,000.00       9/30/2013    Party B

F855963

   $ 9,188,000.00       9/30/2013    Party C

F856298

   $ 400,904.00       9/30/2013    Party D



--------------------------------------------------------------------------------

SCHEDULE 5.11 – OWNED REAL PROPERTY

 

Owner

  

Address

  

County

Builders FirstSource - Atlantic Group, LLC    3302 Ballenger Creek Pike   
Frederick    Frederick, MD 21702    Builders FirstSource - Florida, LLC    6550
Roosevelt Blvd    Duval    Jacksonville, FL 32244    Builders FirstSource -
Florida, LLC    11501 Ryland Court    Orange    Orlando, FL 32824    Builders
FirstSource - Southeast Group, LLC    941 - 945 West State Street    N/A   
Bristol, VA 24201    Builders FirstSource - Southeast Group, LLC    5415 Market
Street    New Hanover    Wilmington, NC 28405    Builders FirstSource -
Southeast Group, LLC    1609 Howe Street, SE    Brunswick    Southport, NC 28461
   Builders FirstSource - Southeast Group, LLC   

1.9349 acres @ Old Hendersonville

Hwy & Wilson Rd

   Transylvania    Pisgah Forest, NC 28768    Builders FirstSource - Southeast
Group, LLC    332 Haywood Road    Buncombe    Asheville, NC 28806    Builders
FirstSource - Southeast Group, LLC    114-116 Myrtle Beach Highway    Sumter   
Sumter, SC 29153    Builders FirstSource - Southeast Group, LLC    8035 Howard
Street    Spartanburg    Spartanburg, SC 29303    Builders FirstSource -
Southeast Group, LLC    101 Dewberry Road    Spartanburg    Cowpens, SC 29330   
Builders FirstSource - Southeast Group, LLC    151 Dewberry Road    Spartanburg
   Cowpens, SC 29330    Builders FirstSource - Southeast Group, LLC    1724 West
Lucas Street    Florence    Florence, SC 29501    Builders FirstSource -
Southeast Group, LLC    150 Ole Woodward Avenue    Horry    Conway, SC 29526   
Builders FirstSource Southeast Group, LLC    226 Tiller Drive    Georgetown   
Pawleys Island, SC 29585    Builders FirstSource - Southeast Group, LLC    801
South Washington    Greenville    Greenville, SC 29611    Builders FirstSource -
Southeast Group, LLC    101 Lumber Lane    Oconee    Seneca, SC 29672   



--------------------------------------------------------------------------------

Builders FirstSource Southeast Group, LLC    2651 North Okatie Highway    Jasper
   Ridgeland, SC 29936    Builders FirstSource - Southeast Group, LLC    195
Davis Road    Troup    LaGrange, GA 30240    Builders FirstSource - Southeast
Group, LLC    315 Hwy 433    Shelby    Chelsea, AL 35043    Builders FirstSource
- Southeast Group, LLC    252 County Road 308 West    Shelby    Shelby, AL 35143
   Builders FirstSource - Southeast Group, LLC    407 East State of Franklin
Road    Washington    Johnson City, TN 37601    Builders FirstSource Southeast
Group, LLC    260 Piney Flats Road    Sullivan    Piney Flats, TN 37686   
Builders FirstSource - Texas Group, L.P.    902 N. Mill St.    Denton   
Lewisville, TX 75067    Builders FirstSource Southeast Group, LLC    956 Hwy 501
E    Horry    Conway, SC 29526    Builders FirstSource - Southeast Group, LLC   
295 Prosperity Drive    Orangeburg    Orangeburg, SC 29115    Builders
FirstSource - Southeast Group, LLC    Shepherds Vineyard;L11 PH1 (Rocky Lane)   
Randolph    Asheboro, NC 27205    Builders FirstSource Florida, LLC    5930
Orlando Street    Duval    Jacksonville, FL 32208    Builders FirstSource -
Florida, LLC    8.26 acres of vacant land in Walton County    Walton    DeFuniak
Springs, FL 32433    Builders FirstSource - Texas Group, L.P.   

Lakeshore Hills; Lot 12, Blk 007

(Lakeshore Drive)

   Parker    Weatherford, TX 76087    Builders FirstSource - Florida, LLC    0
Nain Road    Duval    Jacksonville, FL 32207   



--------------------------------------------------------------------------------

SCHEDULE 5.18 – SUBSIDIARIES

Annex A hereto contains an organization chart for Parent Borrower and each of
its Subsidiaries. If percentage ownership is not shown, the parent entity owns
100% of the ownership interests in the relevant subsidiary. The stock of Parent
Borrower is publicly traded. As of May 28, 2013, it had 97,094,281 issued and
outstanding shares. As a public company, the ownership percentage cannot be
accurately determined. However, based on the most recent Schedule 13D and 13G
filings under the Securities and Exchange Act of 1934, as amended, as of May 28,
2013, the two largest stockholders of Parent Borrower were:

JLL Building Holdings, LLC – 25.1%

Warburg Pincus Private Equity IX, L.P. – 25.6%

Parent Borrower had outstanding, as of May 28, 2013, employee stock options to
purchase 5,266,026 shares of Parent Borrower’s common stock at exercise prices
between $3.15 and $7.15 per share.

Parent Borrower had outstanding, as of May 28, 2013, warrants to purchase
1,400,000 shares of Parent Borrower’s common stock at an exercise price of $2.50
per share.

The authorized and issued Capital Stock for each of Parent Borrower and its
Subsidiaries is as follows:

 

Entity

   Authorized
Shares/Units    Issued Shares/
Units

BUILDERS FIRSTSOURCE, INC.

   200,000,000
common;
10,000,000
preferred    97,094,281
common shares;
0 preferred
shares

BUILDERS FIRSTSOURCE HOLDINGS, INC.

   1,000    100

BUILDERS FIRSTSOURCE – DALLAS, LLC

   100    100

BUILDERS FIRSTSOURCE – FLORIDA, LLC

   100    100

BUILDERS FIRSTSOURCE – ATLANTIC GROUP, LLC

   100    100

BUILDERS FIRSTSOURCE – RALEIGH, LLC

   100    100

BUILDERS FIRSTSOURCE – TEXAS GENPAR, LLC

   1,000    1,000

BUILDERS FIRSTSOURCE – MBS, LLC

   1,000    1,000

BUILDERS FIRSTSOURCE – FLORIDA DESIGN CENTER, LLC

   100    100

BUILDERS FIRSTSOURCE – SOUTHEAST GROUP, LLC

   100    100



--------------------------------------------------------------------------------

BFS TEXAS, LLC

   1,000    1,000

BFS IP, LLC

   1,000    1,000

BUILDERS FIRSTSOURCE – TEXAS GROUP, L.P.

   10,000    10,000

BUILDERS FIRSTSOURCE – SOUTH TEXAS, L.P.

   10,000    10,000

BUILDERS FIRSTSOURCE – INTELLECTUAL PROPERTY, L.P.

   10,000    10,000

BUILDERS FIRSTSOURCE – TEXAS INSTALLED SALES, L.P.

   10,000    10,000

BUILDERS FIRSTSOURCE – COLORADO GROUP, LLC

   100    100

BUILDERS FIRSTSOURCE – COLORADO, LLC

   N/A    N/A

BUILDERS FIRSTSOURCE – NORTHEAST GROUP, LLC

   100    100

BUILDERS FIRSTSOURCE – OHIO VALLEY, LLC

   100    100

BFS, LLC

   N/A    N/A

CCWP, INC.

   300,000    260,000



--------------------------------------------------------------------------------

Annex A to Schedule 5.18

 

LOGO [g547322g36s27.jpg]



--------------------------------------------------------------------------------

SCHEDULE 6.14 – POST-CLOSING OBLIGATIONS

The Parent Borrower and its Restricted Subsidiaries shall use commercially
reasonable efforts to terminate the following Liens on or prior to the date that
is 30 days after the Closing Date (or such other date as the Administrative
Agent may agree in its sole discretion:

 

1. Liens in favor of UBS AG, Stamford Branch in respect of certain trademark
(application number 76497366; registration number: 2885752) filed on
February 17, 2005.

 

2. Liens in favor of Nationsbank, N.A., in respect of certain trademark
(application number: 73361303; registration number: 1246651) filed on
January 25, 1999.

 

3. Liens in favor of UBS AG, Stanford Branch, in respect of certain trademark
(application number: 73361303; registration number: 1246651) filed on
February 17, 2005.

 

4. Liens in favor of Wachovia Bank in respect of certain trademark (application
number: 73361303; registration number: 1246651) filed on December 27, 2007.

 

5. Liens in favor of UBS AG, Stanford Branch in respect of certain trademark
(application number: 75777476; registration number: 2938424) filed on
February 17, 2005.

 

6. Liens in favor of UBS AG, Stanford Branch in respect of certain trademark
(application number: 75756802; registration number: 2938423) filed on
February 17, 2005.



--------------------------------------------------------------------------------

SCHEDULE 7.02 – LIENS

Builders FirstSource, Inc.

 

1. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Ford van, cab and chassis as described on the UCC-1 # 5132373 3 filed
with the Secretary of State of the state of Delaware on April 29, 2005.

 

2. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Clark, Lufkin, Trussmaster and Pratt trailers as described on the UCC-1 #
5141313 8 filed with the Secretary of State of the state of Delaware on May 9,
2005.

 

3. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased 2005 Ford cab & chassis and flatbed trailers as described on the UCC-1 #
5177024 8 filed with the Secretary of State of the state of Delaware on June 9,
2005.

 

4. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Ford trucks and Clark flatbed trailers as described on the UCC-1 #
5211685 4 filed with the Secretary of State of the state of Delaware on July 11,
2005.

 

5. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Clark flatbed/allvan curtainside trailers and Clark flatbed trailers as
described on the UCC-1 # 5257315 3 filed with the Secretary of State of the
state of Delaware on August 18, 2005.

 

6. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased 2005 Trussmaster roll-off trailers as described on the UCC-1 # 5267623 8
filed with the Secretary of State of the state of Delaware on August 29, 2005.

 

7. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Clark flatbed trailers as described on the UCC-1 # 5302018 8 filed with
the Secretary of State of the state of Delaware on September 29, 2005.

 

8. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Clark flatbed/allvan curtainside trailers and Trussmaster roller-bed
heavy duty stretch roll-off trailers as described on the UCC-1 # 5339123 3 filed
with the Secretary of State of the state of Delaware on November 1, 2005.

 

9. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Trussmaster heavy duty roll-off trailers and Clark flatbed trailers as
described on the UCC-1 # 5369738 1 filed with the Secretary of State of the
state of Delaware on December 1, 2005.



--------------------------------------------------------------------------------

10. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased equipment as described on the UCC-1 # 5389651 2 filed with the Secretary
of State of the state of Delaware on December 15, 2005.

 

11. Liens in favor of NMHG Financial Services Inc. in respect of certain leased
Lufkin flatbed trailers as described on the UCC-1 # 2282709 9 filed with the
Secretary of State of the state of Delaware on November 8, 2002.

 

12. Liens in favor of General Electric Capital Corporation in respect of certain
leased Freightliner equipment as described on the UCC-1 # 3159943 3 filed with
the Secretary of State of the state of Delaware on June 24, 2003.

 

13. Liens in favor of General Electric Capital Corporation in respect of certain
leased Trussmaster trailer as described on the UCC-1 # 3165924 5 filed with the
Secretary of State of the state of Delaware on June 30, 2003.

 

14. Liens in favor of General Electric Capital Corporation in respect of certain
leased Freightliner equipment as described on the UCC-1 # 3168573 7 filed with
the Secretary of State of the state of Delaware on July 2, 2003.

 

15. Liens in favor of General Electric Capital Corporation in respect of certain
leased Freightliner equipment as described on the UCC-1 # 3168578 6 filed with
the Secretary of State of the state of Delaware on July 2, 2003.

 

16. Liens in favor of General Electric Capital Corporation in respect of certain
leased Great Dane equipment as described on the UCC-1 # 3168587 7 filed with the
Secretary of State of the state of Delaware on July 2, 2003.

 

17. Liens in favor of General Electric Capital Corporation in respect of certain
leased Trussmaster trailer as described on the UCC-1 # 3177226 1 filed with the
Secretary of State of the state of Delaware on July 14, 2003.

 

18. Liens in favor of D.L. Peterson Trust in respect of certain leased forklifts
as described on the UCC-1 # 3233690 0 filed with the Secretary of State of the
state of Delaware on August 21, 2003.

 

19. Liens in favor of General Electric Capital Corporation in respect of certain
2004 platform trailer as described on the UCC-1 # 3237396 0 filed with the
Secretary of State of the state of Delaware on September 15, 2003.

 

20. Liens in favor of D.L. Peterson Trust in respect of certain leased Moffett
forklifts as described on the UCC-1 # 3252089 1 filed with the Secretary of
State of the state of Delaware on September 15, 2003.

 

21. Liens in favor of D.L. Peterson Trust in respect of certain leased forklifts
as described on the UCC-1 # 3282267 7 filed with the Secretary of State of the
state of Delaware on October 24, 2003.



--------------------------------------------------------------------------------

22. Liens in favor of General Electric Capital Corporation in respect of certain
leased freightliner tractors as described on the UCC-1 # 3280666 2 filed with
the Secretary of State of the state of Delaware on October 27, 2003.

 

23. Liens in favor of General Electric Capital Corporation in respect of certain
leased Trussmaster heavy duty roll-off trailers as described on the UCC-1 #
3283838 4 filed with the Secretary of State of the state of Delaware on
October 29, 2003.

 

24. Liens in favor of General Electric Capital Corporation in respect of certain
leased Trussmaster heavy duty roll-off trailers as described on the UCC-1 #
3289804 0 filed with the Secretary of State of the state of Delaware on
November 4, 2003.

 

25. Liens in favor of General Electric Capital Corporation in respect of certain
leased Trussmaster heavy duty roll-off trailers as described on the UCC-1 #
3294241 8 filed with the Secretary of State of the state of Delaware on
November 10, 2003.

 

26. Liens in favor of General Electric Capital Corporation in respect of certain
leased Trussmaster heavy duty roll-off trailers as described on the UCC-1 #
3303939 6 filed with the Secretary of State of the state of Delaware on
November 19, 2003.

 

27. Liens in favor of General Electric Capital Corporation in respect of certain
leased platform trailer as described on the UCC-1 # 3336493 5 filed with the
Secretary of State of the state of Delaware on December 22, 2003.

 

28. Liens in favor of General Electric Capital Corporation in respect of certain
leased Kenworth truck as described on the UCC-1 # 4045504 0 filed with the
Secretary of State of the state of Delaware on February 19, 2004.

 

29. Liens in favor of General Electric Capital Corporation in respect of certain
leased International tractor as described on the UCC-1 # 4045816 8 filed with
the Secretary of State of the state of Delaware on February 19, 2004.

 

30. Liens in favor of General Electric Capital Corporation in respect of certain
leased International tractors as described on the UCC-1 # 4045929 9 filed with
the Secretary of State of the state of Delaware on February 19, 2004.

 

31. Liens in favor of General Electric Capital Corporation in respect of certain
leased Great Dane flatbed trailers with loader kits as described on the UCC-1 #
4062249 0 filed with the Secretary of State of the state of Delaware on March 4,
2004.

 

32. Liens in favor of General Electric Capital Corporation in respect of certain
leased International tractor as described on the UCC-1 # 4080312 4 filed with
the Secretary of State of the state of Delaware on March 23, 2004.

 

33. Liens in favor of General Electric Capital Corporation in respect of certain
leased freightliner trucks as described on the UCC-1 # 4089807 4 filed with the
Secretary of State of the state of Delaware on March 31, 2004.



--------------------------------------------------------------------------------

34. Liens in favor of General Electric Capital Corporation in respect of certain
leased freightliner trucks as described on the UCC-1 # 4100957 2 filed with the
Secretary of State of the state of Delaware on April 9, 2004.

 

35. Liens in favor of General Electric Capital Corporation in respect of certain
leased freightliner trucks as described on the UCC-1 # 4100972 1 filed with the
Secretary of State of the state of Delaware on April 9, 2004.

 

36. Liens in favor of General Electric Capital Corporation in respect of certain
leased freightliner trucks as described on the UCC-1 # 4129708 6 filed with the
Secretary of State of the state of Delaware on May 10, 2004.

 

37. Liens in favor of General Electric Capital Corporation in respect of certain
leased freightliner trucks as described on the UCC-1 # 4129709 4 filed with the
Secretary of State of the state of Delaware on May 10, 2004.

 

38. Liens in favor of General Electric Capital Corporation in respect of certain
leased Ford chassis cabs as described on the UCC-1 # 4134215 5 filed with the
Secretary of State of the state of Delaware on May 13, 2004.

 

39. Liens in favor of General Electric Capital Corporation in respect of certain
leased specific equipment as described on the UCC-1 # 4143470 5 filed with the
Secretary of State of the state of Delaware on May 24, 2004.

 

40. Liens in favor of General Electric Capital Corporation in respect of certain
leased freightliner trucks as described on the UCC-1 # 4149340 4 filed with the
Secretary of State of the state of Delaware on May 28, 2004.

 

41. Liens in favor of General Electric Capital Corporation in respect of certain
leased Trussmaster trucks as described on the UCC-1 # 4165423 7 filed with the
Secretary of State of the state of Delaware on June 16, 2004.

 

42. Liens in favor of General Electric Capital Corporation in respect of certain
leased freightliner tractor as described on the UCC-1 # 4168536 3 filed with the
Secretary of State of the state of Delaware on June 18, 2004.

 

43. Liens in favor of General Electric Capital Corporation in respect of certain
leased Ford heavy duty ladder rack and trucks as described on the UCC-1 #
4168967 0 filed with the Secretary of State of the state of Delaware on June 18,
2004.

 

44. Liens in favor of General Electric Capital Corporation in respect of certain
leased loader bracket trailers as described on the UCC-1 # 4187736 6 filed with
the Secretary of State of the state of Delaware on July 6, 2004.

 

45. Liens in favor of D.L. Peterson Trust in respect of certain leased forklifts
as described on the UCC-1 # 4209503 4 filed with the Secretary of State of the
state of Delaware on July 23, 2004.



--------------------------------------------------------------------------------

46. Liens in favor of General Electric Capital Corporation in respect of certain
leased freightliner trucks as described on the UCC-1 # 4210979 3 filed with the
Secretary of State of the state of Delaware on July 27, 2004.

 

47. Liens in favor of General Electric Capital Corporation in respect of certain
Trussmaster trailers as described on the UCC-1 # 4219980 2 filed with the
Secretary of State of the state of Delaware on August 5, 2004.

 

48. Liens in favor of General Electric Capital Corporation in respect of certain
freightliner tractor as described on the UCC-1 # 4219981 0 filed with the
Secretary of State of the state of Delaware on August 5, 2004.

 

49. Liens in favor of D.L. Peterson Trust in respect of certain Toyota forklifts
as described on the UCC-1 # 4232189 3 filed with the Secretary of State of the
state of Delaware on August 13, 2004.

 

50. Liens in favor of General Electric Capital Corporation in respect of certain
freightliner trucks as described on the UCC-1 # 4239957 6 filed with the
Secretary of State of the state of Delaware on August 25, 2004.

 

51. Liens in favor of General Electric Capital Corporation in respect of certain
flatbed trailers as described on the UCC-1 # 4248976 5 filed with the Secretary
of State of the state of Delaware on September 3, 2004.

 

52. Liens in favor of General Electric Capital Corporation in respect of certain
flatbed trailers as described on the UCC-1 # 4249166 2 filed with the Secretary
of State of the state of Delaware on September 3, 2004.

 

53. Liens in favor of General Electric Capital Corporation in respect of certain
freightliner trucks with crane as described on the UCC-1 # 4304957 6 filed with
the Secretary of State of the state of Delaware on October 28, 2004.

 

54. Liens in favor of D.L. Peterson Trust in respect of certain Combilift
Forklift as described on the UCC-1 # 4340721 2 filed with the Secretary of State
of the state of Delaware on November 30, 2004.

 

55. Liens in favor of D.L. Peterson Trust in respect of certain Moffett Forklift
as described on the UCC-1 # 4352625 0 filed with the Secretary of State of the
state of Delaware on December 13, 2004.

 

56. Liens in favor of D.L. Peterson Trust in respect of certain Moffett Forklift
as described on the UCC-1 # 5019856 5 filed with the Secretary of State of the
state of Delaware on January 14, 2005.

 

57. Liens in favor of D.L. Peterson Trust in respect of certain specific
forklifts as described on the UCC-1 # 5029596 5 filed with the Secretary of
State of the state of Delaware on January 24, 2005.



--------------------------------------------------------------------------------

58. Liens in favor of D.L. Peterson Trust in respect of certain Moffett
Forklifts as described on the UCC-1 # 5044846 5 filed with the Secretary of
State of the state of Delaware on February 4, 2005.

 

59. Liens in favor of D.L. Peterson Trust in respect of certain Moffett
Forklifts as described on the UCC-1 # 5053252 4 filed with the Secretary of
State of the state of Delaware on February 10, 2005.

 

60. Liens in favor of D.L. Peterson Trust in respect of certain Moffett
Forklifts as described on the UCC-1 # 5064694 4 filed with the Secretary of
State of the state of Delaware on February 17, 2005.

 

61. Liens in favor of D.L. Peterson Trust in respect of certain Alliance
Combilift Forklift as described on the UCC-1 # 5070371 1 filed with the
Secretary of State of the state of Delaware on February 24, 2005.

 

62. Liens in favor of D.L. Peterson Trust in respect of certain specific
forklifts as described on the UCC-1 # 5071451 0 filed with the Secretary of
State of the state of Delaware on February 25, 2005.

 

63. Liens in favor of D.L. Peterson Trust in respect of certain Moffett
Forklifts as described on the UCC-1 # 5073234 8 filed with the Secretary of
State of the state of Delaware on February 28, 2005.

 

64. Liens in favor of D.L. Peterson Trust in respect of certain specific
forklifts as described on the UCC-1 # 5085591 7 filed with the Secretary of
State of the state of Delaware on March 14, 2005.

 

65. Liens in favor of D.L. Peterson Trust in respect of certain Moffett
Forklifts as described on the UCC-1 # 5087113 8 filed with the Secretary of
State of the state of Delaware on March 15, 2005.

 

66. Liens in favor of D.L. Peterson Trust in respect of certain leased loader
cranes as described on the UCC-1 # 5098752 0 filed with the Secretary of State
of the state of Delaware on March 21, 2005.

 

67. Liens in favor of D.L. Peterson Trust in respect of certain Moffett
Forklifts as described on the UCC-1 # 5100075 2 filed with the Secretary of
State of the state of Delaware on March 22, 2005.

 

68. Liens in favor of D.L. Peterson Trust in respect of certain Hiab loader
crane as described on the UCC-1 # 5123377 5 filed with the Secretary of State of
the state of Delaware on April 14, 2005.

 

69. Liens in favor of D.L. Peterson Trust in respect of certain Moffett
Forklifts as described on the UCC-1 # 5127320 1 filed with the Secretary of
State of the state of Delaware on April 15, 2005.



--------------------------------------------------------------------------------

70. Liens in favor of D.L. Peterson Trust in respect of certain specific
equipment as described on the UCC-1 # 5147254 8 filed with the Secretary of
State of the state of Delaware on May 2, 2005.

 

71. Liens in favor of General Electric Capital Corporation in respect of certain
leased trailer’s equipment as described on the UCC-1 # 5178194 8 filed with the
Secretary of State of the state of Delaware on June 7, 2005.

 

72. Liens in favor of D.L. Peterson Trust in respect of certain Moffett
Forklifts as described on the UCC-1 # 5190256 9 filed with the Secretary of
State of the state of Delaware on June 16, 2005.

 

73. Liens in favor of D.L. Peterson Trust in respect of certain Hiab Crane as
described on the UCC-1 # 5200328 4 filed with the Secretary of State of the
state of Delaware on June 23, 2005.

 

74. Liens in favor of D.L. Peterson Trust in respect of certain specific lift
trucks, cranes and forklifts as described on the UCC-1 # 5200704 6 filed with
the Secretary of State of the state of Delaware on June 24, 2005.

 

75. Liens in favor of D.L. Peterson Trust in respect of certain specific
forklifts and cranes as described on the UCC-1 # 5202298 7 filed with the
Secretary of State of the state of Delaware on June 27, 2005.

 

76. Liens in favor of D.L. Peterson Trust in respect of certain HIAB cranes as
described on the UCC-1 # 5222643 0 filed with the Secretary of State of the
state of Delaware on July 11, 2005.

 

77. Liens in favor of D.L. Peterson Trust in respect of certain leased Toyota
lift as described on the UCC-1 # 5238794 3 filed with the Secretary of State of
the state of Delaware on July 29, 2005.

 

78. Liens in favor of General Electric Capital Corporation in respect of certain
leased specific equipment as described on the UCC-1 # 5352428 8 filed with the
Secretary of State of the state of Delaware on November 3, 2005.

 

79. Liens in favor of General Electric Capital Corporation in respect of certain
leased Trussmaster roll-off trailer as described on the UCC-1 # 6134232 8 filed
with the Secretary of State of the state of Delaware on April 21, 2006.

 

80. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased new Cargotec forklifts as described on the UCC-1 # 6160125 1 filed with
the Secretary of State of the state of Delaware on May 5, 2006.

 

81. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased new Cargotec forklifts as described on the UCC-1 # 6160174 9 filed with
the Secretary of State of the state of Delaware on May 5, 2006.



--------------------------------------------------------------------------------

82. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased new Cargotec forklifts as described on the UCC-1 # 6160198 8 filed with
the Secretary of State of the state of Delaware on May 5, 2006.

 

83. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased new Cargotec forklifts as described on the UCC-1 # 6160275 4 filed with
the Secretary of State of the state of Delaware on May 5, 2006.

 

84. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased new Cargotec forklifts as described on the UCC-1 # 6160281 2 filed with
the Secretary of State of the state of Delaware on May 5, 2006.

 

85. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased new Cargotec forklifts as described on the UCC-1 # 6160303 4 filed with
the Secretary of State of the state of Delaware on May 5, 2006.

 

86. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased new Cargotec forklifts as described on the UCC-1 # 6160316 6 filed with
the Secretary of State of the state of Delaware on May 5, 2006.

 

87. Liens in favor of General Electric Capital Corporation in respect of certain
leased truck equipment as described on the UCC-1 # 6174995 1 filed with the
Secretary of State of the state of Delaware on May 17, 2006.

 

88. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased new Cargotec forklifts as described on the UCC-1 # 6197760 2 filed with
the Secretary of State of the state of Delaware on June 9, 2006.

 

89. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased new Cargotec forklifts as described on the UCC-1 # 6197812 1 filed with
the Secretary of State of the state of Delaware on June 9, 2006.

 

90. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased new Cargotec forklifts as described on the UCC-1 # 6207981 2 filed with
the Secretary of State of the state of Delaware on June 12, 2006.

 

91. Liens in favor of General Electric Capital Corporation in respect of certain
leased 2006 Isuzu truck as described on the UCC-1 # 6227659 0 filed with the
Secretary of State of the state of Delaware on June 30, 2006.

 

92. Liens in favor of General Electric Capital Corporation in respect of certain
leased new Cargotec forklifts as described on the UCC-1 # 6231766 7 filed with
the Secretary of State of the state of Delaware on June 30, 2006.

 

93. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased new Cargotec forklifts as described on the UCC-1 # 6231797 2 filed with
the Secretary of State of the state of Delaware on June 30, 2006.



--------------------------------------------------------------------------------

94. Liens in favor of General Electric Capital Corporation in respect of certain
leased 2006 Ford flatbed truck as described on the UCC-1 # 6228876 9 filed with
the Secretary of State of the state of Delaware on July 3, 2006.

 

95. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased new Combilift forklifts as described on the UCC-1 # 6248391 5 filed with
the Secretary of State of the state of Delaware on July 19, 2006.

 

96. Liens in favor of General Electric Capital Corporation in respect of certain
leased Truss trailer as described on the UCC-1 # 6256184 3 filed with the
Secretary of State of the state of Delaware on July 25, 2006.

 

97. Liens in favor of General Electric Capital Corporation in respect of certain
leased Ford truck with flatbed dump as described on the UCC-1 # 6263580 3 filed
with the Secretary of State of the state of Delaware on July 25, 2006.

 

98. Liens in favor of General Electric Capital Corporation in respect of certain
Clark flatbed trailers as described on the UCC-1 # 6283477 8 filed with the
Secretary of State of the state of Delaware on August 15, 2006.

 

99. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased new Cargotec forklifts as described on the UCC-1 # 6328932 9 filed with
the Secretary of State of the state of Delaware on September 1, 2006.

 

100. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased new Cargotec forklifts as described on the UCC-1 # 6328933 7 filed with
the Secretary of State of the state of Delaware on September 1, 2006.

 

101. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased new Cargotec forklifts as described on the UCC-1 # 6328943 6 filed with
the Secretary of State of the state of Delaware on September 1, 2006.

 

102. Liens in favor of DCFS USA LLC. in respect of certain specific equipment as
described on the UCC-1 # 6326040 3 filed with the Secretary of State of the
state of Delaware on September 21, 2006.

 

103. Liens in favor of General Electric Capital Corporation in respect of
certain leased 2007 Chevrolet Kodiak trucks as described on the UCC-1 # 2007
2343647 filed with the Secretary of State of the state of Delaware on June 20,
2007.

 

104. Liens in favor of General Electric Capital Corporation in respect of
certain leased 2007 Chevrolets truck with blowing machine as described on the
UCC-1 # 2007 2345097 filed with the Secretary of State of the state of Delaware
on June 20, 2007.

 

105. Liens in favor of NMHG Financial Services Inc. in respect of certain leased
equipment as described on the UCC-1 # 2007 2890761 filed with the Secretary of
State of the state of Delaware on July 31, 2007.



--------------------------------------------------------------------------------

106. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased new Moffett forklift as described on the UCC-1 # 2008 0706380 filed with
the Secretary of State of the state of Delaware on February 27, 2008.

 

107. Liens in favor of Seaboard International Forest Products LLC dba Chesapeake
Trading Group in respect of lumber, treated and untreated, stored on behalf of
Chesapeake Trading Group (Chesapeake) as described on the UCC-1 # 2008 2381091
filed with the Secretary of State of the state of Delaware on July 11, 2008.

 

108. Liens in favor of AEL Financial, LLC in respect of certain leased equipment
as described on the UCC-1 # 2008 2873527 filed with the Secretary of State of
the state of Delaware on August 22, 2008.

 

109. Liens in favor of DCFS USA LLC in respect of certain new and used motor
vehicles, trailers and/or chassis as described on the UCC-1 # 2010 1204795 filed
with the Secretary of State of the state of Delaware on April 7, 2010.

 

110. Liens in favor of Daimler Trust in respect of certain new and used motor
vehicles, trailers and/or chassis as described on the UCC-1 # 2010 1204803 filed
with the Secretary of State of the state of Delaware on April 7, 2010.

 

111. Liens in favor of DCFS USA LLC in respect of certain specific equipment,
accounts, general intangibles and tangible chattel paper as described on the
UCC-1 # 2010 1225824 filed with the Secretary of State of the state of Delaware
on April 8, 2010.

 

112. Liens in favor of NMHG Financial Services, Inc. in respect of certain
leased equipment, as described on the UCC-1 # 2011 1236515 filed with the
Secretary of State of the state of Delaware on April 4, 2011.

 

113. Liens in favor of Isuzu Finance of America, Inc. in respect of certain
leased Ford flatbed body as described on the UCC-1 # 2012 1769936 filed with the
Secretary of State of the state of Delaware on May 8, 2012.

 

114. Liens in favor of Isuzu Finance of America, Inc. in respect of certain
leased Ford flatbed body as described on the UCC-1 # 2012 1770272 filed with the
Secretary of State of the state of Delaware on May 8, 2012.

 

115. Liens in favor of Isuzu Finance of America, Inc. in respect of certain
leased Ford flatbed body as described on the UCC-1 # 2012 1770546 filed with the
Secretary of State of the state of Delaware on May 8, 2012.

 

116. Liens in favor of Isuzu Finance of America, Inc. in respect of certain
leased Ford flatbed body as described on the UCC-1 # 2012 1770819 filed with the
Secretary of State of the state of Delaware on May 8, 2012.



--------------------------------------------------------------------------------

117. Liens in favor of Isuzu Finance of America, Inc. in respect of certain
leased Ford flatbed body as described on the UCC-1 # 2012 1771528 filed with the
Secretary of State of the state of Delaware on May 8, 2012.

 

118. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
Moffett forklift as described on the UCC-1 # 2012 2788000 filed with the
Secretary of State of the state of Delaware on July 19, 2012.

 

119. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased Moffett forklift as described on the UCC-1 # 2012 2801647 filed with the
Secretary of State of the state of Delaware on July 20, 2012.

 

120. Liens in favor of NMHG Financial Services, Inc. in respect of certain
leased equipment, as described on the UCC-1 # 2012 3179357 filed with the
Secretary of State of the state of Delaware on August 16, 2012.

 

121. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased Moffett forklift as described on the UCC-1 # 2012 4927689 filed with the
Secretary of State of the state of Delaware on December 18, 2012.

 

122. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased Moffett forklift as described on the UCC-1 # 2013 0894304 filed with the
Secretary of State of the state of Delaware on March 7, 2013.

 

123. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased specific Moffett equipment as described on the UCC-1 # 2013 1239772 filed
with the Secretary of State of the state of Delaware on April 1, 2013.

 

124. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased Moffett forklifts as described on the UCC-1 # 2013 1399493 filed with the
Secretary of State of the state of Delaware on April 11, 2013.

 

125. Liens in favor of Wells Fargo Equipment Finance, Inc. in respect of certain
leased Moffett forklifts as described on the UCC-1 # 2013 1790014 filed with the
Secretary of State of the state of Delaware on May 9, 2013.

Builders FirstSource—Texas Group, L.P.

 

1. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Isuzu cab and chassis and Clark flatbed trailers as described on the
UCC-1 # 5245729 0 filed with the Secretary of State of the state of Delaware on
August 9, 2005.

 

2. Liens in favor of LaSalle National Leasing Corporation in respect of certain
Clark, Lufkin and Pratt trailers as described on the UCC-1 # 05-0014413624 filed
with the Secretary of State of the state of Texas on May 9, 2005.



--------------------------------------------------------------------------------

3. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Ford cab and chassis and Clark flatbed trailers as described on the UCC-1
# 05-0018019488 filed with the Secretary of State of the state of Texas on
June 9, 2005.

 

4. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Ford cab and chassis as described on the UCC-1 # 05-0018702700 filed with
the Secretary of State of the state of Texas on June 15, 2005.

 

5. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Ford trucks and Clark flatbed trailers as described on the UCC-1 #
05-0021399362 filed with the Secretary of State of the state of Texas on
July 11, 2005.

 

6. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Isuzu cab and chassis and three Clark flatbed trailers as described on
the UCC-1 # 05-0024695596 filed with the Secretary of State of the state of
Texas on August 9, 2005.

 

7. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Clark flatbed trailers as described on the UCC-1 # 05-0025839890 filed
with the Secretary of State of the state of Texas on August 18, 2005.

 

8. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Trussmaster roll-off trailers as described on the UCC-1 # 05-0026978390
filed with the Secretary of State of the state of Texas on August 29, 2005.

 

9. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Clark flatbed trailer and International cab and chassis as described on
the UCC-1 # 05-0030358206 filed with the Secretary of State of the state of
Texas on September 29, 2005.

 

10. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Clark flatbed curtainside trailers as described on the UCC-1 #
05-0033776071filed with the Secretary of State of the state of Texas on
November 1, 2005.

 

11. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Trussmaster heavy duty roll-off trailers and Lufkin curtainside trailers
as described on the UCC-1 # 05-0036740499 filed with the Secretary of State of
the state of Texas on December 1, 2005.

 

12. Liens in favor of LaSalle National Leasing Corporation in respect of certain
leased Lufkin flatbed trailers as described on the UCC-1 # 05-0038361581 filed
with the Secretary of State of the state of Texas on December 15, 2005.



--------------------------------------------------------------------------------

13. Liens in favor of Comerica Bank in respect of certain goods and inventory
located in Grand Prairie, Texas, as described on the UCC-1 # 06-0000972498 filed
with the Secretary of State of the state of Texas on January 1, 2006.

 

14. Liens in favor of Toyota Motor Credit Corporation in respect of certain
leased Toyota forklifts as described on the UCC-1 # 12-0027750468 filed with the
Secretary of State of the state of Texas on August 31, 2012.

 

15. Liens in favor of Toyota Motor Credit Corporation in respect of certain
leased Toyota forklifts as described on the UCC-1 # 12-0031111808 filed with the
Secretary of State of the state of Texas on October 2, 2012.

 

16. Liens in favor of Toyota Motor Credit Corporation in respect of certain
leased Toyota forklifts as described on the UCC-1 # 12-0031453453 filed with the
Secretary of State of the state of Texas on October 4, 2012.

 

17. Liens in favor of Toyota Motor Credit Corporation in respect of certain
leased Toyota forklifts as described on the UCC-1 # 12-0032881459 filed with the
Secretary of State of the state of Texas on October 17, 2012.

 

18. Liens in favor of Toyota Motor Credit Corporation in respect of certain
leased Toyota forklifts as described on the UCC-1 # 12-0033039617 filed with the
Secretary of State of the state of Texas on October 18, 2012.

 

19. Liens in favor of Toyota Motor Credit Corporation in respect of certain
leased Toyota forklifts as described on the UCC-1 # 12-0033333068 filed with the
Secretary of State of the state of Texas on October 22, 2012.

 

20. Liens in favor of Toyota Motor Credit Corporation in respect of certain
leased Toyota forklifts as described on the UCC-1 # 13-0007635085 filed with the
Secretary of State of the state of Texas on March 12, 2013.

 

21. Liens in favor of Toyota Motor Credit Corporation in respect of certain
leased Toyota forklifts as described on the UCC-1 # 13-0009804459 filed with the
Secretary of State of the state of Texas on March 28, 2013.

 

22. Liens in favor of Toyota Motor Credit Corporation in respect of certain
leased Toyota forklifts as described on the UCC-1 # 13-0010790031 filed with the
Secretary of State of the state of Texas on April 5, 2013.

 

23. Liens in favor of Toyota Motor Credit Corporation in respect of certain
leased Toyota forklifts as described on the UCC-1 # 13-0011605996 filed with the
Secretary of State of the state of Texas on April 12, 2013.



--------------------------------------------------------------------------------

Builders FirstSource—Atlantic Group, LLC

 

7. Liens in favor of Thompson Tractor Co., Inc. in respect of certain specific
equipment as described on the UCC-1 # 2012 2876953 filed with the Secretary of
State of the state of Delaware on July 26, 2012.

 

8. Liens in favor of UBS AG, Stamford Branch in respect of certain trademark
(application number 76497366; registration number: 2885752) filed on
February 17, 2005.1

Builders FirstSource—Southeast Group, Inc.

 

1. Liens in favor of General Electric Capital Corporation in respect of certain
specific equipment as described on the UCC-1 # 4273766 8 filed with the
Secretary of State of the state of Delaware on September 23, 2004.

 

2. Liens in favor of General Electric Capital Corporation in respect of certain
leased Yale Forklifts as described on the UCC-1 # 4273772 6 filed with the
Secretary of State of the state of Delaware on September 23, 2004.

 

3. Liens in favor of General Electric Capital Corporation in respect of certain
leased forklifts as described on the UCC-1 # 4273783 3 filed with the Secretary
of State of the state of Delaware on September 23, 2004.

 

4. Liens in favor of General Electric Capital Corporation in respect of certain
leased Sterling trucks as described on the UCC-1 # 4274230 4 filed with the
Secretary of State of the state of Delaware on September 23, 2004.

 

5. Liens in favor of General Electric Capital Corporation in respect of certain
leased Sterling trucks as described on the UCC-1 # 4311503 9 filed with the
Secretary of State of the state of Delaware on October 29, 2004.

 

6. Liens in favor of Nationsbank, N.A., in respect of certain trademark
(application number: 73361303; registration number: 1246651) filed on
January 25, 1999.2

 

7. Liens in favor of UBS AG, Stanford Branch, in respect of certain trademark
(application number: 73361303; registration number: 1246651) filed on
February 17, 2005.3

 

8. Liens in favor of Wachovia Bank in respect of certain trademark (application
number: 73361303; registration number: 1246651) filed on December 27, 2007.4

Builders FirstSource – Intellectual Property, L.P.

 

 

1  To be terminated post-closing.

2  To be terminated post-closing.

3  To be terminated post-closing.

4  To be terminated post-closing.



--------------------------------------------------------------------------------

1. Liens in favor of UBS AG, Stanford Branch in respect of certain trademark
(application number: 75777476; registration number: 2938424) filed on
February 17, 2005.5

 

2. Liens in favor of UBS AG, Stanford Branch in respect of certain trademark
(application number: 75756802; registration number: 2938423) filed on
February 17, 2005.6

 

5  To be terminated post-closing.

6  To be terminated post-closing.



--------------------------------------------------------------------------------

SCHEDULE 7.03 – INDEBTEDNESS

 

1. Letter of credit to support obligations under the lease for three facilities
leased to certain Restricted Subsidiaries by an affiliate of W.P. Carey

 

2. Obligations under the Second Priority Senior Secured Floating Rate Notes Due
2016

 

3. Capital lease obligations with regard to the facility located at 701 South
Kings Highway, Port St. Lucie, FL.



--------------------------------------------------------------------------------

SCHEDULE 7.04 – INVESTMENTS

1. The Intercompany Note dated May 29, 2013 between Parent Borrower and certain
Restricted Subsidiaries.

2. Promissory Note received by a Restricted Subsidiary in connection with the
sale of its facility in Mason, Ohio



--------------------------------------------------------------------------------

SCHEDULE 7.07 – CONTRACTUAL OBLIGATIONS

None



--------------------------------------------------------------------------------

SCHEDULE 7.08 – TRANSACTIONS WITH AFFILIATES

 

1. Registration Rights Agreement, dated as of January 21, 2010, among Builders
FirstSource, Inc., JLL Partners Fund V, L.P., and Warburg Pincus Private Equity
IX, L.P.



--------------------------------------------------------------------------------

SCHEDULE 11.05 – ADMINISTRATIVE AGENT’S OFFICE, CERTAIN

ADDRESSES FOR NOTICES

SunTrust Bank

303 Peachtree St.

25th Floor MC: 7662

Atlanta, GA 30308

Attn: Doug Weltz

Telephone: (404) 813-5156

With a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attn: Daniel Seale

Telephone: (212) 906-1341

Telecopier: (212) 751-4864



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF REVOLVING FACILITY NOTE

 

$                            

[New York, New York]

[Date]

FOR VALUE RECEIVED, each of the undersigned (each, a “Borrower” and
collectively, the “Borrowers”) hereby, jointly and severally, promises to pay to
[LENDER] or its registered assigns (the “Lender”) in accordance with
Section 2.10 of the Credit Agreement (as defined below), in lawful money of the
United States of America in immediately available funds at the office of the
Administrative Agent (such term, and each other capitalized term used but not
defined herein, having the meaning assigned to it in the Credit Areement, dated
as of May 29, 2013 (as amended, extended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among BUILDERS
FIRSTSOURCE, INC., a Delaware corporation (the “Company”), certain Subsidiaries
of the Company from time to time party thereto and SUNTRUST BANK, as
administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”) and as collateral agent), at
[                                             ], (or such other office notified
by the Administrative Agent to the Company in accordance with Section 11.05 of
the Credit Agreement) on the dates set forth in the Credit Agreement, the
principal amounts set forth in the Credit Agreement with respect to Loans made
by the Lender to the Borrowers pursuant to the Credit Agreement.

Each Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. The non-exercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

All Borrowings evidenced by this Revolving Facility Note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedule attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such notation shall not affect the
obligations of the Borrowers under this Revolving Facility Note and the Credit
Agreement.

This Revolving Facility Note is one of the Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. This Revolving Facility Note is
also entitled to the benefits of the Guaranty and is secured by the Collateral
pursuant to the terms and conditions set forth in the Security Agreement.

THIS REVOLVING FACILITY NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH
THE TERMS OF THE CREDIT AGREEMENT.

THIS REVOLVING FACILITY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

A-1-1



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

A-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Revolving Facility Note
to be duly executed by their respective Authorized Officers as of the day and
year first above written.

 

BUILDERS FIRSTSOURCE, INC. By:  

 

  Name:   Title: BUILDERS FIRSTSOURCE HOLDINGS, INC. BUILDERS FIRSTSOURCE –
DALLAS, LLC BUILDERS FIRSTSOURCE – FLORIDA, LLC BUILDERS FIRSTSOURCE – RALEIGH,
LLC BUILDERS FIRSTSOURCE – ATLANTIC GROUP, LLC

BUILDERS FIRSTSOURCE – TEXAS GENPAR, LLC

BUILDERS FIRSTSOURCE – MBS, LLC BUILDERS FIRSTSOURCE – FLORIDA DESIGN CENTER,
LLC BUILDERS FIRSTSOURCE – SOUTHEAST GROUP, LLC BFS TEXAS, LLC BFS IP, LLC
BUILDERS FIRSTSOURCE – TEXAS GROUP, L.P. BUILDERS FIRSTSOURCE – SOUTH TEXAS,
L.P. BUILDERS FIRSTSOURCE – INTELLECTUAL PROPERTY, L.P.

BUILDERS FIRSTSOURCE – TEXAS INSTALLED

SALES, L.P.

By:  

 

  Name:   Title:

 

A-1-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

  

Amount and
Type of Loan

  

Payments of
Principal

  

Unpaid

Principal
Balance of
Note

  

Name of Person
Making
Notation

           

 

A-1-4



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF SWINGLINE NOTE

 

[$                         ]

     [New York, New York ]       [Date]   

FOR VALUE RECEIVED, each of the undersigned (each, a “Borrower” and
collectively, the “Borrowers”) hereby, jointly and severally, promises to pay to
[LENDER] or its registered assigns (the “Lender”) in accordance with
Section 2.10 of the Credit Agreement (as defined below), in lawful money of the
United States of America in immediately available funds at the office of the
Administrative Agent (such term, and each other capitalized term used but not
defined herein, having the meaning assigned to it in the Credit Areement, dated
as of May 29, 2013 (as amended, extended, supplemented, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), among BUILDERS
FIRSTSOURCE, INC., a Delaware corporation (the “Company”), certain Subsidiaries
of the Company from time to time party thereto and SUNTRUST BANK, as
administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”) and as collateral agent), at
[                                             ], (or such other office notified
by the Administrative Agent to the Company in accordance with Section 11.05 of
the Credit Agreement) on the dates set forth in the Credit Agreement, the
principal amounts set forth in the Credit Agreement with respect to Loans made
by the Lender to the Borrowers pursuant to the Credit Agreement.

Each Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever. The non-exercise by the holder hereof of any of its
rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

All Borrowings evidenced by this Swing Line Note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedule attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such notation shall not affect the
obligations of the Borrowers under this Swing Line Note and the Credit
Agreement.

This Swing Line Note is one of the Notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified. This Swing Line Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral pursuant to the
terms and conditions set forth in the Security Agreement.

 

A-2-1



--------------------------------------------------------------------------------

THIS SWING LINE NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS
OF THE CREDIT AGREEMENT. THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

A-2-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Swing Line Note to be
duly executed by their respective Authorized Officers as of the day and year
first above written.

 

BUILDERS FIRSTSOURCE, INC. By:  

 

  Name:   Title: BUILDERS FIRSTSOURCE HOLDINGS, INC. BUILDERS FIRSTSOURCE –
DALLAS, LLC BUILDERS FIRSTSOURCE – FLORIDA, LLC BUILDERS FIRSTSOURCE – RALEIGH,
LLC BUILDERS FIRSTSOURCE – ATLANTIC GROUP, LLC BUILDERS FIRSTSOURCE – TEXAS
GENPAR, LLC BUILDERS FIRSTSOURCE – MBS, LLC BUILDERS FIRSTSOURCE – FLORIDA
DESIGN CENTER, LLC BUILDERS FIRSTSOURCE – SOUTHEAST GROUP, LLC BFS TEXAS, LLC
BFS IP, LLC BUILDERS FIRSTSOURCE – TEXAS GROUP, L.P. BUILDERS FIRSTSOURCE –
SOUTH TEXAS, L.P. BUILDERS FIRSTSOURCE – INTELLECTUAL PROPERTY, L.P.

BUILDERS FIRSTSOURCE – TEXAS INSTALLED

SALES, L.P.

By:  

 

  Name:   Title:

 

A-2-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount and
Type of Loan    Payments of
Principal    Unpaid
Principal
Balance  of
Note    Name of Person
Making
Notation            

 

 

A-2-4



--------------------------------------------------------------------------------

EXHIBITS B-1 & B-2

FORM OF [NOTICE OF BORROWING] [NOTICE OF CONTINUATION OR CONVERSION]

Date:                                     ,                     

To: SUNTRUST BANK, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 29, 2013 (as
amended, extended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among BUILDERS FIRSTSOURCE, INC., a
Delaware corporation (the “Company”), certain Subsidiaries of the Company from
time to time party thereto and SUNTRUST BANK, as administrative agent (in such
capacity, including any successor thereto, the “Administrative Agent”) and as
collateral agent. All capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.

The undersigned hereby requests on behalf of [itself][name of Borrower for whom
request is being submitted] (select one):

 

  ¨ A Borrowing of Loans

 

  1. On                                                                   (a
Business Day).

 

  2. In the amount of $                                                      .7

 

  3. Type of Borrowing: [Base Rate Loan] [Eurodollar Loan].

 

  4. [For Eurodollar Loans: with an Interest Period of              months.]

 

  5. [For Swing Loans: the Swing Loan Maturity Date is                     .]8

 

  ¨ A [conversion or] [continuation] of [Base Rate Loans] [Eurodollar Loans]
made on                                              .

 

  1. On                                                                   (a
Business Day).

 

  2. In the amount of $                                                      .

 

  3. [For Eurodollar Loans: with an Interest Period of              months.]9

 

  4. [For a Continuation, new Interest Period:         .]10

 

 

7  Amount shall be no less than the Minimum Borrowing Amount.

8  The Swing Loan Maturity Date must be less than 30 days after the date of such
Borrowing but at least five (5) Business Days after the date of such Borrowing.

9  During the continuation of an Event of Default, this may only be 1-month
Interest Period.

10  During continuation of an Event of Default, this may only be 1-month
Interest Period.

 

B-1 & 2



--------------------------------------------------------------------------------

[Company hereby represents and warrants that, as of this Notice, no Default or
Event of Default has occurred or is continuing, and all representations and
warranties of the Credit Parties contained in the Credit Agreement or in the
other Loan Documents are true and correct in all material respects (or, if
qualified by “materiality,” “Material Adverse Effect” or similar language, in
all respects (after giving effect to such qualification)) with the same effect
as though such representations and warranties had been made on and as of the
date hereof, except to the extent that such representations and warranties
expressly relate to an earlier specified date or period, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made or for the respective period, as the case may
be; provided that with respect to any Revolving Commitment Increase incurred
pursuant to Section 2.18 of the Credit Agreement, the proceeds of which are used
to finance a Permitted Acquisition or other Investment permitted by this
Agreement, the representations and warranties in Section 4.02(b) of the Credit
Agreement shall be deemed to refer solely to the Specified Representations and
the Specified Purchase Agreement Representations (in each case pursuant to the
terms thereof) as a result of the breach of one or more of such representations
in such acquisition agreement (it being understood and agreed that, to the
extent any of the Specified Representations are qualified or subject to
“material adverse effect” (or equivalent term defined in the acquisition, merger
or similar agreement in connection with such Permitted Acquisition or other
Investment), for purposes of the making of such Specified Representations as of
the closing date of such Permitted Acquisition or Investment, the definition of
“material adverse effect” (or equivalent term), shall be qualified by the same
exceptions and qualifications that apply to the definition of “closing date
material adverse effect” (or equivalent term defined in the acquisition, merger
or similar agreement in connection with such Permitted Acquisition or other
Investment)).]11

The account to which the proceeds of Loans requested hereunder are to be made
available to the applicable Borrower is as follows:

Bank Name:                                                      

Bank Address:                                                  

ABA Number:                                                  

Account Number:                                              

Attention:                                                          

Reference:                                                          

[The remainder of this page is intentionally left blank.]

 

 

11  To be applicable in accordance with Section 4.02(b) of the Credit Agreement.

 

B-1 & 2



--------------------------------------------------------------------------------

BUILDERS FIRSTSOURCE, INC.,

a Borrower Representative

By:

 

 

 

Name:

 

Title:

 

B-1 & 2



--------------------------------------------------------------------------------

EXHIBIT B-3

[FORM OF] LETTER OF CREDIT REQUEST

No.                                         

Dated                             , 201_

SunTrust Bank,

as Administrative Agent for the Lenders party

to the Credit Agreement referred to below

[                                                 ]

Attention: Letter of Credit Operations

Ladies and Gentlemen:

The undersigned refers to the Credit Agreement, dated as of May 29, 2013, among
Builders FirstSource, Inc., a Delaware corporation (the “Company”), certain
Subsidiaries of the Company from time to time party thereto, SunTrust Bank, as
administrative agent (in such capacity, including any successor thereto, the
“Administrative Agent”) and as collateral agent, the LC Issuer and the other
parties thereto (as the same may be amended, modified, supplemented, extended,
refinanced, replaced or amended and restated from time to time, the “Credit
Agreement”).

Pursuant to Section 2.05 of the Credit Agreement, the undersigned hereby
requests that             , as a LC Issuer, issue a Letter of Credit on
            , 201     (the “Date of Issuance”) in the aggregate face amount of
$                    , for the account of                     (the “LC
Obligor”).

The beneficiary of the requested Letter of Credit will be             , and such
Letter of Credit will be in support of             and will have a stated
termination date of             .

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the Date of Issuance:

(A) the representations and warranties of the Credit Parties contained in the
Credit Agreement and the other Loan Documents are and will be true and correct
in all material respects (or, if qualified by “materiality,” “Material Adverse
Effect” or similar language, in all respects (after giving effect to such
qualification)) except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties were true and correct in all material respects as
of the date when made or for the respective period; and

(B) no Default or Event of Default exists.

Copies of all documentation with respect to the supported transaction are
attached hereto.

[The remainder of this page is intentionally left blank.]

 

B-3-1



--------------------------------------------------------------------------------

 

Very truly yours,

[BUILDERS FIRSTSOURCE INC., as Parent

Borrower

By:

 

 

Name:

 

 

Title:

 

                                                                  
                      ]

[ADDITIONAL BORROWER], as the

Borrower

By:

 

 

Name:

 

 

Title:

 

                                                                  
                      ]

 

B-3-2



--------------------------------------------------------------------------------

EXHIBIT C

 

 

[FORM OF]

GUARANTY

dated as of

May [            ], 2013

among

BUILDERS FIRSTSOURCE, INC.,

as the Parent Borrower,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

and

SUNTRUST BANK,

as Administrative Agent and Collateral Agent

 

 

 

C-1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

Section 1.01

 

Credit Agreement Definitions

     4   

Section 1.02

 

Other Defined Terms

     4    ARTICLE II    Guarantee   

Section 2.01

 

Guarantee

     5   

Section 2.02

 

Guarantee of Payment

     5   

Section 2.03

 

No Limitations

     5   

Section 2.04

 

Reinstatement

     7   

Section 2.05

 

Agreement To Pay; Subrogation

     7   

Section 2.06

 

Information

     7    ARTICLE III    Indemnity, Subrogation and Subordination    ARTICLE IV
   Miscellaneous   

Section 4.01

 

Notices

     8   

Section 4.02

 

Waivers; Amendment

     8   

Section 4.03

 

Administrative Agent’s and Collateral Agent’s Fees and Expenses; Indemnification

     9   

Section 4.04

 

Successors and Assigns

     10   

Section 4.05

 

Survival of Agreement

     10   

Section 4.06

 

Counterparts; Effectiveness; Several Agreement

     10   

Section 4.07

 

Severability

     10   

Section 4.08

 

GOVERNING LAW, ETC.

     11   

Section 4.09

 

WAIVER OF RIGHT TO TRIAL BY JURY

     11   

Section 4.10

 

Headings

     11   

Section 4.11

 

Obligations Absolute

     11   

Section 4.12

 

Termination or Release

     11   

Section 4.13

 

Additional Restricted Subsidiaries

     12   

Section 4.14

 

Recourse; Limited Obligations

     12   

Section 4.15

 

Intercreditor Agreement

     12   

 

C-2



--------------------------------------------------------------------------------

SCHEDULES

Schedule I     Guarantors

EXHIBITS

Exhibit I     Form of Guaranty Supplement

 

C-3



--------------------------------------------------------------------------------

This GUARANTY, dated as of May [            ], 2013, is among Builders
FirstSource, Inc., a Delaware corporation (the “Parent Borrower”), and the other
Guarantors set forth on Schedule I hereto and SunTrust Bank, as Administrative
Agent and Collateral Agent for the Secured Creditors (as defined below).

Reference is made to the Credit Agreement, dated as of May 29, 2013 (as amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, the “Credit Agreement”), among the Parent Borrower, certain
Subsidiaries of the Parent Borrower from time to time party thereto (together
with the Parent Borrower, each, a “Borrower” and collectively, the “Borrowers”),
the Lenders party thereto from time to time and SunTrust Bank, as Administrative
Agent (in such capacity, including any successor thereto, the “Administrative
Agent”) and Collateral Agent (in such capacity, including any successor thereto,
the “Collateral Agent”) for the Lenders.

The Lenders have agreed to extend credit to the Borrowers subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement by each Guarantor (as defined below). The
Guarantors are affiliates of one another and will derive substantial, direct and
indirect benefits from the extensions of credit to the Borrowers pursuant to the
Credit Agreement and are willing to execute and deliver this Agreement in order
to induce the Lenders to extend such credit. The ABL/Bond Intercreditor
Agreement governs the relative rights and priorities of the Pari Notes Debt
Secured Parties and the ABL Secured Parties (each as defined in the ABL/Bond
Intercreditor Agreement) in respect of the Notes First Lien Collateral and the
ABL First Lien Collateral (and with respect to certain other matters as
described therein). Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

Section 1.01 Credit Agreement Definitions.

(a) Capitalized terms used in this Agreement, including the preamble and
introductory paragraphs hereto, and not otherwise defined herein have the
meanings specified in the Credit Agreement.

(b) The rules of construction specified in Article I of the Credit Agreement
also apply to this Agreement.

Section 1.02 Other Defined Terms.

As used in this Agreement, the following terms have the meanings specified
below:

“Accommodation Payment” has the meaning assigned to such term in Article III.

“Agreement” means this Guaranty.

“Allocable Amount” has the meaning assigned to such term in Article III.

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

“Guaranteed Obligations” mean the “Obligations” as defined in the Credit
Agreement.

 

C-4



--------------------------------------------------------------------------------

“Guarantors” means, collectively, the Parent Borrower and each other Guarantor
listed on Schedule I hereto and any other Person that becomes a party to this
Agreement after the Acquisition Date pursuant to Section 4.13 of this Agreement;
provided that if any such Guarantor is released from its obligations hereunder
as provided in Section 4.12(b) of this Agreement, such Person shall cease to be
a Guarantor hereunder effective upon such release.

“Guaranty Supplement” means an instrument substantially in the form of Exhibit I
hereto.

“Secured Creditors” has the meaning provided in the Credit Agreement.

“UFCA” has the meaning assigned to such term in Article III of this Agreement.

“UFTA” has the meaning assigned to such term in Article III of this Agreement.

ARTICLE II

Guarantee

Section 2.01 Guarantee.

Each Guarantor irrevocably, absolutely and unconditionally guarantees, jointly
with the other Guarantors and severally, as a primary obligor and not merely as
a surety, the due and punctual payment and performance of the Guaranteed
Obligations, in each case, whether such Guaranteed Obligations are now existing
or hereafter incurred, and whether at maturity, by acceleration or otherwise.
Each of the Guarantors further agrees that the Guaranteed Obligations may be
extended, increased or renewed, amended or modified, in whole or in part,
without notice to, or further assent from, such Guarantor and that such
Guarantor will remain bound upon its guarantee hereunder notwithstanding any
such extension, increase, renewal, amendment or modification of any Guaranteed
Obligation. Each of the Guarantors waives promptness, presentment to, demand of
payment from, and protest to, any Guarantor or any other Credit Party of any of
the Guaranteed Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment.

Section 2.02 Guarantee of Payment.

Each of the Guarantors further agrees that its guarantee hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual of collection of any of the Guaranteed
Obligations or operated as a discharge thereof) and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Secured Creditor to any security held for the payment of any of the
Guaranteed Obligations, or to any balance of any deposit account or credit on
the books of the Administrative Agent or any other Secured Creditor in favor of
any other Guarantor or any other Person. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor or Borrower,
and a separate action or actions may be brought and prosecuted against each
Guarantor whether or not action is brought against any other Guarantor or
Borrower and whether or not any other Guarantor or Borrower be joined in any
such action or actions. Any payment required to be made by a Guarantor hereunder
may be required by the Administrative Agent or any other Secured Creditor on any
number of occasions.

Section 2.03 No Limitations.

(a) Except for termination or release of a Guarantor’s obligations hereunder as
expressly provided in Section 4.12 of this Agreement, to the fullest extent
permitted by applicable Law,

 

C-5



--------------------------------------------------------------------------------

the obligations of each Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of any of
the Guaranteed Obligations, any impossibility in the performance of any of the
Guaranteed Obligations, or otherwise. Without limiting the generality of the
foregoing, to the fullest extent permitted by applicable Law and except for
termination or release of a Guarantor’s obligations hereunder in accordance with
the terms of Section 4.12 (but without prejudice to Section 2.04) of this
Agreement, the obligations of each Guarantor hereunder shall not be discharged
impaired or otherwise affected by (i) the failure of the Administrative Agent,
any other Secured Creditor or any other Person to assert any claim or demand or
to enforce any right or remedy under the provisions of any Loan Document or
otherwise; (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement;
(iii) the release of, or any impairment of any security held by the Collateral
Agent or any other Secured Creditor for the Guaranteed Obligations; (iv) any
default, failure or delay, willful or otherwise, in the performance of the
Guaranteed Obligations; (v) the failure to perfect any security interest in, or
the release of, any of the Collateral held by or on behalf of the Collateral
Agent or any other Secured Creditor; (vi) any change in the corporate existence,
structure or ownership of any Credit Party, the lack of legal existence of any
Borrower or any other Guarantor or legal obligation to discharge any of the
Guaranteed Obligations by any Borrower or any other Guarantor for any reason
whatsoever, including, without limitation, in any insolvency, bankruptcy or
reorganization of any Credit Party; (vii) the existence of any claim, set-off or
other rights that any Guarantor may have at any time against any Borrower, the
Administrative Agent, any other Secured Creditor or any other Person, whether in
connection with the Credit Agreement, the other Loan Documents or any unrelated
transaction; (viii) this Agreement having been determined (on whatsoever
grounds) to be invalid, non-binding or unenforceable against any other Guarantor
ab initio or at any time after the Closing Date; or (ix) any other circumstance
(including statute of limitations), any act or omission that may or might in any
manner or to any extent vary the risk of any Guarantor or otherwise operate as a
defense to, or discharge of, any Borrower, any Guarantor or any other guarantor
or surety as a matter of law or equity (in each case, other than the payment in
full in cash of all the Guaranteed Obligations (excluding contingent obligations
as to which no claim has been made)). Each Guarantor expressly authorizes the
applicable Secured Creditors, to the extent permitted by the Security Agreement,
to take and hold security for the payment and performance of the Guaranteed
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in their sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Guaranteed Obligations all without affecting the obligations of any
Guarantor hereunder. Anything contained in this Agreement to the contrary
notwithstanding, the obligations of each Guarantor under this Agreement shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations under this Agreement subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code of the United
States or any comparable provisions of any similar federal or state law.

(b) To the fullest extent permitted by applicable Law and except for termination
or release of a Guarantor’s obligations hereunder in accordance with the terms
of Section 4.12 (but without prejudice to Section 2.04) of this Agreement, each
Guarantor waives any defense based on or arising out of any defense of any
Borrower or any other Guarantor or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower or any other Guarantor, other than the payment
in full in cash of all the Guaranteed Obligations [(excluding contingent
obligations as to which no claim has been made)]. The Administrative Agent and
the other Secured Creditors may in accordance with the terms of the Security
Documents, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the

 

C-6



--------------------------------------------------------------------------------

Guaranteed Obligations, make any other accommodation with any Borrower or any
other Guarantor or exercise any other right or remedy available to them against
any Guarantor, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations have been
paid in full in cash [(excluding contingent obligations as to which no claim has
been made)]. To the fullest extent permitted by applicable Law, each Guarantor
waives any defense arising out of any such election even though such election
operates, pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any Borrower or any other Guarantor, as the case may be, or any security. To the
fullest extent permitted by applicable Law, each Credit Party waives any and all
suretyship defenses.

Section 2.04 Reinstatement.

Notwithstanding anything to contrary contained in this Agreement, each of the
Guarantors agrees that (a) its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Guaranteed Obligation is rescinded or must otherwise be
restored by the Administrative Agent or any other Secured Creditor upon the
bankruptcy or reorganization (or any analogous proceeding in any jurisdiction)
of any Borrower or any other Guarantor or otherwise and (b) the provisions of
this Section 2.04 shall survive the termination of this Agreement.

Section 2.05 Agreement To Pay; Subrogation.

In furtherance of the foregoing and not in limitation of any other right that
the Administrative Agent or any other Secured Creditor has at law or in equity
against any Guarantor by virtue hereof, upon the failure of any Borrower or any
other Guarantor to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent for distribution to the applicable Secured
Creditors in cash the amount of such unpaid Guaranteed Obligation. Upon payment
by any Guarantor of any sums to the Administrative Agent as provided above, all
rights of such Guarantor against any Borrower or any other Guarantor arising as
a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Article III of this
Agreement.

Section 2.06 Information.

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrowers’ and each other Guarantor’s financial condition and assets, and
of all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that none of the Administrative Agent
or the other Secured Creditors will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

ARTICLE III

Indemnity, Subrogation and Subordination

Upon payment by any Guarantor of any Guaranteed Obligations, all rights of such
Guarantor against any Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subordinate and junior in right of payment
to the prior payment in full in cash of all the Guaranteed Obligations
[(excluding contingent obligations as to which no claim has been made)] and the
termination of all

 

C-7



--------------------------------------------------------------------------------

Commitments to any Credit Party under any Loan Document. If any amount shall
erroneously be paid to any Borrower or any other Guarantor on account of
(i) such subrogation, contribution, reimbursement, indemnity or similar right or
(ii) any such indebtedness of such Borrower or any other Guarantor, such amount
shall be held in trust for the benefit of the Secured Creditors and shall
forthwith be paid to the Administrative Agent to be credited against the payment
of the Guaranteed Obligations, whether matured or unmatured, in accordance with
the terms of the Credit Agreement and the other Loan Documents. Subject to the
foregoing, to the extent that any Guarantor shall, under this Agreement or the
Credit Agreement as a joint and several obligor, repay any of the Guaranteed
Obligations constituting Loans made to another Credit Party under the Credit
Agreement (an “Accommodation Payment”), then the Guarantor making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Guarantors in an amount equal to a
fraction of such Accommodation Payment, the numerator of which fraction is such
other Guarantor’s Allocable Amount and the denominator of which is the sum of
the Allocable Amounts of all of the Guarantors; provided that such rights of
contribution and indemnification shall be subordinated to the prior payment in
full, in cash, of all of the Guaranteed Obligations [(excluding contingent
obligations as to which no claim has been made)]. As of any date of
determination, the “Allocable Amount” of each Guarantor shall be equal to the
maximum amount of liability for Accommodation Payments which could be asserted
against such Guarantor hereunder and under the Credit Agreement without
(a) rendering such Guarantor “insolvent” within the meaning of Section 101
(31) of the Bankruptcy Code of the United States, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Guarantor with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code of
the United States, Section 4 of the UFTA, or Section 5 of the UFCA, or
(c) leaving such Guarantor unable to pay its debts as they become due within the
meaning of Section 548 of the Bankruptcy Code of the United States or Section 4
of the UFTA, or Section 5 of the UFCA.

ARTICLE IV

Miscellaneous

Section 4.01 Notices.

All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 11.05 of the
Credit Agreement. All communications and notice hereunder to a Guarantor other
than the Parent Borrower shall be given in care of the Parent Borrower.

Section 4.02 Waivers; Amendment.

(a) No failure by any Secured Creditor to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law. No
waiver of any provision of any Loan Document or consent to any departure by any
Credit Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 4.02, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.

 

C-8



--------------------------------------------------------------------------------

(b) Subject to the ABL/Bond Intercreditor Agreement, neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Credit Party or Credit Parties with respect to which such waiver, amendment
or modification is to apply, subject to any consent required in accordance with
Section 11.12 of the Credit Agreement.

Section 4.03 Administrative Agent’s and Collateral Agent’s Fees and Expenses;
Indemnification.

(a) Each Guarantor, jointly with the other Guarantors and severally, agrees to
reimburse the Administrative Agent and the Collateral Agent for its fees and
expenses incurred hereunder as provided in Section 11.01 of the Credit
Agreement; provided that each reference therein to “each Borrower” and the “the
Borrowers” shall be deemed to be a reference to “each Guarantor” and “the
Guarantors”, as applicable.

(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify the
Administrative Agent, the Collateral Agent and the other Indemnitees (as defined
in Section 11.02 of the Credit Agreement) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities or expenses to
which any such Indemnitee may become subject arising out of, resulting from or
in connection with (but limited, in the case of legal fees and expenses, to the
reasonable and documented out-of-pocket fees, disbursements and other charges of
one counsel to all Indemnitees taken as a whole and, if reasonably necessary, a
single local counsel for all Indemnitees taken as a whole in each relevant
jurisdiction, and solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group of affected Indemnitees
similarly situated taken as a whole) any actual or threatened claim, litigation,
investigation or proceeding relating to the Transactions or to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents, the Loans or the use, or proposed use of the proceeds
therefrom, whether based on contract, tort or any other theory (including any
investigation of, preparation for, or defense of any pending or threatened
claim, litigation, investigation or proceeding), and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or expenses resulted from (x) the gross negligence, bad faith or
willful misconduct of such Indemnitee, (y) a material breach of any obligations
under any Loan Document by such Indemnitee as determined by a final,
non-appealable judgment of a court of competent jurisdiction or (z) any dispute
solely among Indemnitees other than any claims against an Indemnitee in its
capacity or in fulfilling its role as an administrative agent or arranger or any
similar role under any Loan Document and other than any claims arising out of
any act or omission of the Borrower or any of its Affiliates. This
Section 4.03(b) shall not apply to Taxes, except any Taxes that represent losses
or damages arising from any non-Tax claim. No Indemnitee nor any Guarantor shall
have any liability and each party hereby waives, any claim against any other
party to this Agreement or any Indemnitee, for any special, punitive, indirect
or consequential damages relating to this Agreement or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date) (other than, in the case of any Guarantor, in respect of any such
damages incurred or paid by an Indemnitee to a third party).

(c) Any such amounts payable as provided hereunder shall be additional
Guaranteed Obligations guaranteed hereby and secured by the Collateral
Documents. The provisions of this Section 4.03 shall remain operative and in
full force and effect regardless of the termination of this Agreement, any other
Loan Document, any Designated Hedge Agreement or any Cash Management Agreement,
the consummation of the transactions contemplated hereby, the repayment of any
of the Guaranteed Obligations, the invalidity or unenforceability of any term or
provision of this Agreement or any other Loan Document, any resignation of the
Administrative Agent or Collateral Agent or any document

 

C-9



--------------------------------------------------------------------------------

governing any of the obligations arising under any Designated Hedge Agreement or
Cash Management Agreement, or any investigation made by or on behalf of the
Administrative Agent or any other Secured Creditor. All amounts due under this
Section 4.03 shall be payable within twenty (20) Business Days of written demand
therefor.

Section 4.04 Successors and Assigns.

Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Guarantor or any Secured Creditor that are contained in this Agreement shall
bind and inure to the benefit of their respective permitted successors and
assigns. Except as provided in Section 11.06 of the Credit Agreement, no
Guarantor may assign any of its rights or obligations hereunder without the
written consent of the Administrative Agent.

Section 4.05 Survival of Agreement.

All covenants, agreements, indemnities, representations and warranties made by
the Guarantors in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the Secured
Creditors and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any Secured
Creditor or on its behalf and notwithstanding that any Secured Creditor may have
had notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended under the Credit
Agreement or any other Loan Document, and shall continue in full force and
effect until this Agreement is terminated as provided in Section 4.12 hereof, or
with respect to any individual Guarantor until such Guarantor is otherwise
released from its obligations under this Agreement in accordance with the terms
hereof.

Section 4.06 Counterparts; Effectiveness; Several Agreement; Integration.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
shall become effective when it shall have been executed by the Guarantors, the
Administrative Agent and the Collateral Agent and thereafter shall be binding
upon and inure to the benefit of each Guarantor, the Administrative Agent, the
Collateral Agent, the other Secured Creditors and their respective permitted
successors and assigns, subject to Section 4.04 hereof. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement shall be construed as a separate
agreement with respect to each Guarantor and may be amended, restated, modified,
supplemented, waived or released with respect to any Guarantor without the
approval of any other Guarantor and without affecting the obligations of any
other Guarantor hereunder. This Agreement constitutes the entire agreement among
the parties hereto regarding the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, regarding such subject matter.

Section 4.07 Severability.

If any provision of this Agreement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

C-10



--------------------------------------------------------------------------------

Section 4.08 Choice of Law; Consent to Jurisdiction; Venue; Waiver of Jury
Trial.

The parties hereto agree that the provisions of Section 11.08 of the Credit
Agreement shall apply to this agreement, mutatis mutandis as if fully set forth
herein.

Section 4.10 Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 4.11 Obligations Absolute.

All rights of the Collateral Agent, the Administrative Agent and the other
Secured Creditors hereunder and all obligations of each Guarantor hereunder
shall be absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Guaranteed Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Guaranteed
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document, or any other agreement or
instrument, (c) any release or amendment or waiver of or consent under or
departure from any guarantee guaranteeing all or any of the Guaranteed
Obligations or (d) subject only to termination or release of a Guarantor’s
obligations hereunder in accordance with the terms of Section 4.12 hereof, but
without prejudice to reinstatement rights under Section 2.04 hereof, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Guarantor in respect of the Guaranteed Obligations or this
Agreement.

Section 4.12 Termination or Release.

(a) This Agreement and the Guarantees made herein shall terminate with respect
to all Guaranteed Obligations when (i) the Commitments have been terminated and
the Loans, together with interest, Fees and all other Obligations (other than
those relating to any Designated Hedge Agreement, cash management obligations
constituting Obligations and indemnification and other contingent obligations
for which no demand has been made and obligations in respect of Letters of
Credit that have been Cash Collateralized) incurred hereunder and under the
other Loan Documents, have been paid in full and (ii) all principal and interest
in respect of each Loan and all other Guaranteed Obligations (other than
(A) contingent indemnification obligations with respect to then unasserted
claims and (B) Guaranteed Obligations in respect of obligations that may
thereafter arise with respect to any Designated Hedge Agreement or any secured
Cash Management Agreement, in each case, not yet due and payable, unless the
Collateral Agent has received written notice, at least two (2) Business Days
prior to the proposed date of any such termination, stating that arrangements
reasonably satisfactory to each applicable Designated Hedge Creditor or Cash
Management Bank in respect thereof have not been made) shall have been paid in
full in cash, provided, however, that in connection with the termination of this
Agreement, the Administrative Agent may require such indemnities as it shall
reasonably deem necessary or appropriate to protect the Secured Creditors
against (x) loss on account of credits previously applied to the Guaranteed
Obligations that may subsequently be reversed or revoked, and (y) any
obligations that may thereafter arise with respect to Designated Hedge
Agreements or secured Cash Management Agreements to the extent not provided for
thereunder.

 

C-11



--------------------------------------------------------------------------------

(b) A Guarantor that is a Restricted Subsidiary shall automatically be released
in the circumstances set forth in Sections 9.01(b) and 11.27 of the Credit
Agreement.

(c) In connection with any termination or release pursuant to clauses (a) or
(b) above, the Administrative Agent and the Collateral Agent shall promptly
execute and deliver to any Guarantor, at such Guarantor’s expense, all documents
that such Guarantor shall reasonably request to evidence such termination or
release. Any execution and delivery of documents pursuant to this Section 4.12
shall be without recourse to or warranty by the Administrative Agent or the
Collateral Agent.

(d) At any time that the respective Guarantor desires that the Administrative
Agent or the Collateral Agent take any of the actions described in immediately
preceding clause (c), it shall, upon request of the Administrative Agent or the
Collateral Agent, deliver to the Administrative Agent an officer’s certificate
certifying that the release of the respective Guarantor is permitted pursuant to
clause (a) or (b) above. The Administrative Agent and the Collateral Agent shall
have no liability whatsoever to any Secured Creditor as a result of any release
of any Guarantor by it as permitted (or which the Administrative Agent in good
faith believes to be permitted) by this Section 4.12.

Section 4.13 Additional Restricted Subsidiaries.

Each Restricted Subsidiary that is required to become a Guarantor pursuant to
Section 6.09 of the Credit Agreement shall enter in this Agreement as Guarantor
(for avoidance of doubt, the Company and each other Borrower may cause any
Restricted Subsidiary that is not a Guarantor to Guarantee the Obligations by
causing such Restricted Subsidiary to execute a Guaranty Supplement in
accordance with the provisions of this Section 4.13 and any such Restricted
Subsidiary shall be a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor herein). Upon execution and delivery by the
Administrative Agent and a Restricted Subsidiary of a Guaranty Supplement, such
Restricted Subsidiary shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein. The execution and delivery
of any such instrument shall not require the consent of any other Guarantor
hereunder. The rights and obligations of each Guarantor hereunder shall remain
in full force and effect notwithstanding the addition of any new Guarantor as a
party to this Agreement.

Section 4.14 Recourse; Limited Obligations.

This Agreement is made with full recourse to each Guarantor and pursuant to and
upon all the warranties, representations, covenants and agreements on the part
of such Guarantor contained herein, in the Credit Agreement and the other Loan
Documents and otherwise in writing in connection herewith or therewith. It is
the desire and intent of each Guarantor and each applicable Secured Creditor
that this Agreement shall be enforced against each Guarantor to the fullest
extent permissible under applicable Law applied in each jurisdiction in which
enforcement is sought.

Section 4.15 Intercreditor Agreements.

The Guarantors, the Collateral Agent and the Administrative Agent acknowledge
that the exercise of certain of the Collateral Agent’s and the Administrative
Agent’s rights and remedies hereunder may be subject to, and restricted by, the
provisions of the ABL/Bond Intercreditor Agreement. Except as specified herein,
nothing contained in the ABL/Bond Intercreditor Agreement or any other
Intercreditor Agreement shall be deemed to modify any of the provisions of this
Agreement, which, as among the Guarantors, the Collateral Agent and the
Administrative Agent shall remain in full force and effect.

 

C-12



--------------------------------------------------------------------------------

Section 4.16 Savings Clause.

(a) It is the intent of each Guarantor and the Administrative Agent that each
Guarantor’s maximum obligations hereunder shall be, but not in excess of:

(i) in a case or proceeding commenced by or against any Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq. (the
“Bankruptcy Code”) on or within two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor owed to the Administrative Agent or the Secured Creditors) to be
avoidable or unenforceable against such Guarantor under (i) Section 548 of the
Bankruptcy Code or (ii) any state fraudulent transfer or fraudulent conveyance
act or statute applied in such case or proceeding by virtue of Section 544 of
the Bankruptcy Code; or

(ii) in a case or proceeding commenced by or against any Guarantor under the
Bankruptcy Code subsequent to two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Creditors) to be avoidable
or unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or

(iii) in a case or proceeding commenced by or against any Guarantor under any
law, statute or regulation other than the Bankruptcy Code (including, without
limitation, any other bankruptcy, reorganization, arrangement, moratorium,
readjustment of debt, dissolution, liquidation or similar debtor relief laws),
the maximum amount which would not otherwise cause the Guaranteed Obligations
(or any other obligations of such Guarantor to the Administrative Agent or the
Secured Creditors) to be avoidable or unenforceable against such Guarantor under
such law, statute or regulation including, without limitation, any state
fraudulent transfer or fraudulent conveyance act or statute applied in any such
case or proceeding.

(b) The substantive laws under which the possible avoidance or unenforceability
of the Guaranteed Obligations (or any other obligations of such Guarantor to the
Administrative Agent or the Secured Creditors) as may be determined in any case
or proceeding shall hereinafter be referred to as the “Avoidance Provisions”. To
the extent set forth in these Sections 4.18(a)(i), (ii), and (iii), but only to
the extent that the Guaranteed Obligations would otherwise be subject to
avoidance or found unenforceable under the Avoidance Provisions, if any
Guarantor is not deemed to have received valuable consideration, fair value or
reasonably equivalent value for the Guaranteed Obligations, or if the Guaranteed
Obligations would render such Guarantor insolvent, or leave such Guarantor with
an unreasonably small capital to conduct its business, or cause such Guarantor
to have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of the
Guaranteed Obligations are deemed to have been incurred under the Avoidance
Provisions and after giving effect to the contribution by such Guarantor, the
maximum Guaranteed Obligations for which such Guarantor shall be liable
hereunder shall be reduced to that amount which, after giving effect thereto,
would not cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Creditors), as so reduced,
to be subject to avoidance or unenforceability under the Avoidance Provisions.

 

C-13



--------------------------------------------------------------------------------

(c) This Section 4.18 is intended solely to preserve the rights of the
Administrative Agent and the Secured Creditors hereunder to the maximum extent
that would not cause the Guaranteed Obligations of such Guarantor to be subject
to avoidance or unenforceability under the Avoidance Provisions, and neither the
Guarantors nor any other Person shall have any right or claim under this
Section 4.18 as against the Administrative Agent or Secured Creditors that would
not otherwise be available to such Person under the Avoidance Provisions.

[Signature Pages Follow]

 

C-14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

GUARANTORS:

 

BUILDERS FIRSTSOURCE, INC.

By:       Name:   Title: BUILDERS FIRSTSOURCE HOLDINGS, INC. BUILDERS
FIRSTSOURCE – DALLAS, LLC BUILDERS FIRSTSOURCE – FLORIDA, LLC BUILDERS
FIRSTSOURCE – RALEIGH, LLC BUILDERS FIRSTSOURCE – ATLANTIC GROUP, LLC BUILDERS
FIRSTSOURCE – TEXAS GENPAR, LLC BUILDERS FIRSTSOURCE – MBS, LLC BUILDERS
FIRSTSOURCE – FLORIDA DESIGN CENTER, LLC BUILDERS FIRSTSOURCE – SOUTHEAST GROUP,
LLC BFS TEXAS, LLC BFS IP, LLC BUILDERS FIRSTSOURCE – TEXAS GROUP, L.P. BUILDERS
FIRSTSOURCE – SOUTH TEXAS, L.P. BUILDERS FIRSTSOURCE – INTELLECTUAL PROPERTY,
L.P. BUILDERS FIRSTSOURCE – TEXAS INSTALLED SALES, L.P. By:       Name:   Title:

 

C-15



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND COLLATERAL AGENT:

SUNTRUST BANK,

    as Administrative Agent and as Collateral Agent

By:       Name:   Title:

 

C-16



--------------------------------------------------------------------------------

SCHEDULE I TO GUARANTY

GUARANTORS

 

Builders FirstSource Holdings, Inc.    Delaware Builders FirstSource – Dallas,
LLC    Delaware Builders FirstSource – Florida, LLC    Delaware Builders
FirstSource – Atlantic Group, LLC    Delaware Builders FirstSource – Raleigh,
LLC    Delaware Builders FirstSource – Texas Genpar, LLC    Delaware Builders
FirstSource – MBS, LLC    Delaware Builders FirstSource – Florida Design Center,
LLC    Delaware Builders FirstSource – Southeast Group, LLC    Delaware BFS
Texas, LLC    Delaware BFS IP, LLC    Delaware Builders FirstSource – Texas
Group, L.P.    Texas Builders FirstSource – South Texas, L.P.    Texas Builders
FirstSource – Intellectual Property, L.P.    Texas Builders FirstSource – Texas
Installed Sales, L.P.    Texas

 

C-17



--------------------------------------------------------------------------------

EXHIBIT I TO GUARANTY

FORM OF GUARANTY SUPPLEMENT

SUPPLEMENT NO.             dated as of                     , 20     , to the
Guaranty dated as of May [ ], 2013, among BUILDERS FIRSTSOURCE, INC., a Delaware
corporation (the “Parent Borrower”), the other Guarantors party thereto from
time to time and SUNTRUST BANK, as Administrative Agent and Collateral Agent for
the Secured Creditors (as amended, restated, amended and restated, supplemented
and/or otherwise modified from time to time, the “Guaranty”).

A. Reference is made to the Credit Agreement, dated as of May 29, 2013 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time, the “Credit Agreement”), among the Parent Borrower, certain
Subsidiaries of the Parent Borrower from time to time party thereto (together
with the Parent Borrower, each, a “Borrower” and collectively, the “Borrowers”),
the Lenders party thereto from time to time and SunTrust Bank, as Administrative
Agent and Collateral Agent for the Lenders.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guaranty, as
applicable.

C. The Guarantors have entered into the Guaranty in order to induce the Lenders
to make Loans to the Borrowers. Section 4.13 of the Guaranty provides that
additional Restricted Subsidiaries of the Guarantors may become Guarantors under
the Guaranty by execution and delivery of an instrument in the form of this
Supplement. The undersigned Restricted Subsidiary (the “New Subsidiary”) is
executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Guarantor under the Guaranty as consideration for Loans
previously made.

Accordingly, the Administrative Agent and the New Subsidiary agree as follows:

Section 1. In accordance with Section 4.13 of the Guaranty, the New Subsidiary
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct on and as of the date hereof, provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all respects as of such earlier date. Each reference to a
“Guarantor” in the Guaranty shall be deemed to include the New Subsidiary as if
originally named therein as a Guarantor. The Guaranty is hereby incorporated
herein by reference.

Section 2. The New Subsidiary represents and warrants to the Administrative
Agent and the other Secured Creditors that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by Debtor Relief Laws and by general
principles of equity.

Section 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Subsidiary and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed counterpart of a signature page of this
Supplement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Supplement.

 

C-18



--------------------------------------------------------------------------------

Section 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.

Section 5. The parties hereto agree that the provisions of Section 11.08 of the
Credit Agreement shall apply to this agreement, mutatis mutandis as if fully set
forth herein.

Section 6. If any provision of this Supplement is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Supplement shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.

Section 8. The New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with this Supplement as
provided in Section 4.03(a) of the Guaranty.

 

C-19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.

 

[NAME OF NEW SUBSIDIARY] By:       Name:   Title: SUNTRUST BANK, as
Administrative Agent By:       Name:   Title:

 

C-20



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE

of

BUILDERS FIRSTSOURCE, INC.

AND ITS SUBSIDIARIES

Pursuant to the Credit Agreement, dated as of May 29, 2013 (as amended,
extended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among BUILDERS FIRSTSOURCE, INC., a Delaware
corporation (the “Parent Borrower”), certain Subsidiaries of the Parent Borrower
from time to time party thereto, SUNTRUST BANK, as administrative agent (in such
capacity, including any successor thereto, the “Administrative Agent”) and as
collateral agent and each lender from time to time party thereto, the
undersigned hereby certifies, solely in such undersigned’s capacity as [chief
financial officer] [specify other officer with equivalent duties] of the Parent
Borrower, and not individually, as follows:

As of the date hereof, after giving effect to the consummation of the
Transactions, including the incurrence of the other Indebtedness on the date
hereof, and after giving effect to the application of the proceeds of such other
Indebtedness:

a. The fair value of the properties (for avoidance of doubt, calculated to
include goodwill and other intangibles) of the Parent Borrower and its
Restricted Subsidiaries, on a consolidated basis, is greater than the total
amount of liabilities, including contingent liabilities of the Parent Borrower
and its Restricted Subsidiaries, on a consolidated basis;

b. The present fair saleable value of the assets of the Parent Borrower and its
Restricted Subsidiaries, on a consolidated basis, is not less than the amount
that will be required to pay the probable liability of Parent Borrower and its
Restricted Subsidiaries on their debts as they become absolute and matured;

c. The Parent Borrower and its Restricted Subsidiaries, on a consolidated basis,
do not intend to, and do not believe that they will, incur debts or liabilities
beyond their ability to pay such debts and liabilities as they mature; and

d. The Parent Borrower and its Restricted Subsidiaries, on a consolidated basis,
are not engaged in business or a transaction, and are not about to engage in
business or a transaction, for which the Parent Borrower and its Restricted
Subsidiaries’ property, on a consolidated basis, would constitute unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

D-1



--------------------------------------------------------------------------------

The undersigned is familiar with the business and financial position of the
Company and its Restricted Subsidiaries. In reaching the conclusions set forth
in this Certificate, the undersigned has made such other investigations and
inquiries as the undersigned has deemed appropriate, having taken into account
the nature of the particular business anticipated to be conducted by the Company
and its subsidiaries after consummation of the Transaction.

[Signature Page Follows]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [specify other officer with
equivalent duties] of the Parent Borrower, on behalf of the Parent Borrower, and
not individually, as of the date first stated above.

 

BUILDERS FIRSTSOURCE, INC.

By:

 

 

 

Name:

 

Title:

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

 

To: The Administrative Agent, on behalf of itself and the Lenders parties to the

   Credit Agreement described below

Reference is made to that certain Credit Agreement, dated as of May 29, 2013 (as
amended, extended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among BUILDERS FIRSTSOURCE, INC., a
Delaware corporation (the “Company”), certain Subsidiaries of the Company from
time to time party thereto and SUNTRUST BANK, as administrative agent (in such
capacity, including any successor thereto, the “Administrative Agent”) and as
collateral agent. All capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement. Pursuant to
Section 6.01(c)(x) of the Credit Agreement, the undersigned, solely in his/her
capacity as a Financial Officer of the Company, certifies as follows:

1. [Attached hereto as Exhibit A are the projections required to be delivered
pursuant to Section 6.01(d) of the Credit Agreement. Such projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
projections. Actual results may vary from such projections and such variations
may be material.]1

2. [Attached hereto as Schedule 1 are reasonably detailed calculations setting
forth the Fixed Charge Coverage Ratio as of the last day of the Testing Period
most recently ended on or prior to the date.]2

3. [Attached hereto as Schedule 2 is the information required to be delivered
pursuant to Sections [6.01(c)(B) and 6.01(c)(C)] of the Credit Agreement.]3

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

1  To be included in the annual compliance certificate beginning with the fiscal
year ending December 31, 2014.

2  Such calculations shall be delivered within five (5) Business Days after the
date on which notice has been provided by the Administrative Agent to the Parent
Borrower of the occurrence of a Trigger Event

3  Item 2 may be disclosed in a separate certificate no later than five
(5) business days after delivery of the financial statements pursuant to
Sections 6.01(a) and (b) of the Credit Agreement.

 

E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Financial
Officer of the Company and has caused this certificate to be delivered as of the
date first set forth above.

 

BUILDERS FIRSTSOURCE, INC. By:       Name:   Title:     Financial Officer

 

E-2



--------------------------------------------------------------------------------

EXHIBIT A

TO COMPLIANCE CERTIFICATE

[To include applicable projections]

 

E-3



--------------------------------------------------------------------------------

SCHEDULE 1

TO COMPLIANCE CERTIFICATE

[Form attached]

 

E-4



--------------------------------------------------------------------------------

SCHEDULE 2

TO COMPLIANCE CERTIFICATE

[To include applicable information]

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF CLOSING CERTIFICATE

[Date]

Reference is made to the Credit Agreement dated as of the date hereof (as
amended, extended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among Builders FirstSource, Inc., a
Delaware corporation (the “Company”), certain Subsidiaries of the Company from
time to time party thereto, the lenders from time to time party thereto, and
SunTrust Bank, as Administrative Agent and Collateral Agent. Terms defined in
the Credit Agreement are used herein with the same meanings. This certificate is
being delivered pursuant to Section 4.01 of the Credit Agreement.

I,                     , [                    ] of the Company, on behalf of the
Company and its Subsidiaries, DO HEREBY CERTIFY that:

(a) as of the date hereof, the representations and warranties of the Credit
Parties contained in the Credit Agreement or in the other Loan Documents are
true and correct in all material respects (or, if qualified by “materiality,”
“Material Adverse Effect” or similar language, in all respects (after giving
effect to such qualification)) with the same effect as though such
representations and warranties had been made on and as of the date hereof,
except to the extent that such representations and warranties expressly relate
to an earlier specified date or period, in which case such representations and
warranties shall have been true and correct in all material respects as of the
date when made or for the respective period, as the case may be; provided that
with respect to any Revolving Commitment Increase incurred pursuant to
Section 2.18 of the Credit Agreement, the proceeds of which are used to finance
a Permitted Acquisition or other Investment permitted by this Agreement, the
representations and warranties in Section 4.02(b) of the Credit Agreement shall
be deemed to refer solely to the Specified Representations and the Specified
Purchase Agreement Representations (in each case pursuant to the terms thereof)
as a result of the breach of one or more of such representations in such
acquisition agreement (it being understood and agreed that, to the extent any of
the Specified Representations are qualified or subject to “material adverse
effect” (or equivalent term defined in the acquisition, merger or similar
agreement in connection with such Permitted Acquisition or other Investment),
for purposes of the making of such Specified Representations as of the closing
date of such Permitted Acquisition or Investment, the definition of “material
adverse effect” (or equivalent term), shall be qualified by the same exceptions
and qualifications that apply to the definition of “closing date material
adverse effect” (or equivalent term defined in the acquisition, merger or
similar agreement in connection with such Permitted Acquisition or other
Investment)); and

(b) no Default or Event of Default has occurred and is continuing at the date
hereof.

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.

 

 

Name:   Title:  

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each]2 Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees]3 hereunder are several and not joint.]4 Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the] [any] Assignor
to [the] [any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the] [an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the] [any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the] [any] Assignor.

 

1.    Assignor[s]:                     

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Selected as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

G-1



--------------------------------------------------------------------------------

2.    Assignee[s]:                     

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

3. Borrower(s): Builders FirstSource, Inc. and the other Borrowers under the
Credit Agreement

 

4. Administrative Agent: SUNTRUST BANK, including any successor thereto, as the
administrative agent under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of May 29, 2013 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time), among Builders FirstSource, Inc., a Delaware corporation (the “Company”),
certain Subsidiaries of the Company from time to time party thereto, the Lenders
and SunTrust Bank, as Administrative Agent and Collateral Agent.

 

6. Assigned Interest:

 

Assignor[s]5

  

Assignee[s]6

   Facility
Assigned7    Aggregate
Amount  of
Commitment/Loans
for all Lenders8      Amount of
Commitment/
Loans Assigned      Percentage
Assigned of
Commitment/
Loans9      CUSIP
Number            $                         $                        
                %                  $                         $                
                        %                  $                        
$                                         %      

 

7. Trade Date:    ]10

Effective Date:             , 20    [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Name:   Title:

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate

7  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Initial Loans,” etc.).

8  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

G-2



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE] By:      

Name:

Title:

 

[Consented to and]11 Accepted:

SUNTRUST BANK,

    as Administrative Agent

By:       Name:   Title: [Consented to: BUILDERS FIRSTSOURCE, INC. By:      
Name:   Title:                     ]12

 

 

11  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

12  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

G-3



--------------------------------------------------------------------------------

ANNEX I TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [[the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(c) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(c)) of the Credit Agreement), (iii) from and after the Effective
Date referred to in this Assignment and Assumption, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the] [the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the] [such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the] [such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01(a) and (b) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, [and] (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the] [such]
Assignee [,] [and]; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the] [any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

Annex I-1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

Annex I-2



--------------------------------------------------------------------------------

EXHIBIT H-1

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of May 29, 2013 (as amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, the “Credit Agreement”), among BUILDERS FIRSTSOURCE, INC., a Delaware
corporation (the “Parent Borrower”), certain Subsidiaries of the Parent Borrower
from time to time party thereto (together with the Parent Borrower, each, a
“Borrower” and collectively, the “Borrowers”), the Lenders party thereto from
time to time and SUNTRUST BANK, as Administrative Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

Pursuant to the provisions of Section 3.02(g)(ii)(B) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to any Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished to the Administrative Agent with a certificate of
its non-U.S. person status on IRS Form W-8BEN. By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent in writing and (2) the undersigned shall furnish the
Borrowers and the Administrative Agent a properly completed and currently
effective certificate in either the calendar year in which payment is to be made
by the Borrowers or the Administrative Agent to the undersigned, or in either of
the two calendar years preceding each such payment.

[Signature Page Follows]

 

H-1-1



--------------------------------------------------------------------------------

[Foreign Lender] By:       Name:   Title:

[Address]

Dated:                     , 20[ ]

 

H-1-2



--------------------------------------------------------------------------------

EXHIBIT H-2

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of May 29, 2013 (as amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, the “Credit Agreement”), among BUILDERS FIRSTSOURCE, INC., a Delaware
corporation (the “Parent Borrower”), certain Subsidiaries of the Parent Borrower
from time to time party thereto (together with the Parent Borrower, each, a
“Borrower” and collectively, the “Borrowers”), the Lenders party thereto from
time to time and SUNTRUST BANK, as Administrative Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

Pursuant to the provisions of Section 3.02(g)(ii)(B) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) neither the undersigned nor any of its partners/members is a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a “10 percent shareholder” of any Borrower within the
meaning of Section 881(c)(3)(B) of the Code, (v) none of its partners/members is
a “controlled foreign corporation” related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]

 

H-2-1



--------------------------------------------------------------------------------

[Foreign Lender] By:       Name:   Title:

[Address]

Dated:                     , 20[ ]

 

H-2-2



--------------------------------------------------------------------------------

EXHIBIT H-3

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of May 29, 2013 (as amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, the “Credit Agreement”), among BUILDERS FIRSTSOURCE, INC., a Delaware
corporation (the “Parent Borrower”), certain Subsidiaries of the Parent Borrower
from time to time party thereto (together with the Parent Borrower, each, a
“Borrower” and collectively, the “Borrowers”), the Lenders party thereto from
time to time and SUNTRUST BANK, as Administrative Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

Pursuant to the provisions of Section 3.02(g)(ii)(B) and Section 11.06(b) of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a “10 percent shareholder” of
any Borrower within the meaning of Section 881(c)(3)(B) of the Code, (iv) it is
not a “controlled foreign corporation” related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding each such payment.

[Signature Page Follows]

 

H-3-1



--------------------------------------------------------------------------------

[Foreign Participant] By:       Name:   Title:

[Address]

Dated:                     , 20[ ]

 

H-3-2



--------------------------------------------------------------------------------

EXHIBIT H-4

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is made to the Credit Agreement, dated as of May 29, 2013 (as amended,
restated, amended and restated, supplemented and/or otherwise modified from time
to time, the “Credit Agreement”), among BUILDERS FIRSTSOURCE, INC., a Delaware
corporation (the “Parent Borrower”), certain Subsidiaries of the Parent Borrower
from time to time party thereto (together with the Parent Borrower, each, a
“Borrower” and collectively, the “Borrowers”), the Lenders party thereto from
time to time and SUNTRUST BANK, as Administrative Agent. Capitalized terms used
but not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

Pursuant to the provisions of Section 3.02(g)(ii)(B) and 11.06(b) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
partners/members is a “10 percent shareholder” of any Borrower within the
meaning of Section 881(c)(3)(B) of the Code, (v) none of its partners/members is
a “controlled foreign corporation” related to any Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) and
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]

 

H-4-1



--------------------------------------------------------------------------------

[Foreign Participant] By:       Name:   Title:

[Address]

Dated:                     , 20[ ]

 

H-4-2



--------------------------------------------------------------------------------

EXHIBIT I

ABL/BOND INTERCREDITOR AGREEMENT

[See Exhibit 10.2]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF]

INTERCOMPANY NOTE

May [ ], 2013

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America, or in such other currency as agreed to by such
Payor and such Payee, in immediately available funds, at such location as a
Payee shall from time to time designate, the unpaid principal amount of all
loans and advances (including trade payables) made by such Payee to such Payor.
Each Payor promises also to pay interest on the unpaid principal amount of all
such loans and advances in like money at said location from the date of such
loans and advances until paid at such rate per annum as shall be agreed upon
from time to time by such Payor and such Payee.

Reference is made to (i) that certain Credit Agreement, dated as of May 29, 2013
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among BUILDERS FIRSTSOURCE, INC., a
Delaware corporation (the “Parent Borrower”), certain Subsidiaries of the Parent
Borrower from time to time party thereto (together with the Borrower, the
“Borrowers”), the Lenders from time to time parties thereto, SUNTRUST BANK, as
administrative agent and collateral agent for the Lenders thereunder (the
“Agent”) and the other parties thereto and (ii) that certain ABL/Bond
Intercreditor Agreement, dated as of May 29, 2012 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “ABL/Bond
Intercreditor Agreement”), among [                    ], as collateral agent for
the Notes Secured Parties (as defined therein; together with its successor and
assigns in such capacity, the “Notes Collateral Agent”), SunTrust Bank, as agent
for the ABL Secured Parties (as defined therein; together with its successor and
assigns in such capacity, the “ABL Agent”), the Parent Borrower, and each of the
Subsidiaries of the Parent Borrwer listed on the signature pages thereto.
Capitalized terms used in this intercompany promissory note (this “Note”) but
not otherwise defined herein shall have the meanings given to them in the
ABL/Bond Intercreditor Agreement.

This Note shall be pledged by each Payee that is a Credit Party (as defined in
the Credit Agreement; each a “Credit Party Payee” and collectively, the “Credit
Party Payees”) (i) to the Notes Collateral Agent, for the benefit of the Notes
Secured Parties, pursuant to the Notes Security Documents as collateral security
for the full and prompt payment when due of, and the performance of, such
Payee’s Notes Debt and (ii) to the ABL Agent, for the benefit of the ABL Secured
Parties, pursuant to the ABL Security Documents as collateral security for the
full and prompt payment when due of, and the performance of, such Payee’s ABL
Debt Obligations. Each Payee hereby acknowledges and agrees that (i) after the
occurrence of and during the continuance of an Event of Defaultunder and as
defined in the Notes Documents, but subject to the terms of the ABL/Bond
Intercreditor Agreement, Notes Collateral Agent may, in addition to the other
rights and remedies provided pursuant to the Notes Documents and otherwise
available to it, exercise all rights of the Credit Party Payees with respect to
this Note and (ii) after the occurrence of and during the continuance of an
Event of Default under and as defined in the ABL Debt Documents, but subject to
the terms of the ABL/Bond Intercreditor Agreement, the Agent may, in addition to
the other rights and remedies provided pursuant to the ABL Debt Documents and
otherwise available to it, exercise all rights of the Credit Party Payees with
respect to this Note.

 

J-1



--------------------------------------------------------------------------------

Upon the commencement of any insolvency or bankruptcy proceeding, or any
receiver-ship, liquidation, reorganization or other similar proceeding in
connection therewith, relating to any Payor owing any amounts evidenced by this
Note to any Credit Party Payee, or to any property of any such Payor, or upon
the commencement of any proceeding for voluntary liquidation, dissolution or
other winding up of any such Payor, all amounts evidenced by this Note owing by
such Payor to any and all Credit Parties shall become immediately due and
payable, without presentment, demand, protest or notice of any kind.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Credit Party (as defined in
the Credit Agreement) to any Payee shall be subordinate and junior in right of
payment, to the extent and in the manner hereinafter set forth, to all Senior
Secured Obligations of such Payor to the ABL Secured Parties until the
Termination Date (as defined in the Security Agreement, dated as of the date
hereof, by and among the Borrowers, each other Grantor from time to time party
thereto and the ABL Agent) and to all Senior Secured Obligations of such Payor
to the Notes Secured Parties until the Termination Date (as defined in that
certain Security Agreement, dated as of the date hereof, by and among the
[Issuer], each other Grantor from time to time party thereto and the Notes
Collateral Agent); provided that each Payor may make payments to the applicable
Payee so long as no Event of Default under, and as defined in, either the ABL
Debt Documents or the Notes Documents shall have occurred and be continuing
(such Obligations and other indebtedness and obligations in connection with any
renewal, refunding, restructuring or refinancing thereof, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its property, and in the event
of any proceedings for voluntary liquidation, dissolution or other winding up of
such Payor (except as expressly permitted by the ABL Debt Documents and the
Notes Documents), whether or not involving insolvency or bankruptcy, then, if an
Event of Default (as defined in either the ABL Debt Documents or the Notes
Documents) has occurred and is continuing (x) the holders of Senior Indebtedness
shall be irrevocably paid in full in cash in respect of all amounts constituting
Senior Indebtedness (other than obligations of any Credit Party (as defined in
the Credit Agreement) arising under any Designated Hedge Agreement (as defined
in the Credit Agreement), and obligations of any Credit Party (as defined in the
Credit Agreement) arising under any Cash Management Agreements (as defined in
the Credit Agreement) or contingent indemnification obligations) before any
Payee is entitled to receive (whether directly or indirectly), or make any
demands for, any payment on account of this Note and (y) until the holders of
Senior Indebtedness are irrevocably paid in full in cash in respect of all
amounts constituting Senior Indebtedness (other than obligations of any Credit
Party (as defined in the Credit Agreement) arising under any Designated Hedge
Agreement (as defined in the Credit Agreement), and obligations of any Credit
Party (as defined in the Credit Agreement) arising under any Cash Management
Agreements (as defined in the Credit Agreement) or contingent indemnification
obligations), any payment or distribution to which such Payee would otherwise be
entitled (other than debt securities of such Payor that are subordinated, to at
least the same extent as this Note, to the payment of all Senior Indebtedness
then outstanding (such securities being hereinafter referred to as “Restructured
Debt Securities”)) shall be made to the holders of Senior Indebtedness;

(ii) if any Event of Default (as under and defined in either the ABL Debt
Documents or the Notes Documents) occurs and is continuing, then no payment or
distribution of any kind or character shall be made by or on behalf of the Payor
or any other Person on its behalf with respect to this Note;

 

J-2



--------------------------------------------------------------------------------

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than [Restructured Debt Securities]), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) above before all Senior
Indebtedness shall have been irrevocably paid in full in cash (other than
obligations of any Credit Party (as defined in the Credit Agreement) arising
under any Designated Hedge Agreement (as defined in the Credit Agreement), and
obligations of any Credit Party (as defined in the Credit Agreement) arising
under Cash Management Agreements (as defined in the Credit Agreement) or
contingent indemnification obligations), such payment or distribution shall be
held in trust by [            ] for the benefit of the Secured Parties, and
shall be paid over or delivered in accordance with the Security Documents,
subject to the terms of the ABL/Bond Intercreditor Agreement; and

(iv) Each Payor agrees to file all claims against each relevant Payee in any
bankruptcy or other proceeding in which the filing of claims is required by law
in respect of any Senior Indebtedness, and the Notes Collateral Agent and the
ABL Agent (each a “Collateral Agent” and collectively, the “Collateral Agents”)
shall be entitled to all of such Payor’s rights thereunder. If for any reason a
Payor fails to file such claim at least ten (10) days prior to the last date on
which such claim should be filed, such Payor hereby irrevocably appoints each
Collateral Agent as its true and lawful attorney-in-fact and each Collateral
Agent is hereby authorized to act as attorney-in-fact in such Payor’s name to
file such claim or, in such Collateral Agent’s discretion, to assign such claim
to and cause proof of claim to be filed in the name of such Collateral Agent or
its nominee. In all such cases, whether in administration, bankruptcy or
otherwise, the person or persons authorized to pay such claim shall pay to the
applicable Collateral Agent the full amount payable on the claim in the
proceeding, and, to the full extent necessary for that purpose, each Payor
hereby assigns to each of the Collateral Agents all of such Payor’s rights to
any payments or distributions to which such Payor otherwise would be entitled.
If the amount so paid is greater than such Payor’s liability hereunder, the
Collateral Agents shall pay the excess amount to the party entitled thereto
under the ABL/Bond Intercreditor Agreement and applicable law. In addition, each
Payor hereby irrevocably appoints each Collateral Agent as its attorney-in-fact
to exercise all of such Payor’s voting rights in connection with any bankruptcy
proceeding or any plan for the reorganization of each relevant Payee.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or Payee or by
any act or failure to act on the part of such holder or any trustee or agent for
such holder. Each Payee and each Payor hereby agree that the subordination of
this Note is for the benefit of each Collateral Agent and the other Secured
Creditors. Each Collateral Agent and the other Secured Creditors are obligees
under this Note to the same extent as if their names were written herein as such
and each Collateral Agent may, on behalf of itself, and the Secured Parties,
proceed to enforce the subordination provisions herein.

The indebtedness evidenced by this Note owed by any Payor that is not a Credit
Party (as defined in the Credit Agreement) shall not be subordinated to, and
shall rank pari passu in right of payment with, any other obligation of such
Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

 

J-3



--------------------------------------------------------------------------------

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

It is understood that this Note shall evidence only Indebtedness and not amounts
owing in respect of accounts payable incurred in connection with goods sold or
services rendered in the ordinary course of business and not in connection with
the borrowing of money.

This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and their respective successors and assigns, including subsequent holders
hereof. Notwithstanding anything to the contrary contained herein, in any
Security Document or in any other promissory note or other instrument, this Note
replaces and supersedes any and all promissory notes or other instruments which
create or evidence any loans or advances made on, before or after the date
hereof by any Payee to any other Subsidiary.

From time to time after the date hereof, additional Subsidiaries of the Borrower
may become parties hereto (as Payor and/or Payee, as the case may be) by
executing a counterpart signature page hereto, which shall be automatically
incorporated to this Note (each additional Subsidiary, an “Additional Party”).
Upon delivery of such counterpart signature page to the Payees, notice of which
is hereby waived by the other Payors, each Additional Party shall be a Payor
and/or a Payee, as the case may be, and shall be as fully a party hereto as if
such Additional Party were an original signatory hereof. Each Payor expressly
agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Payor or Payee hereunder.
This Note shall be fully effective as to any Payor or Payee that is or becomes a
party hereto regardless of whether any other person becomes or fails to become
or ceases to be a Payor or Payee hereunder.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[Signature Pages Follow]

 

J-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Note to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

BUILDERS FIRSTSOURCE, INC.

By:

 

 

 

Name:

 

Title:

BUILDERS FIRSTSOURCE HOLDINGS, INC.

BUILDERS FIRSTSOURCE – DALLAS, LLC

BUILDERS FIRSTSOURCE – FLORIDA, LLC

BUILDERS FIRSTSOURCE – RALEIGH, LLC

BUILDERS FIRSTSOURCE – ATLANTIC GROUP, LLC

BUILDERS FIRSTSOURCE – TEXAS GENPAR, LLC

BUILDERS FIRSTSOURCE – MBS, LLC

BUILDERS FIRSTSOURCE – FLORIDA DESIGN CENTER, LLC

BUILDERS FIRSTSOURCE – SOUTHEAST GROUP, LLC

BFS TEXAS, LLC

BFS IP, LLC

BUILDERS FIRSTSOURCE – TEXAS GROUP, L.P.

BUILDERS FIRSTSOURCE – SOUTH TEXAS, L.P.

BUILDERS FIRSTSOURCE – INTELLECTUAL PROPERTY, L.P.

BUILDERS FIRSTSOURCE – TEXAS INSTALLED SALES, L.P.

By:

 

 

 

Name:

 

Title:

 

J-5



--------------------------------------------------------------------------------

SCHEDULE I

 

J-6



--------------------------------------------------------------------------------

EXHIBIT K

[FORM OF]

ADDITIONAL BORROWER AGREEMENT

THIS ADDITIONAL BORROWER AGREEMENT (this “Agreement”), dated as of             ,
        , 20    , is entered into between                             , a
                    (the “New Subsidiary”) and SUNTRUST BANK, as Administrative
Agent, under that certain Credit Agreement, dated as of May 29, 2013 (as
amended, extended, supplemented, amended and restated or otherwise modified from
time to time, the “Credit Agreement”), among BUILDERS FIRSTSOURCE, INC., a
Delaware corporation (the “Parent Borrower”), certain Subsidiaries of the Parent
Borrower from time to time party thereto and SUNTRUST BANK, as administrative
agent (in such capacity, including any successor thereto, the “Administrative
Agent”) and as collateral agent. All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Borrower
under the Credit Agreement for all purposes of the Credit Agreement and shall
have all of the obligations of any of the Borrowers thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including without limitation
(a) all of the representations and warranties of the Loan Parties set forth in
Article V of the Credit Agreement (to the extent made or deemed made on or after
the effective date hereof), (b) all of the covenants set forth in Articles VI
and VII of the Credit Agreement and (c) all of the terms and conditions set
forth in the Credit Agreement to the same extent as each of the other Borrowers
as if it had been a party thereto as a Borrower and does hereby assume each of
the obligations imposed upon a Borrower under the Credit Agreement.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Loan Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement including, without limitation, the Guaranty
and a joinder agreement with respect to the Security Agreement.

3. The New Subsidiary hereby agrees that each reference in the Credit Agreement
to a “Borrower” shall also mean and be a reference to the New Subsidiary.

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

 

K-1



--------------------------------------------------------------------------------

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

K-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]

By:

 

 

 

Name:

 

Title:

 

K-3



--------------------------------------------------------------------------------

Acknowledged and accepted:

SUNTRUST BANK, as Administrative Agent

By:

 

 

 

Name:

 

Title:

 

K-4



--------------------------------------------------------------------------------

EXHIBIT L

[FORM OF] SECURED HEDGE DESIGNATION AGREEMENT

[Date]

SunTrust Bank

[                    ]

Attention: [                    ]

Phone: [                    ]

Fax: [                    ]

Email: [                    ]

Ladies and Gentlemen:

Reference is made to that certain ABL Credit Agreement, dated as of May 29, 2013
(as amended, the “Credit Agreement”), among Builders FirstSource, Inc., a
Delaware corporation, as the Borrower Agent and a Borrower, each other Borrower
from time to time party thereto, the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”), and
SunTrust Bank, as Administrative Agent and Collateral Agent. Any capitalized
term used herein and not defined herein has the meaning assigned to it in the
Credit Agreement.

The ISDA Master Agreement (including the Schedule attached thereto, and as may
be amended, modified, or supplemented from time to time, the “ISDA Agreement”),
dated as of [—], between Builders FirstSource, Inc. and the undersigned Lender
(or one of its Affiliates) (in such capacity, the “Hedge Bank”), together with
each Confirmation (as such term is defined in the ISDA Agreement) effected
pursuant to the ISDA Agreement (so long as any such Confirmation otherwise meets
the definition of “Designated Hedge Agreement” as defined in the Credit
Agreement), is hereby designated by each of the undersigned as a “Designated
Hedge Agreement” pursuant to, and in accordance with, the terms of the Credit
Agreement.

[Remainder of page intentionally left blank.]

 

L-1



--------------------------------------------------------------------------------

Very truly yours,

 

Builders FirstSource,Inc.,
as Borrower

By:  

 

  Name:   Title:

 

L-2



--------------------------------------------------------------------------------

[—]
as Hedge Bank

By:  

 

  Name:   Title:

 

L-3



--------------------------------------------------------------------------------

EXHIBIT M

[FORM OF] BORROWING BASE CERTIFICATE

[Date]

Reference is made to the Credit Agreement, dated as of May 29, 2013 (as amended,
extended, supplemented, amended and restated or otherwise modified from time to
time, the “Credit Agreement”), among Builders FirstSource, Inc., a Delaware
corporation (the “Company”), certain Subsidiaries of the Company from time to
time party thereto, the lenders from time to time party thereto, and SunTrust
Bank, as Administrative Agent and Collateral Agent. All capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement.

Pursuant to Section 6.01(f) of the Credit Agreement, the undersigned hereby
certifies that the information attached as Annex I hereto is true, complete, and
accurate as of the close of business on                  , 2013.

In addition, as of the date hereof, the undersigned hereby represents and
warrants (on behalf of the Company and not in the undersigned’s individual
capacity) that (a) all Receivables included in the calculation of Eligible
Receivables, Eligible Credit Card Receivables, Eligible Unbilled Receivables or
Eligible Billings on such Borrowing Base Certificate satisfy the applicable
requirements included in the definitions of “Eligible Receivable,” Eligible
Credit Card Receivables,” “Eligible Unbilled Receivables,” or Eligible Billings,
as applicable and (b) all Inventory included in the calculation of Eligible
Inventory on such Borrowing Base Certificate satisfies the applicable
requirements of an “Eligible Inventory,” “Eligible Letter of Credit Inventory”
or “Eligible In-Transit Inventory” as applicable, except, in the case of clauses
(a) and (b), where the failure to satisfy such requirements is not materially
adverse to the interests of the Lenders.

IN WITNESS WHEREOF, I have hereunto signed my name as of the date first above
written.

 

 

Name: Title:

 

M-1



--------------------------------------------------------------------------------

ANNEX I

Borrowing Base Calculation

[To include applicable information]

 

M-2